EXHIBIT 10.1





 


AMENDED AND RESTATED
CREDIT AGREEMENT

Dated as of December 19, 2012

among

SOTHEBY’S,
a Delaware corporation
SOTHEBY’S, INC.,
SOTHEBY’S FINANCIAL SERVICES, INC.,
SOTHEBY’S FINANCIAL SERVICES CALIFORNIA, INC.,
OBERON, INC.,
SOTHEBY’S VENTURES, LLC,
OATSHARE LIMITED,
SOTHEBY’S,
a company registered in England,
SOTHEBY’S FINANCIAL SERVICES LIMITED, and
SOTHEBY’S HONG KONG LIMITED
as Borrowers,

THE OTHER CREDIT PARTIES SIGNATORY HERETO,
as Credit Parties,

THE LENDERS SIGNATORY HERETO
FROM TIME TO TIME,
as Lenders,

GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent and a Lender

and

GE CAPITAL MARKETS, INC., HSBC BANK PLC and J.P. MORGAN SECURITIES LLC
as Joint Lead Arrangers and Joint Bookrunners
 

    




--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
1
AMOUNT AND TERMS OF CREDIT
2


1.1
Credit Facilities.
2


1.2
Letters of Credit.
8


1.3
Prepayments; Commitment Reductions.
13


1.4
Use of Proceeds.
13


1.5
Interest and Applicable Margins.
12


1.6
Eligible Art Loans.
16


1.7
Eligible Art Inventory.
19


1.8
Cash Management Systems.
20


1.9
Fees.
21


1.10
Receipt of Payments.
21


1.11
Application and Allocation of Payments.
21


1.12
Loan Account and Accounting.
22


1.13
Indemnity.
23


1.14
Access.
24


1.15
Taxes.
25


1.16
Capital Adequacy; Increased Costs; Illegality.
29


1.17
Credit Support.
32


1.18
Conversion to Dollars and Foreign Currency.
32


1.19
Judgment Currency; Contractual Currency.
33


1.20
Currency of Account.
34


2
CONDITIONS PRECEDENT
34


2.1
Conditions to Effectiveness of Agreement and the Initial Loans.
34


2.2
Further Conditions to Each Loan.
35


3
REPRESENTATIONS AND WARRANTIES
37


3.1
Corporate Existence; Compliance with Law.
37


3.2
Executive Offices, Collateral Locations, FEIN.
37


3.3
Corporate Power, Authorization, Enforceable Obligations.
38


3.4
Financial Disclosures.
38


3.5
Material Adverse Effect.
39


3.6
Ownership of Property; Liens.
39


3.7
Labor Matters.
40


3.8
Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness.
40


3.9
Government Regulation.
40


3.10
Margin Regulations.
41


3.11
Taxes.
41


3.12
ERISA/U.K. Pension Plans.
41


3.13
Litigation.
43




i

--------------------------------------------------------------------------------




3.14
Brokers.
43


3.15
Intellectual Property.
43


3.16
Full Disclosure.
43


3.17
Environmental Matters.
44


3.18
Insurance.
45


3.19
Deposit.
45


3.20
[Reserved].
45


3.21
Bonding; Licenses.
45


3.22
Solvency.
45


3.23
Sale-Leasebacks.
45


3.24
U.S. Money-Laundering and Terrorism Regulatory Matters.
45


3.25
Lending and Auction Regulatory Matters.
47


4
FINANCIAL STATEMENTS AND INFORMATION
47


4.1
Reports and Notices.
47


5
AFFIRMATIVE COVENANTS
47


5.1
Maintenance of Existence and Conduct of Business.
48


5.2
Payment of Charges.
48


5.3
Books and Records.
48


5.4
Insurance; Damage to or Destruction of Collateral.
49


5.5
Compliance with Laws.
50


5.6
Supplemental Disclosure.
50


5.7
Intellectual Property.
50


5.8
Environmental Matters.
50


5.9
Landlords’ Agreements, Bailee Letters and Real Estate Purchases.
51


5.10
Lending and Auction Regulatory Matters.
52


5.11
Further Assurances.
52


5.12
Art Loans and Art Inventory.
52


5.13
Money-Laundering and Terrorism Regulatory Matters.
53


5.14
Subsidiary Loan Documents.
54


5.15
Immaterial Subsidiaries.
56


5.16
York Avenue Transactions.
56


5.17
Auction Guaranties.
56


5.18
Data Protection Matters.
56


6
NEGATIVE COVENANTS
56


6.1
Mergers, Subsidiaries, Etc.
56


6.2
Investments; Loans and Revolving Credit Advances.
57


6.3
Indebtedness.
58


6.4
Employee Loans and Affiliate Transactions.
60


6.5
Capital Structure and Business.
60


6.6
Guaranteed Indebtedness.
61


6.7
Liens.
61


6.8
Sale of Stock and Assets.
62




ii

--------------------------------------------------------------------------------




6.9
ERISA.
62


6.10
Financial Covenants.
62


6.11
Hazardous Materials.
63


6.12
Sale Leasebacks.
63


6.13
Restricted Payments.
63


6.14
Change of Corporate Name, State of Incorporation or Location; Change of Fiscal
Year.
64


6.15
No Impairment of Intercompany Transfers.
65


6.16
Real Estate Purchases.
65


6.17
Changes Relating to Material Contracts.
65


6.18
Use of Proceeds.
65


7
TERM
66


7.1
Termination.
66


7.2
Survival of Obligations Upon Termination of Financing Arrangements.
66


8
EVENTS OF DEFAULT; RIGHTS AND REMEDIES
66


8.1
Events of Default.
66


8.2
Remedies.
68


8.3
Waivers by Credit Parties.
69


9
ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
69


9.1
Assignment and Participations.
69


9.2
Appointment of Agent.
73


9.3
Agent’s Reliance, Etc.
74


9.4
GE Capital and Affiliates.
74


9.5
Lender Credit Decision.
75


9.6
Indemnification.
75


9.7
Successor Agent and Fronting Lender.
75


9.8
Setoff and Sharing of Payments.
76


9.9
Advances; Payments; Non-Funding Lenders; Information; Actions in Concert.
77


9.10
Release of Guarantors or Collateral
85


10
SUCCESSORS AND ASSIGNS
86


10.1
Successors and Assigns.
86


11
MISCELLANEOUS
86


11.1
Complete Agreement; Modification of Agreement.
86


11.2
Amendments and Waivers.
86


11.3
Fees and Expenses.
88


11.4
No Waiver.
90


11.5
Remedies.
90


11.6
Severability.
90


11.7
Conflict of Terms.
90


11.8
Confidentiality.
91


11.9
GOVERNING LAW.
91


11.10
Notices.
92


11.11
Section Titles.
93




iii

--------------------------------------------------------------------------------




11.12
Counterparts.
93


11.13
WAIVER OF JURY TRIAL.
93


11.14
Press Releases and Related Matters.
93


11.15
Reinstatement.
94


11.16
Advice of Counsel.
94


11.17
No Strict Construction.
94


11.18
PATRIOT Act.
94


11.19
Restatement.
95


11.20
New Lenders.
95


12
CROSS-GUARANTY
95


12.1
Cross-Guaranty.
95


12.2
Waivers by Borrowers.
96


12.3
Benefit of Guaranty.
96


12.4
Waiver of Subrogation, Etc.
96


12.5
Subordination by Credit Parties.
97


12.6
Election of Remedies.
98


12.7
Liability Cumulative.
99












iv

--------------------------------------------------------------------------------






INDEX OF APPENDICES
 
 
 
Annex A (Recitals)
-
Definitions
Annex B (Section 1.2)
-
Letters of Credit
Annex C (Section 1.8)
-
Cash Management System
Annex D (Section 2.1(a))
-
Closing Checklist
Annex E (Section 4.1(a))
-
Financial Statements and Projections -- Reporting
Annex F (Section 4.1(b))
-
Collateral Reports
Annex G (Section 6.10)
-
Financial Covenants
Annex H (Section 9.9(a))
-
Lenders’ Wire Transfer Information
Annex I (Section 11.10)
-
Notice Addresses
Annex J (from Annex A -
-
 
Commitments definition)
 
Commitments as of Restatement Effective Date
 
 
 
Exhibit 1.1(a)(i)
-
Form of Notice of Revolving Credit Advance
Exhibit 1.1(a)(ii)-A
-
Form of Revolving Note (Domestic Borrowers)
Exhibit 1.1(a)(ii)-B
-
Form of Revolving Note (Foreign Borrowers)
Exhibit 1.1(a)(ii)-C
-
Form of Fronting Lender Note
Exhibit 1.1(b)(ii)-A
-
Form of Swing Line Note (Domestic Borrowers)
Exhibit 1.1(b)(ii)-B
-
Form of Swing Line Note (Foreign Borrowers)
Exhibit 1.5(e)
-
Form of Notice of Conversion/Continuation
Exhibit 4.1(A)
-
Form of Borrowing Base Certificate
Exhibit 4.1(B)
-
Form of Art Loan Receivables Report
Exhibit 4.1(C)
-
Form of Art Inventory Report
Exhibit 9.1(a)
-
Form of Assignment Agreement
Exhibit B
-
Application for Standby Letter of Credit
Exhibit C
-
Form of Compliance Certificate
Schedule 1.1
-
Agent’s Representatives
Schedule 1.5
-
Mandatory Cost
Schedule 5.14
-
Subsidiary Loan Documents
Disclosure Schedule 3.1
-
Type of Entity; State of Organization
Disclosure Schedule 3.2
-
Executive Offices, Collateral Locations, FEIN
Disclosure Schedule 3.6
-
Real Estate and Leases
Disclosure Schedule 3.7
-
Labor Matters
Disclosure Schedule 3.8
-
Ventures, Subsidiaries and Affiliates; Outstanding Stock
Disclosure Schedule 3.11
-
Tax Matters
Disclosure Schedule 3.12(a)
-
ERISA Plans
Disclosure Schedule 3.12(c)
-
U.K. Pension Plans
Disclosure Schedule 3.13(a)
-
Litigation
Disclosure Schedule 3.14
-
Brokers


v

--------------------------------------------------------------------------------




Disclosure Schedule 3.15
-
Intellectual Property
Disclosure Schedule 3.17
-
Hazardous Materials
Disclosure Schedule 3.18
-
Insurance
Disclosure Schedule 3.19
-
Deposit and Disbursement Accounts
Disclosure Schedule 3.21
-
Bonds; Patent, Trademark Licenses
Disclosure Schedule 5.15
-
Immaterial Subsidiaries
Disclosure Schedule 5.16
-
York Avenue Lender Recourse
Disclosure Schedule 6.3
-
Indebtedness
Disclosure Schedule 6.4(a)
-
Transactions with Affiliates
Disclosure Schedule 6.7
-
Existing Liens
 
 
 




vi

--------------------------------------------------------------------------------




This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
December 19, 2012, among Sotheby’s, a Delaware corporation (“Parent”),
Sotheby’s, Inc., a New York corporation (“Sotheby’s, Inc.”), Sotheby’s Financial
Services, Inc., a Nevada corporation (“SFS Inc.”), Sotheby’s Financial Services
California, Inc., a Nevada corporation (“SFS California”), Oberon, Inc., a
Delaware corporation (“Oberon”), Sotheby’s Ventures, LLC, a New York limited
liability company (“Ventures LLC” and, collectively with Parent, Sotheby’s,
Inc., SFS Inc., SFS California and Oberon, the “Domestic Borrowers”), Oatshare
Limited, a company registered in England (“Oatshare”), Sotheby’s, a company
registered in England (“Sotheby’s U.K.”), Sotheby’s Financial Services Limited,
a company registered in England (“SFS Ltd.” and, collectively, with Oatshare and
Sotheby’s U.K., the “U.K. Borrowers”), and Sotheby’s Hong Kong Limited, a
company incorporated in Hong Kong (“Sotheby’s H.K.” and, collectively with the
U.K. Borrowers, the “Foreign Borrowers”; the Domestic Borrowers and the Foreign
Borrowers collectively being referred to herein as the “Borrowers”); the other
Credit Parties signatory hereto; General Electric Capital Corporation, a
Delaware corporation (in its individual capacity, “GE Capital”), for itself, as
a Lender and as Fronting Lender, and as Agent for the Lenders and the Fronting
Lender (in such capacity, “Agent”), and the other Lenders signatory hereto from
time to time.
RECITALS
WHEREAS, the Domestic Borrowers, the U.K. Borrowers, certain other Credit
Parties, Agent, the Departing Lenders and certain Lenders are parties to that
certain Credit Agreement, dated as of August 31, 2009 (as amended prior to the
date hereof, the “Existing Credit Agreement”);
WHEREAS, the Borrowers, the other Credit Parties, Agent, the Departing Lenders
and the Lenders have agreed (a) to enter into this Agreement in order to (i)
amend and restate the Existing Credit Agreement in its entirety; (ii)
re-evidence the “Secured Obligations” under, and as defined in, the Existing
Credit Agreement, which shall be repayable in accordance with the terms of this
Agreement; and (iii) set forth the terms and conditions under which the Lenders
will, from time to time, make loans and extend other financial accommodations to
or for the benefit of the Borrowers and (b) that each Departing Lender shall
cease to be a party to the Existing Credit Agreement, as evidenced by its
execution and delivery of its Departing Lender Signature Page;
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Credit Parties outstanding thereunder, which
shall be payable in accordance with the terms hereof; and
WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Annex A and, for purposes of this Agreement and the other
Loan Documents, the rules of construction set forth in Annex A shall govern. All
Annexes, Disclosure Schedules, Exhibits and other attachments (collectively,
“Appendices”) hereto, or expressly identified to this

1

--------------------------------------------------------------------------------




Agreement, are incorporated herein by reference, and taken together with this
Agreement, shall constitute but a single agreement. These Recitals shall be
construed as part of the Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto hereby agree that the Existing Credit Agreement is hereby amended
and restated as follows:
1.AMOUNT AND TERMS OF CREDIT
1.1
Credit Facilities.

(a)    Revolving Credit Facility.
(i)    Subject to the terms and conditions hereof, (a) each Lender agrees to
make available, from time to time until the Commitment Termination Date, its Pro
Rata Share of advances (each, a “Dollar Revolving Credit Advance”) in Dollars to
Domestic Borrowers and (b) except as otherwise provided in the last two
sentences of this paragraph, each of the Foreign Currency Lenders and the
Fronting Lender agrees to make available, from time to time until the Commitment
Termination Date, its Pro Rata Share (or, in the case of the Fronting Lender,
the Fronted Percentage) of advances (each a “Foreign Currency Revolving Credit
Advance”) in Foreign Currencies to the Foreign Borrowers. Each Non-Foreign
Currency Lender shall purchase an undivided participation interest in each such
Foreign Currency Revolving Credit Advance made by the Fronting Lender in
accordance with Section 9.9(e)(i). The Fronting Lender shall not be required to,
and shall not, fund its share of any Foreign Currency Revolving Credit Advance
at any time that any condition precedent set forth in Section 2.2 is not
satisfied if the Fronting Lender shall have received at least one Business Day’s
prior written notice from Non-Foreign Currency Lenders having Commitments equal
to or greater than 66 2/3% of the Fronted Percentage instructing it not to fund
its share of a Foreign Currency Revolving Credit Advance. The Pro Rata Share of
the aggregate Revolving Loan of any Lender shall not at any time exceed its
separate Commitment. The obligations of each Lender to make Loans or purchase
participation interests therein under this Agreement shall be several and not
joint. Until the Commitment Termination Date, Borrowers may borrow, repay and
reborrow under this Section 1.1(a); provided, that (i) the amount of any
Revolving Credit Advance to be made at any time to a Domestic Borrower shall not
exceed Domestic Borrowing Availability at such time and (ii) the Dollar
Equivalent of the amount of any Revolving Credit Advance to be made at any time
to a Foreign Borrower shall not exceed Foreign Borrowing Availability at such
time. The Dollar Equivalent of each outstanding Revolving Credit Advance, Swing
Line Advance and Letter of Credit Obligation shall be recalculated hereunder on
each date on which it shall be necessary to determine the Revolving Loan
Outstandings, as determined by Agent in its sole discretion; provided, that
Agent shall recalculate the Dollar Equivalent of the Revolving Loan Outstandings
at least one time each calendar month and otherwise in accordance with Section
1.18. Domestic Borrowing Availability or Foreign Borrowing Availability, or
both, may be reduced by Reserves imposed by Agent in its sole reasonable credit
judgment. Each Revolving Credit Advance shall be made on notice by Borrower
Representative to one of the representatives of Agent identified in Schedule 1.1
at the address specified therein. Any such notice must be given no later than
(x) 11:00 a.m. (New York time) on the Business Day of the proposed Revolving
Credit Advance, in

2

--------------------------------------------------------------------------------




the case of an Index Rate Loan in Dollars or (y) 11:00 a.m. (New York time) on
the date which is three (3) Business Days prior to the proposed Revolving Credit
Advance, in the case of a LIBOR Loan. Each such notice (a “Notice of Revolving
Credit Advance”) must be given in writing (by telecopy or overnight courier)
substantially in the form of Exhibit 1.1(a)(i), and shall include the
information required in such Exhibit and such other information as may be
required by Agent. If any Borrower desires to have any Revolving Credit Advance
be made as a LIBOR Loan, Borrower Representative must comply with Section
1.5(e). A Revolving Credit Advance may not be drawn in a Foreign Currency if
Agent determines at any time prior to 12:00 p.m. (New York time) on the date of
such proposed Revolving Credit Advance that by reason of any change in currency
availability, unusual instability in currency exchange rates or exchange
controls it is, or will be, impracticable for such Revolving Credit Advance to
be made in such Foreign Currency. In such event, the proposed Revolving Credit
Advance shall be made in Dollars.
(ii)    Except as provided in Section 1.12, each Borrower shall execute and
deliver to each Lender a note to evidence the Commitment of, and Revolving
Credit Advances made by, that Lender. Each note shall be in the principal amount
of the Commitment of the applicable Lender, dated the Restatement Effective Date
(or such later date as such Lender becomes party to this Agreement pursuant to
Section 9.1(a) or modifies its Commitment pursuant to Section 9.1(a)) and
substantially in the form of Exhibit 1.1(a)(ii)-A (in the case of the Domestic
Borrowers) or Exhibit 1.1(a)(ii)-B (in the case of the Foreign Borrowers) (each
a “Revolving Note” and, collectively, the “Revolving Notes”). Each Revolving
Note shall represent the joint and several obligation of the applicable
Borrowers to pay the amount of the applicable Lender’s Commitment or, if less,
such Lender’s Pro Rata Share of the aggregate unpaid principal amount of all
Revolving Credit Advances made to the Domestic Borrowers or the Foreign
Borrowers, as applicable, together with interest thereon as prescribed in
Section 1.5. In addition, each Foreign Borrower shall execute and deliver to the
Fronting Lender a note to evidence the obligation of, and Foreign Currency
Revolving Credit Advances made by, the Fronting Lender. Such note shall be in
the principal amount of the Foreign Currency Subfacility Limit dated the
Restatement Effective Date (or such later date as such Person shall become the
Fronting Lender pursuant to Section 9.7(b)) and substantially in the form of
Exhibit 1.1(a)(ii)-C (the “Fronting Lender Note”). The Fronting Lender Note
shall represent the joint and several obligation of the Foreign Borrowers to pay
the Fronted Percentage of the aggregate unpaid principal amount of all Foreign
Currency Revolving Credit Advances made to the Foreign Borrowers, together with
interest thereon as prescribed in Section 1.5. The entire unpaid balance of the
aggregate Revolving Loan and all other non-contingent Obligations shall be
immediately due and payable in full in immediately available funds on the
Commitment Termination Date.
(iii)    Anything in this Agreement to the contrary notwithstanding, at the
request of Borrower Representative, in its discretion Agent may (but shall have
absolutely no obligation to), make Revolving Credit Advances (i) to Domestic
Borrowers on behalf of Lenders in Dollars in amounts that cause the sum of (a)
the aggregate outstanding balance of the Revolving Credit Advances and Swing
Line Advances outstanding to the Domestic Borrowers plus (b) the Dollar
Equivalent of the outstanding amount of Letter of Credit Obligations incurred
for the benefit of any Domestic Borrowers to exceed the Domestic Borrowing Base
or (ii) to Foreign Borrowers on behalf of the Foreign Currency Lenders and the
Fronting Lender in any

3

--------------------------------------------------------------------------------




Foreign Currency in amounts that cause the sum of (a) the Dollar Equivalent of
the aggregate outstanding balance of the Revolving Credit Advances and Swing
Line Advances outstanding to the Foreign Borrowers plus (b) the Dollar
Equivalent of the outstanding amount of Letter of Credit Obligations incurred
for the benefit of any Foreign Borrowers to exceed the Foreign Borrowing Base
(any such excess Revolving Credit Advances are herein referred to collectively
as “Overadvances”); provided, that (A) no such event or occurrence shall cause
or constitute a waiver of Agent’s, Swing Line Lender’s, Fronting Lender’s or
Lenders’ right to refuse to make any further Overadvances, Swing Line Advances
or Revolving Credit Advances, or incur any Letter of Credit Obligations, as the
case may be, at any time that an Overadvance exists and (B) no Overadvance shall
result in a Default or Event of Default based on Borrowers’ failure to comply
with Section 1.3(b)(ii) for so long as Agent permits such Overadvance to be
outstanding, but solely with respect to the amount of such Overadvance. In
addition, Overadvances may be made even if the conditions to lending set forth
in Section 2.2 have not been met. All Overadvances shall constitute Index Rate
Loans (in the case of Overadvances denominated in Dollars) or LIBOR Loans having
a one-month LIBOR Period (in the case of Overadvances denominated in any Foreign
Currency), shall bear interest at the Default Rate and shall be payable on the
earlier of demand or the Commitment Termination Date. Except as otherwise
provided in Section 1.11(b), the authority of Agent to make Overadvances is
limited to an aggregate amount not to exceed a Dollar Equivalent of $20,000,000
at any time, shall not cause the Dollar Equivalent of the aggregate Revolving
Loan to exceed the Maximum Amount, and may be revoked prospectively by a written
notice to Agent signed by the Requisite Lenders; provided further, that
Overadvances made other than for the purpose of protecting or preserving the
Collateral shall not remain outstanding for more than sixty (60) days without
the written consent of Requisite Lenders. Agent shall use commercially
reasonable efforts to provide notice to Lenders following the making of an
Overadvance (unless one or more Overadvances are already outstanding as of the
date of such Overadvance).
(iv)    From the Restatement Effective Date until June 19, 2017, the Borrowers
may request that any additional Person(s) may become party hereto as a Lender
and provide additional Commitments or any Lender may agree to increase its
Commitment (any such Person or Lender, an “Increase Lender”) pursuant to a
joinder agreement (an “Incremental Joinder”) in form and substance reasonably
acceptable to Agent; provided that (A) the aggregate amount of all such
additional Commitments or increases in the Commitments of the Increase Lenders
under this Section 1.1(a)(iv) does not exceed $50,000,000 and (B) no Default or
Event of Default has occurred and is continuing. The Incremental Joinder may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of Agent and the Borrowers, to effect the provisions of
this Section 1.1(a)(iv). The consent of Agent (not to be unreasonably withheld
or delayed in the case of any Qualified Assignee) shall be required prior to the
addition of any Person as a Lender or the increase of the Commitment of any
Lender pursuant to this Section 1.1(a)(iv). Each Increase Lender shall accept an
assignment from the existing Lenders (and the Fronting Lender, as applicable),
and each such existing Lender (and the Fronting Lender, as applicable) shall
make a ratable assignment to such Increase Lender, of an interest in the
Revolving Loan Outstandings such that, after giving effect thereto, the
Revolving Loan Outstandings shall be held ratably by the Lenders (including the
Increase Lenders). Assignments

4

--------------------------------------------------------------------------------




pursuant to the immediately preceding sentence shall be automatic after giving
effect to any addition of any Person as a Lender or any increase of the
Commitment of any Lender, in either case pursuant to this Section 1.1(a)(iv),
and shall be made in exchange for the principal amount assigned plus accrued and
unpaid interest thereon and any accrued and unpaid Fees in respect thereof. In
addition, each applicable Borrower shall pay any LIBOR breakage costs due to any
existing Lender in accordance with Section 1.13(b) (with any payment to any
existing Lender in respect of the assignment of any principal amount of any Loan
pursuant to this Section 1.1(a)(iv) being treated as a repayment of a Loan for
purposes of such Section 1.13(b)).
(b)    Swing Line Facility.
(i)    Agent shall notify the Swing Line Lender upon Agent’s receipt of any
Notice of Revolving Credit Advance in respect of a Revolving Credit Advance (a)
to be denominated in Dollars and to bear interest by reference to the Dollar
Index Rate, (b) to be denominated in Sterling and to bear interest by reference
to the Sterling Index Rate or (c) to be denominated in Hong Kong Dollars and to
bear interest by reference to the Hong Kong Dollars Index Rate. Subject to the
terms and conditions hereof, the Swing Line Lender may, but shall have no duty
to, in accordance with any such notice, make available from time to time until
the Commitment Termination Date advances (each, a “Swing Line Advance”) (a) in
Dollars to the Domestic Borrowers or (b) in any Foreign Currency to the Foreign
Borrowers. The provisions of this Section 1.1(b) shall not relieve Lenders or
the Fronting Lender of their obligations to make Revolving Credit Advances under
Section 1.1(a); provided, that if the Swing Line Lender makes a Swing Line
Advance pursuant to any such notice, such Swing Line Advance shall be in lieu of
any Revolving Credit Advance that otherwise may be made by the Lenders or the
Fronting Lender pursuant to such notice. The aggregate amount of Swing Line
Advances outstanding shall not exceed at any time the Swing Line Availability as
of such time. Until the Commitment Termination Date, the Borrowers may from time
to time borrow, repay and reborrow under this Section 1.1(b). Each Swing Line
Advance shall be made pursuant to a Notice of Revolving Credit Advance delivered
to Agent by Borrower Representative on behalf of the applicable Borrower in
accordance with Section 1.1(a). Any such notice must be given no later than (x)
3:00 p.m. (New York time) on the Business Day of the proposed Swing Line
Advance, in the case of a Swing Line Advance in Dollars or (y) 10:00 a.m. (New
York time) on the date which is (A) two (2) Business Days prior to the proposed
Swing Line Advance, in the case of a Swing Line Advance denominated in Sterling
and (B) three (3) Business Days prior to the proposed Swing Line Advance, in the
case of a Swing Line Advance denominated in Hong Kong Dollars. Unless the Swing
Line Lender has received at least one Business Day’s prior written notice from
Requisite Lenders instructing it not to make a Swing Line Advance, the Swing
Line Lender shall, notwithstanding the failure of any condition precedent set
forth in Sections 2.2, be entitled to fund that Swing Line Advance, and to have
each Lender make Revolving Credit Advances in accordance with Section
1.1(b)(iii) or 1.1(b)(iv), as applicable, or purchase participating interests in
accordance with Section 1.1(b)(v). If any Lender shall fail to make available to
Agent its Pro Rata Share (or, in the case of any Swing Line Advance in any
Foreign Currency, the Fronting Lender shall fail to make available the Fronted
Percentage) of any Revolving Credit Advance in accordance with Section
1.1(b)(iii) or 1.1(b)(iv), as applicable, Borrowers shall repay the

5

--------------------------------------------------------------------------------




outstanding principal amount of the portion of the Swing Line Loan then
outstanding due to such failure upon demand therefor by Agent.
(ii)    Each Borrower shall execute and deliver to the Swing Line Lender a
promissory note to evidence the Swing Line Commitment. Such note shall be in the
principal amount of the Swing Line Commitment of the Swing Line Lender, dated
the Restatement Effective Date and substantially in the form of Exhibit
1.1(b)(ii)-A (in the case of the Domestic Borrowers) or Exhibit 1.1(b)(ii)-B (in
the case of the Foreign Borrowers) (each, a “Swing Line Note” and, collectively,
the “Swing Line Notes”). Each Swing Line Note shall represent the joint and
several obligation of the applicable Borrowers to pay the amount of the Swing
Line Commitment or, if less, the aggregate unpaid principal amount of all Swing
Line Advances made to the Domestic Borrowers or the Foreign Borrowers, as
applicable, together with interest thereon as prescribed in Section 1.5. The
entire unpaid balance of the Swing Line Loan and all other noncontingent
Obligations shall be immediately due and payable in full in immediately
available funds on the Commitment Termination Date if not sooner paid in full.
(iii)    The Swing Line Lender, at any time and from time to time no less
frequently than once weekly, shall on behalf of the Borrower Representative (and
the Borrower Representative hereby irrevocably authorizes the Swing Line Lender
to so act on its behalf) request each Lender (including the Swing Line Lender)
to make available to the Domestic Borrowers its Pro Rata Share of a Revolving
Credit Advance in Dollars equal to the principal amount of the portion of the
Swing Line Loan denominated in Dollars and outstanding on the date such notice
is given (the “Refunded Dollar Swing Line Loan”). Unless any of the events
described in Sections 8.1(g) or 8.1(h) has occurred (in which event the
procedures of Section 1.1(b)(v) shall apply) and regardless of whether the
conditions precedent set forth in this Agreement to the making of a Revolving
Credit Advance are then satisfied, each Lender shall disburse directly to Agent
its Pro Rata Share of such Revolving Credit Advance on behalf of the Swing Line
Lender prior to 3:00 p.m. (New York time) in immediately available funds in
Dollars on the Business Day next succeeding the date that notice is given. The
proceeds of each such Revolving Credit Advance shall be immediately paid to the
Swing Line Lender and applied to repay the Refunded Dollar Swing Line Loan.
(iv)    The Swing Line Lender, at any time and from time to time no less
frequently than once weekly, shall on behalf of the Borrower Representative (and
the Borrower Representative hereby irrevocably authorizes the Swing Line Lender
to so act on its behalf) request each Foreign Currency Lender (including the
Swing Line Lender, as applicable) and the Fronting Lender to make available to
the Foreign Borrowers its Pro Rata Share (or, in the case of the Fronting
Lender, the Fronted Percentage) of a Revolving Credit Advance in a Foreign
Currency equal to the principal amount of the portion of the Swing Line Loan
denominated in such Foreign Currency and outstanding on the date such notice is
given (the “Refunded Foreign Currency Swing Line Loan”). Unless any of the
events described in Sections 8.1(g) or 8.1(h) has occurred (in which event the
procedures of Section 1.1(b)(v) shall apply) and regardless of whether the
conditions precedent set forth in this Agreement to the making of a Revolving
Credit Advance are then satisfied, each Foreign Currency Lender and the Fronting
Lender shall disburse directly to Agent its Pro Rata Share (or, in the case of
the Fronting Lender, the Fronted

6

--------------------------------------------------------------------------------




Percentage) of such Revolving Credit Advance on behalf of the Swing Line Lender
prior to 3:00 p.m. (New York time) in immediately available funds in such
Foreign Currency on the second Business Day next succeeding the date that notice
is given. The proceeds of each such Revolving Credit Advance shall be
immediately paid to the Swing Line Lender and applied to repay the Refunded
Foreign Currency Swing Line Loan. Each Non-Foreign Currency Lender shall
purchase an undivided participation interest in each such Foreign Currency
Revolving Credit Advance from the Fronting Lender in accordance with Section
9.9(e)(i).
(v)    If, prior to refunding a portion of the Swing Line Loan with a Revolving
Credit Advance pursuant to Section 1.1(b)(iii) or 1.1(b)(iv), one of the events
described in Sections 8.1(g) or 8.1(h) has occurred, then, subject to the
provisions of Section 1.1(b)(vi) below:
(A)    in the case of any portion of the Swing Line Loan denominated in Dollars,
each Lender shall, on the date such Revolving Credit Advance was to have been
made pursuant to Section 1.1(b)(iii), purchase from the Swing Line Lender an
undivided participation interest in the Swing Line Loan in an amount equal to
its Pro Rata Share of such portion of the Swing Line Loan. Upon request, each
Lender shall promptly transfer to the Swing Line Lender, in immediately
available funds in Dollars, the amount of each such participation interest; and
(B)    in the case of any portion of the Swing Line Loan denominated in a
Foreign Currency, each Foreign Currency Lender and the Fronting Lender shall, on
the date such Revolving Credit Advance was to have been made pursuant to Section
1.1(b)(iv), purchase from the Swing Line Lender an undivided participation
interest in the Swing Line Loan in an amount equal to its Pro Rata Share (or, in
the case of the Fronting Lender, the Fronted Percentage) of such portion of the
Swing Line Loan. Upon request, each Foreign Currency Lender and the Fronting
Lender shall promptly transfer to the Swing Line Lender, in immediately
available funds in such Foreign Currency, the amount of each such participation
interest. Each Non-Foreign Currency Lender shall purchase an undivided
participation interest in each such participation interest purchased by the
Fronting Lender in accordance with Section 9.9(e)(i).
(vi)    Each Lender’s and the Fronting Lender’s obligation to make Revolving
Credit Advances in accordance with Sections 1.1(b)(iii) and 1.1(b)(iv) and to
purchase participation interests in accordance with Section 1.1(b)(v) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender or the Fronting Lender may have against the Swing Line Lender, any
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of any Default or Event of Default; (C) any inability of any
Borrower to satisfy the conditions precedent to borrowing set forth in this
Agreement at any time or (D) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. If any Lender or the
Fronting Lender does not make available to Agent or the Swing Line Lender, as
applicable, the amount required pursuant to Sections 1.1(b)(iii), 1.1(b)(iv) or
1.1(b)(v), as the case may be, the Swing Line Lender shall be entitled to
recover such amount on

7

--------------------------------------------------------------------------------




demand from such Lender or the Fronting Lender, as applicable, together with
interest thereon for each day from the date of non-payment until such amount is
paid in full (x) in the case of any portion of the Swing Line Loan denominated
in Dollars, at the Federal Funds Rate for the first two Business Days and at the
Dollar Index Rate thereafter or (y) in the case of any portion of the Swing Line
Loan denominated in a Foreign Currency, at the Sterling Index Rate or the Hong
Kong Dollars Index Rate, as applicable.
(c)    Reliance on Notices; Appointment of Borrower Representative. Agent shall
be entitled to rely upon, and shall be fully protected in relying upon, any
Notice of Revolving Credit Advance, Notice of Conversion/Continuation or similar
notice believed by Agent to be genuine. Agent may assume that each Person
executing and delivering any notice in accordance herewith was duly authorized,
unless the responsible individual acting thereon for Agent has actual knowledge
to the contrary. Each Borrower hereby designates Parent as its representative
and agent on its behalf for the purposes of issuing Notices of Revolving Credit
Advances and Notices of Conversion/Continuation, giving instructions with
respect to the disbursement of the proceeds of the Loans, selecting interest
rate options, requesting Letters of Credit, giving and receiving all other
notices and consents hereunder or under any of the other Loan Documents and
taking all other actions (including in respect of compliance with covenants) on
behalf of any Borrower or Borrowers under the Loan Documents. Borrower
Representative hereby accepts such appointment. Agent and each Lender may regard
any notice or other communication pursuant to any Loan Document from Borrower
Representative as a notice or communication from all Borrowers, and may give any
notice or communication required or permitted to be given to any Borrower or
Borrowers hereunder to Borrower Representative on behalf of such Borrower or
Borrowers. Each Borrower agrees that each notice, election, representation and
warranty, covenant, agreement and undertaking made on its behalf by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.
(d)    Branches and Affiliates of Lenders. Each Lender at its option may make
any Loan by causing any domestic or foreign branch or Affiliate of such Lender
to make such Loan (and in the case of an Affiliate, the provisions of
Sections 1.13(b), 1.15 and 1.16 shall apply to such Affiliate to the same extent
as to such Lender); provided that any exercise of such option shall not affect
the obligation of the relevant Borrower to repay such Loan in accordance with
the terms of this Agreement.
1.2
Letters of Credit.

Subject to and in accordance with the terms and conditions contained herein and
in Annex B, Borrower Representative, on behalf of the applicable Borrower (and
any Subsidiary thereof that may be a co-applicant on any applicable Letter of
Credit), shall have the right to request, and Lenders agree to incur, or
purchase participations in, Letter of Credit Obligations.
1.3
Prepayments; Commitment Reductions.


8

--------------------------------------------------------------------------------




(a)    Voluntary Prepayments; Reductions in Commitments.
(i)    Borrower Representative shall notify Agent (and, in the case of
prepayment of a Swing Line Loan, the Swing Line Lender) by telephone confirmed
in writing of any prepayment of a Loan hereunder (i) in the case of a LIBOR
Loan, not later than 4:00 p.m. (New York time) on the date which is three (3)
Business Days before the date of such prepayment, and (ii) in the case of an
Index Rate Loan, not later than 11:00 a.m. (New York time) on the date of such
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Loan or portion thereof to be
prepaid. Promptly following receipt of any such notice, Agent shall provide
notice to Lenders thereof. Each partial prepayment of any Loan shall be in a
minimum amount of (i) if denominated in Dollars, $5,000,000 or an integral
multiple of $1,000,000 in excess of such amount, (ii) if denominated in
Sterling, £3,000,000 or an integral multiple of £500,000 in excess of such
amount or (iii) if denominated in Hong Kong Dollars, HK$40,000,000 or an
integral multiple of HK$8,000,000 in excess of such amount.
(ii)    Borrowers may at any time, on at least five (5) days’ prior written
notice by Borrower Representative to Agent of the intent of the Borrowers to
effect such a reduction and at least two (2) days’ prior written notice by
Borrower Representative to Agent of the exact date on which such reduction shall
occur, permanently reduce (but not terminate) the Commitment; provided, that (A)
any such reduction shall be in a minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of such amount, (B) the Commitment shall not
be reduced to an amount less than the greater of (i) $75,000,000, and (ii) the
sum of (x) the Dollar Equivalent of the amount of the aggregate Revolving Loan
then outstanding and (y) the Dollar Equivalent of the Swing Line Loan then
outstanding, and (C) after giving effect to such reductions, Borrowers shall
comply with Sections 1.3(b)(i) and (ii). In addition, Borrowers may at any time,
on at least ten (10) days’ prior written notice by Borrower Representative to
Agent of the intent of the Borrowers to effect such a termination and at least
two (2) days’ prior written notice by Borrower Representative to Agent of the
exact date on which such termination shall occur, terminate the Commitment;
provided, that upon such termination, all Loans and other Obligations shall be
immediately due and payable in full and all Letter of Credit Obligations shall
be cash collateralized or otherwise satisfied in accordance with Annex B hereto.
Any reduction or termination of the Commitment must be accompanied by the
payment of any LIBOR funding breakage costs in accordance with Section 1.13(b).
Upon any such reduction or termination of the Commitment, each Borrower’s right
to request Revolving Credit Advances, or request that Letter of Credit
Obligations be incurred on its behalf, or request Swing Line Advances, shall
simultaneously be permanently reduced or terminated, as the case may be;
provided, that a permanent reduction of the Commitment below $100,000,000 shall
require a corresponding pro rata reduction in the Foreign Currency Subfacility
Limit and the L/C Sublimit to the extent of such reduction below $100,000,000.
(b)    Mandatory Prepayments.
(i)    If at any time the Dollar Equivalent of the aggregate outstanding balance
of the Revolving Loan and the Swing Line Loan exceeds the Maximum Amount,

9

--------------------------------------------------------------------------------




Borrowers shall immediately repay the aggregate outstanding Revolving Credit
Advances and Swing Line Advances to the extent required to eliminate such
excess. If any such excess remains after repayment in full of the aggregate
outstanding Revolving Credit Advances and Swing Line Advances, Borrowers shall
provide cash collateral for the Letter of Credit Obligations in the manner set
forth in Annex B to the extent of such remaining excess. If at any time the
Dollar Equivalent of the aggregate outstanding principal balance of Revolving
Credit Advances and Swing Line Advances outstanding to the Foreign Borrowers and
the Dollar Equivalent of the outstanding Letter of Credit Obligations incurred
on behalf of the Foreign Borrowers, in the aggregate, exceed the Foreign
Currency Subfacility Limit, the Foreign Borrowers shall, at Agent’s request,
immediately repay such Revolving Credit Advances and Swing Line Advances to the
extent required to eliminate such excess. If any such excess remains after
repayment in full of the aggregate outstanding principal balance of such
Revolving Credit Advances and Swing Line Advances, the Foreign Borrowers shall,
at Agent’s request, provide cash collateral for such Letter of Credit
Obligations in the manner set forth in Annex B to the extent of such remaining
excess.
(ii)    If at any time the Dollar Equivalent of the aggregate outstanding
balance of the Revolving Credit Advances and Swing Line Advances outstanding to
the Domestic Borrowers and the Dollar Equivalent of the Letter of Credit
Obligations incurred on behalf of the Domestic Borrowers, in the aggregate,
exceed the Domestic Borrowing Base, the Domestic Borrowers shall immediately
repay such outstanding Revolving Credit Advances and Swing Line Advances to the
extent required to eliminate such excess. If any such excess remains after
repayment in full of such outstanding Revolving Credit Advances and Swing Line
Advances, the Domestic Borrowers shall provide cash collateral for such Letter
of Credit Obligations in the manner set forth in Annex B to the extent of such
remaining excess. If at any time the Dollar Equivalent of the aggregate
outstanding balance of the Revolving Credit Advances and Swing Line Advances
outstanding to the Foreign Borrowers and the Dollar Equivalent of the Letter of
Credit Obligations incurred on behalf of the Foreign Borrowers, in the
aggregate, exceed the Dollar Equivalent of the Foreign Borrowing Base, the
Foreign Borrowers shall immediately repay such outstanding Revolving Credit
Advances and Swing Line Advances to the extent required to eliminate such
excess. If any such excess remains after repayment in full of the aggregate
outstanding principal balance of such Revolving Credit Advances and Swing Line
Advances, the Foreign Borrowers shall, at Agent’s request, provide cash
collateral for such Letter of Credit Obligations in the manner set forth in
Annex B to the extent of such remaining excess. Notwithstanding the foregoing,
any Overadvance made pursuant to Section 1.1(a)(iii) shall be repaid in
accordance with Section 1.1(a)(iii).
(iii)    Subject to Section 1.3(c), within three (3) Business Days after receipt
by any Sotheby Entity of any cash proceeds of any asset disposition, the
applicable Borrower (which is the Borrower that received such cash proceeds or,
if such cash proceeds are received by a Sotheby Entity other than a Borrower,
which is the Borrower that is the most direct holder of Stock of such Sotheby
Entity) shall prepay the Secured Obligations (and cash collateralize the Letter
of Credit Obligations, as applicable) in an amount equal to all of such
proceeds, net of (A) commissions and other reasonable and customary transaction
costs, fees and expenses properly attributable to such transaction and payable
by Sotheby Entities in connection

10

--------------------------------------------------------------------------------




therewith (in each case, paid to non-Affiliates), (B) transfer taxes, (C)
amounts payable to holders of senior Liens on such asset (to the extent such
Liens constitute Permitted Encumbrances hereunder), if any, and (D) an
appropriate reserve for income taxes in accordance with GAAP in connection
therewith. Any such prepayment shall be applied in accordance with Section
1.3(d) or (e), as applicable. The following shall not be subject to mandatory
prepayment under this clause (iii): (1) proceeds of dispositions permitted under
Section 6.8 and (2) asset disposition proceeds with respect to Equipment or
Fixtures that are reinvested in Equipment or Fixtures within one hundred and
eighty (180) days of receipt thereof; provided, that the Borrower Representative
notifies Agent of its intent to reinvest at the time such proceeds are received
and when such reinvestment occurs.
(iv)    Subject to Section 1.3(c), if any Sotheby Entity issues Stock to any
entity other than another Sotheby Entity, no later than the fifth (5th) Business
Day following the date of receipt of any cash proceeds thereof, the applicable
Borrower (which is the Borrower that received such cash proceeds or, if such
cash proceeds are received by a Sotheby Entity other than a Borrower, which is
the Borrower that is the most direct holder of Stock of such Sotheby Entity)
shall prepay the Secured Obligations (and cash collateralize Letter of Credit
Obligations, as applicable) in an amount equal to all such proceeds, net of
underwriting discounts and commissions and other reasonable costs paid to
non-Affiliates in connection therewith. Any such prepayment shall be applied in
accordance with Section 1.3(d) or (e), as applicable. The following shall not be
subject to prepayment under this clause (iv): (1) proceeds of Stock issuances to
employees of any Sotheby Entity and (2) proceeds of Stock issuances up to the
Dollar Equivalent of $1,000,000 in the aggregate for any Fiscal Year.
(c)    Adjustments to Mandatory Prepayment Amounts. The Borrowers shall be
required to make any prepayment otherwise payable pursuant to Sections
1.3(b)(iii), 1.3(b)(iv) or 5.4 only to the extent that the amount of such
prepayment exceeds (i) in the case of the Domestic Borrowers, the Domestic
Borrowing Availability as of the date of such required prepayment or (ii) in the
case of the Foreign Borrowers, the Foreign Borrowing Availability as of the date
of such required prepayment, in each case as set forth in a Borrowing Base
Certificate most recently delivered as of the date of such required prepayment.
In addition, if, after giving effect to the previous sentence, any Foreign
Borrower shall be required to make a prepayment pursuant to Sections
1.3(b)(iii), 1.3(b)(iv) or 5.4 in excess of the outstanding principal balance of
the Revolving Credit Advances and Swing Line Advances outstanding to the Foreign
Borrowers and the Letter of Credit Obligations incurred on behalf of the Foreign
Borrowers, in the aggregate, as of such date, then the Domestic Borrowers shall
be jointly and severally liable to make a prepayment of the Loans (and cash
collateralize the Letter of Credit Obligations) (in addition to any prepayment
made by such Foreign Borrower pursuant to Sections 1.3(b)(iii), 1.3(b)(iv) or
5.4, as applicable) in an amount equal to (i) the amount of such excess minus
(ii) the Domestic Borrowing Availability as of the date of such required
prepayment as set forth in a Borrowing Base Certificate delivered to Agent.
(d)    Application of Mandatory Prepayments by Domestic Borrowers. Subject to
the terms of the Collateral Documents, any prepayments made by any Domestic
Borrower pursuant to Sections 1.3(b)(iii) or (iv) or Section 5.4 shall be
applied as follows: first, to Fees,

11

--------------------------------------------------------------------------------




reimbursable expenses, indemnities and other amounts owing to the Agent which
are then due and payable pursuant to any of the Loan Documents; second, to
interest then due and payable on Swing Line Advances outstanding to the Domestic
Borrowers; third, to the principal balance of Swing Line Advances outstanding to
the Domestic Borrowers until the same have been paid in full; fourth, to
interest then due and payable on Revolving Credit Advances outstanding to the
Domestic Borrowers; fifth, to the principal balance of Revolving Credit Advances
outstanding to the Domestic Borrowers until the same have been paid in full;
sixth, to any Letter of Credit Obligations incurred on behalf of the Domestic
Borrowers to provide cash collateral therefor in the manner set forth in Annex
B, until all such Letter of Credit Obligations have been fully cash
collateralized in the manner set forth in Annex B; seventh, to any other
Obligations owing by the Domestic Credit Parties; eighth, to interest then due
and payable on Swing Line Advances outstanding to the Foreign Borrowers; ninth,
to the principal balance of Swing Line Advances outstanding to the Foreign
Borrowers until the same have been paid in full; tenth, to interest then due and
payable on the Revolving Credit Advances outstanding to the Foreign Borrowers;
eleventh, to the principal balance of the Revolving Credit Advances outstanding
to the Foreign Borrowers until the same have been paid in full; twelfth, to any
Letter of Credit Obligations incurred on behalf of the Foreign Borrowers to
provide cash collateral therefor in the manner set forth in Annex B, until all
such Letter of Credit Obligations have been fully cash collateralized in the
manner set forth in Annex B; thirteenth, to any other Obligations owing by the
Foreign Credit Parties; and, last, to any amounts then due and payable by the
Credit Parties in respect of Bank Product and Hedging Obligations. The
Commitment shall not be permanently reduced by the amount of any such
prepayments.
(e)    Application of Mandatory Prepayments by Foreign Borrowers. Subject to the
terms of the Collateral Documents, any prepayments made by any Foreign Borrower
pursuant to Sections 1.3(b)(iii) or (iv) or Section 5.4 above shall be applied
as follows: first, to Fees, reimbursable expenses, indemnities and other amounts
owing to the Agent which are then due and payable pursuant to any of the Loan
Documents in respect of the Revolving Loans made to the Foreign Borrowers;
second, to interest then due and payable on Swing Line Advances outstanding to
the Foreign Borrowers; third, to the principal balance of Swing Line Advances
outstanding to the Foreign Borrowers until the same have been paid in full;
fourth, to interest then due and payable on Revolving Credit Advances
outstanding to the Foreign Borrowers; fifth, to the principal balance of
Revolving Credit Advances outstanding to the Foreign Borrowers until the same
have been paid in full; sixth, to any Letter of Credit Obligations incurred on
behalf of the Foreign Borrowers to provide cash collateral therefor in the
manner set forth in Annex B, until all such Letter of Credit Obligations have
been fully cash collateralized in the manner set forth in Annex B; seventh, to
any other Obligations owing by the Foreign Credit Parties; and, last, to any
amounts then due and payable by the Foreign Credit Parties in respect of Bank
Product and Hedging Obligations. Neither the Commitment nor the Foreign Currency
Subfacility Limit shall be permanently reduced by the amount of any such
prepayments.
(f)    No Implied Consent. Nothing in this Section 1.3 shall be construed to
constitute Agent’s or any Lender’s consent to any transaction that is not
permitted by other provisions of this Agreement or the other Loan Documents.

12

--------------------------------------------------------------------------------




(g)    Application to Revolving Credit Advances. Any prepayment made on any
outstanding Revolving Credit Advances pursuant to Sections 1.1(a)(i), 1.3(b) or
5.4 shall be applied as follows: first, to such Revolving Credit Advances that
are Index Rate Loans; and second, to such Revolving Credit Advances that are
LIBOR Loans, in the order of the LIBOR Loans with the shortest LIBOR Periods to
the LIBOR Loans with the longest LIBOR Periods. Application to specific Advances
pursuant to this Section 1.3(g) shall be subject to the calculation of the
indemnities, if any, owing to the Lenders pursuant to Section 1.13(b).
1.4
Use of Proceeds.

Borrowers shall utilize the proceeds of the Loans solely for the financing of
Borrowers’ working capital and other general corporate needs.
1.5
Interest and Applicable Margins.

(a)    Borrowers shall pay interest to Agent, for the ratable benefit of Lenders
and the Fronting Lender in accordance with the various Loans being made by each
Lender and the Fronting Lender, in arrears on each applicable Interest Payment
Date, at the following rates: (i) with respect to the Dollar Revolving Credit
Advances, the Dollar Index Rate plus the Applicable Dollar Revolver Index Margin
per annum or, at the election of Borrower Representative, the applicable Dollar
LIBOR Rate plus the Applicable Dollar Revolver LIBOR Margin per annum plus, if
such Dollar Revolving Credit Advance is made by a Lender from its office or
branch in the United Kingdom or any Participating Member State, the Mandatory
Cost, (ii) with respect to the Foreign Currency Revolving Credit Advances
denominated in Sterling, the applicable Sterling LIBOR Rate plus the Applicable
Sterling Revolver LIBOR Margin per annum plus, if such Foreign Currency
Revolving Credit Advance is made by a Lender from its office or branch in the
United Kingdom or any Participating Member State, the Mandatory Cost, (iii) with
respect to the Foreign Currency Revolving Credit Advances denominated in Hong
Kong Dollars, the Hong Kong Dollars LIBOR Rate plus the Applicable Hong Kong
Dollars Revolver LIBOR Margin per annum plus, if such Foreign Currency Revolving
Credit Advance is made by a Lender from its office or branch in the United
Kingdom or any Participating Member State, the Mandatory Cost, (iv) with respect
to Swing Line Advances denominated in Dollars, the Dollar Index Rate plus the
Applicable Dollar Revolver Index Margin per annum, (v) with respect to Swing
Line Advances denominated in Sterling, the Sterling Index Rate plus the
Applicable Sterling Revolver Index Margin per annum and (vi) with respect to
Swing Line Advances denominated in Hong Kong Dollars, the Hong Kong Dollars
Index Rate plus the Applicable Hong Kong Dollars Revolver Index Margin per
annum.

13

--------------------------------------------------------------------------------




As of the Restatement Effective Date, the Applicable Margins are as follows:
 
Applicable Dollar Revolver Index Margin
1.00%
 
 
Applicable Dollar Revolver LIBOR Margin
2.00%
 
 
Applicable Sterling Revolver Index Margin
1.00%
 
 
Applicable Sterling Revolver LIBOR Margin
2.00%
 
 
Applicable Hong Kong Dollars Revolver Index Margin
1.00%
 
 
Applicable Hong Kong Dollars Revolver LIBOR Margin
2.00%
 
 
Applicable L/C Margin
2.00%
 
 
Applicable Unused Line Fee Margin
0.500%
 
 
 
 
 

The Applicable Margins shall be adjusted by reference to the following grids:
 
If the Usage for such Business Day is:
Level of
Applicable Margins:
 
 
≤ 25%
Level I
 
 
>25% but ≤ 75%
Level II
 
 
>75%
Level III
 



 
 
Applicable Margins
 
 
 
Level I
Level II
Level III
 
 
Applicable Dollar Revolver
Index Margin
1.00%
1.25%
1.50%
 
 
Applicable Dollar Revolver LIBOR Margin
2.00%
2.25%
2.50%
 
 
Applicable Sterling Revolver
Index Margin
1.00%
1.25%
1.50%
 
 
Applicable Sterling Revolver LIBOR Margin
2.00%
2.25%
2.50%
 
 
Applicable Hong Kong Dollars Revolver Index Margin
1.00%
1.25%
1.50%
 
 
Applicable Hong Kong Dollars Revolver LIBOR Margin
2.00%
2.25%
2.50%
 
 
Applicable L/C Margin
2.00%
2.25%
2.50%
 
 
 
 
 
 
If the Usage for such Business Day is:
<50%
>50%
 
 
Applicable Unused Line Fee Margin
0.500%
0.375%
 



Adjustments in the Applicable Margins shall be implemented each Business Day. If
an Event of Default has occurred and is continuing at the time any reduction in
such Applicable

14

--------------------------------------------------------------------------------




Margins is to be implemented, that reduction shall be deferred until the first
Business Day following the date on which such Event of Default is waived or
cured.
(b)    If any payment on any Loan becomes due and payable on a day other than a
Business Day, the maturity thereof will be extended to the next succeeding
Business Day (except as set forth in the definition of LIBOR Period) and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.
(c)    All computations of Fees calculated on a per annum basis and interest on
all Loans shall be made by Agent on the basis of a 360-day year, in each case
for the actual number of days occurring in the period for which such interest
and Fees are payable. The Dollar Index Rate, the Sterling Index Rate and the
Hong Kong Dollars Index Rate are floating rates determined for each day. Each
determination by Agent of an interest rate and Fees hereunder shall be
presumptive evidence of the correctness of such rates and Fees.
(d)    So long as an Event of Default has occurred and is continuing under
Section 8.1(a), (g) or (h), or so long as any other Event of Default has
occurred and is continuing and the Agent shall have elected (or, by written
request to Agent, the Requisite Lenders shall have elected), which election in
either case shall be confirmed by written notice from Agent to Borrower
Representative, the interest rates applicable to the Loans and the Letter of
Credit Fees shall be increased by two percentage points (2%) per annum above the
rates of interest or the rate of such Fees otherwise applicable hereunder (the
“Default Rate”), and all outstanding Obligations shall bear interest at the
Default Rate applicable to such Obligations. Interest and Letter of Credit Fees
at the Default Rate shall accrue from the initial date of such Event of Default
until that Event of Default is cured or waived and shall be payable upon demand.
(e)    Subject to the conditions precedent set forth in Section 2.2, Borrower
Representative shall have the option to (i) request that any Revolving Credit
Advance denominated in Dollars be made as a LIBOR Loan, (ii) convert at any time
all or any portion of the outstanding Revolving Loan denominated in Dollars from
Index Rate Loans to LIBOR Loans, (iii) convert any LIBOR Loan denominated in
Dollars to an Index Rate Loan, subject to payment of LIBOR breakage costs in
accordance with Section 1.13(b) if such conversion is made prior to the
expiration of the LIBOR Period applicable thereto, or (iv) continue all or any
portion of the outstanding Revolving Loan as a LIBOR Loan upon the expiration of
the applicable LIBOR Period and the succeeding LIBOR Period of that continued
portion of the outstanding Revolving Loan shall commence on the first day after
the last day of the LIBOR Period of the portion of the outstanding Revolving
Loan to be continued. Any portion of the outstanding Revolving Loan to be made
or continued as, or converted into, a LIBOR Loan must be in a minimum amount of
(i) if denominated in Dollars, $5,000,000 or an integral multiple of $1,000,000
in excess of such amount, (ii) if denominated in Sterling, £3,000,000 or an
integral multiple of £500,000 in excess of such amount or (iii) if denominated
in Hong Kong Dollars, HK$40,000,000 or an integral multiple of HK$8,000,000 in
excess of such amount. Any such election must be made by 11:00 a.m. (New York
time) on the third Business Day prior to (1) the date of any proposed Revolving
Credit Advance which is to be made as a LIBOR Loan, (2) the end of each LIBOR
Period with respect to any LIBOR Loans to be continued as such, or (3) the

15

--------------------------------------------------------------------------------




date on which Borrower Representative wishes to convert any Index Rate Loan to a
LIBOR Loan for a LIBOR Period designated by Borrower Representative in such
election. If no election is received with respect to a LIBOR Loan by 11:00 a.m.
(New York time) on the third Business Day prior to the end of the LIBOR Period
with respect thereto (or if a Default or an Event of Default has occurred and is
continuing or if the additional conditions precedent set forth in Section 2.2
shall not have been satisfied), (i) if such LIBOR Loan is denominated in
Dollars, such LIBOR Loan shall be converted to an Index Rate Loan at the end of
its LIBOR Period and (ii) if such LIBOR Loan is denominated in a Foreign
Currency, such LIBOR Loan shall be continued as a LIBOR Loan having a LIBOR
Period of one month. Borrower Representative must make such election by notice
to Agent in writing, by telecopy or overnight courier. In the case of any
conversion or continuation, such election must be made pursuant to a written
notice (a “Notice of Conversion/Continuation”) in the form of Exhibit 1.5(e).
Notwithstanding anything in this Section 1.5(e) or Agreement to the contrary,
conversions and continuations of Index Rate Loans and LIBOR Loans hereunder
shall not result in refinancings or repayments of such portions of the
outstanding Revolving Loan, but only repricings of such continuously outstanding
portions of the outstanding Revolving Loan.
(f)    Notwithstanding anything to the contrary set forth in this Section 1.5,
if a court of competent jurisdiction determines in a final order that the rate
of interest payable hereunder exceeds the highest rate of interest permissible
under law (the “Maximum Lawful Rate”), then so long as the Maximum Lawful Rate
would be so exceeded, the rate of interest payable hereunder shall be equal to
the Maximum Lawful Rate; provided, however, that if at any time thereafter the
rate of interest payable hereunder is less than the Maximum Lawful Rate,
Borrowers shall continue to pay interest hereunder at the Maximum Lawful Rate
until such time as the total interest received by Agent, on behalf of Lenders,
is equal to the total interest that would have been received had the interest
rate payable hereunder been (but for the operation of this paragraph) the
interest rate payable since the Restatement Effective Date as otherwise provided
in this Agreement. In no event shall the total interest received by any Lender
pursuant to the terms hereof exceed the amount that such Lender could lawfully
have received had the interest due hereunder been calculated for the full term
hereof at the Maximum Lawful Rate.
1.6
Eligible Art Loans.

All of the Art Loans owned by each Borrower and reflected in the most recent
Borrowing Base Certificate delivered by the Borrower Representative to Agent
shall be “Eligible Art Loans” for purposes of this Agreement, except any Art
Loans to which any of the exclusionary criteria set forth below applies. Agent
shall have the right to establish, modify or eliminate Reserves against Eligible
Art Loans from time to time in its sole reasonable credit judgment. In addition,
Agent reserves the right, at any time and from time to time after the
Restatement Effective Date, to adjust any of the criteria set forth below and to
establish new criteria, and to adjust advance rates with respect to Eligible Art
Loans, in its reasonable credit judgment, reflecting changes in the
collectibility or realization values of such Art Loans arising or discovered by
Agent after the Restatement Effective Date subject to the approval of
Supermajority Lenders in the case of adjustments or new criteria or changes in
advance rates which have the effect of making more credit available; provided
that, for purposes of clarity,

16

--------------------------------------------------------------------------------




Agent will not be required at any time to obtain any approval from any Lenders
or any other Person(s) for the establishment, modification or elimination of any
Reserves against Eligible Art Loans. Eligible Art Loans shall not include any
Art Loan of any Borrower:
(a)    with respect to which (i) such Borrower shall not have conducted (x)
appropriate UCC, tax lien and judgment searches (or applicable equivalent)
against the applicable Art Loan Debtor or (y) in the case of any Art Loan Debtor
located in the United Kingdom or Hong Kong, appropriate bankruptcy, winding up
and company searches against the applicable Art Loan Debtor or (ii) the results
of such searches shall have indicated any material risk with respect to the
applicable Art Loan Debtor or the Works of Art securing repayment of such Art
Loan;
(b)    with respect to which (i) such Art Loan and the related security interest
are not governed by a loan and security agreement reasonably acceptable to Agent
in form and substance, or (ii) any material terms of the related loan and
security agreement and/or any other related documentation are not binding and
enforceable;
(c)    with respect to which any payment under the related loan agreement (or
any other Art Loan outstanding to such related Art Loan Debtor) has been deemed
by such Borrower to be non-accrual;
(d)    that is subject to any litigation challenging the validity or
enforceability of such Art Loan or any related documentation, unless (i) such
Borrower has notified Agent of such litigation, and (ii) Agent has determined in
its reasonable judgment, pursuant to a written notice to such Borrower (not to
be unreasonably withheld or delayed), that such litigation does not constitute
good faith litigation;
(e)    (i) that is not denominated in Dollars, Canadian Dollars, Hong Kong
Dollars, Sterling, Euros, Swiss Francs or an Alternative Art Loan Currency, (ii)
if such Art Loan is denominated in Hong Kong Dollars and owned by a Domestic
Borrower or U.K. Borrower, unless Agent shall have otherwise agreed, a Credit
Party (if such Art Loan is owned by a U.K. Borrower) or a Domestic Credit Party
(if such Art Loan is owned by a Domestic Borrower) shall have not entered into a
Rate Management Transaction reasonably acceptable to Agent (x) having a notional
amount substantially equal to the outstanding principal balance of such Art Loan
at all times until the maturity of such Art Loan and (y) directly mitigating the
risk associated with changes in the exchange rate between Hong Kong Dollars and
Dollars (in the case of any Art Loan owned by a Domestic Borrower) or Sterling
(in the case of any Art Loan owned by a U.K. Borrower) at all times until the
maturity of such Art Loan or (iii) if such Art Loan is denominated in an
Alternative Art Loan Currency, unless Agent shall have otherwise agreed, a
Credit Party (in the case of any Foreign Borrower) or a Domestic Credit Party
(in the case of any Domestic Borrower) shall have not entered into a Rate
Management Transaction reasonably acceptable to Agent (x) having a notional
amount substantially equal to the outstanding principal balance of such Art Loan
at all times until the maturity of such Art Loan and (y) directly mitigating the
risk associated with changes in the exchange rate between the currency in which
such Art Loan is denominated and Dollars (in the case of any Art Loan owned by a
Domestic

17

--------------------------------------------------------------------------------




Borrower) or Sterling (in the case of any Art Loan owned by a Foreign Borrower)
at all times until the maturity of such Art Loan;
(f)    that was not generated in the ordinary course of the applicable
Borrower’s business;
(g)    unless Agent shall have otherwise agreed, that by its terms is not due
and payable within 18 months; provided that, Art Loans that by their terms are
due and payable after 18 months but within 24 months shall not be excluded as
“Eligible Art Loans” pursuant to this clause to the extent the outstanding
principal balance of such Eligible Art Loans does not exceed $100,000,000 in the
aggregate;
(h)    to the extent that any defense, counterclaim, setoff or dispute (other
than any dispute described in clause (d) above or in clauses (h) or (i) of the
definition of “Eligible Art Loan Collateral”) is asserted as to repayment by the
relevant Art Loan Debtor of such Art Loan or as to any failure by any Sotheby
Entity to fund any unfunded commitment of such Sotheby Entity to make future Art
Loans to the relevant Art Loan Debtor, unless (i) such Borrower has notified
Agent of such defense, counterclaim, setoff or dispute, and (ii) Agent has
determined in its reasonable judgment, pursuant to a written notice to such
Borrower (not to be unreasonably withheld or delayed), that such defense,
counterclaim, setoff or dispute is not asserted in good faith;
(i)    that (i) is not subject to a first priority lien in favor of Agent, on
behalf of the Secured Parties, or (ii) is subject to any Lien of any Person
other than Agent, except Permitted Encumbrances;
(j)    with respect to which the Art Loan Debtor is a director, officer, other
employee or Affiliate of any Sotheby Entity, unless Agent shall have determined,
in its sole discretion, that such Art Loan shall constitute an Eligible Art Loan
notwithstanding the provisions of this clause (j);
(k)    that is the obligation of an Art Loan Debtor that is the United States
government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof;
(l)    that is not secured by Eligible Art Loan Collateral or to the extent by
which the outstanding principal balance of such Art Loan exceeds fifty percent
(50%) of the aggregate Estimated Value of the Works of Art securing repayment of
such Art Loan that constitute Eligible Art Loan Collateral;
(m)    in the case of an Art Loan Debtor that is not an individual, such
Borrower has not obtained confirmation of authorization of the incurrence of
such Art Loan by such Person and the individuals executing documents on its
behalf;
(n)    with respect to which (i) a petition is filed by or against the related
Art Loan Debtor under any bankruptcy law or any other federal, state or foreign
(including any

18

--------------------------------------------------------------------------------




provincial) receivership, insolvency relief or other law or laws for the relief
of debtors or (ii) the related Art Loan Debtor makes a general assignment for
the benefit of creditors;
(o)    to the extent any Sotheby Entity is liable for goods sold or services
rendered by the applicable Art Loan Debtor to such Sotheby Entity, but only to
the extent of the potential offset;
(p)    with respect to which (i) any of the documentation evidencing such Art
Loan is not in the possession of such Borrower or Agent or (ii) any of the
representations or warranties in this Agreement and the other Loan Documents
pertaining to such Art Loan is untrue;
(q)    to the extent such Art Loan exceeds any credit limit with respect to any
Art Loan Debtor established by Agent, in its reasonable credit judgment, taking
into account the nature and value of the Works of Art securing such Art Loan and
after consultation with the Borrower Representative; or
(r)    with respect to which the initial outstanding principal amount, if owned
by a Domestic Borrower, is less than $100,000.
1.7
Eligible Art Inventory.

All of the Art Inventory owned by the Borrowers and reflected in the most recent
Borrowing Base Certificate delivered by each Borrower to Agent shall be
“Eligible Art Inventory” for purposes of this Agreement, except any Art
Inventory to which any of the exclusionary criteria set forth below applies.
Agent shall have the right to establish, modify or eliminate Reserves against
Eligible Art Inventory from time to time in its sole reasonable credit judgment.
In addition, Agent reserves the right, at any time and from time to time after
the Restatement Effective Date, to adjust of the criteria set forth below and to
establish new criteria and to adjust advance rates with respect to Eligible Art
Inventory, in its reasonable credit judgment reflecting changes in the
salability or realization values of Art Inventory arising or discovered by Agent
after the Restatement Effective Date, subject to the approval of Supermajority
Lenders in the case of adjustments or new criteria or changes in advance rates
which have the effect of making more credit available; provided that, for
purposes of clarity, Agent will not be required at any time to obtain any
approval from any Lenders or any other Person(s) for the establishment,
modification or elimination of any Reserves against Eligible Art Inventory.
Eligible Art Inventory shall not include any Art Inventory of any Borrower that:
(a)    is owned by such Borrower as part of a joint venture or profit/loss
sharing arrangement or otherwise is not owned solely by such Borrower, unless
(i) Agent shall have otherwise agreed, or (ii) such Borrower has ultimate
control of the disposition of such Art Inventory, in which case such Art
Inventory shall be eligible to constitute Eligible Art Inventory to the extent
of such Borrower’s ownership interest therein;
(b)    other than as permitted by clause (a) above, is not owned by such
Borrower free and clear of all Liens and rights of any other Person, except the
Liens in favor of

19

--------------------------------------------------------------------------------




Agent, on behalf of the Secured Parties, and Permitted Encumbrances as set forth
in clause (e) of the definition thereof (subject to Reserves satisfactory to
Agent);
(c)    (i) if such Art Inventory is not (x) located in a Permitted Inventory
Country or (y) in transport between such countries or (ii) if such Art Inventory
is located in a Permitted Inventory Country, such Borrower shall not have taken
each action reasonably required by Agent with respect to such Work of Art
located in such Permitted Inventory Country in order to protect the interests of
Agent therein under the laws of such Permitted Inventory Country;
(d)    is not held by such Borrower (i) at a location owned by a Sotheby Entity,
or (ii) unless Reserves satisfactory to Agent have been established (A) at a
location in which a Sotheby Entity has obtained a leasehold interest with
respect to which, unless otherwise agreed by Agent, the lessor has executed a
landlord waiver, in form and substance reasonably acceptable to Agent, or (B) at
a warehouse, storage facility or other third-party location (including, without
limitation, the Geneva free port) with respect to which, unless otherwise agreed
by Agent, such third party has executed a bailee letter in form and substance
reasonably acceptable to Agent;
(e)    is subject to any litigation challenging the rights of such Borrower in
such Art Inventory, unless (i) such Borrower has notified Agent of such
litigation, and (ii) Agent has determined in its reasonable judgment, pursuant
to a written notice to such Borrower (not to be unreasonably withheld or
delayed), that such litigation does not constitute good faith litigation;
(f)    is placed on consignment with any Person, unless (i) such consignment
constitutes a Permitted Consignment with respect to such Art Inventory, or
(ii)(x) such Borrower has notified Agent of such consignment and (y) Agent has
determined in its reasonable judgment, pursuant to a written notice to such
Borrower (not to be unreasonably withheld or delayed), that such Borrower has
taken all actions reasonably required by Agent with respect to such Art
Inventory in order to protect the interests of Agent therein under all
applicable laws;
(g)    is not subject to a first priority lien in favor of Agent on behalf of
the Secured Parties, subject to Permitted Encumbrances as set forth in clause
(e) of the definition thereof (subject to Reserves satisfactory to Agent);
(h)    if the value of such Art Inventory exceeds $250,000, has not been the
subject of a search by such Borrower in the Art Loss Register; or
(i)    breaches any of the representations or warranties pertaining to Art
Inventory set forth in the Loan Documents.
1.8
Cash Management Systems.

On and after the Restatement Effective Date, the Credit Parties will maintain
until the Termination Date the cash management systems described in Annex C (the
“Cash Management Systems”).

20

--------------------------------------------------------------------------------




1.9
Fees.

(a)    Borrowers shall pay to GE Capital an annual collateral monitoring fee
equal to $100,000 per year payable on the Restatement Effective Date and
annually in advance on each anniversary thereof prior to the Termination Date;
provided that, a pro rated portion of the annual collateral monitoring fee paid
by the Borrowers pursuant to the terms of the Existing Credit Agreement on the
most recent anniversary of the Closing Date for the period from such anniversary
through the Restatement Effective Date will be credited to the Borrowers and
only the balance of such annual collateral monitoring fee will be due and
payable on the Restatement Effective Date.
(b)    As additional compensation for the Lenders, Borrowers shall pay to Agent,
for the ratable benefit of the Lenders, in arrears, on the first Business Day of
each month prior to the Commitment Termination Date and on the Commitment
Termination Date, a Fee for Borrowers’ non use of available funds in an amount
in Dollars equal to the Applicable Unused Line Fee Margin per annum (calculated
on the basis of a 360 day year for actual days elapsed) multiplied by the
difference between (x) the Maximum Amount (as it may be increased or reduced
from time to time) and (y) the average for the period of the daily closing
balances of the aggregate Revolving Loan and the Swing Line Loan outstanding
during the period for which such Fee is due.
(c)    Borrowers shall pay to Agent, for the ratable benefit of Lenders, the
Letter of Credit Fee and other fees and amounts required by Annex B.
1.10
Receipt of Payments.

Borrowers shall make each payment under this Agreement not later than 2:00 p.m.
(New York time) on the day when due in immediately available funds in Dollars,
Sterling or Hong Kong Dollars, as applicable, to the applicable Collection
Account. For purposes of computing interest and Fees and determining Borrowing
Availability as of any date, all payments shall be deemed received on the
Business Day on which immediately available funds therefore are received in the
Collection Account prior to 2:00 p.m. New York time. Payments received after
2:00 p.m. New York time on any Business Day or on a day that is not a Business
Day shall be deemed to have been received on the following Business Day.
1.11
Application and Allocation of Payments.

(a)    So long as no Event of Default has occurred and is continuing, (i)
payments matching specific scheduled payments then due shall be applied to those
scheduled payments; (ii) voluntary prepayments shall be applied in accordance
with the provisions of Section 1.3(a); and (iii) mandatory prepayments shall be
applied as set forth in Section 1.3(d) or 1.3(e), as applicable. All payments
and prepayments applied to the Revolving Loan shall be applied ratably to the
portion thereof held by each Lender as determined by its Pro Rata Share. As to
(x) any other payment, (y) all payments made when an Event of Default has
occurred and is continuing or following the Commitment Termination Date and (z)
all proceeds of Collateral, each Borrower hereby irrevocably waives the right to
direct the application of any and all such

21

--------------------------------------------------------------------------------




payments received from or on behalf of such Borrower and proceeds of Collateral,
and all such payments and proceeds of Collateral shall be applied to amounts
then due and payable in the following order, subject to the terms of the
Collateral Documents: (1) to Fees and reimbursable expenses of Agent hereunder;
(2) to interest on the Swing Line Loan; (3) to principal payments on the Swing
Line Loan; (4) to interest on the Revolving Loan; (5) to principal payments on
the Revolving Loan and to provide cash collateral for Letter of Credit
Obligations in the manner described in Annex B; (6) to all other Obligations
owing by the Credit Parties, including expenses of Lenders to the extent
reimbursable under Section 11.3; and (7) to amounts owing in respect of Bank
Product and Hedging Obligations; provided, that any payment by a Foreign Credit
Party shall be applied only to the Secured Obligations of the Foreign Credit
Parties according to the preceding order of priority.
(b)    Agent is authorized to, and at its sole election may, charge to the
Revolving Loan balance on behalf of each Borrower and cause to be paid all Fees,
expenses, Charges, costs (including insurance premiums in accordance with
Section 5.4(a)) and interest and principal, other than principal of the
Revolving Loan, owing by Borrowers under this Agreement or any of the other Loan
Documents if and to the extent Borrowers fail to pay promptly any such amounts
as and when due, even if the Dollar Equivalent of the amount of such charges
would exceed the applicable Borrowing Availability at such time; provided, such
action shall not cause the Dollar Equivalent of the aggregate Revolving Loan to
exceed the Maximum Amount. At Agent’s option and to the extent permitted by law,
any charges so made shall constitute a Revolving Credit Advance made in the
applicable currency and part of the Revolving Loan hereunder.
(c)    Notwithstanding any contrary provision herein, if, at the time of the
receipt of any prepayment or payment on the Obligations, (i) any Non-Foreign
Currency Lender shall have failed to make available to the Fronting Lender any
amount required pursuant to Section 9.9(e)(i) upon demand therefor by the
Fronting Lender and (ii) the Borrowers shall have failed to repay, pursuant to
Section 9.9(e)(iv), the outstanding principal amount of the portion of the
Revolving Loan or Letter of Credit Obligation then outstanding to the Fronting
Lender in which such Non-Foreign Currency Lender was required to purchase a
participation interest, then such prepayment or payment shall be applied first
to the portion of the Revolving Loan or Letter of Credit Obligations then
outstanding to the Fronting Lender in which such Non-Foreign Currency Lender was
required to purchase such participation interest, until the same (together with
any interest due and payable thereon) shall have been paid in full.
1.12
Loan Account and Accounting.

Agent shall maintain a loan account (the “Loan Account”) on its books to record:
all Revolving Credit Advances and Swing Line Advances, all payments made by
Borrowers, and all other debits and credits as provided in this Agreement with
respect to the Loans or any other Obligations. All entries in the Loan Account
shall be made in accordance with Agent’s customary accounting practices as in
effect from time to time. The balance in the Loan Account, as recorded on
Agent’s most recent printout or other written statement, shall, absent manifest
error, be presumptive evidence of the amounts due and owing to Agent and Lenders
by each

22

--------------------------------------------------------------------------------




Borrower; provided that any failure to so record or any error in so recording
shall not limit or otherwise affect any Borrower’s duty to pay the Obligations.
Agent shall render to Borrower Representative a monthly accounting of
transactions with respect to the Loans setting forth the balance of the Loan
Account as to each Borrower for the immediately preceding month. Unless Borrower
Representative notifies Agent in writing of any objection to any such accounting
(specifically describing the basis for such objection), within thirty (30) days
after the date thereof, each and every such accounting shall be presumptive
evidence of all matters reflected therein. Only those items expressly objected
to in such notice shall be deemed to be disputed by Borrowers. Notwithstanding
any provision herein contained to the contrary, any Lender may elect (which
election may be revoked) to dispense with the issuance of Notes to that Lender
and may rely on the Loan Account as evidence of the amount of Obligations from
time to time owing to it.
1.13
Indemnity.

(a)    Each Credit Party shall jointly and severally indemnify and hold harmless
each of Agent, Lenders, the Fronting Lender and their respective Affiliates, and
each such Person’s respective officers, directors, employees, attorneys, agents
and representatives (each, an “Indemnified Person”), from and against any and
all suits, actions, proceedings, claims, damages, losses, liabilities and
expenses (including reasonable attorneys’ fees and disbursements and other costs
of investigation or defense, including those incurred upon any appeal) that may
be instituted or asserted against or incurred by any such Indemnified Person as
the result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents and the administration of such credit,
and in connection with or arising out of the transactions contemplated hereunder
and thereunder and any actions or failures to act in connection therewith,
including any and all Environmental Liabilities and legal costs and expenses
arising out of or incurred in connection with disputes between or among any
parties to any of the Loan Documents (collectively, “Indemnified Liabilities”);
provided, that no such Credit Party shall be liable for any indemnification to
an Indemnified Person to the extent that any such suit, action, proceeding,
claim, damage, loss, liability or expense results from that Indemnified Person’s
gross negligence or willful misconduct as determined in a final, non-appealable
judgment by a court of competent jurisdiction. NO INDEMNIFIED PERSON SHALL BE
RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR,
ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING
CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY
OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER. It is understood and
agreed that, notwithstanding anything to the contrary set forth in this Section
1.13(a), no Foreign Credit Party shall have any obligation to any Indemnified
Person with respect to Indemnified Liabilities relating to Obligations of any
Domestic Credit Party.

23

--------------------------------------------------------------------------------




(b)    To induce Lenders to provide the LIBOR Loan option on the terms provided
herein, if (i) any LIBOR Loans are repaid in whole or in part prior to the last
day of any applicable LIBOR Period (whether that repayment is made pursuant to
any provision of this Agreement or any other Loan Document or occurs as a result
of acceleration, by operation of law or otherwise); (ii) any Borrower shall
default in payment when due of the principal amount of or interest on any LIBOR
Loan; (iii) any Borrower shall refuse to accept any borrowing of, or shall
request a termination of, any borrowing of, conversion into or continuation of,
LIBOR Loans after Borrower Representative has given notice requesting the same
in accordance herewith; (iv) any Borrower shall fail to make any prepayment of a
LIBOR Loan after Borrower Representative has given a notice thereof in
accordance herewith; or (v) any assignment shall occur pursuant to Section
1.16(d), then Borrowers shall jointly and severally indemnify and hold harmless
each Lender from and against all losses, costs and expenses resulting from or
arising from any of the foregoing. Such indemnification shall include any loss
(excluding loss of margin) or expense arising from the reemployment of funds
obtained by it or from fees payable to terminate deposits from which such funds
were obtained. For the purpose of calculating amounts payable to a Lender under
this subsection, each Lender shall be deemed to have actually funded its portion
of the relevant LIBOR Loan (or its participation interest in such LIBOR Loan)
through the purchase of a deposit bearing interest at the Dollar LIBOR Rate, the
Sterling LIBOR Rate or the Hong Kong Dollars LIBOR Rate, as applicable, in an
amount equal to the amount of such portion of such LIBOR Loan (or such
participation, as applicable) and having a maturity comparable to the relevant
LIBOR Period; provided, that each Lender may fund each of its interests in LIBOR
Loans (or its participations in LIBOR Loans) in any manner it sees fit, and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under this subsection. This covenant shall survive the termination of
this Agreement and the payment of the Notes and all other amounts payable
hereunder. As promptly as practicable under the circumstances, each Lender shall
provide Borrower Representative with its written calculation of all amounts
payable pursuant to this Section 1.13(b), and such calculation shall be binding
on the parties hereto unless Borrower Representative shall object in writing
within ten (10) Business Days of receipt thereof, specifying the basis for such
objection in detail. It is understood and agreed that, notwithstanding anything
to the contrary set forth in this Section 1.13(b), no Foreign Credit Party shall
have any obligation to any Lender with regard to any such losses, costs and
expenses relating to Obligations of any Domestic Credit Party.
1.14
Access.

Each Credit Party shall, during normal business hours, from time to time upon
three (3) Business Days’ prior notice as frequently as Agent reasonably
determines to be appropriate (except as otherwise provided): (a) provide Agent
and any of its officers, employees and agents access to its properties,
facilities, advisors, officers and employees and to the Collateral (including,
without limitation, in order to prepare an appraisal or similar report), (b)
permit Agent, and any of its officers, employees and agents, to inspect, audit
and make extracts from any Sotheby Entity’s books and records, and (c) permit
Agent, and its officers, employees and agents, not more than two (2) times
during any twelve-month period beginning on the date hereof or any anniversary
thereof (unless an Event of Default has occurred and is continuing, in which
case such limitation shall not apply), to inspect, review, evaluate, and make
test

24

--------------------------------------------------------------------------------




verifications and counts of the Collateral of any Credit Party; provided, that
(i) Agent shall conduct at least one (1) field exam described in the foregoing
clause (c) during each twelve-month period and (ii) unless an Event of Default
has occurred and is continuing, not more than two such field exams during any
twelve-month period shall be at the cost and expense of the Credit Parties. If
an Event of Default has occurred and is continuing, each such Credit Party shall
provide such access to Agent and to each Lender at all times and without advance
notice. Furthermore, so long as any Event of Default has occurred and is
continuing, each Credit Party shall provide Agent and each Lender with access to
their suppliers and customers to the extent such access is within the rights and
powers of such Credit Party. Each Credit Party shall make available to Agent and
its counsel reasonably promptly originals or copies of all books and records
that Agent may reasonably request. Each Credit Party shall deliver any document
or instrument necessary for Agent, as it may from time to time reasonably
request, to obtain records from any service bureau or other Person that
maintains records for such Credit Party, and shall maintain duplicate records or
supporting documentation on media, including computer tapes and discs owned by
such Credit Party. Agent will give Lenders at least five (5) days’ prior written
notice of regularly scheduled audits. Representatives of other Lenders may
accompany Agent’s representatives on regularly scheduled audits at no charge to
Borrowers.
1.15
Taxes.

(a)    Tax gross-up.
(i)    Each Credit Party shall make all payments to be made by it under the Loan
Documents without any Tax Deduction, unless a Tax Deduction is required by law.
(ii)    The Borrower Representative shall promptly upon becoming aware that a
Credit Party must make a Tax Deduction (or that there is any change in the rate
or the basis of a Tax Deduction) notify Agent accordingly. Similarly, a Lender
shall notify Agent promptly on becoming so aware in respect of any payment to
that Lender pursuant to any Loan Document. If Agent receives such notification
from a Lender it shall promptly notify the Borrower Representative.
(iii)    Subject to paragraph (iv) below, if a Tax Deduction is required by law
to be made by any Credit Party, the amount of the payment due from such Credit
Party shall be increased to an amount which (after making any Tax Deduction)
leaves an amount equal to the payment which would have been due if no Tax
Deduction had been required.
(iv)    A Credit Party is not required to make an increased payment to a Lender
under paragraph (iii) above for a Tax Deduction in respect of tax imposed by the
United Kingdom, Hong Kong or the United States of America (as the case may be)
on a payment under the Loan Documents, if on the date on which the payment falls
due:
(A)    the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the

25

--------------------------------------------------------------------------------




interpretation, administration, or application of) any law or Treaty, or any
published practice or concession of any relevant taxing authority;
(B)    with respect to any payment to be made by a U.K. Credit Party, (i) the
relevant Lender is a Qualifying Lender solely by virtue of paragraph (i)(B) of
the definition of Qualifying Lender, (ii) an officer of H.M. Revenue & Customs
has given (and not revoked) a direction (a “Direction”) under section 931 of the
Income Tax Act 2007 which relates to that payment and that Lender has received
from the Credit Party making the payment a certified copy of that Direction, and
(iii) the payment could have been made to the relevant Lender without a Tax
Deduction in the absence of that Direction;
(C)    with respect to any payment to be made by a U.K. Credit Party, the
relevant Lender is a Treaty Lender and the Credit Party making the payment is
able to demonstrate that the payment could have been made to the Lender without
the Tax Deduction had that Lender complied with its obligations under paragraph
(vii) below;
(D)    the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(i)(B) of the definition of Qualifying Lender and:
(i)
the relevant Lender has not given a Tax Confirmation to the Borrower
Representative (on behalf of the U.K. Credit Parties); and

(ii)
the payment could have been made to the Lender without any Tax Deduction if the
Lender had given a Tax Confirmation to the Borrower Representative (on behalf of
the U.K. Credit Parties), on the basis that the Tax Confirmation would have
enabled the U.K. Credit Parties to have formed a reasonable belief that the
payment was an “excepted payment” for the purpose of section 930 of the Income
Tax Act 2007;

(E)    with respect to any payments to be made by a Domestic Credit Party, the
Tax is (i) assessed on a Lender under (x) the law of the jurisdiction in which
that Lender is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Lender is treated as resident for tax purposes, (y)
the law of the jurisdiction in which that Lender’s facility office is located in
respect of amounts received or receivable in that jurisdiction or (z) the law of
the jurisdiction with which that Lender and the jurisdiction have a present or
former connection (other than such connection arising from any Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, any Loan Document) and (ii) imposed on or measured by net income with
respect to that Lender or such Tax is a franchise tax or branch profits tax, or
imposed in lieu of a net income Tax; or

26

--------------------------------------------------------------------------------




(F)    the payment is subject to U.S. federal withholding Taxes imposed under
FATCA.
(v)    If any Credit Party is required to make a Tax Deduction, such Credit
Party shall make such Tax Deduction and any payment required in connection with
such Tax Deduction within the time allowed and in the minimum amount required by
law.
(vi)    Within thirty days of making either a Tax Deduction or any payment
required in connection with a Tax Deduction, the Credit Party making such Tax
Deduction shall deliver to Agent for the applicable Lender either a statement
under section 975 of the Income Tax Act 2007 or other evidence reasonably
satisfactory to such Lender that such Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing authority.
(vii)    A Treaty Lender and a U.K. Credit Party which makes a payment to which
such Treaty Lender is entitled shall cooperate in completing any procedural
formalities necessary for such U.K. Credit Party to obtain authorization to make
such payment without a Tax Deduction. A Treaty Lender which holds a passport
under the HMRC DT Treaty Passport scheme and which desires that such scheme
apply to this Agreement and the other Loan Documents, shall within ten Business
Days of the date it becomes a Lender under this Agreement or if an existing
authorization to make a payment without a Tax Deduction in respect of that
Treaty Lender is in place and it is HMRC practice to apply the DT Treaty
Passport Scheme in such circumstances, at an appropriate time prior to the
expiry of that authorization (i) indicate to Agent and the Borrower
Representative that it wishes the scheme to apply to its Loan under this
Agreement and (ii) provide to the Agent and the Borrower Representative its
scheme reference number and jurisdiction of tax residence.
(viii)    A U.K. Non-Bank Lender shall promptly notify Agent who shall notify
the U.K. Credit Parties if there is any change in the position from that set out
in the Tax Confirmation.
(ix)    Each Lender which becomes a party to this Agreement after the date of
this Agreement (such Lender, a “New Lender”) shall indicate, in the Assignment
Agreement which it executes on becoming a party, and for the benefit of Agent
and without liability to any Credit Party, which of the following categories it
falls in:
(A)    not a Qualifying Lender;
(B)    a Qualifying Lender (other than a Treaty Lender); or
(C)    a Treaty Lender.
If a New Lender fails to indicate its status in accordance with this paragraph
(ix), then such New Lender shall be treated for the purposes of this Agreement
(including by each U.K. Credit Party) as if it is not a Qualifying Lender until
such time as it notifies Agent which category applies (and Agent, upon receipt
of such notification, shall inform the Borrower Representative on behalf of

27

--------------------------------------------------------------------------------




the U.K. Credit Parties). For the avoidance of doubt, an Assignment Agreement
shall not be invalidated by any failure of a Lender to comply with this
paragraph (ix).
(x)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such Lender
shall deliver to Borrowers and Agent at the time or times prescribed by law and
at such time or times reasonably requested by Borrowers or Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the IRC) and such additional documentation reasonably
requested by Borrowers or Agent as may be necessary for Borrowers and Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(x), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(b)    Tax indemnity.
(i)    The Credit Parties shall (within three Business Days of demand by Agent)
pay (or procure payment) to a Protected Party an amount equal to the loss,
liability or cost which that Protected Party determines will be or has been
(directly or indirectly) suffered for or on account of Tax by that Protected
Party in respect of any Loan Document.
(ii)    Paragraph (b)(i) above shall not apply:
(A)    with respect to any Tax (i) assessed on a Lender under (x) the law of the
jurisdiction in which that Lender is incorporated or, if different, the
jurisdiction (or jurisdictions) in which that Lender is treated as resident for
tax purposes or (y) under the law of the jurisdiction in which that Lender’s
facility office is located in respect of amounts received or receivable in that
jurisdiction and (ii) imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Lender; and
(B)    to the extent a loss, liability or cost (i) is compensated for by an
increased payment under Section 1.15(a) or (ii) would have been compensated for
by an increased payment under Section 1.15(a) but was not so compensated solely
because one of the exclusions in Section 1.15(a)(iv) applied.
(iii)    A Protected Party making, or intending to make, a claim under paragraph
(i) above shall promptly notify Agent of the event which will give, or has
given, rise to the claim, following which Agent shall notify the Borrower
Representative.
(iv)    A Protected Party shall, on receiving a payment from a Credit Party
under this Section 1.15(b), notify Agent.

28

--------------------------------------------------------------------------------




(c)    Tax Credit. If a Credit Party makes a Tax Payment and the relevant Lender
determines that:
(i)    a Tax Credit is attributable either to an increased payment under Section
1.15(a) of which that Tax Payment forms part, or to that Tax Payment; and
(ii)    that Lender has obtained, utilized and retained that Tax Credit,
the Lender shall pay an amount to the applicable Credit Party which that Lender
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by such
Credit Party.
(d)    Stamp Taxes. The Credit Parties shall pay, and within three Business Days
of demand, indemnify each Lender against any cost, loss, or liability that a
Lender incurs in relation to all stamp duty, registration and other similar
Taxes payable in respect of the Loan Documents.
(e)    Value Added Tax.
(i)    All amounts expressed in the Loan Documents to be payable by any Credit
Party to a Lender or Agent which (in whole or in part) constitute the
consideration for a supply or supplies for VAT purposes shall be deemed to be
exclusive of VAT. If VAT is or becomes chargeable on any supply made by any
Lender or Agent to any Credit Party in connection with any Loan Document, such
Credit Party shall pay to such Lender or Agent, as applicable, (in addition to
and at the same time as paying the consideration for such supply) an amount
equal to the amount of such VAT (and such Lender shall promptly provide an
appropriate VAT invoice to the relevant Credit Party).
(ii)    Where any Loan Document requires any Credit Party to reimburse or
indemnify a Lender or Agent for any cost or expense, such Credit Party shall
reimburse or indemnify (as the case may be) such Lender or Agent, as applicable,
for the full amount of such cost or expense, including such part thereof as
represents VAT, except to the extent that such Lender or Agent, as applicable,
reasonably determines that it is entitled to credit or repayment in respect of
such VAT.
(iii)    Any reference in this Section 1.15(e) to any Credit Party shall, at any
time when such Credit Party is treated as a member of a group for VAT purposes,
include (where appropriate and unless the context otherwise requires) a
reference to the representative member of such group at such time (the term
“representative member” to have the same meaning as in the Value Added Tax Act
1994).
1.16
Capital Adequacy; Increased Costs; Illegality.

(a)    If any law, treaty, governmental (or quasi governmental) rule,
regulation, guideline or order regarding capital adequacy, reserve requirements
or similar requirements or compliance by any Lender (including, as applicable,
as L/C Issuer) with any request or directive

29

--------------------------------------------------------------------------------




regarding capital adequacy, reserve requirements or similar requirements
(whether or not having the force of law), in each case, adopted after the
Restatement Effective Date, from any central bank or other Governmental
Authority increases or would have the effect of increasing the amount of
capital, reserves or other funds required to be maintained by such Lender and
thereby reducing the rate of return on such Lender’s capital as a consequence of
its obligations hereunder, then Borrowers shall from time to time upon demand by
such Lender (with a copy of such demand to Agent) pay to Agent, for the account
of such Lender, additional amounts sufficient to compensate such Lender for such
reduction. A certificate as to the amount of that reduction and showing the
basis of the computation thereof submitted by such Lender to Borrower
Representative and to Agent shall be presumptive evidence of the matters set
forth therein.
(b)    If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) or (ii) the compliance
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), in each case adopted after
the Restatement Effective Date, there shall be any increase in the cost to any
Lender (including, as applicable, as L/C Issuer) of agreeing to make or making,
funding or maintaining any Loan or Letter of Credit (or any participation in any
Loan or Letter of Credit purchased pursuant to Section 9.9(e)(i)), then
Borrowers shall from time to time, upon demand by such Lender (with a copy of
such demand to Agent), pay to Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost. A
certificate as to the amount of such increased cost, submitted to Borrower
Representative and to Agent by such Lender, shall be presumptive evidence of the
matters set forth therein. Each Lender agrees that, as promptly as practicable
after it becomes aware of any circumstances referred to above which would result
in any such increased cost, the affected Lender shall, to the extent not
inconsistent with such Lender’s internal policies of general application, use
reasonable commercial efforts to minimize costs and expenses incurred by it and
payable to it by Borrowers pursuant to this Section 1.16(b). For the avoidance
of doubt, Sections 1.16(a) and 1.16(b) shall not apply to Taxes which shall be
exclusively governed by Section 1.15.
(c)    (i) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan (or a
participation interest in any LIBOR Loan), then, unless that Lender is able to
make or to continue to fund or to maintain such LIBOR Loan (or participation
interest, as applicable) at another branch or office of that Lender without, in
that Lender’s reasonable opinion, materially adversely affecting it, its Loans
or its participation interests in Loans or the income obtained therefrom, on
notice thereof and demand therefor by such Lender to Borrower Representative
through Agent, (x) the obligation of such Lender to agree to make or to make or
to continue to fund or maintain LIBOR Loans (or participation interests in LIBOR
Loans) shall terminate and (y) each Borrower shall forthwith prepay in full all
outstanding LIBOR Loans owing by such Borrower to such Lender (or to the
Fronting Lender, to the extent of the participation interests in LIBOR Loans of
the Fronting Lender held by such Lender, and the Fronting Lender shall pay such
amounts to such Lender in respect of such participation

30

--------------------------------------------------------------------------------




interests), together with interest accrued thereon, unless Borrower
Representative on behalf of such Borrower, within five (5) Business Days after
the delivery of such notice and demand, converts all LIBOR Loans into Index Rate
Loans.
(i)    If Agent shall have determined in good faith that for any reason adequate
and reasonable means do not exist for ascertaining the Dollar LIBOR Rate, the
Sterling LIBOR Rate or the Hong Kong Dollars LIBOR Rate, as applicable, for any
requested LIBOR Period with respect to a proposed LIBOR Loan or that the Dollar
LIBOR Rate, the Sterling LIBOR Rate or the Hong Kong Dollars LIBOR Rate, as
applicable, applicable pursuant to Section 1.5(a) for any requested LIBOR Period
with respect to a proposed LIBOR Loan does not adequately and fairly reflect the
cost to the Lenders of funding such Loan, Agent will forthwith give notice of
such determination to Borrower Representative and each Lender. Thereafter, the
obligation of the Lenders to make or maintain LIBOR Loans hereunder shall be
suspended until Agent revokes such notice in writing. Upon receipt of such
notice, Borrower Representative may revoke any Notice of Revolving Credit
Advance or Notice of Conversion/Continuation then submitted by it. If Borrower
Representative does not revoke such notice, Lenders shall make, convert or
continue the Loans, as proposed by Borrower Representative, in the amount
specified in the applicable notice submitted by Borrower Representative, but
such Loans shall be made, converted or continued as Index Rate Loans.
(d)    Within thirty (30) days after receipt by Borrower Representative of
written notice and demand from any Lender (an “Affected Lender”) for payment of
additional amounts or increased costs as provided in Sections 1.15(a), 1.16(a)
or 1.16(b), Borrower Representative may, at its option, notify Agent and such
Affected Lender of its intention to replace the Affected Lender. Borrower
Representative may obtain, at Borrowers’ expense, a replacement Lender
(“Replacement Lender”) for the Affected Lender, so long as (i) no Default or
Event of Default has occurred and is continuing, and (ii) Agent has consented to
such replacement (such consent not to be unreasonably withheld or delayed if
such Replacement Lender constitutes a Qualified Assignee). If Borrowers obtain a
Replacement Lender within ninety (90) days following notice of their intention
to do so, the Affected Lender must sell and assign its outstanding Loans, Letter
of Credit Obligations and Commitments to such Replacement Lender for an amount
equal to the outstanding principal balance of all Loans held by the Affected
Lender and all accrued interest and Fees with respect thereto through the date
of such sale and such assignment shall not require the payment of an assignment
fee to Agent; provided, that Borrowers shall have reimbursed such Affected
Lender for the additional amounts or increased costs that it is entitled to
receive under this Agreement through the date of such sale and assignment.
Notwithstanding the foregoing, Borrowers shall not have the right to obtain a
Replacement Lender if the Affected Lender rescinds its demand for increased
costs or additional amounts within 15 days following its receipt of Borrowers’
notice of intention to replace such Affected Lender. Furthermore, if Borrowers
give a notice of intention to replace and do not so replace such Affected Lender
within ninety (90) days thereafter, Borrowers’ rights under this Section 1.16(d)
shall terminate with respect to such Affected Lender and Borrowers shall
promptly pay all increased costs or additional amounts demanded by such Affected
Lender pursuant to Sections 1.15(a), 1.16(a) and 1.16(b). Notwithstanding the
foregoing, with respect to a Lender that is a Non-Funding Lender or an Impacted
Lender, Agent may, but shall not be obligated to, obtain a Replacement Lender
and

31

--------------------------------------------------------------------------------




execute an Assignment Agreement on behalf of such Non-Funding Lender or Impacted
Lender at any time with three (3) Business Days’ prior notice to such Lender
(unless notice is not practicable under the circumstances) and cause such
Lender’s Loans, participations and Commitments to be sold and assigned, in whole
or in part, at par.
(e)    Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States of America or foreign regulatory
authorities, in each case in respect of this clause (ii), pursuant to Basel III,
shall, in each case, be deemed to be a change in regulation regarding capital
adequacy under Section 1.16(a) and/or a change in law under Section 1.16(b), as
applicable, regardless of the date enacted, adopted or issued.
1.17
Credit Support.

All Loans to each Domestic Borrower and all of the other Obligations of the each
Domestic Borrower arising under this Agreement and the other Loan Documents
shall constitute one general obligation of the Domestic Borrowers secured, until
the Termination Date, by all of the Collateral covered under the Domestic
Collateral Documents. All Loans to each Foreign Borrower and all of the other
Obligations of each Foreign Borrower arising under this Agreement and the other
Loan Documents shall constitute one general obligation of both the Domestic
Borrowers and the Foreign Borrowers secured, until the Foreign Obligations
Termination Date, by all of the Collateral covered under the Collateral
Documents.
1.18
Conversion to Dollars and Foreign Currency.

(a)    Except as expressly set forth herein, all valuations or computations of
monetary amounts set forth in this Agreement shall include the Dollar Equivalent
of Sterling, Hong Kong Dollars or any other applicable currency. All currency
conversions to be made under this Agreement shall be made in accordance with the
following procedure:
(ii)    Conversions to Dollars shall occur in accordance with prevailing
exchange rates, as determined by Agent or the Fronting Lender, as applicable, in
its reasonable discretion, on the applicable date.
(iii)    Conversions to any Foreign Currency shall occur in accordance with
prevailing exchange rates, as determined by Agent or the Fronting Lender, as
applicable, in its reasonable discretion, on the applicable date.
(iv)    The Dollar Equivalent of each of the Revolving Credit Advances, Swing
Line Advances and Letter of Credit Obligations denominated in currencies other
than Dollars shall be re-calculated on (a) so long as the Aggregate Borrowing
Availability equals or exceeds $5,000,000, the first Business Day of each month
and (b) otherwise, the first Business Day of each week.

32

--------------------------------------------------------------------------------




(b)    All valuations or computations of monetary amounts set forth in any
Borrowing Base Certificate, any Art Inventory Report, any Art Loan Receivables
Report or any other report, certificate, Financial Statement or other document
delivered by any Credit Party to Agent hereunder shall be made in accordance
with GAAP and the ordinary business practices of the Credit Parties as of the
Restatement Effective Date; provided, that any such report or document shall set
forth the conversion factors used with respect to any foreign currencies.
1.19
Judgment Currency; Contractual Currency.

(a)    If, for the purpose of obtaining or enforcing judgment against any Credit
Party in any court in any jurisdiction, it becomes necessary to convert into any
other currency (such other currency being hereinafter in this Section 1.19
referred to as the “Judgment Currency”) an amount due under any Loan Document in
any currency (the “Obligation Currency”) other than the Judgment Currency, the
conversion shall be made at the rate of exchange prevailing on the Business Day
immediately preceding (i) the date of actual payment of the amount due, in the
case of any proceeding in the courts of any jurisdiction that will give effect
to such conversion being made on such date, or (ii) the date on which the
judgment is given, in the case of any proceeding in the courts of any other
jurisdiction (the applicable date as of which such conversion is made pursuant
to this Section 1.19 being hereinafter referred to as the “Judgment Conversion
Date”).
(b)    If, in the case of any proceeding in the court of any jurisdiction
referred to in Section 1.19(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, the applicable Credit Party shall pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from a Credit Party under this Section 1.19(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.
(c)    The term “rate of exchange” in this Section 1.19 means the rate of
exchange at which Agent would, on the relevant date at or about noon (New York
City time), be able to sell the Obligation Currency against the Judgment
Currency to prime banks.
(d)    Any amount received or recovered by Agent in respect of any sum expressed
to be due to them (whether for itself or on behalf of any other person) from any
Credit Party under this Agreement or under any of the other Loan Documents in a
currency other than the currency (the “contractual currency”) in which such sum
is so expressed to be due (whether as a result of, or from the enforcement of,
any judgment or order of a court or tribunal of any jurisdiction, the winding-up
of a Borrower or otherwise) shall only constitute a discharge of such Borrower
to the extent of the amount of the contractual currency that Agent is able, in
accordance with its usual practice, to purchase with the amount of the currency
so received or recovered on the date of receipt or recovery (or, if later, the
first date on which such purchase is

33

--------------------------------------------------------------------------------




practicable). If the amount of the contractual currency so purchased is less
than the amount of the contractual currency so expressed to be due, such
Borrower shall indemnify Agent against any loss sustained by it as a result,
including the cost of making any such purchase other than losses resulting from
the gross negligence or willful misconduct of the Person seeking such
indemnification.
1.20
Currency of Account.

Dollars are the currency of account and payment for each and every sum at any
time due from the Borrowers hereunder; provided, that:
(i)    unless expressly provided elsewhere in this Agreement, each repayment of
a Revolving Credit Advance or a part thereof advanced in any Foreign Currency
shall be made in such Foreign Currency;
(ii)    each payment of interest in respect of principal, or any other sum,
denominated in any Foreign Currency shall be made in such Foreign Currency;
(iii)    each payment in respect of costs and expenses incurred in any Foreign
Currency shall be made in such Foreign Currency; and
(iv)    any other amount expressed to be payable in any Foreign Currency shall
be paid in such Foreign Currency.
2.    CONDITIONS PRECEDENT
2.1
Conditions to Effectiveness of Agreement and the Initial Loans.

The effectiveness of the amendment and restatement of the Existing Credit
Agreement pursuant to this Agreement and the obligations of any Lender or the
Fronting Lender to make any Loan or incur any Letter of Credit Obligations on or
after the Restatement Effective Date, or to take, fulfill, or perform any other
action hereunder, is subject to the following conditions having been satisfied
or provided for in a manner reasonably satisfactory to Agent, or waived in
writing by Agent:
(a)    Credit Agreement; Loan Documents. Each Loan Document delivered on the
date hereof or counterparts thereof shall have been duly executed and delivered
by Borrowers, each other Credit Party, Agent and Lenders party thereto; and
Agent shall have received such documents, instruments, agreements and legal
opinions as Agent shall reasonably request in connection with the transactions
contemplated by this Agreement and the other Loan Documents, including all those
listed in the Closing Checklist attached hereto as Annex D, each in form and
substance reasonably satisfactory to Agent.
(b)    Approvals. Agent shall have received (i) satisfactory evidence that the
Sotheby Entities have obtained all required consents and approvals of all
Persons including all requisite Governmental Authorities, to the execution,
delivery and performance of this Agreement and the other Loan Documents or (ii)
an officer’s certificate in form and substance

34

--------------------------------------------------------------------------------




reasonably satisfactory to Agent affirming that no such consents or approvals
are required (other than those that have been obtained).
(c)    Opening Availability. After giving effect to any Reserves to be
established on the Restatement Effective Date and any initial Revolving Credit
Advances made to Borrowers and the incurrence of any initial Letter of Credit
Obligations, Borrowers shall have Aggregate Borrowing Availability of at least
$150,000,000 as of the Restatement Effective Date.
(d)    Payment of Fees. Borrowers shall have paid the Fees required to be paid
on the Restatement Effective Date (including, without limitation, those
specified in Section 1.9) and shall have reimbursed Agent for all fees, costs
and expenses of closing presented as of the Restatement Effective Date.
(e)    Payment to Departing Lenders. Borrowers shall have paid to each Departing
Lender, all outstanding “Obligations” under the Existing Credit Agreement
payable to and presented by such Departing Lender as of the Restatement
Effective Date.
(f)    Capital Structure: Other Indebtedness. The capital structure of each
Sotheby Entity and the terms and conditions of all Indebtedness of each Sotheby
Entity shall be acceptable to Agent in its sole discretion.
(g)    Due Diligence. Agent shall have completed its business and legal due
diligence with results reasonably satisfactory to Agent.
(h)    Other Indebtedness. All Obligations and all Liens granted under the Loan
Documents shall constitute permitted indebtedness and permitted Liens, as
applicable, under the Senior Note Indenture and the Convertible Note Indenture.
(i)    No Material Adverse Change. Since December 31, 2011, no event shall have
occurred that results in or causes, or could reasonably be expected to result in
or cause, a Material Adverse Effect.
2.2
Further Conditions to Each Loan.

Except as otherwise expressly provided herein, neither any Lender nor the
Fronting Lender shall be obligated to fund any Advance, convert or continue any
portion of the outstanding Revolving Loan as a LIBOR Loan or incur any Letter of
Credit Obligation, if, as of the date thereof:
(h)    any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect in any material respect (or, in
the case of any representation or warranty already qualified by materiality, in
any respect) as of such date as determined by Agent or Requisite Lenders (or in
the case of a representation or warranty that is expressly made as of an earlier
date, is untrue or incorrect as of such earlier date), except for changes
therein expressly permitted or expressly contemplated by this Agreement, and
Agent or Requisite Lenders have determined not to make such Advance, convert or
continue any portion

35

--------------------------------------------------------------------------------




of the outstanding Revolving Loan as LIBOR Loan or incur such Letter of Credit
Obligation as a result of the fact that such warranty or representation is
untrue or incorrect in any material respect (or, in the case of any
representation or warranty already qualified by materiality, in any respect);
(i)    any Default or Event of Default has occurred and is continuing or would
result after giving effect to any Advance, the incurrence of any Letter of
Credit Obligation, or the conversion or continuation of any portion of the
outstanding Revolving Loan into, or as, a LIBOR Loan, and Agent or Requisite
Lenders shall have determined not to make any Advance, convert or continue any
portion of the outstanding Revolving Loan as a LIBOR Loan or incur any Letter of
Credit Obligation as a result of that Default or Event of Default;
(j)    after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligations), (i) the Dollar Equivalent of the outstanding principal
amount of the aggregate Revolving Loan would exceed the Maximum Amount less the
then outstanding principal amount of the Swing Line Loan, (ii) the aggregate
outstanding principal balance of Revolving Credit Advances and Swing Line
Advances made to Domestic Borrowers and the Dollar Equivalent of the Letter of
Credit Obligations incurred for the benefit of the Domestic Borrowers would, in
the aggregate, exceed the Domestic Borrowing Base, (iii) the Dollar Equivalent
of the outstanding amount of the Letter of Credit Obligations would exceed the
L/C Sublimit, (iv) the aggregate outstanding principal amount of the Swing Line
Loan would exceed Swing Line Availability or (v) the Dollar Equivalent of the
aggregate outstanding principal balance of Revolving Credit Advances made to
Foreign Borrowers and the Dollar Equivalent of the outstanding amount of the
Letter of Credit Obligations incurred for the benefit of the Foreign Borrowers
would, in the aggregate, exceed either the Foreign Currency Subfacility Limit or
the Foreign Borrowing Base;
(k)    notwithstanding the provisions of Annex F, the Borrowers shall not have
delivered to Agent a Borrowing Base Certificate, Art Inventory Report and Art
Loan Receivables Report (accompanied in each case by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion), in
each case prepared as of (i) with respect to any Advance to be made or Letter of
Credit Obligation to be incurred during the first thirteen days of any Fiscal
Month, the last of day of the second preceding Fiscal Month or (ii) with respect
to any Advance to be made or Letter of Credit Obligation to be incurred during
the remainder of any Fiscal Month, the last day of the preceding Fiscal Month;
(l)    during the Availability Test Period, after giving effect to any Advance
(or the incurrence of any Letter of Credit Obligations), Aggregate Borrowing
Availability would be less than $50,000,000; or
(m)    during the Liquidity Test Period, after giving effect to any Advance (or
the incurrence of any Letter of Credit Obligations), the aggregate outstanding
principal balance of the Revolving Loan would exceed the Liquidity Test Period
Maximum Amount.
The request and acceptance by any Borrower of the proceeds of any Advance, the
incurrence of any Letter of Credit Obligations or the conversion or continuation
of any portion of the

36

--------------------------------------------------------------------------------




outstanding Revolving Loan into, or as, a LIBOR Loan shall be deemed to
constitute, as of the date thereof, (i) a representation and warranty by
Borrowers that the conditions in this Section 2.2 have been satisfied and (ii) a
reaffirmation by Borrowers of the cross-guaranty provisions set forth in Section
12 and of the granting and continuance of Agent’s Liens, on behalf of itself and
the other Secured Parties, pursuant to the Collateral Documents.
3.    REPRESENTATIONS AND WARRANTIES
To induce Lenders and the Fronting Lender to make the Loans and to incur Letter
of Credit Obligations (and to purchase participation interests in the Loans and
Letter of Credit Obligations hereunder), the Credit Parties, jointly and
severally, make the following representations and warranties to Agent and each
Lender with respect to all Sotheby Entities, each and all of which shall survive
the execution and delivery of this Agreement.
3.1
Corporate Existence; Compliance with Law.

(n)    Each Credit Party (i) is a corporation, limited liability company or
limited partnership (or, in the case of Sotheby’s U.K., an unlimited liability
company) duly organized, validly existing and in good standing under the laws of
its respective jurisdiction of incorporation or organization set forth in
Disclosure Schedule (3.1); (ii) is duly qualified to conduct business and is in
good standing in each other jurisdiction where its ownership or lease of
property or the conduct of its business requires such qualification, except
where the failure to be so qualified would not result in exposure to losses or
liabilities which could reasonably be expected to have a Material Adverse
Effect; (iii) has the requisite power and authority and the legal right to own,
pledge, mortgage or otherwise encumber and operate its properties, to lease the
property it operates under lease and to conduct its business as now conducted or
proposed to be conducted; and (iv) is in compliance with its charter and bylaws
or partnership or operating agreement, as applicable.
(o)    Each Sotheby Entity (i) subject to specific representations regarding
Environmental Laws, has and will maintain in full force and effect all material
licenses (including, for the avoidance of doubt, a license under the Consumer
Credit Act 1974 and the Consumer Credit Act 2006 (collectively, as each may be
amended, extended or re-enacted from time to time, the “CCA”)), permits,
consents, permissions, registrations, or approvals from or by, and has made all
material filings with, and has given all notices to, all Governmental
Authorities having jurisdiction, to the extent required for such ownership,
operation and conduct; and (ii) subject to specific representations set forth
herein regarding ERISA, Environmental Laws, tax and other laws, is in compliance
with all applicable provisions of law, rule, regulation or guidance, except
where the failure to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
3.2
Executive Offices, Collateral Locations, FEIN.

As of the Restatement Effective Date, each Domestic Credit Party’s name as it
appears in official filings in its jurisdiction of incorporation or
organization, jurisdiction of incorporation or organization, organization type,
organization number, if any, issued by its

37

--------------------------------------------------------------------------------




jurisdiction incorporation or organization, and the current location of each
Domestic Credit Party’s chief executive office and the warehouses and premises
at which any Collateral is located are set forth in Disclosure Schedule (3.2),
none of such locations has changed within the four (4) months preceding the
Restatement Effective Date and each Domestic Credit Party has only one
jurisdiction of incorporation or organization. In addition, Disclosure Schedule
(3.2) lists the federal employer identification number of each Domestic Credit
Party.
3.3
Corporate Power, Authorization, Enforceable Obligations.

The execution, delivery and performance by each Credit Party of the Loan
Documents to which it is a party and the creation of all Liens provided for
therein: (a) are within such Person’s power; (b) have been duly authorized by
all necessary corporate, limited liability company, limited partnership or
unlimited liability company action; (c) do not contravene any provision of any
Sotheby Entity’s charter, bylaws or partnership or operating agreement as
applicable; (d) do not violate any law or regulation, or any order or decree of
any court or Governmental Authority; (e) do not conflict with or result in the
breach or termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which any Sotheby Entity is a
party or by which any Sotheby Entity or any of its property is bound, including,
without limitation, the Senior Note Indenture, the Convertible Note Indenture or
the York Avenue Lease Documents; (f) do not result in the creation or imposition
of any Lien upon any of the property of any Sotheby Entity other than those in
favor of Agent, on behalf of itself and the other Secured Parties, pursuant to
the Loan Documents; and (g) do not require the consent or approval of any
Governmental Authority or any other Person. Each of the Loan Documents shall be
duly executed and delivered by each Credit Party and each such Loan Document
shall constitute a legal, valid and binding obligation of such Credit Party
enforceable against it in accordance with its terms.
3.4
Financial Disclosures.

Except for the Projections, all Financial Statements concerning the Borrowers
and their Subsidiaries that are referred to below (i) in the case of all
Financial Statements concerning Parent and its Subsidiaries on a consolidated
basis, have been prepared in accordance with GAAP consistently applied
throughout the periods covered (except as disclosed therein and except, with
respect to unaudited Financial Statements, for the absence of footnotes and
normal year-end audit adjustments) and (ii) present fairly in all material
respects the financial position of the Persons covered thereby as at the dates
thereof and the results of their operations and cash flows for the periods then
ended.
(s)    Financial Statements. The following Financial Statements have been
delivered on or prior to the date hereof:
(i)    The audited consolidated (with respect to Parent and its Subsidiaries)
balance sheets at December 31, 2010 and 2011 and the related consolidated
statements of income and cash flows for the Fiscal Years then ended, which
consolidated Financial Statements shall have been certified by Deloitte & Touche
LLP, and the unaudited

38

--------------------------------------------------------------------------------




consolidating balance sheets and related consolidating statements of income of
Parent and the Borrowers for such Fiscal Years.
(ii)    The unaudited consolidated balance sheet at September 30, 2012, and the
related statement(s) of income and cash flows of Parent and its Subsidiaries for
the Fiscal
Quarter then ended, and the unaudited consolidating balance sheets and related
consolidating statement of income of Parent and the Borrowers for such Fiscal
Quarter.
(iii)    The unaudited consolidated balance sheet at October 30, 2012, and the
related statement of income of Parent and its Subsidiaries for the Fiscal Month
then ended and the portion of the Fiscal Year then ended, and the unaudited
consolidating balance sheets and related consolidating statement of income of
Parent and the Borrowers for such Fiscal Month and such portion of such Fiscal
Year.
(t)    Projections. The Projections delivered on or prior to the date hereof
have been prepared by the Borrowers in light of the past operations of their
businesses and reflect projections for the 2012 Fiscal Year. The Projections are
based upon the same accounting principles as those used in the preparation of
the financial statements described above and the estimates and assumptions
stated therein, all of which the Borrowers believe to be reasonable and fair in
light of current conditions and current facts known to the Borrowers and, as of
the Restatement Effective Date, reflect the Borrowers’ good faith and reasonable
estimates of the future financial performance of Parent and its Subsidiaries for
the period set forth therein. The Projections are not a guaranty of future
performance, and actual results may differ from the Projections.
(u)    Debt Disclosure. As of the Restatement Effective Date, no Sotheby Entity
is liable on any “Credit Facilities” (as defined in the Senior Note Indenture)
other than pursuant to this Agreement.
3.5
Material Adverse Effect.

Since December 31, 2011, no event has occurred, that alone or together with
other events, could reasonably be expected to have a Material Adverse Effect.
3.6
Ownership of Property; Liens.

As of the Restatement Effective Date, Disclosure Schedule (3.6) lists all of the
real property owned, leased, subleased, occupied, or used by any Credit Party
(the “Real Estate”) and discloses which Credit Party is the owner, lessee,
licensee or occupier of such Real Estate. Except as a result of Permitted
Encumbrances, each Credit Party owns good and marketable freehold or fee simple
title to all of its owned Real Estate, and valid and marketable leasehold
interests in all of its leased Real Estate. Disclosure Schedule (3.6) further
describes any Real Estate with respect to which any Credit Party is a lessor,
sublessor or assignor as of the Restatement Effective Date. Except as a result
of Permitted Encumbrances, each Credit Party also has title to, or valid
leasehold interests in, all of its personal property and assets. As of the
Restatement Effective Date, none of the properties and assets of any Sotheby
Entity are subject

39

--------------------------------------------------------------------------------




to any Liens other than Permitted Encumbrances, and there are no facts,
circumstances or conditions known to any Sotheby Entity that may result in any
Liens (including Liens arising under Environmental Laws) other than Permitted
Encumbrances. Disclosure Schedule (3.6) also describes any purchase options,
rights of first refusal or other similar contractual rights pertaining to any
Real Estate.
3.7
Labor Matters.

Except as set forth on Disclosure Schedule 3.7, as of the Restatement Effective
Date (a) there are no strikes, lockouts or slowdowns against any Credit Party
pending or, to the knowledge of any Credit Party, threatened; (b) the hours
worked by and payments made to employees of each Credit Party have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters except where such
violation could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect; (c) all material payments due from any
Credit Party, or for which any claim may be made against any Credit Party, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of such Credit Party; and
(d) there are no complaints, charges, claims or other causes of action against
any Credit Party pending or, to the knowledge of any Credit Party, threatened to
be filed with any Governmental Authority or arbitrator based on, arising out of,
in connection with, or otherwise relating to the employment or termination of
employment by any Credit Party of any individual, which if adversely determined
could reasonably be expected to have a Material Adverse Effect.
3.8
Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness.

Except as set forth in Disclosure Schedule (3.8), as of the Restatement
Effective Date, no Sotheby Entity has any Subsidiaries, is engaged in any joint
venture or partnership with any other Person (other than Art Loan/Inventory
Joint Ventures), or is an Affiliate of any other Person. All of the issued and
outstanding Stock of each Sotheby Entity is owned by each of the Stockholders
and in the amounts set forth in Disclosure Schedule (3.8). Except as set forth
in Disclosure Schedule (3.8), there are no outstanding rights to purchase,
options, warrants or similar rights or agreements pursuant to which any Sotheby
Entity may be required to issue, sell, repurchase or redeem any of its Stock or
other equity securities or any Stock or other equity securities of its
Subsidiaries. All outstanding Indebtedness and Guaranteed Indebtedness of each
Credit Party as of the Restatement Effective Date (except for the Obligations)
is described in Section 6.3 (including Disclosure Schedule (6.3)).
3.9
Government Regulation.

No Sotheby Entity is an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the Investment Company Act of 1940. The making of the Loans
by Lenders to Borrowers, the incurrence of the Letter of Credit Obligations on
behalf of Borrowers and the application of the proceeds thereof and repayment
thereof will not violate any provision of any such statute or any rule,
regulation or order issued by the Securities and Exchange Commission.

40

--------------------------------------------------------------------------------




3.10
Margin Regulations.

No Sotheby Entity is engaged, principally or as one of its important activities,
in the business of purchasing or selling Margin Stock or extending credit for
the purpose of purchasing or carrying Margin Stock. No Sotheby Entity owns any
Margin Stock (other than Stock of Parent, to the extent it constitutes Margin
Stock, in an amount that does not exceed 25% of the assets of the Credit
Parties).
3.11
Taxes.

All Federal and other material tax returns, reports and statements, including
information returns, required by any Governmental Authority to be filed by any
Sotheby Entity have been filed, or will be timely filed, with the appropriate
Governmental Authority, and all Charges have been paid excluding Charges or
other amounts being contested in accordance with Section 5.2(b) and unless the
failure to so file or pay could not reasonably be expected to result in a
Material Adverse Effect. Disclosure Schedule (3.11) sets forth as of the
Restatement Effective Date those taxable years for which any Sotheby Entity’s
tax returns are currently being audited by the IRS or any other applicable
Governmental Authority, and any assessments or threatened assessments in
connection with such audit, or otherwise currently outstanding where the amount
of such assessments, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. Except as described in Disclosure
Schedule (3.11), as of the Restatement Effective Date, no Sotheby Entity has
executed or filed with the IRS or any other Governmental Authority any agreement
or other document extending, or having the effect of extending, the period for
assessment or collection of any material Charges. None of the Sotheby Entities
and their respective predecessors are liable for any Charges: (a) under any
agreement (including any tax sharing agreements) or (b) to each Sotheby Entity’s
knowledge, as a transferee. As of the Restatement Effective Date, no Sotheby
Entity has agreed or been requested to make any adjustment under IRC Section
481(a), by reason of a change in accounting method or otherwise, which would
reasonably be expected to have a Material Adverse Effect.
3.12
ERISA/U.K. Pension Plans.

(a)    Disclosure Schedule (3.12(a)) lists, as of the Restatement Effective
Date, all Plans subject to Section 412 of the IRC or Section 302 of ERISA,
including all Title IV Plans, all Multiemployer Plans, and all Retiree Welfare
Plans. Copies of all such listed Plans, together with a copy of the latest form
IRS/DOL 5500-series and related actuarial reports, as applicable, for each such
Plan, have been made available to Agent. Except with respect to Multiemployer
Plans, each Qualified Plan has been determined by the IRS to qualify under
Section 401(a) of the IRC, the trusts created thereunder have been determined to
be exempt from tax under the provisions of Section 501(a) of the IRC, and
nothing has occurred that would cause the loss of such qualification or tax
exempt status. Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the IRC and its terms, including the timely
filing of all reports required under the IRC or ERISA. Neither any Sotheby
Entity nor ERISA Affiliate has failed to make any material contribution or pay
any material amount due as required by either Section 412 of the IRC or Section
302 of ERISA or the terms of any such Plan. Neither any

41

--------------------------------------------------------------------------------




Sotheby Entity nor ERISA Affiliate has failed to make a contribution payment on
or before the applicable due date which could result in the imposition of a lien
under Section 430(k) of the IRC or Section 303(k) of ERISA. No “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the IRC,
has occurred with respect to any Plan, that would subject any Sotheby Entity to
a material tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the IRC.
(b)    Except as set forth in Disclosure Schedule (3.12(a)): (i) no Title IV
Plan has any material Unfunded Pension Liability; (ii) no ERISA Event has
occurred or is reasonably expected to occur; (iii) there are no pending, or to
the knowledge of any Sotheby Entity, threatened material claims (other than
claims for benefits in the normal course), sanctions, actions or lawsuits,
asserted or instituted against any Plan or any Person as fiduciary or sponsor of
any Plan; (iv) no Sotheby Entity or ERISA Affiliate has incurred or reasonably
expects to incur any material liability as a result of a complete or partial
withdrawal from a Multiemployer Plan; (v) within the last five years no Title IV
Plan of any Sotheby Entity or ERISA Affiliate has been terminated, whether or
not in a “standard termination” as that term is used in Section 4041 of ERISA,
nor has any Title IV Plan of any Sotheby Entity or any ERISA Affiliate
(determined at any time within the last five years) with material Unfunded
Pension Liabilities been transferred outside of the “controlled group” (within
the meaning of Section 4001(a)(14) of ERISA) of any Sotheby Entity or ERISA
Affiliate (determined at such time), (vi) except in the case of any ESOP, Stock
of all Credit Parties and their ERISA Affiliates makes up, in the aggregate, no
more than 10% of fair market value of the assets of any Plan measured on the
basis of fair market value as of the latest valuation date of any Plan; and
(vii) no liability under any Title IV Plan has been satisfied with the purchase
of a contract from an insurance company that is not rated AAA by Standard &
Poor’s Ratings Group or an equivalent rating by another nationally recognized
rating agency.
(c)    Disclosure Schedule (3.12(c)) lists, as of the Restatement Effective
Date, all pension plans or arrangements operating in the United Kingdom through
which any Sotheby Entity currently contributes or could be required to
contribute (the “U.K. Pension Plans”). There are no amounts which are treated
under Section 75 of the United Kingdom Pensions Act 1995 as due to any other
pension scheme operated in the United Kingdom in which any Sotheby Entity has
been a participating employer. Disclosure Schedule (3.12(c)) separately
identifies which of the U.K. Pension Plans is a defined benefit plan and which
is a defined contribution plan. All of the U.K. Pension Plans are registered
pension schemes as defined in chapter 2 of part 4 of the United Kingdom Finance
Act 2004. There is no plan of any U.K. Credit Party (or, to the knowledge of the
U.K. Credit Parties, of any other Person having the power to amend or terminate
any U.K. Pension Plan) to amend or terminate any U.K. Pension Plan or otherwise
do any act or omission so as to give rise to any claim by the trustees of that
plan whether under the related trust deed or rules of that plan or under Section
75 of the United Kingdom Pensions Act 1995. Contributions have been made to the
U.K. Pension Plans as required under their relevant schedule of contributions
and recovery plan (if any) in force from time to time as those terms are defined
in Part 3 of the United Kingdom Pensions Act 2004 in all material respects.
There are no facts or circumstances which may give rise to the Pensions
Regulator issuing, or to the

42

--------------------------------------------------------------------------------




knowledge of any Sotheby Entity threatening to issue, a Financial Support
Directive or a Contribution Notice with respect to any U.K. Pension Plans.
3.13
Litigation.

No action, claim, lawsuit, demand, investigation or proceeding is now pending
or, to the knowledge of any Sotheby Entity, threatened against any Sotheby
Entity, before any Governmental Authority or before any court or any arbitrator
or panel of arbitrators (collectively, “Litigation”), (a) that challenges any
Credit Party’s right or power to enter into or perform any of its obligations
under the Loan Documents to which it is a party, or the validity or
enforceability of any Loan Document or any action taken thereunder, or (b) that
has a reasonable risk of being determined adversely to any Sotheby Entity and
that, if so determined, could reasonably be expected to have a Material Adverse
Effect. Except as set forth on Disclosure Schedule (3.13(a)), as of the
Restatement Effective Date there is no Litigation pending or, to any Sotheby
Entity’s knowledge, threatened, that seeks damages in excess of $10,000,000 or
injunctive relief against, or alleges criminal misconduct of, any Sotheby
Entity.
3.14
Brokers.

Except as set forth on Disclosure Schedule 3.14, no broker or finder brought
about the obtaining, making or closing of the Loans, and no Sotheby Entity or
Affiliate thereof has any obligation to any Person in respect of any finder’s or
brokerage fees in connection therewith.
3.15
Intellectual Property.

As of the Restatement Effective Date, each Sotheby Entity owns or has rights to
use all Intellectual Property necessary to continue to conduct its business as
now conducted by it or presently proposed to be conducted by it, and each
material License and each registration pending or registered Patent, Trademark
and Copyright owned by the Credit Parties is listed, together with the related
application or registration number, as applicable, and the owner thereof, in
Disclosure Schedule (3.15). Each Sotheby Entity conducts its business and
affairs without infringement of or interference with any Intellectual Property
of any other Person in any material respect. As of the Restatement Effective
Date, except as set forth in Disclosure Schedule (3.15), no Credit Party is
aware of any material infringement claim by any other Person with respect to any
Intellectual Property owned by the Credit Parties.
3.16
Full Disclosure.

No information contained in this Agreement, any of the other Loan Documents,
Financial Statements or Collateral Reports or other written reports from time to
time prepared by any Sotheby Entity and delivered hereunder or any written
statement prepared by any Sotheby Entity and furnished by or on behalf of any
Sotheby Entity to Agent or any Lender pursuant to the terms of this Agreement
(other than Projections, other forward-looking information and information of a
general economic or industry-specific nature) contains or will, at the time of
delivery thereof, contain any untrue statement of a material fact or omits or
will omit to state a

43

--------------------------------------------------------------------------------




material fact necessary to make the statements contained herein or therein not
misleading in light of the circumstances under which they were made. The
Projections delivered hereunder are based upon the estimates and assumptions
stated therein, all of which Borrowers believed at the time of delivery to be
reasonable and fair in light of current conditions and current facts known to
Borrowers as of such delivery date, and reflect Borrowers’ good faith and
reasonable estimates of the future financial performance of Borrowers and of the
other information projected therein for the period set forth therein. The
Projections are not a guaranty of future performance and actual results may
differ from those set forth in the Projections. The Liens granted to Agent, on
behalf of itself and the other Secured Parties, pursuant to the Collateral
Documents will at all times be valid, fully perfected first priority security
interests in the Collateral described therein (except as otherwise set forth in
the Collateral Documents), subject, as to priority, only to Permitted
Encumbrances that would be prior to Liens in favor of Agent as a matter of law.
3.17
Environmental Matters.

(a) Except as set forth in Disclosure Schedule (3.17), as of the Restatement
Effective Date: (i) the owned Real Estate is, and, to the knowledge of the
Credit Parties, the leased Real Estate is, in each case, free of contamination
from any Hazardous Material except for such contamination that would not
adversely impact the value or marketability of such Real Estate and that would
not result in Environmental Liabilities that could reasonably be expected to
have a Material Adverse Effect; (ii) no Sotheby Entity has caused or suffered to
occur any material Release of Hazardous Materials on, at, in, under, above, to,
from or about any of its Real Estate; (iii) the Sotheby Entities are and have
been in compliance with all Environmental Laws, except for such noncompliance
that would not result in Environmental Liabilities which could reasonably be
expected to have a Material Adverse Effect; (iv) the Sotheby Entities have
obtained, and are in compliance with, all Environmental Permits required by
Environmental Laws for the operations of their respective businesses as
presently conducted or as proposed to be conducted, except where the failure to
so obtain or comply with such Environmental Permits would not result in
Environmental Liabilities that could reasonably be expected to have a Material
Adverse Effect; (v) no Sotheby Entity is involved in operations or knows of any
facts, circumstances or conditions, including any Releases of Hazardous
Materials, that are likely to result in any Environmental Liabilities of such
Sotheby Entity which could reasonably be expected to have a Material Adverse
Effect; (vi) there is no Litigation arising under or related to any
Environmental Laws, Environmental Permits or Hazardous Material that seeks
damages, penalties, fines, costs or expenses that could reasonably be expected
to have a Material Adverse Effect or injunctive relief against, or that alleges
criminal misconduct by, any Sotheby Entity; (vii) no notice has been received by
any Sotheby Entity identifying it as a “potentially responsible party” or
requesting information under CERCLA or analogous state statutes, and to the
knowledge of the Sotheby Entities, there are no facts, circumstances or
conditions that may result in any Sotheby Entity being identified as a
“potentially responsible party” under CERCLA or analogous state statutes; and
(viii) the Sotheby Entities have made available to Agent copies of all existing
environmental reports, reviews and audits and all written information pertaining
to actual or potential Environmental Liabilities, in each case relating to any
Sotheby Entity.

44

--------------------------------------------------------------------------------




(b)    Each Credit Party hereby acknowledges and agrees that Agent (i) is not
now, and has not ever been, in control of any of the Real Estate or any Credit
Party’s affairs, and (ii) does not have the capacity through the provisions of
the Loan Documents or otherwise to influence any Credit Party’s conduct with
respect to the ownership, operation or management of any of its Real Estate or
compliance with Environmental Laws or Environmental Permits.
3.18
Insurance.

Disclosure Schedule (3.18) lists all insurance policies of any nature
maintained, as of the Restatement Effective Date, for current occurrences by
each Credit Party.
3.19
Deposit.

Disclosure Schedule (3.19) lists all banks and other financial institutions at
which any Credit Party maintains deposit or other accounts, and such Schedule
correctly identifies the name, address and telephone number of each depository,
the name in which the account is held, a description of the purpose of the
account, the complete account number therefor and whether such account contains
amounts payable to consignors representing proceeds of the sale of consigned
Works of Art.
3.20
[Reserved].

3.21
Bonding; Licenses.

Except as set forth on Disclosure Schedule (3.21) or entered into in the
ordinary course of business, as of the Restatement Effective Date, no Sotheby
Entity is a party to or bound by any surety bond agreement or bonding
requirement with respect to products or services sold by it or any trademark or
patent license agreement with respect to products sold by it.
3.22
Solvency.

Both before and after giving effect to (a) the Loans and Letter of Credit
Obligations to be made or incurred on the Restatement Effective Date or such
other date as Loans and Letter of Credit Obligations requested hereunder are
made or incurred, (b) the disbursement of the proceeds of such Loans pursuant to
the instructions of Borrower Representative; and (c) the payment and accrual of
all transaction costs in connection with the foregoing, (i) each Credit Party is
and will be Solvent and (ii) Parent and its Subsidiaries, on a consolidated
basis, are and will be Solvent.
3.23
Sale-Leasebacks.

No Sotheby Entity is a party to any sale-leaseback, synthetic lease or similar
transaction involving any of its assets.
3.24
U.S. Money-Laundering and Terrorism Regulatory Matters.


45

--------------------------------------------------------------------------------




(a)    No Sotheby Entity or any Affiliate of any Sotheby Entity, nor, to their
knowledge, any of their respective officers or directors or any of their
respective brokers, investors or other agents acting or benefiting in any
capacity in connection with Loans, is a Prohibited Person.
(b)    No Sotheby Entity or any Affiliate of any Sotheby Entity, nor any of
their respective officers or directors (i) to such Sotheby Entity’s knowledge,
has conducted or will conduct any business or has engaged or will engage in any
transaction or dealing with any Prohibited Person, including making or receiving
any contribution of funds, goods or services to or for the benefit of any
Prohibited Person, (ii) to such Sotheby Entity’s knowledge, has dealt or will
deal in, or otherwise has engaged or will engage in any transaction relating to,
any Prohibited Person or any property or interests in property blocked pursuant
to the Executive Order or (iii) to their knowledge, has engaged or will engage
in or has conspired or will conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the requirements or prohibitions set forth in the Executive Order or the
PATRIOT Act.
(c)    Each Sotheby Entity and its Affiliates, and, to their knowledge, their
respective officers and directors are in full compliance with (i) the Trading
with the Enemy Act, and each of the foreign assets control regulations,
applicable orders and rules issued by, and recommendations of the U.S.
Department of the Treasury and OFAC pursuant to IEEPA, and any other enabling
legislation or executive order relating thereto, (ii) the PATRIOT Act and
(iii) other federal or state laws relating to “know your customer”, anti-money
laundering, sanctions or terrorism rules and regulations and any executive
orders related thereto. No part of the proceeds of any Loan will be used
directly or indirectly for any payments to any government official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation in any material
respect of the United States Foreign Corrupt Practices Act of 1977.
(d)    Each Borrower has established an anti-money laundering and/or economic
sanctions program and/or procedures in accordance with all applicable laws,
rules and regulations of its own jurisdiction including, without limitation,
where applicable, the PATRIOT Act. Each Borrower applies its anti-money
laundering program and/or procedures to all Art Loan Debtors.
(e)    Each Borrower has taken appropriate due diligence efforts to know each
Art Loan Debtor to which it has advanced, or committed to advance, Art Loans,
including whether such Art Loan Debtor is a Prohibited Person. Each Borrower has
taken appropriate due diligence efforts to know if any such Art Loan Debtor is a
“Senior Foreign Political Figure” (as defined in the PATRIOT Act) and, to the
extent that any Art Loan Debtor is a Senior Foreign Political Figure, has
disclosed such information to Agent.
(f)    Each Borrower does not believe, and after appropriate due diligence, has
no reason to believe, that any of its Art Loan Debtors is a “Prohibited Foreign
Shell Bank” (as defined in the PATRIOT Act), or is named on any available lists
of known or suspected terrorists,

46

--------------------------------------------------------------------------------




terrorist organizations or of other sanctioned person issued by the United
States government and/or the government(s) of any jurisdiction(s) in which such
Borrower is doing business.
(g)    Each Sotheby Entity has adopted reasonable procedures in accordance with
applicable law as of the Restatement Effective Date to elicit information that
substantiates the statements contained in this Section 3.25.
3.25
Lending and Auction Regulatory Matters.

(a)    Except as set forth in Disclosure Schedule (3.13(a)), each Credit Party
that makes or owns Art Loans is in material compliance with, and each Art Loan
has been made and remains in material compliance with, all applicable provisions
of federal, state, local and foreign laws imposed upon lenders with respect to
consumer or commercial lending, usury or other limitations on interest, finance
charges, or other charges, finance company or other lender licensing, consumer
or commercial credit disclosure, consumer or commercial credit collection
practices, and similar laws and regulations.
(b)    Sotheby’s, Inc. and each other Credit Party that conducts auctions in the
City of New York is in material compliance with, and each employee thereof who
conducts auction in New York City maintains a valid license under, the City of
New York’s Auctioneer Rules (Title 20, Chapter 2, Subchapter 13) and any
applicable similar laws of other jurisdictions. Sotheby’s U.K. and each other
Credit Party which conducts auctions in the United Kingdom is in material
compliance with, and maintains valid licenses (if required) under, all laws,
regulations and auctioneer’s licensing requirements applicable in the United
Kingdom, if any. Sotheby’s H.K. and each other Credit Party which conducts
auctions in Hong Kong is in material compliance with, and maintains valid
licenses (if required) under, all laws, regulations and auctioneer’s licensing
requirements applicable in Hong Kong, if any.
4.    FINANCIAL STATEMENTS AND INFORMATION
4.1
Reports and Notices.

(a)    Each Credit Party hereby agrees that from and after the Restatement
Effective Date and until the Termination Date, it shall deliver to Agent or to
Agent and Lenders, as required, the Financial Statements, notices, Projections
and other information at the times, to the Persons and in the manner set forth
in Annex E.
(b)    Each Credit Party hereby agrees that, from and after the Restatement
Effective Date and until the Termination Date, it shall deliver to Agent or to
Agent and Lenders, as required, the various Collateral Reports (including
Borrowing Base Certificates in the form of Exhibit 4.1(A), Art Loan Receivables
Reports in the form of Exhibit 4.1(B), and Art Inventory Reports in the form of
Exhibit 4.1(C)) at the times, to the Persons and in the manner set forth in
Annex F and Section 2.2(d).
5.    AFFIRMATIVE COVENANTS

47

--------------------------------------------------------------------------------




Each Credit Party jointly and severally agrees as to all Sotheby Entities that
from and after the date hereof and until the Termination Date:
5.1
Maintenance of Existence and Conduct of Business.

Each Sotheby Entity shall: do or cause to be done all things necessary to
preserve and keep in full force and effect its corporate, partnership, limited
liability company or unlimited liability company existence and its material
rights and franchises, except as otherwise permitted under Section 6.1; continue
to conduct its business substantially as now conducted or as otherwise permitted
hereunder; at all times maintain, preserve and protect all of its assets and
properties used or useful in the conduct of its business, and keep the same in
good repair, working order and condition in all material respects (taking into
consideration ordinary wear and tear) and from time to time make, or cause to be
made, all necessary or appropriate repairs, replacements and improvements
thereto consistent with industry practices.
5.2
Payment of Charges.

(v)    Subject to Section 5.2(b), each Sotheby Entity shall pay and discharge or
cause to be paid and discharged promptly all Charges payable by it, including
(i) Charges imposed upon it, its income and profits, or any of its property
(real, personal or mixed) and all Charges with respect to tax, social security
and unemployment withholding with respect to its employees, (ii) lawful claims
for labor, materials, supplies and services or otherwise, and (iii) all storage
or rental charges payable to warehousemen or bailees, in each case, before any
thereof shall become past due, in each case, except where the failure to pay or
discharge such Charges would not result in aggregate liabilities in excess of
$2,500,000.
(w)    Each Sotheby Entity may in good faith contest, by appropriate
proceedings, the validity or amount of any Charges or claims described in
Section 5.2(a); provided, that (i) adequate reserves with respect to such
contest are maintained on the books of such Sotheby Entity, in accordance with
GAAP; (ii) no Lien shall be imposed to secure payment of such Charges (other
than payments to warehousemen and/or bailees) that is superior to any of the
Liens securing the Obligations and such contest is maintained and prosecuted
continuously and with diligence and operates to suspend collection or
enforcement of such Charges; (iii) none of the Collateral becomes subject to
forfeiture or loss as a result of such contest; and (iv) such Sotheby Entity
shall promptly pay or discharge such contested Charges or claims and all
additional charges, interest, penalties and expenses, if any, if such contest is
terminated or discontinued adversely to such Sotheby Entity.
5.3
Books and Records.

Each Sotheby Entity shall keep adequate books and records with respect to its
business activities in which proper entries, reflecting all financial
transactions, are made. Parent shall keep adequate books and records with
respect to the business activities of Parent and its Subsidiaries on a
consolidated basis in which proper entries, reflecting all financial
transactions, are made in accordance with GAAP and on a basis consistent with
the Financial Statements attached as Disclosure Schedule (3.4(a)).

48

--------------------------------------------------------------------------------




5.4
Insurance; Damage to or Destruction of Collateral.

(a)    The Sotheby Entities shall, at their sole cost and expense, maintain
policies of insurance with financially sound and reputable insurance companies
in such amounts, and covering such risks, as is consistent with sound business
practice and customary for their industry. In the case of the Credit Parties,
such policies of insurance (or the loss payable and additional insured
endorsements delivered to Agent) shall contain provisions pursuant to which the
insurer agrees to provide thirty (30) days prior written notice to Agent in the
event of any non-renewal, cancellation or amendment of any such insurance
policy. If any Sotheby Entity at any time or times hereafter shall fail to
obtain or maintain any of the policies of insurance required above, or to pay
all premiums relating thereto, Agent may at any time or times thereafter obtain
and maintain such policies of insurance and pay such premiums and take any other
action with respect thereto that Agent deems advisable. Agent shall have no
obligation to obtain insurance for any Sotheby Entity or pay any premiums
therefor. By doing so, Agent shall not be deemed to have waived any Default or
Event of Default arising from any Sotheby Entity’s failure to maintain such
insurance or pay any premiums therefor. All sums so disbursed, including
reasonable attorneys’ fees, court costs and other charges related thereto, shall
be payable on demand by Borrowers to Agent and shall be additional Obligations
hereunder secured by the Collateral.
(b)    If reasonably requested by Agent, each Sotheby Entity shall deliver to
Agent from time to time a report of a reputable insurance broker, reasonably
satisfactory to Agent, with respect to its insurance policies.
(c)    Each Credit Party shall deliver to Agent, in form and substance
reasonably satisfactory to Agent, endorsements to (i) all “All Risk,” Lender
Single Interest (“LSI”) and Fine Arts property policies of insurance (including,
to the extent permitted under the York Avenue Lease Documents and York Avenue
Loan Documents, the business interruption insurance of such Credit Party), in
each case, naming Agent, on behalf of itself and the other Secured Parties, as a
loss payee, and (ii) all general, automotive, and umbrella liability policies of
insurance, in each case, naming Agent, on behalf of itself and the other Secured
Parties, as additional insured. Each Credit Party irrevocably makes, constitutes
and appoints Agent (and all officers, employees or agents designated by Agent),
so long as any Default or Event of Default has occurred and is continuing or the
anticipated insurance proceeds exceed the Dollar Equivalent of $2,500,000, as
such Credit Party’s true and lawful agent and attorney in fact for the purpose
of making, settling and adjusting claims under such “All Risk” property policies
of insurance, endorsing the name of such Credit Party on any check or other item
of payment for the proceeds of such “All Risk” policies of insurance and for
making all determinations and decisions with respect to such “All Risk” policies
of insurance. Agent shall have no duty to exercise any rights or powers granted
to it pursuant to the foregoing power-of-attorney. Borrower Representative shall
promptly notify Agent of any loss, damage, or destruction to the Collateral in
the amount of $1,000,000 or more, whether or not covered by insurance. After
deducting from such proceeds (i) the expenses incurred by Agent in the
collection or handling thereof, and (ii) amounts required to be paid to
creditors (other than Lenders) having Permitted Encumbrances, Agent (A) may,
except to the extent such proceeds are not required to be applied to prepay the
Secured Obligations pursuant to

49

--------------------------------------------------------------------------------




Section 1.3(c), at its option, (x) apply any such proceeds to the reduction of
the Secured Obligations in accordance with Section 1.3(d) or (e), as applicable,
or (y) permit or require the applicable Credit Party to use such money, or any
part thereof, to replace, repair, restore or rebuild the Collateral in a
diligent and expeditious manner with materials and workmanship of substantially
the same quality as existed before the loss, damage or destruction and (B)
shall, to the extent such proceeds are not required to be applied to prepay the
Secured Obligations pursuant to Section 1.3(c), remit such proceeds to the
applicable Credit Party.
5.5
Compliance with Laws.

Each Sotheby Entity shall comply with all federal, state, local and foreign
laws, rules and regulations applicable to it, including those relating to ERISA,
labor, money laundering, counter-terrorist financing, consumer or commercial
lending (including, for the avoidance of doubt, the CCA and the rules and
regulations from time to time in effect thereunder or in connection therewith),
usury, limitations on interest, finance charges or other charges, finance
company licensing, consumer or commercial credit disclosure, debt collection,
auctioneers, Environmental Laws and Environmental Permits, except to the extent
that the failure to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
5.6
Supplemental Disclosure.

From time to time as may be reasonably requested by Agent (which request will
not be made more frequently than once each year absent the occurrence and
continuance of an Event of Default) or at Credit Parties’ election, the Credit
Parties shall supplement each Disclosure Schedule hereto, or any representation
herein or in any other Loan Document, with respect to any matter hereafter
arising that, if existing or occurring at the date of this Agreement, would have
been required to be set forth or described in such Disclosure Schedule or as an
exception to such representation or that is necessary to correct any information
in such Disclosure Schedule or representation which has been rendered inaccurate
thereby (and, in the case of any supplements to any Disclosure Schedule, such
Disclosure Schedule shall be appropriately marked to show the changes made
therein); provided that (a) no such supplement to any such Disclosure Schedule
or representation shall amend, supplement or otherwise modify any Disclosure
Schedule or representation, or be or be deemed a waiver of any Default or Event
of Default resulting from the matters disclosed therein, except as consented to
by Agent and Requisite Lenders in writing, and (b) no supplement shall be
required or permitted as to representations and warranties that relate solely to
the Restatement Effective Date.
5.7
Intellectual Property.

Each Sotheby Entity will conduct its business and affairs without infringement
of or interference with any Intellectual Property of any other Person in any
material respect and shall comply in all material respects with the terms of its
Licenses.
5.8
Environmental Matters.


50

--------------------------------------------------------------------------------




Each Sotheby Entity shall and shall cause each Person within its control to: (a)
conduct its operations and keep and maintain its Real Estate in compliance with
all Environmental Laws and Environmental Permits other than noncompliance that
could not reasonably be expected to have a Material Adverse Effect; (b)
implement any and all investigation, remediation, removal and response actions
that are appropriate or necessary to maintain the value and marketability of the
Real Estate or to otherwise comply with Environmental Laws and Environmental
Permits pertaining to the presence, generation, treatment, storage, use,
disposal, transportation or Release of any Hazardous Material on, at, in, under,
above, to or from any of its Real Estate in all material respects; (c) notify
Agent promptly after such Sotheby Entity becomes aware of any violation of
Environmental Laws or Environmental Permits or any Release on, at, in, under,
above, to or from any Real Estate that is reasonably likely to result in
Environmental Liabilities that could reasonably be expected to have a Material
Adverse Effect; and (d) promptly forward to Agent a copy of any order, notice,
request for information or any communication or report received by such Sotheby
Entity in connection with any such violation or Release or any other matter
relating to any Environmental Laws or Environmental Permits that could
reasonably be expected to result in Environmental Liabilities that could
reasonably be expected to have a Material Adverse Effect, in each case whether
or not the Environmental Protection Agency or any Governmental Authority has
taken or threatened any action in connection with any such violation, Release or
other matter. If Agent at any time has a reasonable basis to believe that there
may be a violation of any Environmental Laws or Environmental Permits by any
Sotheby Entity or any Environmental Liability arising thereunder, or a Release
of Hazardous Materials on, at, in, under, above, to or from any of its Real
Estate, that, in each case, could reasonably be expected to have a Material
Adverse Effect, then each Sotheby Entity shall, upon Agent’s written request (i)
cause the performance of such environmental audits including subsurface sampling
of soil and groundwater, and preparation of such environmental reports, at
Borrowers’ expense, as Agent may from time to time reasonably request, subject
to any leases, which shall be conducted by reputable environmental consulting
firms reasonably acceptable to Agent and shall be in form and substance
reasonably acceptable to Agent, and (ii) permit Agent or its representatives to
have access to all Real Estate for the purpose of conducting such environmental
audits and testing as Agent deems appropriate, including subsurface sampling of
soil and groundwater. Borrowers shall reimburse Agent for the costs of such
audits and tests and the same will constitute a part of the Obligations secured
hereunder.
5.9
Landlords’ Agreements, Bailee Letters and Real Estate Purchases.

With respect to each leased property indicated on Disclosure Schedule (3.6),
each Credit Party shall use commercially reasonable efforts to obtain a
landlord’s agreement, in form and substance reasonably satisfactory to Agent,
from the applicable lessor with respect to each such indicated locations. After
the Restatement Effective Date, if any Credit Party proposes to lease during any
Fiscal Year any real property locations or warehouse spaces (or renew an
existing lease of any real property locations or warehouse spaces, or alter the
use of any leased location to materially increase the Collateral stored or
located at such location) where Collateral having a book value the Dollar
Equivalent of which is greater than $1,000,000 in the aggregate will be stored
or located, such Credit Party shall first notify Agent thereof and, upon request
of

51

--------------------------------------------------------------------------------




Agent, provide to Agent a landlord agreement or bailee letter, as appropriate,
with respect to such location, in form and substance reasonably satisfactory to
Agent. Each Credit Party shall timely and fully pay and perform its obligations
under all leases and other agreements with respect to each leased location or
public warehouse where any Collateral is or may be located. To the extent
otherwise permitted hereunder, if any Credit Party proposes to acquire a fee
ownership interest in Real Estate after the Restatement Effective Date, such
Credit Party shall first notify Agent thereof and, upon request of Agent,
provide to Agent a mortgage or deed of trust granting Agent a first priority
security interest on such Real Estate, together with environmental audits,
mortgage title insurance commitment, real property survey, local counsel
opinion(s), supplemental casualty insurance and flood insurance, and such other
documents, instruments or agreements reasonably requested by Agent, in each
case, in form and substance reasonably satisfactory to Agent.
5.10
Lending and Auction Regulatory Matters.

(d)    Each Credit Party shall remain in material compliance with all applicable
provisions of federal, state, local and foreign laws imposed upon lenders with
respect to consumer or commercial lending, usury or other limitations on
interest, finance charges or other charges, finance companies, finance company
or other lender licensing, consumer or commercial credit disclosure, consumer or
commercial credit collection practices, and similar laws and regulations.
(e)    Sotheby’s, Inc. and each other Credit Party that conducts auctions in the
City of New York shall remain in material compliance with, and maintain a valid
license under, the City of New York’s Auctioneer Rules (Title 20, Chapter 2,
Subchapter 13) and any applicable similar laws of other jurisdictions. Sotheby’s
U.K. and each other Credit Party that conducts auctions in the United Kingdom
shall remain in material compliance with, and maintain valid licenses under, all
laws, regulations and auctioneer’s licensing requirements applicable in the
United Kingdom, if any. Sotheby’s H.K. and each other Credit Party that conducts
auctions in Hong Kong shall remain in material compliance with, and maintain
valid licenses under, all laws, regulations and auctioneer’s licensing
requirements applicable in Hong Kong, if any.
5.11
Further Assurances.

Each Credit Party agrees that it shall and shall cause each other Sotheby Entity
to, at such Credit Party’s expense and upon the reasonable request of Agent,
duly execute and deliver, or cause to be duly executed and delivered, to Agent
such further instruments and do and cause to be done such further acts as may be
necessary or proper in the reasonable opinion of Agent to carry out more
effectively the provisions and purposes of this Agreement and each Loan
Document.
5.12
Art Loans and Art Inventory.

Each Borrower shall (a) in connection with the acquisition of each Work of Art
as Art Inventory, conduct appropriate diligence with respect to such Work of Art
(including, as applicable, searches of such Work of Art in the Art Loss
Register) consistent with past practices,

52

--------------------------------------------------------------------------------




and (b) in connection with each Art Loan made or to be made by it, (i) apply
credit standards and loan to collateral value requirements, (ii) conduct
appropriate diligence with respect to the applicable Work(s) of Art (including,
as applicable, searches of such Work(s) of Art in the Art Loss Register), (iii)
follow practices with respect to documentation, perfection and protection of
security interests and (iv) follow practices with respect to classification of
Art Loans as non-accrual, as such standards, requirements and practices are
generally applied and followed in the Borrowers’ art lending business prior to
the Restatement Effective Date.
5.13
Money-Laundering and Terrorism Regulatory Matters.

(a)    Each Sotheby Entity shall remain in compliance in all material respects
with all applicable orders, rules and regulations applicable to it, including
those issued by the U.S. Department of the Treasury and OFAC pursuant to IEEPA,
the PATRIOT Act, other legal requirements relating to sanctions, money
laundering or terrorism and any executive orders related thereto.
(b)    Each Sotheby Entity is advised that, by law, Agent and the Lenders may be
obligated to “freeze its account”, either by prohibiting additional Revolving
Credit Advances or Letter of Credit Obligations, declining any withdrawal,
redemption or transfer request(s) with respect to any deposit account under the
control of Agent or the Lenders and/or segregating assets, in compliance with
government regulations, and Agent and the Lenders may also be required to report
such action to governmental or regulatory authorities, including OFAC.
(c)    Each Borrower shall maintain an anti-money laundering, counter-terrorist
financing and/or economic sanctions program and/or procedures in accordance with
all applicable laws, rules and regulations of its own jurisdiction including,
without limitation, where applicable, the PATRIOT Act, the Money Laundering
Regulations 2007 of the United Kingdom and the Anti-Money Laundering and
Counter-Terrorist Financing (Financial Institutions) Ordinance (Cap. 615 of the
laws of Hong Kong). Each Borrower shall apply its anti-money laundering and
counter-terrorist financing program and/or procedures to all Art Loan Debtors
and shall take appropriate steps in accordance with the laws of its own
jurisdiction to ensure that all required relevant documentation is retained,
including identification related to such Art Loan Debtors in accordance with its
anti-money laundering, counter-terrorist financing and/or economic sanctions
program. Each Borrower shall adopt appropriate policies, procedures and internal
controls to be compliant in all material respects with any additional laws,
rules or regulations relating to money laundering and/or counter-terrorist
financing, including the PATRIOT Act, to which it may become subject.
(d)    Each Borrower shall take appropriate due diligence efforts to know each
Art Loan Debtor to which it shall advance, or commit to advance, Art Loans,
including whether such Art Loan Debtor is a Prohibited Person. Each Borrower
shall take appropriate due diligence efforts to know if any such Art Loan Debtor
is a “Senior Foreign Political Figure” (as defined in the PATRIOT Act) and, to
the extent that any investor is a Senior Foreign Political Figure, shall
disclose such information to Agent.

53

--------------------------------------------------------------------------------




(e)    Each Sotheby Entity will notify or report unusual or suspicious activity
to the extent required by the laws or requirements of its own jurisdiction
including, where applicable, the PATRIOT Act.
(f)    Each Sotheby Entity shall deliver to Agent any certification or other
evidence requested from time to time by Agent in its sole discretion, confirming
such Sotheby Entity’s compliance with this Section 5.13 and the representations
and warranties made by such Sotheby Entity pursuant to Section 3.25.
5.14
Subsidiary Loan Documents.

(c)    Subject to Sections 5.14(d) and 5.14(e), for each Person (other than a
Disregarded Domestic Person) that is or becomes a direct Domestic Subsidiary of
a Domestic Credit Party (which shall, for purposes of clarity, include all
Domestic Subsidiaries (other than Disregarded Domestic Persons), whether direct
or indirect, of a Domestic Credit Party, so long as such Domestic Subsidiaries
are not direct or indirect Subsidiaries of one or more Foreign Subsidiaries of
such Domestic Credit Party), within fifteen (15) days (or such later date as
Agent may agree to in its sole discretion) of becoming such a Domestic
Subsidiary, (i) such Person shall become party to this Agreement as a Credit
Party by executing a joinder agreement hereto, and shall execute joinder
agreements to each of the Domestic Subsidiary Guaranty, the Domestic Security
Agreement, the Domestic Pledge Agreement and such further Collateral Documents
as Agent shall reasonably request, in each case pursuant to the terms of each
such agreement, (ii) 100% of the outstanding Stock of such Person owned by such
Domestic Credit Party shall be pledged to Agent, for the benefit of the Secured
Parties, in support of the Obligations of each of the Domestic Borrowers and the
Foreign Borrowers, pursuant to such Collateral Documents as Agent shall
reasonably request and (iii) such Person shall deliver such organizational and
authorization documentation and legal opinions as Agent shall reasonably
request, in each case in form and substance reasonably satisfactory to Agent;
provided, that, (x) so long as SPTC Delaware shall not create, incur, assume or
permit to exist any Indebtedness or Guaranteed Indebtedness or any Lien on or
with respect to any of its properties or assets (whether now owned or hereafter
acquired), SPTC Delaware shall not be required to execute or become a party to
any Loan Documents and its outstanding Stock shall not be required to be
pledged, and (y) the York Avenue Owner shall not be required to execute or
become a party to any Loan Documents and its outstanding Stock shall not be
required to be pledged.
(d)    Subject to Sections 5.14(d) and 5.14(e), for each Person that is or
becomes a direct Foreign Subsidiary of any Credit Party and is organized under
the laws of England or Hong Kong, within fifteen (15) days (or such later date
as Agent may agree to in its sole discretion) of becoming such a Foreign
Subsidiary, (i) such Person shall become party to this Agreement as a Credit
Party by executing a joinder agreement hereto, and shall execute each of a
Guaranty with respect to the Obligations of the Foreign Borrowers and such
Collateral Documents as Agent shall reasonably request in support of the
Obligations of the Foreign Borrowers, in each case pursuant to the terms of each
such agreement, (ii) if such Person is a direct Foreign Subsidiary of a Foreign
Credit Party, 100% of the outstanding Stock of such Person owned by such Foreign
Credit Party shall be pledged to Agent, for the benefit of the

54

--------------------------------------------------------------------------------




Secured Parties, in support of the Obligations of the Foreign Borrowers pursuant
to such Collateral Documents as Agent shall reasonably request, (iii) if such
Person is a direct Foreign Subsidiary of a Domestic Credit Party, 65% of the
outstanding Stock of such Person owned by such Domestic Credit Party shall be
pledged to Agent, for the benefit of the Secured Parties, in support of the
Obligations of the Domestic Borrowers and the Foreign Borrowers pursuant to such
Collateral Documents as Agent shall reasonably request and (iv) such Person
shall deliver such organizational and authorization documentation and legal
opinions as Agent shall reasonably request, in each case in form and substance
reasonably satisfactory to Agent.
(e)    Subject to Sections 5.14(d) and 5.14(e), for each Person that is or
becomes a direct Foreign Subsidiary of any Domestic Credit Party, and is
organized under any jurisdiction other than England or Hong Kong, or is or
becomes a direct Domestic Disregarded Person of a Domestic Credit Party, within
fifteen (15) days (or such later date as Agent may agree to in its sole
discretion) of becoming such a Foreign Subsidiary or a Domestic Disregarded
Person, (i) 65% of the outstanding Stock of such Person owned by such Domestic
Credit Party shall be pledged to Agent, for the benefit of the Secured Parties,
in support of the Obligations of each of the Domestic Borrowers and the Foreign
Borrowers, pursuant to such Collateral Documents as Agent shall reasonably
request and (ii) such Person shall deliver such organizational and authorization
documentation and legal opinions as Agent shall reasonably request, in each case
in form and substance reasonably satisfactory to Agent.
(f)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document:
(i)    Subject to clause (iii) of this Section 5.14(d), no Person that is a
direct Foreign Subsidiary of another Foreign Subsidiary organized under a
jurisdiction other than England or Hong Kong, shall be required to become
subject to a pledge of its outstanding Stock or otherwise become a party to the
Collateral Documents.
(ii)    To the extent that Agent determines in its sole discretion that (x) the
cost is disproportionate to the benefit to be realized by Agent and the Secured
Parties by obtaining a pledge of the outstanding Stock of any Person and/or a
guarantee by, or security interest in, the assets of any Person or (y) the law
of any jurisdiction prohibits (A) the outstanding Stock of any Person organized
in such jurisdiction from becoming subject to a pledge thereof and/or (B) a
guarantee by, or security interest in, the assets of any Person organized in
such jurisdiction, such pledge of such Person’s outstanding Stock, such
guarantee and/or such security interest shall not be required.
(iii)    Subject to clause (ii) of this Section 5.14(d), with respect to any
Person listed on Schedule 5.14, such Person’s Stock shall be pledged to Agent, a
security interest shall be granted to Agent in the assets of such Person, and
such Person shall be required to provide a guarantee, in each case, in
accordance with the terms and conditions set forth on Schedule 5.14.

55

--------------------------------------------------------------------------------




(g)    This Section 5.14 shall not apply to any Immaterial Subsidiary set forth
on Disclosure Schedule (5.15) as of the Restatement Effective Date unless such
Person shall have executed a Guaranty and such Collateral Documents as Agent
shall reasonably request.
5.15
Immaterial Subsidiaries.

Each Immaterial Subsidiary (i) as of the Restatement Effective Date, owns assets
having a book value of which the Dollar Equivalent is less than $100,000 and
(ii) had earnings during the 2011 Fiscal Year of which the Dollar Equivalent was
less than $100,000.
5.16
York Avenue Transactions.

Except as set forth on Disclosure Schedule (5.16), the York Avenue Lender has no
recourse to Parent or any of its Subsidiaries or any assets of Parent or any of
its Subsidiaries pursuant to the York Avenue Loan Agreement or any other York
Avenue Loan Document.
5.17
Auction Guaranties.

Each Sotheby Entity shall comply with the provisions of the Auction Guaranty
Side Letter.
5.18
Data Protection Matters.

To the extent and at all times that any Data Protection Laws will be applicable
as a result of any Credit Party’s performance hereunder, such Credit Party will
be in compliance in all material respects with all such Data Protection Laws
including, without limitation, having obtained valid consents where necessary
from any Persons whose Personal Data is provided in performance of this
Agreement for (a) such Personal Data to be processed for the purposes required
by each Credit Party in performance of this Agreement; (b) such Personal Data to
be disclosed to Agent or any Lender, or any agent or subcontrator of Agent or
any Lender, and to be processed by Agent or any Lender for the purposes required
in performance of this Agreement; and (c) the transfer of such Personal Data to
Agent or any Lender in a country outside of the European Economic Area. The form
of any data protection consent shall be subject to prior approval of Agent, who
may require such amendments as it may consider necessary in order to comply with
Data Protection Laws and who may require, upon reasonable prior notice, such
other reasonable actions be taken by each Credit Party, including entering into
the European Union’s standard contractual clauses for the transfer of personal
data to third countries, to ensure compliance with Data Protection Laws. Each
Credit Party shall not, by any act or omission, place Agent or any Lender in
breach of any Data Protection Laws.
6.    NEGATIVE COVENANTS
Each Credit Party jointly and severally agrees as to all Sotheby Entities that
from and after the date hereof until the Termination Date:
6.1
Mergers, Subsidiaries, Etc.


56

--------------------------------------------------------------------------------




No Sotheby Entity shall directly or indirectly, by operation of law or
otherwise, (a) acquire, liquidate or dissolve any Subsidiary or (b) merge with,
consolidate with, acquire all or substantially all of the assets or Stock of, or
otherwise combine with or acquire, any Person, except that any Sotheby Entity
may merge with another Sotheby Entity; provided, that (i) Borrower
Representative shall be the survivor of any such merger to which it is a party,
(ii) any Borrower shall be the survivor of any such merger with any Sotheby
Entity that is not a Borrower and (iii) any Guarantor shall be the survivor of
any such merger with any Sotheby Entity that is not a Credit Party; provided,
further, that any Sotheby Entity may dissolve or liquidate any Subsidiary
thereof that is not a Borrower.
6.2
Investments; Loans and Revolving Credit Advances.

Except as otherwise expressly permitted by this Section 6, no Sotheby Entity
shall make or permit to exist any investment in, or make, accrue or permit to
exist loans or advances of money to, any Person, through the direct or indirect
lending of money, holding of securities or otherwise, except that:
(a)     Borrowers may hold investments comprised of notes payable, or stock or
other securities issued by Account Debtors to any Borrower pursuant to
negotiated agreements with respect to settlement of such Account Debtor’s
Accounts in the ordinary course of business consistent with past practices;
(b)     each Sotheby Entity may (i) maintain its existing investments in its
Subsidiaries and joint ventures as of the Restatement Effective Date, (ii) make
investments after the Restatement Effective Date in any Credit Party, or (iii)
if such Sotheby Entity is not a Credit Party, make investments after the
Restatement Effective Date in any other Sotheby Entity (other than any
Immaterial Subsidiary);
(c)     (i) any Borrower may enter into Art Loan/Inventory Joint Ventures and
(ii) the Sotheby Entities may make investments after the Restatement Effective
Date in joint ventures (other than Art Loan/Inventory Joint Ventures) and other
Sotheby Entities (other than any Immaterial Subsidiary) to the extent
investments in such other Sotheby Entities are not permitted pursuant to the
foregoing clause (b) or Section 6.3(a)(vii)); provided that, unless the Fixed
Charge Coverage Ratio, as of the end of the most recently completed Fiscal
Quarter for which Agent and Lenders have received Financial Statements pursuant
hereto, shall be equal to or greater than 1.15 to 1.00 (calculated on a pro
forma basis as if such investments had occurred during such Fiscal Quarter),
investments permitted pursuant to clause (ii) of this Section 6.2(c) shall not
exceed the Dollar Equivalent of $10,000,000 in the aggregate at any time
outstanding;
(d)     so long as Agent has not delivered an Activation Notice with respect to
any Blocked Account of a Sotheby Entity and no Default or Event of Default has
occurred and is continuing, such Sotheby Entity may make investments in Cash
Equivalent Investments;

57

--------------------------------------------------------------------------------




(e)     subject to applicable regulatory authorizations, any Borrower may make,
or commit to make, Art Loans;
(f)     the Sotheby Entities may make investments in York Avenue Owner in an
aggregate amount in any Fiscal Year not in excess of the amount of Capital
Expenditures permitted under paragraph (a) of Annex G for such Fiscal Year, less
the aggregate amount of any Capital Expenditures made by Parent and its
Subsidiaries during such Fiscal Year;
(g)     the trustee of the grantor trust established for purposes of setting
aside assets to meet obligations of Sotheby’s, Inc. under the Sotheby’s Deferred
Benefits Compensation Plan may make investments in connection with such plan;
and
(h)     the Sotheby Entities may make other investments (other than in any
Immaterial Subsidiary or the York Avenue Owner) not exceeding $10,000,000 in the
aggregate at any time outstanding.
6.3
Indebtedness.

(d)    No Sotheby Entity shall create, incur, assume or permit to exist any
Indebtedness, except (without duplication):
(i)    the Senior Notes;
(ii)    the Convertible Notes;
(iii)    obligations (contingent or otherwise) under (x) the Convertible Note
Hedge Agreements and (y) the York Avenue Loan Documents and, in the case of
clause (iii)(y) of this Section 6.3(a), refinancings thereof or amendments or
modifications thereto that do not have the effect of increasing the principal
amount thereof to an aggregate principal amount greater than 65% of the fair
market value of the real property subject to such financing at the time of such
refinancing, amendment or modification (as reasonably determined by Agent) or
reducing the average life thereof and that are otherwise on terms and conditions
no less favorable in any material respect to any Sotheby Entity, Agent or any
Lender, as determined by Agent, than the terms of the York Avenue Loan Documents
being refinanced, amended or modified;
(iv)    Indebtedness secured by purchase money security interests and Capital
Leases permitted in Section 6.7(e);
(v)    the Loans and the other Secured Obligations;
(vi)    existing Indebtedness described in Disclosure Schedule (6.3) and
refinancings thereof or amendments or modifications thereto that do not have the
effect of increasing the principal amount thereof or reducing the average life
thereof and that are otherwise on terms and conditions no less favorable in any
material respect to any Sotheby Entity, Agent or any Lender, as determined by
Agent, than the terms of the Indebtedness being refinanced, amended or modified;

58

--------------------------------------------------------------------------------




(vii)    Indebtedness consisting of intercompany loans and advances made by any
Sotheby Entity to any other Sotheby Entity (other than any Immaterial
Subsidiary); provided, that: (A) in the case of any intercompany loan or advance
owing to any Credit Party, any Sotheby Entity receiving the proceeds of such
loan or advance shall have executed and delivered to the applicable Credit Party
within 15 days (or such later date as Agent may agree to in its sole discretion)
of receiving such proceeds, a demand note (collectively, the “Intercompany
Notes”) to evidence any such intercompany Indebtedness owing at any time by such
Sotheby Entity, which Intercompany Notes shall be in form and substance
reasonably satisfactory to Agent and shall be pledged and delivered to Agent
pursuant to the applicable Collateral Document as additional collateral security
for the applicable Secured Obligations; (B) each Sotheby Entity shall record all
intercompany transactions on its books and records in a manner reasonably
satisfactory to Agent; (C) the obligations of each Credit Party under any such
intercompany loans and advances shall be subordinated to the Obligations of such
Credit Party hereunder and under the other Loan Documents in a manner reasonably
satisfactory to Agent; (D) with respect to any intercompany loan or advance made
after the Restatement Effective Date, at the time any such intercompany loan or
advance is made by any Sotheby Entity to any other Sotheby Entity and after
giving effect thereto, (i) each such Sotheby Entity shall be Solvent or (ii)(x)
such intercompany loan or advance shall be made in the ordinary course of
business, (y) if the Sotheby Entity making such intercompany loan or advance is
a Credit Party, such Credit Party shall be Solvent and (z) the Sotheby Entity
receiving such intercompany loan or advance shall have no Funded Debt (except as
permitted hereby) other than intercompany loans or advances outstanding to other
Sotheby Entities; and (E) no Default or Event of Default would occur and be
continuing after giving effect to any such proposed intercompany loan or
advance;
(viii)    Indebtedness arising in respect of surety bonds, guaranties and
letters of credit with respect to obligations of the Foreign Subsidiaries
incurred in the ordinary course of business that are not Funded Debt;
(ix)    Indebtedness arising under Rate Management Transactions; provided, that
such Rate Management Transactions are (or were) entered into in the ordinary
course of such Sotheby Entity’s business for the purpose of mitigating risks
associated with liabilities, commitments, investments, assets, earnings or
properties held or reasonably anticipated by such Sotheby Entity and not for
purposes of speculation;
(x)    Indebtedness arising under overdraft credit lines extended to various
Sotheby Entities in the ordinary course of business, which indebtedness arising
under overdraft credit lines extended to the Credit Parties shall not at any
time exceed, in the aggregate at any one time outstanding, the lesser of (A)
$15,000,000 and (B) the aggregate amount of overdraft credit lines extended to
the Credit Parties at such time; and
(xi)    Other Indebtedness in an aggregate principal amount not exceeding
$10,000,000 at any one time outstanding.
(e)    No Sotheby Entity shall, directly or indirectly, voluntarily purchase,
redeem, defease or prepay any principal of, premium, if any, interest or other
amount payable in respect of any Indebtedness prior to its scheduled maturity,
other than (i) the Obligations; (ii)

59

--------------------------------------------------------------------------------




Indebtedness secured by a Permitted Encumbrance if the asset securing such
Indebtedness has been sold or otherwise disposed of in accordance with Section
6.8; (iii) Indebtedness permitted by Section 6.3(a)(vi) upon any refinancing
thereof in accordance with Section 6.3(a)(vi); (iv) Indebtedness incurred
pursuant to repayment by any Sotheby Entity of intercompany loans and advances
outstanding to any Sotheby Entity, (v) so long as (x) no Default or Event of
Default has occurred and is continuing or would occur as a result thereof, and
(y) Parent shall have provided to Agent prior to the date thereof pro forma
financial statements demonstrating that the Fixed Charge Coverage Ratio, as of
the end of the most recently completed Fiscal Quarter for which Agent and
Lenders have received Financial Statements pursuant hereto, shall be equal to or
greater than 1.15 to 1.00 (calculated on a pro forma basis as if such purchase
had occurred during such Fiscal Quarter), purchases, redemptions, defeasances or
prepayments of Convertible Notes or Senior Notes by Parent; (vi) so long as no
Revolving Loans are outstanding hereunder as of the date of any such
transaction, any purchases, redemptions, defeasances or prepayments of
Convertibles Notes or Senior Notes by Parent; and (vii) any adjustment of the
Convertible Note Hedge Agreements (and related cash payments by Parent to the
Convertible Note Hedge Counterparties) in connection with any purchase,
redemption, defeasance or prepayment of the Convertible Notes described in the
foregoing clauses (v) and (vi).
6.4
Employee Loans and Affiliate Transactions.

(d)    Except as disclosed in Disclosure Schedule 6.4(a), no Sotheby Entity
shall enter into or be a party to any transaction with any other Sotheby Entity
or any Affiliate thereof except in the ordinary course of and pursuant to the
reasonable requirements of such Sotheby Entity’s business and, in the case of
any transaction with any Affiliate thereof (other than another Sotheby Entity),
upon fair and reasonable terms that are no less favorable to such Sotheby Entity
than would be obtained in a comparable arm’s length transaction with a Person
not an Affiliate of such Sotheby Entity.
(e)    No Sotheby Entity shall enter into any lending or borrowing transaction
with any employees of any Sotheby Entity, except (i) loans to its respective
employees in the ordinary course of business consistent with past practices for
travel and entertainment expenses, relocation costs and similar purposes and
stock option financing, up to a maximum of a Dollar Equivalent of $2,500,000 in
the aggregate at any one time outstanding, (ii) Art Loans to employees of any
Sotheby Entity in the ordinary course of business pursuant to fair and
reasonable terms that are no less favorable to such Sotheby Entity making such
Art Loan than would be obtained in a comparable arm’s length transaction with a
Person not an employee of, or otherwise affiliated with, any Sotheby Entity, up
to a maximum of a Dollar Equivalent of $25,000,000 in the aggregate at any one
time outstanding and (iii) other loans to its respective employees, up to a
maximum of a Dollar Equivalent of $5,000,000 in the aggregate at any one time
outstanding.
6.5
Capital Structure and Business.

If all or part of a Sotheby Entity’s Stock is pledged to Agent, that Sotheby
Entity shall not issue additional Stock unless, upon issuance thereof, such
Stock is immediately pledged (and any related security certificates delivered)
by the holder thereof to Agent pursuant to the

60

--------------------------------------------------------------------------------




applicable Collateral Documents. No Sotheby Entity shall amend its charter or
bylaws in a manner that would adversely affect Agent or Lenders or such Sotheby
Entity’s duty or ability to repay the Obligations. No Sotheby Entity shall
engage in any business other than the businesses currently engaged in by it or
businesses reasonably related thereto.
6.6
Guaranteed Indebtedness.

No Sotheby Entity shall create, incur, assume or permit to exist any Guaranteed
Indebtedness except (a) by endorsement of instruments or items of payment for
deposit to the general account of any Sotheby Entity, and (b) for Guaranteed
Indebtedness incurred for the benefit of any other Sotheby Entity if the primary
obligation with respect thereto is not prohibited by this Agreement.
6.7
Liens.

No Sotheby Entity shall create, incur, assume or permit to exist any Lien on or
with respect to its Accounts or any of its other properties or assets (whether
now owned or hereafter acquired) except for:
(a) Permitted Encumbrances;
(b) Liens created pursuant to the York Avenue Loan Documents;
(c) Liens (i) in existence on the date hereof, (ii) if such property or assets
are owned by a Credit Party, summarized on Disclosure Schedule (6.7) and (iii)
securing the Indebtedness described on Disclosure Schedule (6.3) and
refinancings, extensions and renewals thereof, including extensions or renewals
of any such Liens; provided, that the principal amount of the Indebtedness so
secured is not increased and the Lien does not attach to any other property;
(d) Liens securing payment of obligations described in Section 6.3(a)(iv);
provided, that such Liens shall not attach to any property other than cash on
deposit with, or under the control of, the holder of such Indebtedness;
(e) Liens created after the date hereof by conditional sale or other title
retention agreements (including Capital Leases) or in connection with purchase
money Indebtedness with respect to Equipment and Fixtures acquired by any
Sotheby Entity in the ordinary course of business, involving the incurrence of
an aggregate amount of purchase money Indebtedness and Capital Lease Obligations
of not more than a Dollar Equivalent of $1,500,000 outstanding at any one time
for all such Liens (provided that such Liens attach only to the assets subject
to such purchase money debt and such Indebtedness is incurred within forty-five
(45) days following such purchase and does not exceed 100% of the purchase price
of the subject assets);

61

--------------------------------------------------------------------------------




(f) Liens securing Indebtedness permitted pursuant to Section 6.3(a)(ix);
provided, that such obligations are secured solely with cash and Cash Equivalent
Investments;
(g) licenses and sublicenses permitted pursuant to Section 6.8(g); and
(h) Liens not otherwise permitted above on (i) cash and Cash Equivalents or (ii)
assets not constituting Collateral, in each case, so long as the aggregate
amount of obligations secured by such Liens does not exceed $10,000,000;
provided, that no Foreign Credit Party shall create, incur, assume or permit to
exist any Lien on or with respect to its Real Estate other than Permitted
Encumbrances described in clauses (a), (g) or (h) of the definition thereof. In
addition, no Credit Party shall become a party to any agreement, note, indenture
or instrument, or take any other action after the Restatement Effective Date
that would prohibit the creation of a Lien on any of its properties or other
assets in favor of Agent, on behalf of itself and the other Secured Parties, as
additional collateral for the applicable Secured Obligations, except operating
leases, Capital Leases, Licenses or agreements relating to purchase money
Indebtedness which prohibit Liens upon the assets that are subject thereto.
6.8
Sale of Stock and Assets.

No Sotheby Entity shall sell, transfer, convey, assign or otherwise dispose of
any of its properties or other assets, including the Stock of any of its
Subsidiaries (whether in a public or a private offering or otherwise) or any of
its Accounts, other than (a) the sale of Inventory in the ordinary course of
business, (b) the sale or other disposition by a Sotheby Entity of Equipment or
Fixtures that are obsolete or no longer used or useful in such Sotheby Entity’s
business and having a book value not exceeding the Dollar Equivalent of
$2,000,000 in the aggregate in any Fiscal Year; (c) the sale or other
disposition of other assets having a book value not exceeding the Dollar
Equivalent of $2,500,000 in the aggregate in any Fiscal Year; (d) the sale or
other disposition of any asset by a Credit Party to any other Credit Party; (e)
the sale or other disposition of any asset by any Sotheby Entity that is not a
Credit Party to any other Sotheby Entity; and (f) licenses or sublicenses
granted to others in the ordinary course of business which do not (i) interfere
in any material respect with the business of the Sotheby Entities or (ii) secure
any Indebtedness.
6.9
ERISA.

No Sotheby Entity shall, or shall cause or permit any ERISA Affiliate to, cause
or permit to occur (i) an event that could result in the imposition of a Lien
under Section 430 of the IRC or Section 303 or 4068 of ERISA or (ii) an ERISA
Event to the extent such ERISA Event would reasonably be expected to result in
taxes, penalties and other liabilities in an aggregate amount in excess of
$2,500,000 in the aggregate.
6.10
Financial Covenants.

Borrowers shall not breach or fail to comply with any of the Financial
Covenants.

62

--------------------------------------------------------------------------------




6.11
Hazardous Materials.

No Sotheby Entity shall cause or permit a Release of any Hazardous Material on,
at, in, under, above, to or from any of the Real Estate where such Release would
(a) violate in any respect, or form the basis for any Environmental Liabilities
under, any Environmental Laws or Environmental Permits, except as could not
reasonably be expected to have a Material Adverse Effect or (b) otherwise
materially adversely impact the value or marketability of any of the Real Estate
or any of the Collateral.
6.12
Sale Leasebacks.

No Sotheby Entity shall engage in any sale leaseback, synthetic lease or similar
transaction involving any of its assets.
6.13
Restricted Payments.

No Sotheby Entity shall make any Restricted Payment, except:
(a) intercompany loans and advances between Sotheby Entities to the extent
permitted by Sections 6.2 and 6.3;
(b) dividends and distributions by Subsidiaries of any Sotheby Entity paid to
such Sotheby Entity;
(c) employee loans permitted under Section 6.4(b);
(d) payments of principal and interest of intercompany loans and advances made
in accordance with Section 6.3;
(e) Permitted Convertible Note Transactions;
(f) if (i) no Event of Default has occurred and is continuing or would occur as
a result thereof, (ii) either (A) no Revolving Loans are outstanding hereunder
as of the date of any Repurchase, both before and after giving effect thereto or
(B) Parent has provided to Agent, prior to the date that any Repurchase Period
is announced (which notice shall be delivered to Agent no earlier than thirty
(30) days prior to the commencement of such Repurchase Period, and no later than
three (3) Business Days prior to the commencement of such Repurchase Period), a
written notice setting forth (1) the proposed start and end dates of such
Repurchase Period (which shall not exceed eighteen (18) months), (2) the
aggregate maximum Dollar amount to be paid in consideration of all Repurchases
to occur during such Repurchase Period, and (3) pro forma financial statements
demonstrating that the Fixed Charge Coverage Ratio, calculated for the four
Fiscal Quarter period which, as of the date of such notice to Agent, is most
recently completed and for which Agent and Lenders have received Financial
Statements pursuant hereto, shall be equal to or greater than 1.15 to 1.00
(calculated on a pro forma basis as if such aggregate maximum Dollar amount of
Repurchases to occur during such Repurchase Period had occurred during such
period), and (iii) after giving effect to each Repurchase,

63

--------------------------------------------------------------------------------




Margin Stock shall not constitute more than 25% of the assets of the Credit
Parties, Parent may make Repurchases during such Repurchase Period; provided
that, if clause (ii)(A) of this Section 6.13(f) is inapplicable, such
Repurchases shall be conducted in accordance with the notice delivered pursuant
to clause (ii)(B) of this Section 6.13(f);
(g) if no Event of Default has occurred and is continuing or would occur as a
result thereof, Parent may make dividends or distributions on its Stock in an
aggregate amount (the “Maximum Distribution Amount”) not to exceed, in any
Fiscal Quarter, the lesser of (i) $0.10 per share of Stock and (ii) $8,000,000;
provided that, if Parent shall have provided to Agent prior to the date thereof
pro forma financial statements demonstrating that the Fixed Charge Coverage
Ratio, as of the end of the most recently completed Fiscal Quarter for which
Agent and Lenders have received Financial Statements pursuant hereto, shall be
equal to or greater than the level specified in paragraph (b) of Annex G with
respect to such Fiscal Quarter (calculated on a pro forma basis as if such
dividend or distribution had occurred during such Fiscal Quarter; provided that
to the extent such pro forma calculation would otherwise include dividends or
distributions made by Parent in five Fiscal Quarters, such pro forma calculation
shall only include dividends or distributions made by Parent in the four Fiscal
Quarters in which the highest aggregate amount of dividends or distributions
were made), Parent may make dividends or distributions on its Stock in excess of
the Maximum Distribution Amount;
(h) Parent may make Repurchases and pay dividends or distributions on its Stock
so long as, both before and after giving effect thereto, (i) no Event of Default
has occurred and is continuing, (ii) the Aggregate Borrowing Availability equals
or exceeds $100,000,000 and (iii) the Liquidity Amount equals or exceeds
$150,000,000; provided that, if no Revolving Loans are outstanding, Parent may
pay dividends or distributions on its Stock so long as, both before and after
giving effect thereto, (i) no Event of Default has occurred and is continuing
and (ii) the Liquidity Amount equals or exceeds $150,000,000; and
(i) Parent may declare and make dividend payments or other distributions payable
solely in its Stock.
6.14
Change of Corporate Name, State of Incorporation or Location; Change of Fiscal
Year.

No Domestic Credit Party shall (a) change its name as it appears in official
filings in the state of its incorporation or other organization, (b) change its
chief executive office or principal place of business or the location of its
records concerning the Collateral, (c) change the type of entity that it is, (d)
change its organization identification number, if any, issued by its state of
incorporation or other organization, or (e) change its jurisdiction of
incorporation or organization or incorporate or organize in any additional
jurisdictions, in each case, without at least thirty (30) days (or such shorter
period as Agent shall consent to in writing) prior written notice to Agent and
after Agent’s written acknowledgment that any reasonable action requested by
Agent in connection therewith, including to continue the perfection of any Liens
in favor of

64

--------------------------------------------------------------------------------




Agent, on behalf of Lenders, in any Collateral, has been completed or taken;
provided, that any such new location shall be in the continental United States.
No Sotheby Entity shall change its Fiscal Year.
6.15
No Impairment of Intercompany Transfers.

No Sotheby Entity shall directly or indirectly enter into or become bound by any
agreement, instrument, indenture or other obligation (other than this Agreement
and the other Loan Documents) that could directly or indirectly restrict,
prohibit or require the consent of any Person with respect to the payment of
dividends or distributions or the making or repayment of intercompany loans by a
Subsidiary of any Sotheby Entity to any Sotheby Entity or between Sotheby
Entities.
6.16
Real Estate Purchases.

No Credit Party shall purchase or acquire or commit to purchase or acquire (a) a
fee simple or freehold ownership interest in real estate (x) with an aggregate
purchase price in excess of the Dollar Equivalent of $25,000,000, or (y) that
would cause the purchase prices of all such purchases by all Credit Parties
since the Restatement Effective Date to exceed, in aggregate, the Dollar
Equivalent of $50,000,000, or (b) a leasehold interest in real estate with a
term in excess of forty (40) years that would cause the aggregate premium or
rent of all such acquisitions of all Credit Parties since the Restatement
Effective Date for the terms of all such leasehold interests to exceed, in
aggregate, the Dollar Equivalent of $50,000,000.
6.17
Changes Relating to Material Contracts.

No Sotheby Entity shall (a) change or amend the terms of the Convertible Note
Indenture, the Convertible Notes, any Convertible Note Hedge Agreement or any
Convertible Note Warrant in a manner materially adverse to the Lenders, (b)
change or amend the terms of the Senior Notes or the Senior Note Indenture in a
manner materially adverse to the Lenders, (c) change or amend any York Avenue
Lease Document in a manner adverse to the interests of Agent and Lenders in any
material respect or (d) except as set forth on Disclosure Schedule (5.16),
permit the York Avenue Lender to have recourse to Parent or any of its
Subsidiaries, or any assets of Parent or any of its Subsidiaries, pursuant to
the York Avenue Loan Agreement or any other York Avenue Loan Document; provided,
that no change or amendment described in the foregoing clauses (a) and (b)
shall: (i) increase the interest rate on the Convertible Notes or the Senior
Notes; (ii) accelerate the dates upon which payments of principal or interest
are due under the Convertible Notes or the Senior Notes; (iii) increase the
principal amount of the Convertible Notes or the Senior Notes above the original
principal amount thereof; (iv) change any event of default, in a manner adverse
to the Credit Parties, or add or make more restrictive any covenant with respect
to the Convertible Notes or the Senior Notes or (v) change the redemption or
prepayment provisions of the Convertible Notes or the Senior Notes.
6.18
Use of Proceeds.


65

--------------------------------------------------------------------------------




No Sotheby Entity shall use any portion of the Loan proceeds, directly or
indirectly, to purchase or carry Margin Stock (other than Stock of Parent, to
the extent it constitutes Margin Stock, repurchased in accordance with Section
6.13) or repay or otherwise refinance Indebtedness of any Sotheby Entity or
others incurred to purchase or carry Margin Stock. No Sotheby Entity shall own
any Margin Stock (other than Stock of Parent, to the extent it constitutes
Margin Stock, in an amount that does not exceed 25% of the assets of the Credit
Parties).
7.    TERM
7.1
Termination.

The financing arrangements contemplated hereby shall be in effect until the
Commitment Termination Date, and the Loans and all other Obligations shall be
automatically due and payable in full on such date.
7.2
Survival of Obligations Upon Termination of Financing Arrangements.

Except as otherwise expressly provided for in the Loan Documents, no termination
or cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of the Credit Parties or the rights of Agent, the Lenders and
the Fronting Lender relating to any unpaid portion of the Loans or any other
Obligations, due or not due, liquidated, contingent or unliquidated, or any
transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is required after the Commitment Termination
Date. Except as otherwise expressly provided herein or in any other Loan
Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon the Credit Parties, and all rights of Agent,
each Lender and the Fronting Lender, all as contained in the Loan Documents,
shall not terminate or expire, but rather shall survive any such termination or
cancellation and shall continue in full force and effect until the Termination
Date; provided, that the provisions of Section 11, the payment obligations under
Sections 1.15 and 1.16, and the indemnities contained in the Loan Documents
shall survive the Termination Date.
8.    EVENTS OF DEFAULT; RIGHTS AND REMEDIES
8.1
Events of Default.

The occurrence of any one or more of the following events (regardless of the
reason therefor) shall constitute an “Event of Default” hereunder:
(f)    Any Borrower (i) fails to make any payment of principal of, or interest
on, or Fees owing in respect of, the Loans or any of the other Obligations when
due and payable, or (ii) fails to pay or reimburse Agent or Lenders for any
expense reimbursable hereunder or under any other Loan Document within ten (10)
days following Agent’s demand for such reimbursement or payment of expenses.

66

--------------------------------------------------------------------------------




(g)    Any Sotheby Entity fails or neglects to perform, keep or observe any of
the provisions of Sections 1.4, 1.8, 1.14, 5.4(a), 5.17 or 6, or any of the
provisions set forth in Annexes C or H, respectively.
(h)    Any Borrower fails or neglects to perform, keep or observe any of the
provisions of Section 4.1 or any provisions set forth in Annexes E or F,
respectively, and the same shall remain unremedied for five (5) Business Days or
more.
(i)    Any Sotheby Entity fails or neglects to perform, keep or observe any
other provision of this Agreement or of any of the other Loan Documents (other
than any provision embodied in or covered by any other clause of this Section
8.1) and the same shall remain unremedied for twenty (20) days or more.
(j)    A default or breach occurs under any Material Indebtedness Contract that
is not cured within any applicable grace period therefor, and such default or
breach (i) involves the failure to make any payment when due in respect of any
Indebtedness or Guaranteed Indebtedness evidenced by such Material Indebtedness
Contract, or (ii) causes, or permits any holder of Indebtedness or Guaranteed
Indebtedness evidenced by such Material Indebtedness Contract or a trustee to
cause, Indebtedness or Guaranteed Indebtedness evidenced by such Material
Indebtedness Contract to become due prior to its stated maturity or prior to its
regularly scheduled dates of payment, or cash collateral in respect thereof to
be demanded, in each case, regardless of whether such right is exercised, by
such holder or trustee.
(k)    Any information contained in any Borrowing Base Certificate is untrue or
incorrect in any respect (other than (i) inadvertent, immaterial errors not
exceeding $1,000,000 (or, if such inaccuracy results from a single error with
respect to an individual Art Loan or individual item of Art Inventory,
$5,000,000) in the aggregate in any Borrowing Base Certificate, (ii) errors
understating either Borrowing Base or (iii) inadvertent errors occurring when
Aggregate Borrowing Availability continues to exceed $15,000,000 after giving
effect to the correction of such errors), or any representation or warranty
herein or in any Loan Document or in any written statement, report, Financial
Statement or certificate (other than a Borrowing Base Certificate) made or
delivered to Agent or any Lender by any Credit Party is untrue or incorrect in
any material respect as of the date when made or deemed made.
(l)    A case or proceeding is commenced against any Sotheby Entity (other than
an Immaterial Subsidiary) seeking a decree or order in respect of such Sotheby
Entity (i) under the Bankruptcy Code, or any other applicable federal, state or
foreign bankruptcy or other similar law, (ii) appointing a custodian, receiver,
administrator, liquidator, assignee, trustee or sequestrator (or similar
official) for such Sotheby Entity or for any substantial part of any such
Sotheby Entity’s assets, or (iii) ordering the winding up or liquidation of the
affairs of such Sotheby Entity, and such case or proceeding shall remain
undismissed or unstayed for sixty (60) days or more or a decree or order
granting the relief sought in such case or proceeding is granted by a court of
competent jurisdiction.
(m)    Any Sotheby Entity (other than an Immaterial Subsidiary) (i) files a
petition seeking relief under the Bankruptcy Code, or any other applicable
federal, state or

67

--------------------------------------------------------------------------------




foreign bankruptcy or other similar law, (ii) consents to or fails to contest in
a timely and appropriate manner the institution of proceedings thereunder or the
filing of any such petition or the appointment of or taking possession by a
custodian, receiver, administrator, liquidator, assignee, trustee or
sequestrator (or similar official) for such Sotheby Entity or for any
substantial part of any such Sotheby Entity’s assets, (iii) makes an assignment
for the benefit of creditors, (iv) takes any action in furtherance of any of the
foregoing; or (v) admits in writing its inability to, or is generally unable to,
pay its debts as such debts become due.
(n)    A final judgment or judgments for the payment of money in excess of a
Dollar Equivalent of $10,000,000 in the aggregate at any time are outstanding
against one or more of the Sotheby Entities (which judgments are not covered by
insurance policies as to which liability has been accepted by the insurance
carrier), and the same are not, within thirty (30) days (or, in the case of any
Sotheby Entity that is not Parent, a Domestic Subsidiary or a Foreign Subsidiary
organized under the laws of England, sixty (60) days) after the entry thereof,
discharged or execution thereof stayed or bonded pending appeal, or such
judgments are not discharged prior to the expiration of any such stay.
(o)    Any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Sotheby
Entity shall challenge the enforceability of any Loan Document or shall assert
in writing, or engage in any action or inaction based on any such assertion,
that any provision of any of the Loan Documents has ceased to be or otherwise is
not valid, binding and enforceable in accordance with its terms), or any Lien
created under any Loan Document ceases to be a valid and perfected first
priority Lien (except as otherwise permitted herein or therein) in any of the
Collateral purported to be covered thereby.
(p)    Any Change of Control occurs.
(q)    Any Sotheby Entity or the York Avenue Owner violates any of the covenants
contained in the York Avenue Loan Documents relating to the single purpose
entity status of the York Avenue Owner or its corporate separateness from Parent
and its Subsidiaries and such violation results in recourse liability to Parent
or any Subsidiary thereof.
(r)    On any date during the Liquidity Test Period, the Liquidity Amount shall
be less than $75,000,000.
8.2
Remedies.

(f)    If any Event of Default has occurred and is continuing, Agent may (and at
the written request of the Requisite Lenders shall), without notice, (i) suspend
the Revolving Loan facility with respect to additional Advances and/or the
incurrence of additional Letter of Credit Obligations, whereupon any additional
Advances and additional Letter of Credit Obligations shall be made or incurred
in Agent’s sole discretion (or in the sole discretion of the Requisite Lenders,
if such suspension occurred at their direction) so long as such Default or Event
of Default is continuing; or (ii) reduce the Commitment from time to time.

68

--------------------------------------------------------------------------------




(g)    If any Event of Default has occurred and is continuing, Agent may (and at
the written request of the Requisite Lenders shall), without notice: (i)
terminate the Revolving Loan facility with respect to further Advances or the
incurrence of further Letter of Credit Obligations; (ii) reduce the Commitment
from time to time; (iii) declare all or any portion of the Obligations,
including all or any portion of any Loan, to be forthwith due and payable, and
require that the Letter of Credit Obligations be cash collateralized in the
manner set forth in Annex B, all without presentment, demand, protest or further
notice of any kind, all of which are expressly waived by Borrowers and each
other Credit Party; or (iv) exercise any rights and remedies provided to Agent
under the Loan Documents or at law or equity, including all remedies provided
under the Code; provided, that upon the occurrence of an Event of Default
specified in Sections 8.1(g) or (h), the Commitments shall be immediately
terminated and all of the Obligations, including the aggregate Revolving Loan,
shall become immediately due and payable without declaration, notice or demand
by any Person.
8.3
Waivers by Credit Parties.

Except as otherwise provided for in this Agreement or by applicable law, each
Credit Party waives (including for purposes of Section 12): (a) presentment,
demand and protest and notice of presentment, dishonor, notice of intent to
accelerate, notice of acceleration, protest, default, nonpayment, maturity,
release, compromise, settlement, extension or renewal of any or all Loan
Documents, (b) all rights to notice and a hearing prior to Agent’s taking
possession or control of, or to Agent’s replevy, attachment or levy upon, the
Collateral or any bond or security that might be required by any court prior to
allowing Agent to exercise any of its remedies, except as may be required by
applicable law, and (c) the benefit of all valuation, appraisal, marshaling and
exemption laws.
9.    ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
9.1
Assignment and Participations.

(h)    Subject to the terms of this Section 9.1, any Lender may make an
assignment to an assignee of, or sell participations in, at any time or times,
the Loan Documents, the Loans, the Letter of Credit Obligations and any
Commitment or any portion thereof or interest therein, including any Lender’s
rights, title, interests, remedies, powers or duties thereunder. Any assignment
by a Lender shall: (i) require the consent of Agent (which consent shall not be
unreasonably withheld or delayed with respect to a Qualified Assignee) and the
execution of an assignment agreement (an “Assignment Agreement”) substantially
in the form attached hereto as Exhibit 9.1(a) and otherwise in form and
substance reasonably satisfactory to, and acknowledged by, Agent; (ii) after
giving effect to any such partial assignment, the assignee Lender shall have
Commitments in an amount at least equal to $5,000,000 and the assigning Lender
shall have retained Commitments in an amount at least equal to $5,000,000; (iii)
include a payment to Agent of an assignment fee of $3,500; and (iv) so long as
no Event of Default has occurred and is continuing, require the consent of
Borrower Representative, which shall not be unreasonably withheld or delayed;
provided that no such consent shall be required for an assignment to a Qualified
Assignee. Agent’s refusal to consent to an assignment by a Non-Funding Lender
who is a Non-Funding Lender due to clause (a) of the definition of Non-Funding

69

--------------------------------------------------------------------------------




Lender (unless in connection with such assignment, such Non-Funding Lender
cures, or causes the cure of, its Non-Funding Lender status as contemplated in
Section 9.9(d)(v)) shall not be deemed to be unreasonable. Agent’s refusal to
consent to an assignment by any Lender to any Person that would be a Non-Funding
Lender or an Impacted Lender, or the imposition of conditions or limitations
(including limitations on voting) upon assignments to such Persons, shall not be
deemed to be unreasonable. In the case of an assignment by a Lender under this
Section 9.1, the assignee shall have, to the extent of such assignment, the same
rights, benefits and obligations as all other Lenders hereunder. The assigning
Lender shall be relieved of its obligations hereunder with respect to its
Commitments or assigned portion thereof from and after the date of such
assignment. Each Borrower hereby acknowledges and agrees that any assignment
shall give rise to a direct obligation of Borrowers to the assignee and that the
assignee shall be considered to be a “Lender”. In all instances, each Lender’s
liability to make Loans or purchase participation interests therein hereunder
shall be several and not joint and shall be limited to such Lender’s Pro Rata
Share of the applicable Commitment. In the event Agent or any Lender assigns or
otherwise transfers all or any part of its interest in the Obligations, Agent or
any such Lender shall so notify Borrowers and Borrowers shall, upon the request
of Agent or such Lender, execute new Notes in exchange for the Notes, if any,
being assigned. Notwithstanding the foregoing provisions of this Section 9.1(a),
any Lender may at any time pledge its interest in the Obligations and such
Lender’s rights under this Agreement and the other Loan Documents to a Federal
Reserve Bank, and any Lender that is an investment fund may assign its interest
in the Obligations and such Lender’s rights under this Agreement and the other
Loan Documents to another investment fund managed by the same investment
advisor; provided, that no such pledge to a Federal Reserve Bank shall release
such Lender from such Lender’s obligations hereunder or under any other Loan
Document.
(i)    Agent, acting solely for this purpose as a non-fiduciary agent of the
Borrowers, shall maintain at its address referred to in Annex I a copy of each
Assignment Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and Borrowers, Agent and Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(j)    Any participation by a Lender of all or any part of its Commitments shall
be made with the understanding that all amounts payable by Borrowers hereunder
shall be determined as if that Lender had not sold such participation, and that
the holder of any such participation shall not be entitled to require such
Lender to take or omit to take any action hereunder except actions directly
affecting (i) any reduction in the principal amount of, or interest rate or Fees
payable with respect to, any Loan in which such holder participates, (ii) any
extension of the scheduled amortization of the principal amount of any Loan in
which such holder participates or the final maturity date thereof, and (iii) any
release of Agent’s Lien on all or substantially all of the Collateral (other
than in accordance with the terms of this Agreement,

70

--------------------------------------------------------------------------------




the Collateral Documents or the other Loan Documents). Each of the Borrowers
agrees that each Participant shall be entitled to the benefits of Sections 1.13,
1.15 (as it applies in relation to US tax only), 1.16 and 9.8 (subject to the
requirements and limitations therein, including the requirements under Section
1.15 (it being understood that the documentation required in order to constitute
a Qualifying Lender and the documentation required under Section 1.15 shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (a) of
this Section; provided that such participant shall not be entitled to receive
any greater payment under Section 1.15, with respect to any participation, than
its participating Lender would have been entitled to receive. Except as set
forth in the preceding sentence no Credit Party shall have any obligation or
duty to any participant. Neither Agent nor any Lender (other than the Lender
selling a participation) shall have any duty to any participant and may continue
to deal solely with the Lender selling a participation as if no such sale had
occurred.
(k)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of Borrowers, maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, Agent
shall have no responsibility for maintaining a Participant Register.
(l)    Except as expressly provided in this Section 9.1, no Lender shall, as
between Borrowers and that Lender, or Agent and that Lender, be relieved of any
of its obligations hereunder as a result of any sale, assignment, transfer or
negotiation of, or granting of participation in, all or any part of the Loans,
the Notes or other Obligations owed to such Lender.
(m)    Each Credit Party shall assist any Lender permitted to sell assignments
or participations under this Section 9.1 as reasonably required to enable the
assigning or selling Lender to effect any such assignment or participation,
including the execution and delivery of any and all agreements, notes and other
documents and instruments as shall be requested and, if requested by Agent, the
preparation of informational materials for, and the participation of management
in meetings with, potential assignees or participants. Each Credit Party shall
certify the correctness, completeness and accuracy of all descriptions of the
Sotheby Entities and their respective affairs contained in any selling materials
provided by them and all other information provided by them and included in such
materials, except that the Projections shall only be certified by Borrowers as
having been prepared by Borrowers in compliance with the representations
contained in Section 3.4(b).
(n)    Any Lender may furnish any information concerning Sotheby Entities in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 11.8.

71

--------------------------------------------------------------------------------




(o)    So long as no Event of Default has occurred and is continuing, no Lender
shall assign or sell participations in any portion of its Loans or Commitment to
a potential Lender or participant, if, as of the date of the proposed assignment
or sale, the assignee Lender or participant would be subject to capital adequacy
or similar requirements under Section 1.16(a), increased costs under Section
1.16(b), an inability to fund LIBOR Loans under Section 1.16(c), or withholding
taxes in accordance with Section 1.15(a).
(p)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”), may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing by the Granting Lender to Agent and Borrowers, the
option to provide to Borrowers all or any part of any Loans that such Granting
Lender would otherwise be obligated to make to Borrowers pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Loan; and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if such Loan were made by such Granting Lender. No
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Lender). Any
SPC may (i) with notice to, but without the prior written consent of, Borrowers
and Agent and without paying any processing fee therefor assign all or a portion
of its interests in any Loans to the Granting Lender or to any financial
institutions (consented to by Borrowers and Agent) providing liquidity and/or
credit support to or for the account of such SPC to support the funding or
maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC. This Section 9.1(i) may not be amended without the prior written consent of
each Granting Lender, all or any of whose Loans are being funded by an SPC at
the time of such amendment. For the avoidance of doubt, the Granting Lender
shall for all purposes, including without limitation, the approval of any
amendment or waiver of any provision of any Loan Document or the obligation to
pay any amount otherwise payable by the Granting Lender under the Loan
Documents, continue to be the Lender of record hereunder.
(q)    In the case of an assignment by a Non-Foreign Currency Lender to a
Foreign Currency Lender of any interest in the Revolving Loan Outstandings, such
Foreign Currency Lender shall purchase the portion of the Revolving Loan
outstanding to the Fronting Lender to the extent of the participation interest
therein of such Non-Foreign Currency Lender making such assignment for a
purchase price, in the applicable Foreign Currencies, equal to such outstanding
amount, and the Fronting Lender shall pay the Dollar Equivalent as of such date
of such amount to such Non-Foreign Currency Lender in payment of such
participation interest. In the case of an assignment by a Foreign Currency
Lender to a Non-Foreign Currency Lender of any interest in the Revolving Loan
Outstandings, the Fronting Lender shall purchase the portion of the Revolving
Loan outstanding to such Foreign Currency Lender which is subject to such
assignment, and such Non-Foreign Currency Lender shall purchase an undivided
participation interest in the Revolving Loan Outstandings from the Fronting
Lender for a purchase price in Dollars equal to the Dollar Equivalent as of such
date of such portion assigned.

72

--------------------------------------------------------------------------------




(r)    Any Non-Foreign Currency Lender may become a Foreign Currency Lender
hereunder upon delivery of notice to Agent, the Fronting Lender and the Borrower
Representative. Upon delivery of such notice by such Lender, without any further
action whatsoever (i) such Lender shall be deemed to have purchased from the
Fronting Lender a portion of the Revolving Loan Outstandings held by the
Fronting Lender equal to such Lender’s participation interests therein, (ii) the
Fronting Lender shall be deemed to have repaid such participation interests to
such Lender and shall have no further obligations to such Lender hereunder,
(iii) such Lender shall constitute a Foreign Currency Lender for all purposes
hereunder, including, without limitation, the Commitment to make Foreign
Currency Revolving Credit Advances pursuant to Section 1.1(a)(i) and (iv) the
Fronted Percentage, and the obligation of the Fronting Lender to make Foreign
Currency Revolving Credit Advances pursuant to Section 1.1(a)(i), shall be
reduced accordingly.
9.2
Appointment of Agent.

GE Capital is hereby appointed to act on behalf of all Lenders and the Fronting
Lender as Agent under this Agreement and the other Loan Documents. The
provisions of this Section 9.2 are solely for the benefit of Agent, Lenders and
the Fronting Lender and no Sotheby Entity nor any other Person shall have any
rights as a third party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement and the other Loan
Documents, Agent shall act solely as an agent of Lenders and the Fronting Lender
and does not assume and shall not be deemed to have assumed any obligation
toward or relationship of agency or trust with or for any Sotheby Entity or any
other Person. Agent shall have no duties or responsibilities except for those
expressly set forth in this Agreement and the other Loan Documents. Except as
expressly set forth in the Foreign Collateral Documents, the duties of Agent
shall be mechanical and administrative in nature and Agent shall not have, or be
deemed to have, by reason of this Agreement, any other Loan Document or
otherwise a fiduciary relationship in respect of any Lender or the Fronting
Lender. Except as expressly set forth in this Agreement and the other Loan
Documents, Agent shall not have any duty to disclose, and shall not be liable
for failure to disclose, any information relating to any Sotheby Entity or any
of their respective Subsidiaries or any Account Debtor that is communicated to
or obtained by GE Capital or any of its Affiliates in any capacity. Neither
Agent nor any of its Affiliates nor any of their respective officers, directors,
employees, agents or representatives shall be liable to any Lender or the
Fronting Lender for any action taken or omitted to be taken by it hereunder or
under any other Loan Document, or in connection herewith or therewith, except
for damages caused by its or their own gross negligence or willful misconduct as
determined in a final, non-appealable judgment by a court of competent
jurisdiction.
If Agent shall request instructions from Requisite Lenders, Supermajority
Lenders or all affected Lenders with respect to any act or action (including
failure to act) in connection with this Agreement or any other Loan Document,
then Agent shall be entitled to refrain from such act or taking such action
unless and until Agent shall have received instructions from Requisite Lenders,
Supermajority Lenders or all affected Lenders, as the case may be, and Agent
shall not incur liability to any Person by reason of so refraining. Agent shall
be fully justified in failing or refusing to take any action hereunder or under
any other Loan Document (a) if such

73

--------------------------------------------------------------------------------




action would, in the opinion of Agent, be contrary to law or the terms of this
Agreement or any other Loan Document, (b) if such action would, in the opinion
of Agent, expose Agent to Environmental Liabilities or (c) if Agent shall not
first be indemnified to its satisfaction against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Without limiting the foregoing, no Lender or the Fronting
Lender shall have any right of action whatsoever against Agent as a result of
Agent acting or refraining from acting hereunder or under any other Loan
Document in accordance with the instructions of Requisite Lenders, Supermajority
Lenders or all affected Lenders, as applicable.
9.3
Agent’s Reliance, Etc.

Neither Agent nor any of its Affiliates nor any of their respective directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement or the other
Loan Documents, except for damages caused by its or their own gross negligence
or willful misconduct as determined in a final, non-appealable judgment by a
court of competent jurisdiction. Without limiting the generality of the
foregoing, Agent: (a) may treat the payee of any Note as the holder thereof
until Agent receives written notice of the assignment or transfer thereof signed
by such payee and in form reasonably satisfactory to Agent; (b) may consult with
legal counsel, independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations made
in or in connection with this Agreement or the other Loan Documents; (d) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Credit Party or to inspect the Collateral
(including the books and records) of any Credit Party; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (f) shall incur no liability under or in respect of this Agreement
or the other Loan Documents by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopy, telegram, cable or telex)
believed by it to be genuine and signed or sent by the proper party or parties.
9.4
GE Capital and Affiliates.

With respect to its Commitments hereunder, GE Capital shall have the same rights
and powers under this Agreement and the other Loan Documents as any other Lender
and may exercise the same as though it were not Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include GE Capital in its
individual capacity. GE Capital and its Affiliates may lend money to, invest in,
and generally engage in any kind of business with, any Sotheby Entity, any of
their Affiliates and any Person who may do business with or own securities of
any Sotheby Entity or any such Affiliate, all as if GE Capital were not Agent
and without any duty to account therefor to Lenders. GE Capital and its
Affiliates may accept fees and other consideration from any Sotheby Entity for
services in connection with this Agreement

74

--------------------------------------------------------------------------------




or otherwise without having to account for the same to Lenders. Each Lender
acknowledges the potential conflict of interest between GE Capital as a Lender
holding disproportionate interests in the Loans and GE Capital as Agent.
9.5
Lender Credit Decision.

Each Lender acknowledges that it has, independently and without reliance upon
Agent or any other Lender and based on the Financial Statements referred to in
Section 3.4(a) and such other documents and information as it has deemed
appropriate, made its own credit and financial analysis of the Sotheby Entities
and its own decision to enter into this Agreement. Each Lender also acknowledges
that it will, independently and without reliance upon Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement. Each Lender acknowledges the potential conflict of
interest of each other Lender as a result of Lenders holding disproportionate
interests in the Loans, and expressly consents to, and waives any claim based
upon, such conflict of interest.
9.6
Indemnification.

Lenders agree to indemnify Agent (to the extent not reimbursed by Credit Parties
and without limiting the obligations of Credit Parties hereunder), ratably
according to their respective Pro Rata Shares, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against Agent in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted to be taken by Agent in connection therewith; provided, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from Agent’s gross negligence or willful misconduct as determined in a
final, non-appealable judgment by a court of competent jurisdiction. Without
limiting the foregoing, each Lender agrees to reimburse Agent promptly upon
demand for its ratable share of any out-of-pocket expenses (including reasonable
counsel fees) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement and each other Loan
Document, to the extent that Agent is not reimbursed for such expenses by Credit
Parties.
9.7
Successor Agent and Fronting Lender.

(f)    Agent may resign at any time by giving not less than thirty (30) days’
prior written notice thereof to Lenders and Borrower Representative. Upon any
such resignation, the Requisite Lenders shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within thirty (30)
days after the resigning Agent’s giving notice of resignation, then the
resigning Agent may, on behalf of Lenders, appoint a successor Agent, which
shall be a Lender, if a Lender is willing to accept such appointment, or
otherwise shall be a commercial bank or financial institution or a subsidiary of
a commercial bank or financial institution if such commercial bank

75

--------------------------------------------------------------------------------




or financial institution is organized under the laws of the United States of
America or of any State thereof and has a combined capital and surplus of at
least $300,000,000. If no successor Agent has been appointed pursuant to the
foregoing, within thirty (30) days after the date such notice of resignation was
given by the resigning Agent, such resignation shall become effective and the
Requisite Lenders shall thereafter perform all the duties of Agent hereunder
until such time, if any, as the Requisite Lenders appoint a successor Agent as
provided above. Any successor Agent appointed by Requisite Lenders hereunder
shall be subject to the approval of Borrower Representative, such approval not
to be unreasonably withheld or delayed; provided that such approval shall not be
required if a Default or an Event of Default has occurred and is continuing.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall succeed to and become vested with all the rights,
powers, privileges and duties of the resigning Agent. Upon the earlier of the
acceptance of any appointment as Agent hereunder by a successor Agent or the
effective date of the resigning Agent’s resignation, the resigning Agent shall
be discharged from its duties and obligations under this Agreement and the other
Loan Documents, except that any indemnity rights or other rights in favor of
such resigning Agent shall continue. After any resigning Agent’s resignation
hereunder, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was acting as Agent under
this Agreement and the other Loan Documents.
(g)    The Fronting Lender may resign at any time by giving sixty (60) days
prior written notice thereof to Agent, the Non-Foreign Currency Lenders and the
Borrowers; provided, such resignation shall not become effective until the date
upon which a replacement Fronting Lender reasonably acceptable to Agent and
Non-Foreign Currency Lenders having aggregate Commitments equal to greater than
50% of the Fronted Percentage and, so long as no Default or Event of Default has
occurred and is continuing, to the Borrowers, has been selected and has assumed
the rights and obligations of a Fronting Lender hereunder. If no successor
Fronting Lender shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the resigning Fronting Lender’s giving
of notice of resignation, then the resigning Fronting Lender may, on behalf of
the Non-Foreign Currency Lenders, appoint a successor Fronting Lender, which
shall be a financial institution having a rating of not less than A or its
equivalent by Standard & Poor’s, and having otherwise the ability to fund the
Foreign Currency Revolving Credit Advances (and the parties hereto agree to use
reasonable efforts to appoint a successor Fronting Lender which will not cause
an increase in the tax withholding liability for the Borrowers). Upon the
acceptance of any appointment as Fronting Lender hereunder by a successor
Fronting Lender, such successor Fronting Lender shall thereupon succeed to and
become vested with all the rights, powers, privileges, duties and obligations of
the resigning Fronting Lender, and the resigning Fronting Lender shall be
discharged from its duties and obligations hereunder. After any resigning
Fronting Lender’s resignation, the provisions of this Agreement and the other
Loan Documents shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Fronting
Lender.
9.8
Setoff and Sharing of Payments.

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any

76

--------------------------------------------------------------------------------




Event of Default and subject to Section 9.9(g), each Lender is hereby authorized
at any time or from time to time, without prior notice to any Credit Party or to
any Person other than Agent, any such notice being hereby expressly waived, to
offset and to appropriate and to apply any and all balances held by it at any of
its offices for the account of any Credit Party (regardless of whether such
balances are then due to such Credit Party) and any other properties or assets
at any time held or owing by that Lender or that holder to or for the credit or
for the account of any Credit Party against and on account of any of the
Obligations that are not paid when due; provided, that (i) the Lender exercising
such offset rights shall give notice thereof to the affected Credit Party
promptly after exercising such rights, and (ii) any balances, properties or
assets of a Foreign Credit Party shall be offset, appropriated or applied only
to or against the Obligations of the Foreign Credit Parties. Any Lender
exercising a right of setoff or otherwise receiving any payment on account of
the Obligations in excess of its Pro Rata Share thereof shall purchase for cash
(and the other Lenders or holders shall sell) such participations in each such
other Lender’s or holder’s Pro Rata Share of the Obligations as would be
necessary to cause such Lender to share the amount so offset or otherwise
received with each other Lender or holder in accordance with their respective
Pro Rata Shares (other than offset rights exercised by any Lender with respect
to Sections 1.13, 1.15 or 1.16). Each Lender’s obligation under this Section 9.8
shall be in addition to and not in limitation of its obligations to purchase a
participation in an amount equal to its Pro Rata Share of the Swing Line Loan
under Section 1.1. Each Credit Party agrees, to the fullest extent permitted by
law, that (a) any Lender may exercise its right to offset with respect to
amounts in excess of its Pro Rata Share of the Obligations and may sell
participations in such amounts so offset to other Lenders and holders and (b)
any Lender so purchasing a participation in the Loans made or other Obligations
held by other Lenders or holders may exercise all rights of offset, bankers’
lien, counterclaim or similar rights with respect to such participation as fully
as if such Lender or holder were a direct holder of the Loans and the other
Obligations in the amount of such participation. Notwithstanding the foregoing,
if all or any portion of the offset amount or payment otherwise received is
thereafter recovered from the Lender that has exercised the right of offset, the
purchase of participations by that Lender shall be rescinded and the purchase
price restored without interest. If a Non-Funding Lender receives any payment
described in the second sentence of this Section 9.8, such Lender shall turn
over such payments to Agent in an amount that would satisfy the cash collateral
requirements set forth in Section 9.9(d).
9.9
Advances; Payments; Non-Funding Lenders; Information; Actions in Concert.

(g)    Revolving Credit Advances; Payments.
(iv)    Lenders shall refund or participate in the Swing Line Loan in accordance
with clauses (iii), (iv) and (v) of Section 1.1(b). If (i) the Swing Line Lender
declines to make a Swing Line Advance, (ii) Swing Line Availability is zero or
(iii) Agent shall receive a Notice of Revolving Credit Advance in respect of a
Revolving Credit Advance to be made as a LIBOR Loan, Agent shall notify Lenders,
promptly after receipt of a Notice of Revolving Credit Advance and in any event
prior to 1:00 p.m. (New York time) on the date such

77

--------------------------------------------------------------------------------




Notice of Revolving Credit Advance is received, by telecopy, telephone or other
similar form of transmission.
(v)    In the case of any Revolving Credit Advance to be denominated in Dollars,
each Lender shall make the amount of such Lender’s Pro Rata Share of such
Revolving Credit Advance available to Agent in same day funds in Dollars by wire
transfer to Agent’s account as set forth in Annex H not later than 3:00 p.m.
(New York time) on the requested funding date, in the case of an Index Rate
Loan, and not later than 11:00 a.m. (New York time) on the requested funding
date, in the case of a LIBOR Loan. In the case of any Revolving Credit Advance
to be denominated in any Foreign Currency, each Foreign Currency Lender and the
Fronting Lender shall make the amount of such Lender’s Pro Rata Share (or, in
the case of the Fronting Lender, the Fronted Percentage) of such Revolving
Credit Advance available to Agent in same day funds in such Foreign Currency by
wire transfer to Agent’s account as set forth in Annex H not later than 3:00
p.m. (New York time) on the requested funding date, in the case of an Index Rate
Loan, and not later than 11:00 a.m. (New York time) on the requested funding
date, in the case of a LIBOR Loan. After receipt of such wire transfers (or, in
Agent’s sole discretion, before receipt of such wire transfers), subject to the
terms hereof, Agent shall make the requested Revolving Credit Advance to
Borrower. All payments by each Lender pursuant to this Section 9.9(a) shall be
made without setoff, counterclaim or deduction of any kind.
(vi)    On each Business Day (each, a “Settlement Date”), Agent shall advise
each Lender and the Fronting Lender by telephone or telecopy of the amount to be
disbursed to such Person in accordance with this Section 9.9(a)(iii). Provided
that each Lender has funded all payments or Advances required to be made by it
and has purchased all participations required to be purchased by it under this
Agreement and the other Loan Documents as of such Settlement Date, Agent shall
pay to each Lender and the Fronting Lender (i) in the case of any Foreign
Currency Lender, such Lender’s Pro Rata Share of principal, interest and Fees
received by Agent from the Borrowers on such Settlement Date (or, in the case of
amounts denominated in a Foreign Currency, (x) with respect to principal, on the
date one Business Day prior to such Settlement Date and (y) with respect to all
other amounts, on the date two Business Days prior to such Settlement Date) (as
determined in accordance with Section 1.10) for the benefit of Lenders with
respect to each applicable Loan, (ii) in the case of any Non-Foreign Currency
Lender, (A) such Lender’s Pro Rata Share of principal and interest received by
Agent from the Borrowers on such Settlement Date (as determined in accordance
with Section 1.10) for the benefit of Lenders with respect to the portion of the
Revolving Loan Outstanding denominated in Dollars, (B) its Pro Rata Share of
Fees (other than Letter of Credit Fees denominated in a Foreign Currency)
received by Agent from the Borrowers on such Settlement Date (as determined in
accordance with Section 1.10) for the benefit of Lenders and (C) an amount in
Dollars equal to the Dollar Equivalent (calculated as of such Settlement Date)
of its Pro Rata Share of Letter of Credit Fees denominated in a Foreign Currency
received by Agent from the Borrowers on the second Business Day preceding such
Settlement Date; and (iii) in the case of the Fronting Lender, the Fronted
Percentage of principal and interest received by Agent from the Borrowers (A)
with respect to principal, on the date one Business Day prior to such Settlement
Date and (B) with respect to all other amounts, on the date two Business Days
prior to such Settlement Date (as determined in accordance with Section 1.10)
for the benefit of the

78

--------------------------------------------------------------------------------




Lenders and the Fronting Lender with respect to the portion of the Revolving
Loan Outstandings denominated in any Foreign Currency. Such payments shall be
made by wire transfer to such Lender’s or the Fronting Lender’s account (as
specified by such Lender in Annex H or the applicable Assignment Agreement) not
later than 5:00 p.m. (New York time) on each Settlement Date.
(h)    Availability of Lender’s Pro Rata Share. Agent may assume that each
Lender and the Fronting Lender will make its Pro Rata Share or the Fronted
Percentage, as applicable, of each Revolving Credit Advance available to Agent
on each funding date. If such Pro Rata Share or the Fronted Percentage, as
applicable, is not, in fact, paid to Agent by such Lender when due, Agent will
be entitled to recover such amount on demand from such Lender or the Fronting
Lender, as applicable, without setoff, counterclaim or deduction of any kind. If
any Lender or the Fronting Lender fails to pay the amount of its Pro Rata Share
or the Fronted Percentage forthwith upon Agent’s demand, Agent shall promptly
notify Borrower Representative and Borrowers shall immediately repay such amount
to Agent. Nothing in this Section 9.9(b) or elsewhere in this Agreement or the
other Loan Documents shall be deemed to require Agent to advance funds on behalf
of any Lender or the Fronting Lender or to relieve any Lender or the Fronting
Lender from its obligation to fulfill its Commitments or obligations hereunder
or to prejudice any rights that Borrowers may have against any Lender or the
Fronting Lender as a result of any default by such Lender or the Fronting Lender
hereunder. To the extent that Agent advances funds to any Borrower on behalf of
any Lender or the Fronting Lender and is not reimbursed therefor on the same
Business Day as such Advance is made, Agent shall be entitled to retain for its
account all interest accrued on such Advance until reimbursed by the applicable
Lender or the Fronting Lender, as applicable.
(i)    Return of Payments.
(i)    If Agent pays an amount to a Lender or the Fronting Lender under this
Agreement in the belief or expectation that a related payment has been or will
be received by Agent from Borrowers and such related payment is not received by
Agent, then Agent will be entitled to recover such amount from such Lender or
the Fronting Lender, as applicable, on demand without setoff, counterclaim or
deduction of any kind.
(ii)    If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to any Borrower or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Loan Document, Agent will not
be required to distribute any portion thereof to any Lender or the Fronting
Lender. In addition, each Lender and the Fronting Lender will repay to Agent on
demand any portion of such amount that Agent has distributed to such Lender or
the Fronting Lender, together with interest at such rate, if any, as Agent is
required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.
(iii)    If the Fronting Lender pays an amount to a Non-Foreign Currency Lender
under this Agreement in the belief or expectation that a related payment has
been or will be received by the Fronting Lender from Agent and such related
payment is not received by the

79

--------------------------------------------------------------------------------




Fronting Lender, then the Fronting Lender will be entitled to recover such
amount from such Non-Foreign Currency Lender on demand without setoff,
counterclaim or deduction of any kind.
(iv)    If the Fronting Lender determines at any time that any amount received
by the Fronting Lender under this Agreement must be returned to any Borrower or
paid to any other Person pursuant to any insolvency law or otherwise (or paid to
Agent pursuant to paragraph (ii) above), then, notwithstanding any other term or
condition of this Agreement or any other Loan Document, the Fronting Lender will
not be required to distribute any portion thereof to any Non-Foreign Currency
Lender. In addition, each Non-Foreign Currency Lender will repay to the Fronting
Lender on demand any portion of such amount that the Fronting Lender has
distributed to such Non-Foreign Currency Lender, together with interest at such
rate, if any, as the Fronting Lender is required to pay to any Borrower, any
such other Person or Agent, without setoff, counterclaim or deduction of any
kind.
(j)    Non-Funding Lenders.
(i)    Responsibility. The failure of any Non-Funding Lender to make any
Revolving Credit Advance, Letter of Credit Obligation or any payment required by
it, or to make any payment required by it hereunder, or to fund any purchase of
any participation to be made or funded by it on the date specified therefor
shall not relieve any other Lender (each such other Lender, an “Other Lender”)
of its obligations to make such loan, fund the purchase of any such
participation, or make any other payment required hereunder on such date, and
neither Agent nor, other than as expressly set forth herein, any other Lender
shall be responsible for the failure of any Non-Funding Lender to make a loan,
fund the purchase of a participation or make any other payment required
hereunder.
(ii)    Reallocation. If any Lender is a Non-Funding Lender, all or a portion of
such Non-Funding Lender’s Letter of Credit Obligations (unless such Lender is
the L/C Issuer that issued such Letter of Credit), reimbursement obligations
with respect to Swing Loans and, as applicable, participation funding
obligations under Section 9.9(e)(i) shall, at Agent’s election at any time or
upon any L/C Issuer’s, the Swing Line Lender’s or the Fronting Lender’s written
request delivered to Agent (whether before or after the occurrence of any
Default or Event of Default), be reallocated to and assumed or funded by the
Lenders that are not Non-Funding Lenders or Impacted Lenders pro rata in
accordance with their Pro Rata Shares of the aggregate Commitments of all
Lenders (calculated as if the Non-Funding Lender’s Pro Rata Share was reduced to
zero and each other Lender’s Pro Rata Share had been increased proportionately);
provided, that no Lender shall be reallocated any such amounts or be required to
fund any amounts that would cause the sum of its outstanding Revolving Credit
Advances, outstanding Letter of Credit Obligations, amounts of its
participations in Swing Line Advances, its pro rata share of unparticipated
amounts in Swing Line Advances and amounts of its participations pursuant to
Section 9.9(e)(i) to exceed its Commitment. Upon any such reallocation of a
participation funding obligation under Section 9.9(e)(i) to a Foreign Currency
Lender, such Foreign Currency Lender shall pay the outstanding principal balance
thereof to the Fronting Lender, and any such amounts paid by any Foreign
Currency Lender to the Fronting Lender shall be deemed to constitute a Revolving
Credit Advance or the purchase of an

80

--------------------------------------------------------------------------------




undivided interest in a Swing Line Advance, as applicable, and, to the extent
necessary to effectuate the foregoing, the Fronting Lender shall be deemed to
have sold, and such Foreign Currency Lender shall be deemed to have purchased,
Revolving Credit Advances and participations in Swing Line Advances from the
Fronting Lender. At any time any Lender is a Non-Funding Lender, at Agent’s
election at any time or upon any L/C Issuer’s, the Swing Line Lender’s or the
Fronting Lender’s written request delivered to Agent (whether before or after
the occurrence of any Default or Event of Default), participating interests in
any newly made Swing Line Loan or Foreign Currency Revolving Credit Advance or
any newly issued or modified Letter of Credit will be allocated among
Non-Funding Lenders in a manner consistent with this Section 9.9(d)(ii).
(iii)    Voting Rights. Notwithstanding anything set forth herein to the
contrary, including Section 9.1, a Non-Funding Lender shall not have any voting
or consent rights under or with respect to any Loan Document or constitute a
“Lender” (or be, or have its Loans, participations and Commitments, included in
the determination of “Requisite Lenders”, or “Lenders directly affected”
pursuant to Section 11.2) for any voting or consent rights under or with respect
to any Loan Document; provided, that (A) the Commitment of a Non-Funding Lender
may not be increased, (B) the principal of a Non-Funding Lender’s Loans may not
be reduced and (C) the interest rate applicable to Obligations owing to a
Non-Funding Lender may not be reduced in such a manner that by its terms affects
such Non-Funding Lender more adversely than other Lenders, in each case without
the consent of such Non-Funding Lender. Moreover, for the purposes of
determining Requisite Lenders, the Loans, participations and Commitments held by
Non-Funding Lenders shall be excluded from the total Loans, participations and
Commitments outstanding.
(iv)    Borrower Payments to a Non-Funding Lender. Agent shall be authorized to
use all payments received by Agent for the benefit of any Non-Funding Lender
pursuant to this Agreement to pay in full the Aggregate Excess Funding Amount to
the appropriate Secured Parties. Following such payment in full of the Aggregate
Excess Funding Amount, Agent shall be entitled to hold such funds as cash
collateral in a non-interest bearing account up to an amount equal to such
Non-Funding Lender’s unfunded Commitment and to use such amount to pay such
Non-Funding Lender’s funding obligations hereunder until the Obligations are
paid in full in cash, all Letter of Credit Obligations have been discharged or
cash collateralized and all Commitments have been terminated. Upon any such
unfunded obligations owing by a Non-Funding Lender becoming due and payable,
Agent shall be authorized to use such cash collateral to make such payment on
behalf of such Non-Funding Lender. With respect to such Non-Funding Lender’s
failure to fund Revolving Credit Advances, purchase participations in Letters of
Credit or Letter of Credit Obligations or fund participations pursuant to
Section 9.9(e)(i), any amounts applied by Agent to satisfy such funding
shortfalls shall be deemed to constitute a Revolving Credit Advance or amount of
the participation required to be funded and, if necessary to effectuate the
foregoing, the other Lenders shall be deemed to have sold, and such Non-Funding
Lender shall be deemed to have purchased, Revolving Credit Advances or
participation interests from the other Lenders until such time as the aggregate
amount of the Revolving Credit Advances, participations in Letters of Credit and
Letter of Credit Obligations and participations under Section 9.9(e)(i) are held
by the Lenders in accordance with

81

--------------------------------------------------------------------------------




their Pro Rata Shares of the aggregate Commitments of the Lenders. Any amounts
owing by a Non-Funding Lender to Agent which are not paid when due shall accrue
interest at the interest rate applicable during such period to Index Rate Loans.
In the event that Agent is holding cash collateral of a Non-Funding Lender that
cures pursuant to clause (v) below or ceases to be a Non-Funding Lender pursuant
to the definition of Non-Funding Lender, Agent shall return the unused portion
of such cash collateral to such Lender. The “Aggregate Excess Funding Amount” of
a Non-Funding Lender shall be the aggregate amount of (A) all unpaid obligations
owing by such Lender to Agent, L/C Issuers, Swing Line Lender, Fronting Lender
and other Lenders under the Loan Documents, including such Lender’s pro rata
share of all Revolving Loans, Letter of Credit Obligations and Swing Line Loans
and such Lender’s participations pursuant to Section 9.9(e)(i), plus, without
duplication, (B) all amounts of such Non-Funding Lender’s Commitment reallocated
to other Lenders pursuant to Section 9.9(d)(ii).
(v)    Cure. A Lender may cure its status as a Non-Funding Lender under clause
(a) of the definition of Non-Funding Lender if such Lender (A) fully pays to
Agent, on behalf of the applicable Secured Parties, the Aggregate Excess Funding
Amount, plus all interest due thereon and (B) timely funds the next Revolving
Credit Advance required to be funded by such Lender or makes the next
reimbursement required to be made by such Lender. Any such cure shall not
relieve any Lender from liability for breaching its contractual obligations
hereunder.
(vi)    Fees. A Lender that is a Non-Funding Lender pursuant to clause (a) of
the definition of Non-Funding Lender shall not earn and shall not be entitled to
receive, and the Borrowers shall not be required to pay, such Lender’s portion
of the Fee set forth in Section 1.9(b) during the time such Lender is a
Non-Funding Lender pursuant to clause (a) thereof. In the event that any
reallocation of Letter of Credit Obligations occurs pursuant to Section
9.9(d)(ii), during the period of time that such reallocation remains in effect,
the Letter of Credit Fee payable with respect to such reallocated portion shall
be payable to (A) all Lenders based on their pro rata share of such reallocation
or (B) to the L/C Issuer for any remaining portion not reallocated to any other
Lenders. A Non-Foreign Currency Lender that is a Non-Funding Lender pursuant to
clause (a) of the definition of Non-Funding Lender shall not earn and shall not
be entitled to receive, and the Fronting Lender shall not be required to pay,
such Lender’s portion of the Applicable Margin set forth in clause (a) of the
first sentence of Section 9.9(e)(iii) during the time such Non-Foreign Currency
Lender is a Non-Funding Lender pursuant to clause (a) thereof (and such portion
of the Applicable Margin shall be retained by the Fronting Lender).
(k)    Non-Foreign Currency Lenders.
(i)    Participation Interests. On any date upon which the Fronting Lender shall
be required to (i) make available the Fronted Percentage of any Foreign Currency
Revolving Credit Advance pursuant to Section 1.1(a), Section 1.1(b)(iv) or
pursuant to paragraph (b)(ii) of Annex B or (ii) purchase a participation
interest in a Swing Line Advance denominated in a Foreign Currency pursuant to
Section 1.1(b)(v), each Non-Foreign Currency Lender shall on such date be deemed
to have irrevocably and unconditionally purchased from the Fronting

82

--------------------------------------------------------------------------------




Lender an undivided participation interest in such Advance in an amount equal to
its Pro Rata Share of such Advance. The purchase price of any such participation
interest shall be an amount, in Dollars, equal to the Dollar Equivalent of such
Pro Rata Share as of the date payment by such Non-Foreign Currency Lenders of
such purchase price is required hereunder; provided, however, that such purchase
price need not be funded by any Non-Foreign Currency Lender unless and until the
Fronting Lender, in its discretion, shall have made a demand therefor in writing
to Agent (which Agent shall promptly forward to each Non-Foreign Currency
Lender) with respect to each such participation interest following the
occurrence of any Default or Event of Default or a good faith determination by
the Fronting Lender that the portion of the interest it receives and retains on
such Foreign Currency Revolving Credit Advances and Swing Line Loans does not
adequately and fairly reflect the cost to the Fronting Lender of funding such
amounts. Payment of such purchase price in respect of any such participation
interest shall be made by each Non-Foreign Currency Lender in immediately
available funds by wire transfer to the Fronting Lender’s account as set forth
in Annex H not later than 2:00 p.m. (New York time) on the Business Day
immediately following the date such demand is delivered to Agent with respect to
then outstanding Advances and on each applicable purchase date thereafter with
respect to any subsequent Advances, in the case of Advances made as Index Rate
Loans, and not later than 10:00 a.m. (New York time) on the Business Day
immediately following the date such demand is delivered to Agent with respect to
then outstanding Advances and on each applicable purchase date thereafter with
respect to any subsequent Advances, in the case of Advances made as LIBOR Loans.
On any date upon which the Fronting Lender shall be required to purchase an
undivided interest and participation in any Letter of Credit Obligation in
respect of a Letter of Credit issued for the benefit of a Foreign Borrower
pursuant to paragraph (b)(v) of Annex B, immediately and without further action
whatsoever, each Non-Foreign Currency Lender shall be deemed to have irrevocably
and unconditionally purchased from the Fronting Lender an undivided interest and
participation in such participation interest. Each Non-Foreign Currency Lender
shall fund its participation in all payments made under such Letters of Credit
in the same manner as provided in the first sentence of this Section 9.9(e)(i)
with respect to Foreign Currency Revolving Credit Advances, each of which
Foreign Currency Revolving Credit Advances shall be in an amount equal to the
Sterling Equivalent (if the applicable Letter of Credit was issued for the
benefit of a U.K. Borrower) or Hong Kong Dollar Equivalent (if the applicable
Letter of Credit was issued for the benefit of Sotheby’s H.K.) of such payment
as of the date thereof.
(ii)    Obligation of Non-Foreign Currency Lenders. Each Non-Foreign Currency
Lender’s obligation to purchase participation interests (and to fund the
purchase price thereof) in accordance with Section 9.9(e)(i) shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right that such
Non-Foreign Currency Lender may have against the Fronting Lender, Agent, any
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of any Default or Event of Default; (C) any inability of any
Borrower to satisfy the conditions precedent to borrowing set forth in this
Agreement at any time or (D) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
(iii)    Payments to Non-Foreign Currency Lenders. On each Settlement Date (or,
if the Fronting Lender shall not be acting as Agent, on the Business Day
following each

83

--------------------------------------------------------------------------------




Settlement Date), the Fronting Lender shall advise each Non-Foreign Currency
Lender by telephone or telecopy of the amount to be disbursed to such Person in
accordance with this Section 9.9(e)(iii). Except as set forth in Section 9.9(d),
(a) prior to the funding of the purchase price of the participation interests of
the Non-Foreign Currency Lenders in Advances made by the Fronting Lender in
accordance with Section 9.9(e)(i), the Fronting Lender shall pay to each
Non-Foreign Currency Lender the Dollar Equivalent (calculated as of the date of
such payment by the Fronting Lender) of such Lender’s Pro Rata Share of the
Applicable Margin paid by the Borrowers on the second Business Day preceding
such Settlement Date for the benefit of the Lenders and the Fronting Lender with
respect to interest on the portion of the Revolving Loan Outstandings
denominated in a Foreign Currency (to the extent such amounts have actually been
received by the Fronting Lender) less a portion of such Applicable Margin equal
to one-half of one percent (0.50%) per annum (or such other amount as the
Fronting Lender and such Non-Foreign Currency Lender shall agree) of such
Non-Foreign Currency Lender’s Pro Rata Share of the Revolving Loan Outstandings
denominated in a Foreign Currency, the latter amount being retained by the
Fronting Lender for its own account in compensation for the Fronting Lender’s
willingness to bear the foreign exchange rate fluctuation risk with respect to
such Revolving Loan Outstandings and (b) at all times after the funding of the
purchase price of the participation interests of the Non-Foreign Currency
Lenders in Advances made by the Fronting Lender in accordance with Section
9.9(e)(i), the Fronting Lender shall pay to each Non-Foreign Currency Lender the
Dollar Equivalent (calculated as of the date of such payment by the Fronting
Lender) of such Lender’s Pro Rata Share of interest and principal paid by the
Borrowers on the second Business Day preceding such Settlement Date for the
benefit of the Lenders and the Fronting Lender with respect to the portion of
the Revolving Loan Outstandings denominated in a Foreign Currency (to the extent
such amounts have actually been received by the Fronting Lender). Such payments
shall be made by wire transfer to such Non-Foreign Currency Lender’s account (as
specified by such Lender in Annex H or the applicable Assignment Agreement) not
later than 5:00 p.m. (New York time) on each applicable Settlement Date (or, if
the Fronting Lender shall not be acting as Agent, on the Business day following
each Settlement Date).
(iv)    Availability of Non-Foreign Currency Lender’s Pro Rata Share. The
Fronting Lender may assume that each Non-Foreign Currency Lender will make its
Pro Rata Share of each Foreign Currency Revolving Credit Advance available to
the Fronting Lender on each date on which such Non-Foreign Currency Lender is
required to pay the purchase price of its participation interests therein
pursuant to the terms hereof. If any Non-Foreign Currency Lender does not make
available to the Fronting Lender any amount required pursuant to Section
9.9(e)(i), the Fronting Lender shall be entitled to recover such amount on
demand from such Non-Foreign Currency Lender, together with interest thereon for
each day from the date of non-payment until such amount is paid in full at the
Federal Funds Rate for the first two Business Days and at the Dollar Index Rate
thereafter. If any Non-Foreign Currency Lender shall fail to make available to
the Fronting Lender any amount required pursuant to Section 9.9(e)(i), Borrowers
shall immediately repay the outstanding principal amount of the portion of the
Revolving Loan or Letter of Credit Obligation then outstanding to the Fronting
Lender in which such Non-Foreign Currency Lender was required to purchase a
participation interest, upon demand therefor by the Fronting Lender.

84

--------------------------------------------------------------------------------




(v)    Non-Funding Lender. Notwithstanding anything else to the contrary herein,
if any Non-Foreign Currency Lender is a Non-Funding Lender or Impacted Lender,
the Fronting Lender shall not be obligated to fund any Revolving Credit Advance
unless (x) the Non-Funding Lender or Impacted Lender has been replaced in
accordance with Section 1.16(d), (y) the participation funding obligations of
such Non-Funding Lender or Impacted Lender under Section 9.9(e)(i) have been
cash collateralized in a manner satisfactory to the Fronting Lender, or (z) the
Commitments of the other Lenders have been increased by an amount sufficient to
satisfy Agent that all future Revolving Credit Advances by the Fronting Lender
will be covered by all Non-Foreign Currency Lenders that are not Non-Funding
Lenders or Impacted Lenders.
(l)    Dissemination of Information. Agent shall use reasonable efforts to
provide Lenders with any notice of Default or Event of Default received by Agent
from, or delivered by Agent to, any Credit Party, with notice of any Event of
Default of which Agent has actually become aware and with notice of any action
taken by Agent following any Event of Default; provided, that Agent shall not be
liable to any Lender for any failure to do so, except to the extent that such
failure is attributable to Agent’s gross negligence or willful misconduct as
determined in a final, non-appealable judgment by a court of competent
jurisdiction. Lenders acknowledge that Borrowers are required to provide
Financial Statements and Collateral Reports to Lenders in accordance with
Annexes E and F hereto and agree that Agent shall have no duty to provide the
same to Lenders.
(m)    Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including exercising any rights of setoff) without first
obtaining the prior written consent of Agent and Requisite Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the Notes shall be taken in concert and at the direction or with
the consent of Agent or Requisite Lenders.
(n)    Procedures. Agent is hereby authorized by each Credit Party and each
other Secured Party to establish procedures (and to amend such procedures from
time to time) to facilitate administration and servicing of the Loans and other
matters incidental thereto. Without limiting the generality of the foregoing,
Agent is hereby authorized to establish procedures to make available or deliver,
or to accept, notices, documents and similar items on, by posting to or
submitting and/or completion on, E-Systems.
9.10    Release of Guarantors or Collateral. Each Lender hereby authorizes Agent
to release the following:
(a)    any Subsidiary of any Sotheby Entity from its guaranty of any Obligation
of any Credit Party if all of the Stock of such Subsidiary owned by any Credit
Party is sold in a sale permitted under the Loan Documents (including pursuant
to a waiver or consent), to the extent that, after giving effect to such sale,
such Subsidiary would not be required to guaranty any Obligations pursuant to
any Loan Documents; and

85

--------------------------------------------------------------------------------




(b)    any Lien held by Agent for the benefit of the Secured Parties against (i)
any Collateral that is sold by a Credit Party in a sale permitted by the Loan
Documents (including pursuant to a valid waiver or consent), and (ii) all of the
Collateral and all Loan Parties, upon satisfaction of the conditions for such
release pursuant to Section 11.2(f).
Each Lender hereby authorizes Agent, and Agent hereby agrees, upon receipt of
reasonable advance notice from the Borrower Representative, to execute and
deliver or file such documents and to perform other actions reasonably necessary
to release the guaranties and Liens when and as directed in this Section 9.10.
10.    SUCCESSORS AND ASSIGNS
10.1
Successors and Assigns.

This Agreement and the other Loan Documents shall be binding on and shall inure
to the benefit of each Credit Party, Agent, Lenders and their respective
successors and assigns (including, in the case of any Credit Party, a
debtor-in-possession on behalf of such Credit Party), except as otherwise
provided herein or therein. No Credit Party may assign, transfer, hypothecate or
otherwise convey its rights, benefits, obligations or duties hereunder or under
any of the other Loan Documents without the prior express written consent of
Agent and Lenders. Any such purported assignment, transfer, hypothecation or
other conveyance by any Credit Party without the prior express written consent
of Agent and Lenders shall be void. The terms and provisions of this Agreement
are for the purpose of defining the relative rights and obligations of each
Credit Party, Agent and Lenders with respect to the transactions contemplated
hereby and no Person shall be a third party beneficiary of any of the terms and
provisions of this Agreement or any of the other Loan Documents.
11.    MISCELLANEOUS
11.1
Complete Agreement; Modification of Agreement.

The Loan Documents constitute the complete agreement between the parties with
respect to the subject matter thereof and may not be modified, altered or
amended except as set forth in Section 11.2. Any letter of interest, commitment
letter, fee letter or confidentiality agreement, if any, between any Credit
Party and Agent or any Lender or any of their respective Affiliates, predating
this Agreement and relating to a financing of substantially similar form,
purpose or effect shall be superseded by this Agreement.
11.2
Amendments and Waivers.

(a)    Except for actions expressly permitted to be taken by Agent, no
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, or any consent to any departure by any
Credit Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by Agent and Borrowers, and by Requisite Lenders,
Supermajority Lenders or all affected Lenders, as applicable. Except as set
forth in clauses (b), (c) and (d) below, all such amendments, modifications,
terminations or

86

--------------------------------------------------------------------------------




waivers requiring the consent of any Lenders shall require the written consent
of Requisite Lenders.
(b)    No amendment, modification, termination or waiver of or consent with
respect to any provision of this Agreement or any other Loan Document shall,
unless in writing and signed by Agent and Supermajority Lenders: (i) increase
the percentage advance rates set forth in the definition of either Borrowing
Base, (ii) modify any criteria set forth in Section 1.6 or 1.7 in a manner that
would have the effect of making more credit available or (iii) increase the
Foreign Currency Subfacility Limit.
(c)    No amendment, modification, termination or waiver with respect to any
provision of this Agreement or any other Loan Document shall, unless in writing
and signed by Agent and each Lender directly affected thereby: (i) increase the
principal amount of any Lender’s Commitment (which action shall be deemed to
directly affect all Lenders) (other than any increase pursuant to Section
1.1(a)(iv)); (ii) reduce the principal of, rate of interest on or Fees payable
with respect to any Loan or Letter of Credit Obligations of any affected Lender;
(iii) extend any scheduled payment date (other than payment dates of mandatory
prepayments under Sections 1.3(b)(iii) and (iv)) or final maturity date of the
principal amount of any Loan of any affected Lender; (iv) waive, forgive, defer,
extend or postpone any payment of interest or Fees as to any affected Lender;
(v) release any Guaranty (other than in connection with any sale of assets by a
Sotheby Entity permitted pursuant to Section 6.8 or consented to by Requisite
Lenders or Supermajority Lenders, as applicable, pursuant to this Section 11.2)
or, except as otherwise permitted herein or in the other Loan Documents,
release, or permit any Credit Party to sell or otherwise dispose of, all or
substantially all of the Collateral (which action shall be deemed to directly
affect all Lenders and the L/C Issuer); (vi) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Loans that shall
be required for Lenders or any of them to take any action hereunder; (vii) amend
or waive Section 1.11(a); and (viii) amend or waive this Section 11.2 or the
definitions of the terms “Requisite Lenders” or “Supermajority Lenders” insofar
as such definitions affect the substance of this Section 11.2. Furthermore, no
amendment, modification, termination or waiver affecting the rights or duties of
Agent, the Fronting Lender or L/C Issuer under this Agreement or any other Loan
Document, including any release of any Guaranty or Collateral requiring a
writing signed by all Lenders and, in the case of the L/C Issuer, any increase
in the L/C Sublimit, shall be effective unless in writing and signed by Agent,
the Fronting Lender or L/C Issuer, as the case may be, in addition to Lenders
required hereinabove to take such action. Each amendment, modification,
termination or waiver shall be effective only in the specific instance and for
the specific purpose for which it was given. No amendment, modification,
termination or waiver shall be required for Agent to take additional Collateral
pursuant to any Loan Document. No amendment, modification, termination or waiver
of any provision of any Note shall be effective without the written concurrence
of the holder of that Note. No notice to or demand on any Sotheby Entity in any
case shall entitle such Sotheby Entity or any other Sotheby Entity to any other
or further notice or demand in similar or other circumstances. Any amendment,
modification, termination, waiver or consent effected in accordance with this
Section 11.2 shall be binding upon each holder of the Notes at the time
outstanding and each future holder of the Notes.

87

--------------------------------------------------------------------------------




(d)    No amendment, modification or waiver of this Agreement or any Loan
Document resulting in any Bank Product and Hedging Obligations becoming
unsecured (other than releases of Liens permitted in accordance with the terms
hereof) shall be effective without the written consent of such holder of Bank
Product and Hedging Obligations or, in the case of Bank Product and Hedging
Obligations provided or arranged by GE Capital or an Affiliate of GE Capital, GE
Capital.
(e)    If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”):
(i)    requiring the consent of all affected Lenders, the consent of Requisite
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained as described in
this clause (i) and in clause (ii) below being referred to as a “Non-Consenting
Lender”); or
(ii)    requiring the consent of Supermajority Lenders, the consent of Requisite
Lenders is obtained, but the consent of Supermajority Lenders is not obtained;
then, so long as Agent is not a Non-Consenting Lender, at Borrower
Representative’s request, Agent or a Person reasonably acceptable to Agent shall
have the right with Agent’s consent and in Agent’s sole discretion (but shall
have no obligation) to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon Agent’s request, sell and
assign to Agent or such Person, all of the Loans and Commitments of such
Non-Consenting Lenders for an amount equal to the principal balance of all Loans
held by the Non-Consenting Lenders and all accrued interest and Fees with
respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment Agreement.
(f)    Upon payment in full in cash and performance of all of the Secured
Obligations (including, without limitation, all Bank Product and Hedging
Obligations, but excluding contingent Obligations (other than Letter of Credit
Reimbursement Obligations) as to which no claim has been asserted), termination
of the Commitments and a release of all claims against Agent and Lenders, and so
long as no suits, actions, proceedings or claims are pending or threatened
against any Indemnified Person asserting any damages, losses or liabilities that
are Indemnified Liabilities, Agent shall deliver to Borrowers termination
statements, mortgage releases and other documents necessary or appropriate to
evidence the termination of the Liens securing payment of the Obligations.
11.3
Fees and Expenses.


88

--------------------------------------------------------------------------------




Borrowers shall reimburse (i) Agent for all fees, costs and expenses (including
the reasonable fees and expenses of all of its counsel, advisors, consultants
and auditors) and (ii) Agent (and, with respect to clauses (b), (c) and (d)
below, all Lenders and the Fronting Lender) for all fees, costs and expenses,
including the reasonable fees, costs and expenses of counsel or other advisors
(including environmental and management consultants and appraisers), incurred in
connection with the negotiation, preparation and filing and/or recordation of
the Loan Documents and incurred in connection with:
(c)    any amendment, modification or waiver of, consent with respect to, or
termination of, any of the Loan Documents or advice in connection with the
syndication and administration of the Loans made pursuant hereto or its rights
hereunder or thereunder;
(d)    any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Agent, any Lender, the Fronting Lender, any Sotheby Entity or any
other Person and whether as a party, witness or otherwise) in any way relating
to the Collateral, any of the Loan Documents or any other agreement to be
executed or delivered in connection herewith or therewith, including any
litigation, contest, dispute, suit, case, proceeding or action, and any appeal
or review thereof, in connection with a case commenced by or against any or all
of the Sotheby Entities or any other Person that may be obligated to Agent, any
Lender or the Fronting Lender by virtue of the Loan Documents; including any
such litigation, contest, dispute, suit, proceeding or action arising in
connection with any work-out or restructuring of the Loans during the pendency
of one or more Events of Default; provided, that in the case of reimbursement of
counsel for Lenders or the Fronting Lender other than Agent, such reimbursement
shall be limited to one counsel for all such Lenders and the Fronting Lender;
provided, further, that no Person shall be entitled to reimbursement under this
clause (b) in respect of any litigation, contest, dispute, suit, proceeding or
action to the extent any of the foregoing results from such Person’s gross
negligence or willful misconduct as determined in a final, non-appealable
judgment by a court of competent jurisdiction;
(e)    any attempt to enforce any remedies of Agent against any or all of the
Credit Parties or any other Person that may be obligated to Agent, any Lender or
the Fronting Lender by virtue of any of the Loan Documents, including any such
attempt to enforce any such remedies in the course of any work-out or
restructuring of the Loans during the pendency of one or more Events of Default;
provided, that in the case of reimbursement of counsel for Lenders and the
Fronting Lender other than Agent, such reimbursement shall be limited to one
counsel for all such Lenders and the Fronting Lender;
(f)    any workout or restructuring of the Loans during the pendency of one or
more Events of Default; provided, that in the case of reimbursement of counsel
for Lenders and the Fronting Lender other than Agent, such reimbursement shall
be limited to one counsel for all such Lenders and the Fronting Lender; and
(g)    efforts to (i) monitor the Loans or any of the other Obligations, (ii)
evaluate, observe or assess any of the Sotheby Entities or their respective
affairs, and (iii) verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral;

89

--------------------------------------------------------------------------------




including, as to each of clauses (a) through (e) above, all reasonable
attorneys’ and other professional and service providers’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 11.3, all of
which shall be payable, on demand, by Borrowers to Agent. Without limiting the
generality of the foregoing, such expenses, costs, charges and fees may include:
fees, costs and expenses of accountants, environmental advisors, appraisers,
investment bankers, management and other consultants and paralegals; court costs
and expenses; photocopying and duplication expenses; court reporter fees, costs
and expenses; long distance telephone charges; air express charges; telegram or
telecopy charges; secretarial overtime charges; and expenses for travel, lodging
and food paid or incurred in connection with the performance of such legal or
other advisory services.
11.4
No Waiver.

Agent’s or any Lender’s failure, at any time or times, to require strict
performance by the Sotheby Entities of any provision of this Agreement or any
other Loan Document shall not waive, affect or diminish any right of Agent or
such Lender thereafter to demand strict compliance and performance herewith or
therewith. Any suspension or waiver of an Event of Default shall not suspend,
waive or affect any other Event of Default whether the same is prior or
subsequent thereto and whether the same or of a different type. Subject to the
provisions of Section 11.2, none of the undertakings, agreements, warranties,
covenants and representations of any Sotheby Entity contained in this Agreement
or any of the other Loan Documents and no Default or Event of Default by any
Sotheby Entity shall be deemed to have been suspended or waived by Agent or any
Lender, unless such waiver or suspension is by an instrument in writing signed
by an officer of or other authorized employee of Agent and the applicable
required Lenders, and directed to Borrowers specifying such suspension or
waiver.
11.5
Remedies.

Agent’s and Lenders’ rights and remedies under this Agreement shall be
cumulative and nonexclusive of any other rights and remedies that Agent or any
Lender may have under any other agreement, including the other Loan Documents,
by operation of law or otherwise. Recourse to the Collateral shall not be
required.
11.6
Severability.

Wherever possible, each provision of this Agreement and the other Loan Documents
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement or any other Loan
Document shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Agreement or such other Loan Document.
11.7
Conflict of Terms.


90

--------------------------------------------------------------------------------




Except as otherwise provided in this Agreement or any of the other Loan
Documents by specific reference to the applicable provisions of this Agreement,
if any provision contained in this Agreement conflicts with any provision in any
of the other Loan Documents, the provision contained in this Agreement shall
govern and control.
11.8
Confidentiality.

Agent and each Lender agree to use commercially reasonable efforts (equivalent
to the efforts Agent or such Lender applies to maintaining the confidentiality
of its own confidential information) to maintain as confidential all
confidential information provided to them by the Sotheby Entities and designated
as confidential for a period of two (2) years following receipt thereof, except
that Agent and any Lender may disclose such information (a) to Persons employed
or engaged by Agent or such Lender; (b) to any bona fide assignee or participant
or potential assignee or participant that has agreed to comply with the covenant
contained in this Section 11.8 (and any such bona fide assignee or participant
or potential assignee or participant may disclose such information to Persons
employed or engaged by them as described in clause (a) above); (c) as required
or requested by any Governmental Authority or reasonably believed by Agent or
such Lender to be compelled by any court decree, subpoena or legal or
administrative order or process; (d) as, on the advice of Agent’s or such
Lender’s counsel, is required by law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any Litigation to
which Agent or such Lender is a party; or (f) that ceases to be confidential
through no fault of Agent or any Lender.
11.9
GOVERNING LAW.

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL
RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THE
LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS
OF THE UNITED STATES OF AMERICA. EACH CREDIT PARTY HEREBY CONSENTS AND AGREES
THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW YORK,
NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN THE CREDIT PARTIES, AGENT AND LENDERS PERTAINING TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED, THAT
AGENT, LENDERS AND THE CREDIT PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY;
PROVIDED FURTHER, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO REALIZE ON THE

91

--------------------------------------------------------------------------------




COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER IN FAVOR OF AGENT. EACH CREDIT PARTY EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND EACH CREDIT PARTY HEREBY WAIVES ANY OBJECTION THAT SUCH CREDIT
PARTY MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM
NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH CREDIT PARTY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT
PARTY AT THE ADDRESS SET FORTH IN ANNEX H OF THIS AGREEMENT AND THAT SERVICE SO
MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF SUCH CREDIT PARTY’S ACTUAL
RECEIPT THEREOF OR FIVE (5) DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS,
PROPER POSTAGE PREPAID.
11.10
Notices.

(b)    Addresses. All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing but unless otherwise expressly
specified to be given by any other means, be given in writing and (i) addressed
to (A) the party to be notified and sent to the address or facsimile number
indicated in Annex I, or (B) otherwise to the party to be notified at its
address specified on the signature page of any applicable Assignment Agreement,
(ii) posted to Intralinks® (to the extent such system is available and set up by
or at the direction of Agent prior to posting) in an appropriate location by
uploading such notice, demand, request, direction or other communication to
www.intralinks.com, faxing it to 866-545-6600 with an appropriate bar-coded fax
coversheet or using such other means of posting to Intralinks® as may be
available and reasonably acceptable to Agent prior to such posting, (iii) posted
to any other E-System set up by or at the direction of Agent in an appropriate
location or (iv) addressed to such other address as shall be notified in writing
(A) in the case of Borrower Representative, Agent and Swing Line Lender, to the
other parties hereto and (B) in the case of all other parties, to Borrower
Representative and Agent. Transmission by electronic mail (including E-Fax, even
if transmitted to the fax numbers set forth in clause (i) above) shall not be
sufficient or effective to transmit any such notice under this clause (a) unless
such transmission is an available means to post to any E-System.
(c)    Effectiveness. All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received (i)
if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service, (iii)
if delivered by mail, when deposited in the mails, (iv) if delivered by
facsimile (other than to post to an E-System pursuant to clause (a)(ii) or
(a)(iii) above), upon

92

--------------------------------------------------------------------------------




sender’s receipt of confirmation of proper transmission, and (v) if delivered by
posting to any E-System, on the later of the date of such posting in an
appropriate location and the date access to such posting is given to the
recipient thereof in accordance with the standard procedures applicable to such
E-System. Failure or delay in delivering copies of any notice, demand, request,
consent, approval, declaration or other communication to any Person (other than
Borrower Representative or Agent) designated in Annex I to receive copies shall
in no way adversely affect the effectiveness of such notice, demand, request,
consent, approval, declaration or other communication. The giving of any notice
required hereunder may be waived in writing by the party entitled to receive
such notice.
11.11
Section Titles.

The Section titles and Table of Contents contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.
11.12
Counterparts.

This Agreement may be executed in any number of separate counterparts, each of
which shall collectively and separately constitute one agreement.
11.13
WAIVER OF JURY TRIAL.

BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE
MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND
THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
AGENT, LENDERS AND ANY CREDIT PARTY ARISING OUT OF, CONNECTED WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH,
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED
THERETO.
11.14
Press Releases and Related Matters.

Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of GE Capital or its affiliates or referring to this
Agreement or the other Loan Documents without the prior written consent of GE
Capital (not to be unreasonably withheld) unless (and only to the extent that)
such Credit Party or Affiliate is required to do so under law and then, in any
event, such

93

--------------------------------------------------------------------------------




Credit Party or Affiliate will consult with GE Capital before issuing such press
release or other public disclosure. Each Credit Party consents to the
publication by Agent or any Lender of advertising material relating to the
financing transactions contemplated by this Agreement using Borrower’s name,
product photographs, logo or trademark. Agent consents to the disclosure by the
Credit Parties in their public securities filings and Financial Statements of
the identity and role of Agent under this Agreement. Agent reserves the right to
provide to industry trade organizations information necessary and customary for
inclusion in league table measurements.
11.15
Reinstatement.

This Agreement shall remain in full force and effect and continue to be
effective should any petition be filed by or against any Credit Party for
liquidation or reorganization, should any Credit Party become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Credit Party’s
assets, and shall continue to be effective or to be reinstated, as the case may
be, if at any time payment and performance of the Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment or performance had not been made. In the event that any payment, or
any part thereof, is rescinded, reduced, restored or returned, the Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.
11.16
Advice of Counsel.

Each of the parties represents to each other party hereto that it has discussed
this Agreement and, specifically, the provisions of Sections 11.9 and 11.13,
with its counsel.
11.17
No Strict Construction.

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
11.18
PATRIOT Act.

Each Lender that is subject to the PATRIOT Act and Agent (for itself and not on
behalf of any Lender) hereby notifies Borrowers that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies Borrowers, which information includes the name and
address of each Borrower and other information that will allow such Lender or
Agent, as applicable, to identify such Borrower in accordance with the PATRIOT
Act.  Each Borrower shall, promptly following a request by Agent or any Lender,
provide all documentation and other information that Agent or such Lender
requests in order to

94

--------------------------------------------------------------------------------




comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.
11.19
Restatement.

Each Credit Party hereby agrees and acknowledges that this Agreement effects an
amendment and restatement of the Existing Credit Agreement and does not effect a
refinancing or novation of any Credit Party’s obligations and indebtedness
evidenced by the Existing Credit Agreement and related Loan Documents (as
defined therein), which obligations and indebtedness remain outstanding, secured
by Agent’s continuing liens and security interests in the Collateral. Upon the
effectiveness of this Agreement, each reference in any other Loan Document to
the Existing Credit Agreement (including any reference therein to “the Credit
Agreement,” “thereunder,” “thereof,” “therein” or words of like import referring
thereto) shall mean and be a reference to this Agreement. Each Credit Party also
hereby agrees and acknowledges that each Departing Lender’s “Commitment” under
the Existing Credit Agreement shall be terminated and each Departing Lender
shall not constitute a Lender hereunder.
11.20
New Lenders.

The parties hereto hereby acknowledge and agree that, upon the effectiveness
hereof, each of Goldman Sachs Bank USA and Investors Bank shall constitute a
“Lender” for all purposes under the Loan Documents.
12.    CROSS-GUARANTY
12.1
Cross-Guaranty.

Each Domestic Borrower hereby agrees that such Domestic Borrower is jointly and
severally liable for, and hereby absolutely and unconditionally guarantees to
Agent and Lenders and their respective successors and assigns, the full and
prompt payment (whether at stated maturity, by acceleration or otherwise) and
performance of, all Secured Obligations owed or hereafter owing to Agent and
Lenders by each other Domestic Borrower and each Foreign Borrower. Each Foreign
Borrower hereby agrees that such Foreign Borrower is jointly and severally
liable for, and hereby absolutely and unconditionally guarantees to Agent and
Lenders and their respective successors and assigns, the full and prompt payment
(whether at stated maturity, by acceleration or otherwise) and performance of,
all Secured Obligations owed or hereafter owing to Agent and Lenders by each
other Foreign Borrower; it being understood that the Foreign Borrowers shall
have no liability, direct or indirect, for the Secured Obligations of the
Domestic Borrowers or the other Domestic Credit Parties hereunder or under any
of the Loan Documents. Each Borrower agrees that its guaranty obligation
hereunder is a continuing guaranty of payment and performance and not of
collection, that its obligations under this Section 12 shall not be discharged
until payment and performance, in full, of the Secured Obligations (in the case
of any Domestic Borrower) or the Secured Obligations of the Foreign Borrowers
(in the case of any Foreign Borrower) has occurred, and that its obligations
under this Section 12 shall be absolute and unconditional, irrespective of, and
unaffected by,

95

--------------------------------------------------------------------------------




(g)    the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;
(h)    the absence of any action to enforce this Agreement (including this
Section 12) or any other Loan Document or the waiver or consent by Agent and
Lenders with respect to any of the provisions thereof;
(i)    the existence, value or condition of, or failure to perfect its Lien
against, any security for the Secured Obligations or any action, or the absence
of any action, by Agent and Lenders in respect thereof (including the release of
any such security);
(j)    the insolvency of any Sotheby Entity; or
(k)    any other action or circumstances that might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor.
Each Domestic Borrower shall be regarded, and shall be in the same position, as
principal debtor with respect to the Secured Obligations guaranteed hereunder.
Each Foreign Borrower shall be regarded, and shall be in the same position, as
principal debtor with respect to the Secured Obligations of the other Foreign
Borrower guaranteed hereunder.
12.2
Waivers by Borrowers.

Each Borrower expressly waives all rights it may have now or in the future under
any statute, or at common law, or at law or in equity, or otherwise, to compel
Agent or Lenders to marshal assets or to proceed in respect of the Secured
Obligations guaranteed hereunder by such Borrower against any other Credit
Party, any other party or against any security for the payment and performance
of such Secured Obligations before proceeding against, or as a condition to
proceeding against, such Borrower. It is agreed among each Borrower, Agent and
Lenders that the foregoing waivers are of the essence of the transaction
contemplated by this Agreement and the other Loan Documents and that, but for
the provisions of this Section 12 and such waivers, Agent and Lenders would
decline to enter into this Agreement.
12.3
Benefit of Guaranty.

Each Borrower agrees that the provisions of this Section 12 are for the benefit
of Agent and Lenders and their respective successors, transferees, endorsees and
assigns, and nothing herein contained shall impair, as between any other
Borrower and Agent or Lenders, the obligations of such other Borrower under the
Loan Documents.
12.4
Waiver of Subrogation, Etc.

Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, and except as set forth in the Contribution Agreement, each Borrower
hereby expressly and irrevocably waives any and all rights at law or in equity
to subrogation, reimbursement, exoneration, contribution, indemnification or set
off and any and all defenses

96

--------------------------------------------------------------------------------




available to a surety, guarantor or accommodation co-obligor. Each Borrower
acknowledges and agrees that this waiver is intended to benefit Agent and
Lenders and shall not limit or otherwise affect such Borrower’s liability
hereunder or the enforceability of this Section 12, and that Agent, Lenders and
their respective successors and assigns are intended third party beneficiaries
of the waivers and agreements set forth in this Section 12.4.
12.5
Subordination by Credit Parties.

Each Credit Party agrees that any and all claims of such Credit Party against
any other Borrower or any Guarantor (each an “Obligor”) with respect to any
“Intercompany Indebtedness” (as hereinafter defined), any endorser, obligor or
any other guarantor of all or any part of the Secured Obligations, or against
any of its properties shall be subordinate and subject in right of payment to
the prior payment, in full and in cash, of all Secured Obligations of (i) in the
case of the Foreign Credit Parties, such Obligors that are Foreign Credit
Parties and (ii) in the case of the Domestic Credit Parties, the Borrowers and
the Guarantors, in each case now existing or hereafter arising, including,
without limitation, all such Secured Obligations arising after the filing of a
petition in bankruptcy under the Bankruptcy Code, regardless of whether or not
allowed under such case or proceeding; provided, however, that Intercompany
Indebtedness may be repaid in the ordinary course of the Credit Parties’
businesses; provided, further, however, that following the occurrence of an
Event of Default and Agent’s notice to the Credit Parties of Agent’s exercise of
its rights under this paragraph, all such payments with respect to the
Intercompany Indebtedness shall be paid directly to Agent for application to the
Secured Obligations in accordance with the terms of the Loan Documents.
Notwithstanding any right of any Credit Party to ask, demand, sue for, take or
receive any payment from any Obligor, all rights, liens and security interests
of such Credit Party, whether now or hereafter arising and howsoever existing,
in any assets of any other Obligor shall be and are subordinated to the rights
of Agent and the Lenders in those assets, it being understood and agreed that
the Agent and the Lenders shall have no right to use assets of an Obligor that
constitutes a Foreign Credit Party in support of Secured Obligations of the
Domestic Credit Parties. No Credit Party shall have any right to possession of
any such asset or to foreclose upon any such asset, whether by judicial action
or otherwise, until the Termination Date (in the case of the assets of any
Obligor that is a Domestic Credit Party) or the Foreign Obligations Termination
Date (in the case of the assets of any Obligor that is a Foreign Credit Party).
If all or any part of the assets of any Obligor, or the proceeds thereof, are
subject to any distribution, division or application to the creditors of such
Obligor, whether partial or complete, voluntary or involuntary, and whether by
reason of liquidation, bankruptcy, arrangement, receivership, assignment for the
benefit of creditors or any analogous procedure or step in any jurisdiction or
any other action or proceeding, or if the business of any such Obligor is
dissolved or if substantially all of the assets of any such Obligor are sold,
then, and in any such event (such events being herein referred to as an
“Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any indebtedness of any Obligor to any
Credit Party (“Intercompany Indebtedness”) shall be paid or delivered directly
to Agent for application to the Secured Obligations in accordance with the Loan
Documents (but limited, in the case of any Foreign Credit Party, to the Secured
Obligations of the Foreign Borrowers). Should any payment, distribution,
security or instrument or proceeds thereof be

97

--------------------------------------------------------------------------------




received by the applicable Credit Party upon or with respect to such
Intercompany Indebtedness after any Insolvency Event and prior to the
Termination Date (in the case of any Intercompany Indebtedness of a Domestic
Credit Party) or the Foreign Obligations Termination Date (in the case of any
Intercompany Indebtedness of a Foreign Credit Party), such Credit Party shall
receive and hold the same in trust, as trustee, for the benefit of Agent and the
Lenders and shall forthwith deliver the same to Agent in precisely the form
received (except for the endorsement or assignment of such Credit Party where
necessary), for application to the Secured Obligations in accordance with the
Loan Documents (but limited, in the case of any Foreign Credit Party, to the
Secured Obligations of the Foreign Borrowers), and, until so delivered, the same
shall be held in trust by such Credit Party as the property of Agent and the
Lenders. If any such Credit Party fails to make any such endorsement or
assignment to Agent, Agent or any of its officers or employees is irrevocably
authorized to make the same. Each Credit Party agrees that until the Termination
Date (in the case of any claim against an Obligor that is a Domestic Credit
Party) or the Foreign Obligations Termination Date (in the case of any claim
against an Obligor that is a Foreign Credit Party), such Credit Party will not
assign or transfer to any Person (other than Agent, a Credit Party or another
Guarantor in accordance with the terms of the Loan Documents) any claim such
Credit Party has or may have against any Obligor. It is understood and agreed
that, notwithstanding anything to the contrary set forth in this Section 12.5,
no Foreign Credit Party shall have any obligation to Agent or any Lender with
respect to any Secured Obligations of any Domestic Credit Party.
12.6
Election of Remedies.

If Agent or any Lender may, under applicable law, proceed to realize its
benefits under any of the Loan Documents giving Agent or such Lender a Lien upon
any Collateral, whether owned by any Borrower or by any other Person, either by
judicial foreclosure or by non judicial sale or enforcement, Agent or any Lender
may, at its sole option, determine which of its remedies or rights it may pursue
without affecting any of its rights and remedies under this Section 12. If, in
the exercise of any of its rights and remedies, Agent or any Lender shall
forfeit any of its rights or remedies, including its right to enter a deficiency
judgment against any Borrower or any other Person, whether because of any
applicable laws pertaining to “election of remedies” or the like, each Borrower
hereby consents to such action by Agent or such Lender and waives any claim
based upon such action, even if such action by Agent or such Lender shall result
in a full or partial loss of any rights of subrogation that each Borrower might
otherwise have had but for such action by Agent or such Lender. Any election of
remedies that results in the denial or impairment of the right of Agent or any
Lender to seek a deficiency judgment against any Borrower shall not impair any
other Borrower’s obligation to pay the full amount of the Secured Obligations
guaranteed hereunder by such Borrower. In the event Agent or any Lender shall
bid at any foreclosure or trustee’s sale or at any private sale permitted by law
or the Loan Documents, Agent or such Lender may bid all or less than the amount
of the Secured Obligations and the amount of such bid need not be paid by Agent
or such Lender but shall be credited against the Secured Obligations. The amount
of the successful bid at any such sale, whether Agent, Lender or any other party
is the successful bidder, shall be conclusively deemed to be the fair market
value of the Collateral and the difference between such bid amount and the
remaining balance of the Secured Obligations shall be conclusively deemed to be
the amount of

98

--------------------------------------------------------------------------------




the Secured Obligations guaranteed by the applicable Borrowers under this
Section 12, notwithstanding that any present or future law or court decision or
ruling may have the effect of reducing the amount of any deficiency claim to
which Agent or any Lender might otherwise be entitled but for such bidding at
any such sale.
12.7
Liability Cumulative.

The liability of Borrowers under this Section 12 is in addition to and shall be
cumulative with all liabilities of each Borrower to Agent and Lenders under this
Agreement and the other Loan Documents to which such Borrower is a party or in
respect of any Secured Obligations or obligation of the other Borrowers, without
any limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.


[Remainder of page intentionally left blank.]





99

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.
SOTHEBY’S,
a Delaware corporation
OATSHARE LIMITED
 
 
 
 
By:    /S/ MICHAEL L. GILLIS
By:    /S/ ROBIN WOODHEAD
Name: Michael L. Gillis
Name: Robin Woodhead
Title: SVP, Treasurer
Title: Director
 
 
SOTHEBY’S, INC.
SOTHEBY’S,
a company registered in England
 
 
 
 
By:    /S/ MICHAEL L. GILLIS
By:    /S/ ROBIN WOODHEAD
Name: Michael L. Gillis
Name: Robin Woodhead
Title: SVP, Treasurer
Title: Director
 
 
SOTHEBY’S FINANCIAL SERVICES,     INC.
SOTHEBY’S FINANCIAL SERVICES LIMITED
SOTHEBY’S FINANCIAL SERVICES     CALIFORNIA, INC.
 
OBERON, INC.
By:    /S/ ROBIN WOODHEAD
SOTHEBY’S VENTURES, LLC
Name: Robin Woodhead
 
Title: Director
 
SOTHEBY’S HONG KONG LIMITED


By:    /S/ MICHAEL L. GILLIS
 
Name: Michael L. Gillis
By:    /S/ MR. LI KOON HUNG HENRY
Title: SVP, Treasurer
Title: Senior Director, Asia
 
 
 
 
 
 




Signature Page to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






 
GENERAL ELECTRIC CAPITAL CORPORATION, as Agent, Lender and Fronting Lender
 
 
 
 
 
By:        /S/ DANIEL T. EUBANKS
 
Duly Authorized Signatory
 
 

 


Signature Page to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






 
HSBC BANK PLC, as a Lender
 
 
 
 
By: /S/ JAMES DODSON
 
Name: James Dodson
 
Title: Senior Corporate Manager
 
 
 
 


Signature Page to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






HSBC BANK USA, NATIONAL
ASSOCIATION, as a Lender



By: /S/ RANDOLPH CATES                
Name: Randolph Cates    
Title: Senior Relationship Manager

Signature Page to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,
as a Lender



By: /S/ JENNIFER HEARD                
Name: Jennifer Heard    
Title: Authorized Officer

Signature Page to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






THE PRIVATEBANK AND TRUST
COMPANY, as a Lender



By: /S/ MITCHELL B. RASKY                
Name: Mitchell B. Rasky    
Title: Managing Director

Signature Page to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






TD BANK, N.A., as a Lender



By: /S/ STEPHEN A. CAFFREY                
Name: Stephen A. Caffrey    
Title: Vice President

Signature Page to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






                        
COMERICA BANK, as a Lender



By: /S/ DARYL R. KRAUSE                
Name: Daryl R. Krause    
Title: Senior Vice President

Signature Page to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






ISRAEL DISCOUNT BANK OF NEW
YORK, as a Lender



By: /S/ DAN LUBY                
Name: Dan Luby
Title: Assistant Vice President
By: /S/ MICHAEL PAUL                
Name: Michael Paul
Title: Senior Vice President

Signature Page to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA, as a Lender



By: /S/ ROBERT EHUDIN                
Name: Robert Ehudin
Title: Authorized Signatory

Signature Page to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






INVESTORS BANK, as a Lender



By: /S/ STEPHEN J. DEERING                
Name: Stephen J. Deering    
Title: Vice President

Signature Page to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




Each of the undersigned Departing Lenders hereby acknowledges and agrees that,
from and after the Restatement Effective Date, it is no longer a party to the
Existing Credit Agreement.


                        
BANK OF AMERICA, N.A., as a Departing Lender



By: /S/ JAIME C. ENG                
Name: Jaime C. Eng
Title: Vice President

Signature Page to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






The following Persons are signatories to this Agreement in their capacity as
Credit Parties and not as Borrowers.
 
SOTHEBY’S FINE ART HOLDINGS, INC.
 
SOTHEBY’S ASIA, LLC
 
YORK WAREHOUSE, INC.
 
SPTC, INC.
 
SOTHEBY PARKE BERNET, INC.
 
YORK AVENUE DEVELOPMENT, INC.
 
SOTHEBY’S THAILAND, INC.
 
SOTHEBY’S HOLDINGS INTERNATIONAL,     INC.
 
SOTHEBY’S NEVADA, INC.
 
SOTHEBYS.COM LLC
 
SOTHEBYS.COM AUCTIONS, INC.
 
SIBS, LLC
 
72ND AND YORK, INC.
 
YORK HOLDINGS INTERNATIONAL, INC.
 
 
 
 
 
By: /S/ MICHAEL L. GILLIS
 
Name: Michael L. Gillis
 
Title: SVP, Treasurer
 
 


Signature Page to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




The following Persons are signatories to this Agreement in their capacity as
Credit Parties and not as Borrowers.
 
CATALOGUE DISTRIBUTION COMPANY LIMITED
 
SOTHEBY'S SHIPPING LIMITED
YORK HOLDCO INTERNATIONAL LIMITED
 
By: /S/ ROBIN WOODHEAD
Name: Robin Woodhead
Title: Director
 






Signature Page to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




The following Persons are signatories to this Agreement in their capacity as
Credit Parties and not as Borrowers.
 
NOORTMAN MASTER PAINTINGS LTD.
 
 
By: /S/ WILLIAM NOORTMAN
Name: William Noortman
Title: Director
 




Signature Page to
Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




ANNEX A (Recitals)
to
CREDIT AGREEMENT

DEFINITIONS
Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings, and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:
“Acceptable Cash Equivalents” has the meaning ascribed to it in Annex B.
“Account Debtor” means any Person who may become obligated to any Sotheby Entity
under, with respect to, or on account of, an Account, Chattel Paper (including,
without limitation, an Art Loan) or General Intangibles (including a payment
intangible).
“Accounting Changes” has the meaning ascribed thereto in Annex G.
“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by any Sotheby Entity, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper or Instruments), (including
any such obligations that may be characterized as an account under the Code),
(b) all of each Sotheby Entity’s rights in, to and under all purchase orders or
receipts for goods or services, (c) all of each Sotheby Entity’s rights to any
goods represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), (d) all rights to payment due to any
Sotheby Entity for property sold, leased, licensed, assigned or otherwise
disposed of, for a policy of insurance issued or to be issued, for a secondary
obligation incurred or to be incurred, for energy provided or to be provided,
for the use or hire of a vessel under a charter or other contract, arising out
of the use of a credit card or charge card, or for services rendered or to be
rendered by such Sotheby Entity or in connection with any other transaction
(whether or not yet earned by performance on the part of such Sotheby Entity),
(e) all health care insurance receivables and (f) all collateral security of any
kind, given by any Account Debtor or any other Person with respect to any of the
foregoing.
“Activation Event” shall mean, as of any date when the aggregate Revolving Loan
then outstanding and the aggregate Swing Line Loan then outstanding, in the
aggregate, shall be greater than zero, the occurrence of either of the
following: (i) an Event of Default shall have occurred and shall have been
continuing for at least three (3) Business Days as of such date or (ii) the
Liquidity Amount shall be less than $37,500,000 as of such date.
“Activation Notice” means a notice from Agent given to a Relationship Bank on or
after the occurrence of an Activation Event pursuant to a Blocked Account
Agreement, under which Blocked Account Agreement such Relationship Bank shall
have agreed to honor

A-1

--------------------------------------------------------------------------------




instructions solely received from Agent concerning the related Blocked
Account(s) upon the receipt of such notice.
“Advance” means any Revolving Credit Advance or Swing Line Advance, as the
context may require.
“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or Controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 5% or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that Controls, is
Controlled by or is under common Control with such Person, (c) each of such
Person’s executive officers (as such term is defined in the rules of the
Securities and Exchange Commission), directors, joint venturers and partners and
(d) in the case of Borrowers, the immediate family members, spouses and lineal
descendants of individuals who are Affiliates of any Borrower; provided,
however, that the term “Affiliate” shall specifically exclude Agent and each
Lender.
“Agent” means GE Capital, in its capacity as Agent for Lenders, or its successor
appointed pursuant to Section 9.7(a).
“Agreement” means the Amended and Restated Credit Agreement dated as of the
Restatement Effective Date by and among Borrowers, the other Sotheby Entities
party thereto, GE Capital, as Agent and a Lender, and the other Lenders from
time to time party thereto, as the same may be amended, supplemented, restated
or otherwise modified from time to time.
“Aggregate Borrowing Availability” means, as of any date of determination, the
lesser of (a) an amount equal to (i) the Maximum Amount minus (ii) the aggregate
Revolving Loan then outstanding minus (iii) the aggregate Swing Line Loan then
outstanding and (b) an amount equal to the sum of (i) the Domestic Borrowing
Availability as of such date and (ii) the Foreign Borrowing Availability as of
such date.
“Alternative Art Loan Currency” means any currency approved by Agent (other than
Dollars, Canadian Dollars, Hong Kong Dollars, Sterling, Euros or Swiss Francs);
provided, that no currency shall be an Alternative Art Loan Currency if it is
not freely transferable and freely convertible into Dollars, Hong Kong Dollars
and Sterling in the London foreign exchange market as determined by Agent.
“Alternative L/C Currency” means any currency approved by the L/C Issuer with
respect to the incurrence of Letter of Credit Obligations in such currency
(other than Dollars, Hong Kong Dollars, Sterling, Euros or Swiss Francs);
provided, that no currency shall be an Alternative L/C Currency if it is not
freely transferable and freely convertible into Dollars, Sterling and Hong Kong
Dollars in the London foreign exchange market as determined by the L/C Issuer.
“Appendices” has the meaning ascribed to it in the recitals to the Agreement.

A-2

--------------------------------------------------------------------------------




“Applicable Dollar Revolver Index Margin” means the per annum interest rate
margin from time to time in effect and payable in addition to the Dollar Index
Rate applicable to the Revolving Loan, as determined by reference to Section
1.5(a).
“Applicable Dollar Revolver LIBOR Margin” means the per annum interest rate from
time to time in effect and payable in addition to the Dollar LIBOR Rate
applicable to the Revolving Loan, as determined by reference to Section 1.5(a).
“Applicable L/C Margin” means the per annum fee from time to time in effect and
payable with respect to outstanding Letter of Credit Obligations, as determined
by reference to Section 1.5(a).
“Applicable Margins” means collectively the Applicable L/C Margin, the
Applicable Unused Line Fee Margin, the Applicable Dollar Revolver Index Margin,
the Applicable Dollar Revolver LIBOR Margin, the Applicable Sterling Revolver
Index Margin, the Applicable Sterling Revolver LIBOR Margin, the Applicable Hong
Kong Dollar Revolver Index Margin and the Applicable Hong Kong Dollar Revolver
LIBOR Margin.
“Applicable Hong Kong Dollar Revolver Index Margin” means the per annum interest
rate margin from time to time in effect and payable in addition to the Hong Kong
Dollar Index Rate applicable to Swing Line Loans, as determined by reference to
Section 1.5(a).
“Applicable Hong Kong Dollar Revolver LIBOR Margin” means the per annum interest
rate from time to time in effect and payable in addition to the Hong Kong Dollar
LIBOR Rate applicable to the Revolving Loan, as determined by reference to
Section 1.5(a).
“Applicable Sterling Revolver Index Margin” means the per annum interest rate
margin from time to time in effect and payable in addition to the Sterling Index
Rate applicable to Swing Line Loans, as determined by reference to Section
1.5(a).
“Applicable Sterling Revolver LIBOR Margin” means the per annum interest rate
from time to time in effect and payable in addition to the Sterling LIBOR Rate
applicable to the Revolving Loan, as determined by reference to Section 1.5(a).
“Applicable Unused Line Fee Margin” means the per annum fee from time to time in
effect and payable with respect to unused available funds in accordance with
Section 1.9(b), as such fee is determined by reference to Section 1.5(a).
“Art Inventory” means all Inventory of Borrowers consisting of Works of Art.
“Art Inventory Report” means a report to be delivered from time to time by
Borrowers in the form attached to the Agreement as Exhibit 4.1(C).
“Art Loan Debtor” means an Account Debtor liable on an Art Loan.

A-3

--------------------------------------------------------------------------------




“Art Loan/Inventory Joint Ventures” means any joint ventures, profit/loss
sharing arrangements, or similar contractual arrangements entered into by any
Borrower in the ordinary course of business in connection with any Art Inventory
or Art Loan.
“Art Loan Receivables Report” means a report to be delivered from time to time
by the Borrowers in the form attached to the Agreement as Exhibit 4.1(B).
“Art Loans” shall mean loans made by the Borrowers to customers of Parent and
its Subsidiaries to finance the purchase or carrying of, or in anticipation of
the potential sale of, or secured by, Works of Art.
“Assignment Agreement” has the meaning ascribed to it in Section 9.1(a).
“Auction Guaranty Side Letter” shall mean that certain letter agreement, by and
among Agent and the Credit Parties, dated as of the Closing Date, relating to
auction guaranties, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
“Availability Test Period” means the period (a) commencing on the first day of
the Conversion Period and (b) continuing until the earlier of (i) the
commencement of the Liquidity Test Period and (ii) the end of the Conversion
Period.
“Available Domestic Art Loan Balance” means the Dollar Equivalent of the
aggregate outstanding principal balance of all Eligible Art Loans owned by
Domestic Borrowers minus (a) the amount, if any, by which the Dollar Equivalent
of the aggregate outstanding principal balance of all Eligible Venture Loans
owned by Domestic Borrowers exceeds $10,000,000 minus (b) the amount, if any, by
which the Dollar Equivalent of the outstanding principal balance of Unhedged
Domestic Art Loans exceeds 25% of the Dollar Equivalent of the aggregate
outstanding principal balance of all Eligible Art Loans owned by the Domestic
Borrowers.
“Available Foreign Art Loan Balance” means the Dollar Equivalent of the
aggregate outstanding principal balance of all Eligible Art Loans owned by
Foreign Borrowers minus (a) the amount, if any, by which the Dollar Equivalent
of the aggregate outstanding principal balance of all Eligible Venture Loans
owned by Foreign Borrowers exceeds an amount equal to $10,000,000 less the
Dollar Equivalent of the outstanding principal balance of Eligible Venture Loans
included in the Available Domestic Art Loan Balance minus (b) the amount, if
any, by which the Dollar Equivalent of the sum of the outstanding principal
balance of Unhedged Hong Kong Art Loans and Unhedged U.K. Art Loans exceeds 25%
of the Dollar Equivalent of the aggregate outstanding principal balance of all
Eligible Art Loans owned by the Foreign Borrowers.
“Bank Product and Hedging Obligations” means any and all obligations of any
Sotheby Entity, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), to any Lender or any
affiliate of any Lender under or in respect of (i) any and all Rate Management
Transactions, (ii) any and all cancellations, buy backs, reversals,

A-4

--------------------------------------------------------------------------------




terminations or assignments of any Rate Management Transactions and (iii) any
and all Bank Products.
“Bank Products” means any of the following services provided to any Sotheby
Entity: (i) commercial credit card services, (ii) cash management and other
treasury management services (including, without limitation, controlled
disbursements, automated clearinghouse transactions, return items, and
interstate depository network services) and (iii) foreign exchange related
services.
“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§101 et seq.
“Blocked Accounts” has the meaning ascribed to it in Annex C.
“Blocked Account Agreement” has the meaning ascribed to it in Annex C.
“Borrower Representative” means Parent, in its capacity as Borrower
Representative pursuant to the provisions of Sections 1.1(c) and 1.2.
“Borrowers” has the meaning ascribed thereto in the preamble to the Agreement.
“Borrowing Availability” means either the Domestic Borrowing Availability or the
Foreign Borrowing Availability, as the context may require.
“Borrowing Base” means either the Domestic Borrowing Base or the Foreign
Borrowing Base, as the context may require.
“Borrowing Base Certificate” means a certificate to be executed and delivered
from time to time by the Borrowers in the form attached to the Agreement as
Exhibit 4.1(A).
“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York and in
reference to LIBOR Loans shall mean any such day that is also a LIBOR Business
Day.
“Canadian Dollars” means the lawful currency of Canada.
“Capital Expenditures” means, with respect to any Person, all expenditures (by
the expenditure of cash or the incurrence of Indebtedness) by such Person during
any measuring period for any fixed assets or improvements or for replacements,
substitutions or additions thereto that have a useful life of more than one year
and that are required to be capitalized under GAAP.
“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.

A-5

--------------------------------------------------------------------------------




“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.
“Cash Collateral Account” has the meaning ascribed to it in Annex B.
“Cash Equivalent Investments” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency thereof
or, in the case of any Foreign Subsidiary, guaranteed by any other member
country of O.E.C.D. or any agency thereof, in each case maturing within one year
from the date of acquisition thereof, (ii) commercial paper or other marketable
debt securities maturing no more than one year from the date of creation thereof
and currently having the highest rating obtainable from either Standard & Poor’s
Ratings Group or Moody’s Investors Service, Inc., (iii) certificates of deposit
maturing no more than one year from the date of creation thereof issued by (A)
any Lender or (B) any commercial banks incorporated under the laws of the United
States of America or, in the case of any Foreign Subsidiary, under the laws of
any other member country of O.E.C.D., each having combined capital, surplus and
undivided profits of not less than $300,000,000 and having a senior unsecured
rating of “A” or better by an internationally recognized rating agency or an
equivalent rating from a nationally recognized rating agency of the country in
which such commercial bank is incorporated (an “A Rated Bank”), (iv) time
deposits maturing no more than thirty (30) days from the date of creation
thereof with (A) any Lender or (B) A Rated Banks, (v) mutual funds that invest
primarily in one or more of the investments described in clauses (i) through
(iv) above and currently have an investment grade rating from either Standard &
Poor’s Ratings Group or Moody’s Investors Service, Inc. and (vi) time deposits
maturing no more than thirty (30) days from the date of creation thereof with
any commercial bank, so long as such deposits are fully-insured by the Federal
Deposit Insurance Corporation on terms reasonably acceptable to Agent.
“Cash Management Systems” has the meaning ascribed to it in Section 1.8.
“CCA” has the meaning ascribed to it in Section 3.1(b).
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the IRC.
“Change of Control” means either of the following: (a) any person or group of
persons (within the meaning of the Securities Exchange Act of 1934) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 30% or more of the aggregate ordinary voting power represented by all
of the issued and outstanding shares of capital Stock of Parent; or (b) during
any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the board of directors of Parent (together
with any new directors whose election by the board of directors of Parent or
whose nomination for election by the Stockholders of Parent was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of such period

A-6

--------------------------------------------------------------------------------




or whose election or nomination for election was previously so approved) cease
for any reason other than death or disability to constitute a majority of the
directors then in office.
“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to the PBGC at the time due and
payable), levies, assessments, charges, liens, claims or encumbrances upon or
relating to (a) the Collateral, (b) the Obligations, (c) the employees, payroll,
income or gross receipts of any Sotheby Entity, (d) any Sotheby Entity’s
ownership or use of any properties or other assets, or (e) any other aspect of
any Sotheby Entity’s business.
“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Sotheby Entity.
“Closing Checklist” means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex D.
“Closing Date” means August 31, 2009.
“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Agent’s or any Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.
“Collateral” means the property covered by the Domestic Collateral Documents and
the Foreign Collateral Documents and any other property, real or personal,
tangible or intangible, now existing or hereafter acquired, that may at any time
be or become subject to a security interest or Lien in favor of Agent, on the
Secured Parties, to secure the Secured Obligations.
“Collateral Documents” means the Domestic Collateral Documents and the Foreign
Collateral Documents.
“Collateral Reports” means the reports with respect to the Collateral referred
to in Annex F.
“Collection Account” means (i) with respect to payments in Dollars, that certain
account of Agent, account number 50279513 in the name of Agent at Deutsche Bank
Trust

A-7

--------------------------------------------------------------------------------




Company Americas in New York, New York ABA No. 021 001 033, (ii) with respect to
payments in Sterling, account number 00282596 in the name of Agent at Barclays
Bank plc in London, (iii) with respect to payments in Hong Kong Dollars, account
number 502110182002 in the name of Agent at HSBC Bank plc in Hong Kong, or in
each case such other account as may be specified in writing by Agent as the
“Collection Account” for the applicable payments.
“Commitment Termination Date” means the earliest of (a) December 19, 2017, (b)
the date of termination of Lenders’ obligations to make Advances and to incur
Letter of Credit Obligations or permit existing Advances and Letter of Credit
Obligations to remain outstanding pursuant to Section 8.2(b), and (c) the date
of (i) indefeasible prepayment in full by Borrowers of the Loans and all other
outstanding Obligations and the cancellation and return (or stand-by guarantee)
of all Letters of Credit or the cash collateralization of all Letter of Credit
Obligations pursuant to Annex B and (ii) the permanent reduction of all
Commitments to zero dollars ($0).
“Commitments” means (a) as to any Lender, the commitment of such Lender to make
Revolving Credit Advances, incur Letter of Credit Obligations or purchase
participations therein as set forth on Annex J to the Agreement or in the most
recent Assignment Agreement executed by such Lender (including without
duplication the Swing Line Lender’s Swing Line Commitment as a subset of its
Commitment) and (b) as to all Lenders, the aggregate commitment of all Lenders
to make Revolving Credit Advances, incur Letter of Credit Obligations or
purchase participations therein (including without duplication the Swing Line
Lender’s Swing Line Commitment as a subset of its Commitment), which aggregate
commitment shall be Three Hundred Million Dollars ($300,000,000) on the
Restatement Effective Date, as such amount may be reduced or adjusted from time
to time in accordance with the Agreement.
“Compliance Certificate” has the meaning ascribed to it in Annex E.
“Consolidated Net Tangible Assets” means, at any date of determination, the
aggregate amount of assets (less applicable reserves and other properly
deductible items) after deducting therefrom (a) total liabilities, (b) all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other like intangibles, and (c) the aggregate principal amount of
all Eligible Art Loans and the value of all Eligible Art Inventory included in a
Borrowing Base, all as set forth on the books and records of Parent and its
consolidated Subsidiaries and computed in accordance with GAAP at such date.
“Contracts” means all “contracts,” as such term is defined in the Code, now
owned or hereafter acquired by any Sotheby Entity, in any event, including all
contracts, undertakings, or agreements (other than rights evidenced by Chattel
Paper, Documents or Instruments) in or under which any Sotheby Entity may now or
hereafter have any right, title or interest, including any agreement relating to
the terms of payment or the terms of performance of any Account.

A-8

--------------------------------------------------------------------------------




“Contribution Agreement” means the Contribution, Indemnification and
Subordination Agreement, dated as of the Closing Date, among the Domestic Credit
Parties and Agent.
“Contribution Notice” means a notice issued by the Pensions Regulator in
accordance with section 38 of the Pensions Act 2004 (as amended) of the United
Kingdom.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Control Letter” means a letter agreement between Agent and (i) the issuer of
uncertificated securities with respect to uncertificated securities in the name
of any Credit Party, (ii) a securities intermediary with respect to securities,
whether certificated or uncertificated, securities entitlements and other
financial assets held in a securities account in the name of any Credit Party or
(iii) a futures commission merchant or clearing house, as applicable, with
respect to commodity accounts and commodity contracts held by any Credit Party,
whereby, among other things, the issuer, securities intermediary or futures
commission merchant limits any security interest in the applicable financial
assets in a manner reasonably satisfactory to Agent, acknowledges the security
interest of Agent, on behalf of itself and the other Secured Parties, on such
financial assets, and agrees to follow the instructions or entitlement orders of
Agent without further consent by the affected Credit Party.
“Conversion Period” means the period (i) commencing on the Restatement Effective
Date and (ii) continuing until the date on which all of the Convertible Notes
shall have been converted or otherwise discharged in full.
“Convertible Note Hedge Agreements” means those certain agreements and
confirmations relating to the hedge transactions entered into among Parent and
the Convertible Note Hedge Counterparties in connection with the issuance of the
Convertible Notes.
“Convertible Note Hedge Counterparties” means those Persons, other than Parent,
that are parties to Convertible Note Hedge Agreements.
“Convertible Note Indenture” means that certain Indenture, dated as of June 17,
2008, governing the Convertible Notes, as amended, restated, supplemented or
otherwise modified from time to time.
“Convertible Notes” means Parent’s 3.125% Convertible Senior Notes due 2013, in
an aggregate principal amount outstanding on the date hereof of approximately
$182,000,000, issued pursuant to the Convertible Note Indenture.
“Convertible Note Warrants” means those certain warrants for common stock of
Parent issued by Parent to the Convertible Note Hedge Counterparties in
connection with the Convertible Note Hedge Agreements.

A-9

--------------------------------------------------------------------------------




“Copyright License” means any and all rights now owned or hereafter acquired by
any Sotheby Entity under any written agreement granting any right to use any
Copyright or Copyright registration.
“Copyright Security Agreements” means the Copyright Security Agreements made in
favor of Agent, on behalf of itself and the other Secured Parties, by each
applicable Credit Party.
“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Sotheby Entity: (a) all copyrights and General Intangibles of
like nature (whether registered or unregistered), all registrations and
recordings thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof, and (b) all
reissues, extensions or renewals thereof.
“Credit Party” means any Borrower or any Guarantor, and “Credit Parties” shall
mean all such Persons, collectively.
“Current Fiscal Year” has the meaning ascribed to it in Annex G.
“Data Protection Laws” means any applicable data protection or privacy laws or
regulations including all laws and regulations implementing in the United
Kingdom the European Union’s Data Protection Directive 95/46/EC and the European
Union's Privacy and Electronic Communications Directive 2002/58/EC.
“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.
“Default Rate” has the meaning ascribed to it in Section 1.5(d).
“Departing Lender” means each lender (if any) under the Existing Credit
Agreement that executes and delivers to Agent a Departing Lender Signature Page.


“Departing Lender Signature Page” means each signature page to the Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement to which it is a party on the
Restatement Effective Date.
“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of any Credit Party.
“Direction” has the meaning ascribed to it in Section 1.15(a).
“Disclosure Schedules” means the Schedules prepared by Borrowers and denominated
as Disclosure Schedules (1.4) through (6.7) in the table of contents to the
Agreement.

A-10

--------------------------------------------------------------------------------




“Disregarded Domestic Person” means any direct or indirect Domestic Subsidiary
that is treated as a disregarded entity for U.S. federal income tax purposes,
substantially all of the assets of which consist of the Stock of one or more
Foreign Subsidiaries or other Disregarded Domestic Persons.
“Documents” means all “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located.
“Dollar Equivalent” means, with respect to any amount denominated in Dollars,
such amount of Dollars, and with respect to any amount denominated in a currency
other than Dollars, the amount of Dollars, as of any date of determination, into
which such other currency (as the context may require) can be converted in
accordance with Section 1.18.
“Dollar Index Rate” means, for any day, a rate per annum equal to the highest of
(a) the rate last quoted by The Wall Street Journal as the “Prime Rate” in the
United States or, if The Wall Street Journal ceases to quote such rate, the
highest per annum interest rate published by the Federal Reserve Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by Agent) or in any similar release by the
Federal Reserve Board (as determined by Agent), (b) the sum of 0.50% per annum
and the Federal Funds Rate, and (c) the sum of (x) the Dollar LIBOR Rate, as
defined herein, calculated for each such day based on a LIBOR Period of three
months determined two (2) Business Days prior to such day plus (y) the excess of
the Applicable Dollar Revolver LIBOR Margin over the Applicable Dollar Revolver
Index Margin, in each instance, as of such day. Any change in the Dollar Index
Rate due to a change in any of the foregoing shall be effective on the effective
date of such change in the “bank prime loan” rate, the Federal Funds Rate or the
Dollar LIBOR Rate for a LIBOR Period of three months.
“Dollar LIBOR Rate” means for each LIBOR Period with respect to a LIBOR Loan
denominated in Dollars, the offered rate per annum for deposits of Dollars for
such LIBOR Period that appears on Reuters Screen LIBOR01 Page (or any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by Agent from time to time for purposes
of providing quotations of interest rates applicable to deposits in Dollars in
the London interbank market) as of 11:00 A.M. (London, England time) two (2)
Business Days prior to the first day in such LIBOR Period. If the offered rate
described in the foregoing sentence does not exist, such rate will be the rate
of interest per annum, as determined by Agent (rounded upwards, if necessary, to
the nearest 1/100 of 1%) at which deposits of Dollars in immediately available
funds are offered at 11:00 A.M. (London, England time) two (2) Business Days
prior to the first day in such LIBOR Period by major financial institutions
reasonably satisfactory to Agent in the London interbank market for a LIBOR
Period of the applicable duration for the applicable principal amount on such
date of determination.
“Dollar Revolving Credit Advance” has the meaning ascribed to it in Section
1.1(a)(i).

A-11

--------------------------------------------------------------------------------




“Dollars” or “$” means lawful currency of the United States of America.
“Domestic Borrowers” has the meaning ascribed to it in the preamble to the
Agreement.
“Domestic Borrowing Availability” means, as of any date of determination, the
lesser of (a) an amount equal to (i) the Maximum Amount minus (ii) the aggregate
Revolving Loan then outstanding minus (iii) the aggregate Swing Line Loan then
outstanding and (b) an amount equal to (i) the Domestic Borrowing Base as of
such date minus (ii) the aggregate outstanding principal balance of the
Revolving Credit Advances and Swing Line Advances made to Domestic Borrowers as
of such date minus (iii) the Dollar Equivalent of the aggregate Letter of Credit
Obligations incurred for the benefit of the Domestic Borrowers as of such date.
“Domestic Borrowing Base” means, as of any date of determination, an amount
equal to (a) 85% of the Available Domestic Art Loan Balance as of such date plus
(b) the Domestic Eligible Art Inventory Component as of such date plus (c) the
Domestic CNTA Component as of such date minus (d) Reserves established by Agent
at such time.
“Domestic CNTA Component” means, as of any date of determination, an amount
equal to (a) the lesser of (i) 15% of Consolidated Net Tangible Assets as of the
end of the Fiscal Month preceding the last Fiscal Month for which Financial
Statements were required to be delivered, and (ii) $50,000,000 minus (b) the
Foreign CNTA Component as of such date.
“Domestic Collateral Documents” means the Domestic Subsidiary Guaranty, the
Domestic Security Agreement, the Domestic Pledge Agreement, the Trademark
Security Agreements, the Copyright Security Agreements, all Local Law Collateral
Documents and all similar agreements entered into by the Domestic Credit Parties
or First-Tier Foreign Subsidiaries guaranteeing payment of the Obligations or
granting a Lien upon property as security for payment of the Secured
Obligations.
“Domestic Credit Parties” means each Domestic Borrower and each Domestic
Subsidiary Guarantor.
“Domestic Eligible Art Inventory Component” means, as of any date of
determination, an amount equal to the lesser of (a) 30% of the value of Eligible
Art Inventory of the Domestic Borrowers as of such date, valued at the lower of
cost and market value (determined in accordance with GAAP), and (b)(i)
$50,000,000 minus (ii) the Foreign Eligible Art Inventory Component as of such
date.
“Domestic Pledge Agreement” means that certain Pledge Agreement, dated as of the
Closing Date, executed by each Domestic Credit Party in favor of Agent, for the
benefit of Agent and the Lenders.
“Domestic Security Agreement” means that certain Security Agreement, dated as of
the Closing Date, executed by each Domestic Credit Party in favor of Agent, for
the benefit of Agent and the Lenders

A-12

--------------------------------------------------------------------------------




“Domestic Subsidiary” means any Subsidiary of Parent incorporated or organized
under the laws of the United States of America, any state thereof or the
District of Columbia.
“Domestic Subsidiary Guarantor” means a Domestic Subsidiary that does not
constitute a Domestic Borrower or an Immaterial Subsidiary, and is a Credit
Party on the Restatement Effective Date or is required to become a Credit Party
pursuant to Section 5.14 of the Agreement.
“Domestic Subsidiary Guaranty” means that certain Guaranty, dated as of the
Closing Date, executed by each Domestic Subsidiary Guarantor in favor of Agent,
for the benefit of Agent and the Lenders.
“Due-to-Consignor Amount” means, on any date of determination, the aggregate
amount of cash received and held by all Sotheby Entities that is payable to
consignors as of such day as a result of the sale of such consignors’ Works of
Art by a Sotheby Entity (net of the aggregate outstanding amount of all
principal, accrued interest and other related amounts as of such day with
respect to any Art Loans secured by such Works of Art).
“Due-to-Consignor Disbursement Account” means such account as Borrower
Representative and Agent may agree upon from time to time pursuant to a written
agreement.
“Due-to-Consignor Reserve” means, at any time, a reserve equal to the positive
difference, if any, of (a) 100% of the amounts payable to consignors in respect
of consigned items sold to third parties by the Sotheby Entities at such time
minus (b) an amount equal to (i) the aggregate balance of accounts receivable of
the Sotheby Entities (determined in accordance with GAAP) at such time plus (ii)
the aggregate amount of cash of the Sotheby Entities (as determined in
accordance with GAAP) at such time minus (c) the amount of such cash subject to
a Lien (or held in a deposit or securities account subject to a Lien) in favor
of any Person other than (i) Agent or a (ii) consignor to whom such cash is due
to be paid in respect of the sale of a Work of Art consigned by such Person to
the Sotheby Entities for sale minus (d) without duplication of the foregoing
clause (c), the amount of such cash subject to any restriction on withdrawal
from the deposit or securities account in which such cash is held.
“Due-to-Consignor Statement” has the meaning ascribed to it in Annex E.
“EBITDA” means, with respect to Parent and its Subsidiaries, on a consolidated
basis, for any fiscal period, without duplication, an amount equal to (a)
consolidated net income of such Persons for such period determined in accordance
with GAAP, minus (b) the sum of (i) income tax credits, (ii) gain from
extraordinary items for such period and (iii) any non-recurring non-cash gains,
in each case, to the extent included in the calculation of consolidated net
income of such Persons for such period in accordance with GAAP, but without
duplication, plus (c) the sum of (i) the provision for income taxes with respect
to such fiscal period, (ii) Interest Expense with respect to such period, (iii)
loss from extraordinary items for such period, (iv) depreciation and
amortization for such period, (v) the amount of any deduction to consolidated
net income as a result of any grant of any Stock (including restricted stock and
stock options) and (vi) other non-recurring expenses which either (A) do not
represent a cash item in such fiscal period or any

A-13

--------------------------------------------------------------------------------




future period (in each case, of or by Parent and its Subsidiaries for such
fiscal period) or (B) do not exceed $25,000,000 in the aggregate (when added to
all other amounts determined under this subclause (B)), in each case, to the
extent included in the calculation of consolidated net income of such Persons
for such period in accordance with GAAP, but without duplication. For purposes
of this definition, the following items shall be excluded in determining
consolidated net income of such Persons: (1) the income (or deficit) of any
other Person accrued prior to the date it became a Subsidiary of, or was merged
or consolidated into, any such Person or any of such Persons’ Subsidiaries; (2)
the income (or deficit) of any other Person (other than a Subsidiary) in which
any such Person has an ownership interest, except to the extent any such income
has actually been received by such Person in the form of cash dividends or
distributions; (3) the undistributed earnings of any Subsidiary of any such
Person to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation or requirement of law applicable to such Subsidiary;
(4) any net gain from the collection of the proceeds of life insurance policies;
(5) any net gain or loss arising from the acquisition of any securities, or the
extinguishment, under GAAP, of any Indebtedness, of any such Person; (6) in the
case of a successor to any such Person by consolidation or merger or as a
transferee of its assets, any earnings of such successor prior to such
consolidation, merger or transfer of assets; and (7) any deferred credit
representing the excess of equity in any Subsidiary of any such Person at the
date of acquisition of such Subsidiary over the cost to such Person of the
investment in such Subsidiary.
“E-Fax” means any system used to receive or transmit faxes electronically.
“Eligible Art Loan” has the meaning ascribed to it in Section 1.6.
“Eligible Art Loan Collateral” shall mean, with respect to any Art Loan of any
Borrower, a Work of Art:
(a) in which such Borrower has a first priority security interest securing
repayment of such Art Loan that is perfected in each applicable jurisdiction (i)
by the filing of a financing statement pursuant to the UCC or (ii) by physical
possession of such Work of Art by such Borrower or its agent at all times;
(b) unless otherwise agreed by Agent, with respect to which, if such Borrower
has a security interest in such Work of Art that is perfected by physical
possession by a Person acting as an agent of such Borrower (which Person may be
another Sotheby Entity) or otherwise in the physical possession of any Person
other than such Borrower, (i) such Person has executed a bailee letter, (ii)
Reserves satisfactory to Agent have been established, or (iii) other
arrangements have been entered into, in form and substance reasonably acceptable
to Agent;
(c) that is (i) (x) located in a Permitted Art Loan Country or (y) in transport
between such countries and (ii) if located in a Permitted Art Loan Country, such
Borrower shall have taken all actions reasonably required by Agent with respect
to such Work of Art in order to protect the interests of such Borrower and Agent
therein under the laws of such Permitted Art Loan Country;

A-14

--------------------------------------------------------------------------------




(d) that, if held by such Borrower, is held (i) at a location owned by a Sotheby
Entity, or (ii) unless Reserves satisfactory to Agent have been established (A)
at a location in which a Sotheby Entity has obtained a leasehold interest with
respect to which, unless otherwise agreed by Agent, the lessor has executed a
landlord waiver, in form and substance reasonably acceptable to Agent, or (B) at
a warehouse, storage facility or other third-party location (including, without
limitation, the Geneva free port, but not including the location of any agent
described in paragraph (b) of this definition) with respect to which, unless
otherwise agreed by Agent, such third party has executed a bailee letter in form
and substance reasonably acceptable to Agent;
(e) that is (i) in the physical possession of such Borrower, (ii) in the
physical possession of an agent described in paragraph (b) of this definition or
(iii) in the case of Work of Art physically located in the United States, unless
Reserves satisfactory to Agent have been established, in the actual physical
possession of the applicable Art Loan Debtor at a location owned by such Art
Loan Debtor;
(f) that is (i) adequately insured by such Borrower or the applicable Art Loan
Debtor and (ii) if such Work of Art is insured by the applicable Art Loan
Debtor, subject to a valid loss payable endorsement in favor of such Borrower
with respect to such Work of Art;
(g) with respect to which the applicable Art Loan Debtor is not the original
artist or creator;
(h) with respect to which the validity, enforceability, perfection or priority
of such Borrower’s security interest in such Work of Art is not subject to any
litigation, other than litigation with respect to which (i) such Borrower has
notified Agent of such litigation, and (ii) Agent has determined in its
reasonable judgment, pursuant to a written notice to such Borrower (not to be
unreasonably withheld or delayed), that such litigation does not constitute good
faith litigation;
(i) with respect to which the rights of the related Art Loan Debtor in such Work
of Art are not subject to litigation, unless (i) such Borrower notifies Agent of
such litigation, and (ii) Agent has determined in its reasonable judgment,
pursuant to a written notice to such Borrower (not to be unreasonably withheld
or delayed), that such litigation does not have a material risk of being
determined adversely to such Borrower; and
(j)    if the value of such Work of Art exceeds $250,000, has been the subject
of a search by such Borrower in the Art Loss Register.
“Eligible Art Inventory” has the meaning ascribed to it in Section 1.7.
“Eligible Venture Loan” means a Venture Loan that is an Eligible Art Loan.
“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any

A-15

--------------------------------------------------------------------------------




applicable judicial or administrative interpretation thereof, including any
applicable judicial or administrative order, consent decree, order or judgment,
imposing liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources
(including ambient air, surface water, groundwater, wetlands, land surface or
subsurface strata, wildlife, aquatic species and vegetation). Environmental Laws
include the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980 (42 U.S.C. §§ 9601 et seq.) (“CERCLA”); the Hazardous Materials
Transportation Authorization Act of 1994 (49 U.S.C. §§ 5101 et seq.); the
Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.);
the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.); the Toxic Substance
Control Act (15 U.S.C. §§ 2601 et seq.); the Clean Air Act (42 U.S.C. §§ 7401 et
seq.); the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the
Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.); and the Safe
Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), and any and all regulations
promulgated thereunder, and all analogous state, local and foreign counterparts
or equivalents and any transfer of ownership notification or approval statutes.
“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, arising under or related to
any Environmental Laws, Environmental Permits, or in connection with any Release
or threatened Release or presence of a Hazardous Material whether on, at, in,
under or from any real or personal property.
“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required for the operations of any
Sotheby Entity by any Governmental Authority under any Environmental Laws.
“Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located and, in any
event, including all such Credit Party’s machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.

A-16

--------------------------------------------------------------------------------




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.
“ERISA Affiliate” means, with respect to any Sotheby Entity, any trade or
business (whether or not incorporated) that, together with such Sotheby Entity,
are treated as a single employer within the meaning of Sections 414(b), (c), (m)
or (o) of the IRC.
“ERISA Event” means, with respect to any Sotheby Entity or any ERISA Affiliate,
(a) any event described in Section 4043(c) of ERISA with respect to a Title IV
Plan; (b) the withdrawal of any Sotheby Entity or ERISA Affiliate from a Title
IV Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Sotheby Entity or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (e) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC; (f) the failure by any Sotheby Entity
or ERISA Affiliate to make when due required contributions to a Multiemployer
Plan or Title IV Plan unless such failure is cured within thirty (30) days; (g)
any other event or condition that would reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Title IV Plan or Multiemployer Plan or for the
imposition of liability under Section 4069 or 4212(c) of ERISA; (h) the
termination of a Multiemployer Plan under Section 4041A of ERISA or the
reorganization or insolvency of a Multiemployer Plan under Section 4241 or 4245
of ERISA; or (i) the loss of a Qualified Plan’s qualification or tax exempt
status; or (j) the termination of a Plan described in Section 4064 of ERISA.
“ESOP” means a Plan that is intended to satisfy the requirements of Section
4975(e)(7) of the IRC.
“Estimated Value” means, as of any date of determination, with respect to any
Work of Art, the most recent estimate of value of such Work of Art, as
determined from time to time by the applicable Borrower in accordance with
Section 5.12.
“E-System” means any electronic system, including Intralinks® and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by Agent, any of its Affiliates, or any of such Person’s
respective officers, directors, employees, attorneys, agents and representatives
or any other Person, providing for access to data protected by passcodes or
other security system.
“Euro” means the single currency of Participating Member States.
“Event of Default” has the meaning ascribed to it in Section 8.1.
“Executive Order” means Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism.

A-17

--------------------------------------------------------------------------------




“Existing Credit Agreement” has the meaning ascribed to it in the recitals to
the Agreement.
“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §201 et
seq.
“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight Federal funds transactions among members of
the Federal Reserve System, as determined by Agent in its sole discretion, which
determination shall be final, binding and conclusive (absent manifest error).
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.
“Fees” means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.
“Financial Covenant Compliance Period” means each period (i) commencing on any
date on which (a)(1) the average daily Aggregate Borrowing Availability for the
previous thirty (30) consecutive Business Days shall be less than $50,000,000
and (2) the average daily Liquidity Amount for the previous thirty (30)
consecutive Business Days shall be less than $100,000,000, (b) Aggregate
Borrowing Availability shall be less than $30,000,000 on such date (unless the
outstanding principal balance of the Revolving Loan shall be zero on such date)
or (c) the average daily outstanding principal balance of the Revolving Loan for
the previous thirty (30) consecutive Business Days shall exceed $150,000,000 and
(ii) continuing until the first date occurring at least thirty (30) Business
Days after the commencement of such period that does not satisfy any of the
criteria set forth in the foregoing clause (i).
“Financial Covenants” means the financial covenants set forth in Annex G.
“Financial Officer” means, with respect to any Person, the Chief Financial
Officer, Treasurer or Controller thereof or another officer thereof of similar
seniority and responsibility.
“Financial Statements” means the consolidated and consolidating income
statements, statements of cash flows and balance sheets of Borrowers delivered
in accordance with Section 3.4 and Annex E.
“Financial Support Direction” means a direction issued by the Pensions Regulator
in accordance with section 43 of the Pensions Act 2004 (as amended) of the
United Kingdom.

A-18

--------------------------------------------------------------------------------




“First-Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Domestic Credit Parties directly owns or Controls
more than 50% of such Foreign Subsidiary’s issued and outstanding Stock.
“Fiscal Month” means any of the monthly accounting periods of Parent.
“Fiscal Quarter” means any of the quarterly accounting periods of Parent ending
on March 31, June 30, September 30 or December 31 of each year.
“Fiscal Year” means any of the annual accounting periods of Parent ending on
December 31 of each year.
“Fixed Charges” means, with respect to Parent and its Subsidiaries, on a
consolidated basis, for any fiscal period, an amount equal to (a) the aggregate
of all Interest Expense with respect to such period plus (b) scheduled payments
of principal with respect to Indebtedness during such period (other than
scheduled payments of principal with respect to the Convertible Notes, solely to
the extent Parent has unrestricted and unencumbered cash and Cash Equivalent
Investments available to pay such scheduled payments of principal) plus (c)
dividends and distributions on the Stock of Parent paid in cash during such
period plus (d) payments with respect to purchases of any Senior Notes or
repurchases of any Stock of Parent, in each case, during such period, minus (e)
discounts on the Convertible Notes, the Senior Notes, and the amounts owed under
the York Avenue Loan Agreement, in each case, to the extent included as Interest
Expense during such period on a non-cash basis minus (f) amounts included in
Interest Expense for such period in respect of amortization of (i) closing fees
incurred in conjunction with this Agreement and (ii) interest accrued on amounts
payable on the unfunded senior management benefit plan of Parent and its
Subsidiaries, in each case, of or by Parent and its Subsidiaries on a
consolidated basis for such period.
“Fixed Charge Coverage Ratio” means, with respect to Parent and its
Subsidiaries, on a consolidated basis, for any four Fiscal Quarter period, the
ratio of (I) the sum of (a) EBITDA for each of such four Fiscal Quarters minus
(b) Capital Expenditures during such four Fiscal Quarters minus (c) cash income
taxes paid during such Fiscal Quarters net of income tax refunds to (II) the
aggregate Fixed Charges for such four Fiscal Quarters.
“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by any Sotheby Entity.
“Foreign Borrowers” has the meaning ascribed to it in the preamble to the
Agreement.
“Foreign Borrowing Availability” means, as of any date of determination, the
lesser of (a) an amount equal to (i) the Maximum Amount minus (ii) the aggregate
Revolving Loan then outstanding minus (iii) the aggregate Swing Line Loan then
outstanding and (b)(i) the lesser of (x) the Foreign Currency Subfacility Limit
and (y) the Foreign Borrowing Base as of such date minus (ii) the Dollar
Equivalent of the aggregate outstanding principal balance of the Revolving
Credit Advances and Swing Line Advances made to Foreign Borrowers as of such

A-19

--------------------------------------------------------------------------------




date minus (iii) the Dollar Equivalent of the aggregate Letter of Credit
Obligations incurred for the benefit of the Foreign Borrowers as of such date.
“Foreign Borrowing Base” means, as of any date of determination, an amount equal
to (a) 85% of the Available Foreign Art Loan Balance as of such date plus (b)
the Foreign Eligible Art Inventory Component as of such date plus (c) the
Foreign CNTA Component as of such date minus (d) Reserves established by Agent
at such time.
“Foreign CNTA Component” means, as of any date of determination, an amount equal
to the lesser of (i) 15% of Consolidated Net Tangible Assets as of the end of
the Fiscal Month preceding the last Fiscal Month for which Financial Statements
were required to be delivered, and (ii) $50,000,000, or such lower amount as
shall be specified by the Borrower Representative in the most recent Borrowing
Base Certificate.
“Foreign Collateral Documents” means the deeds of assignment and charge and
charges over shares executed by the Foreign Credit Parties, and all similar
agreements entered into by the Foreign Credit Parties guaranteeing payment of
the Obligations of the Foreign Borrowers, or granting a Lien upon property as
security for payment of the Secured Obligations of the Foreign Credit Parties.
“Foreign Credit Parties” means the Foreign Borrowers and the Foreign Subsidiary
Guarantors.
“Foreign Currency” means Sterling and Hong Kong Dollars.
“Foreign Currency Revolving Credit Advance” has the meaning ascribed to it in
Section 1.1(a)(i).
“Foreign Currency Subfacility Limit” means $100,000,000, as such amount may be
reduced pursuant to Section 1.3(a).
“Foreign Currency Lender” shall mean each Lender (a) designated in Annex J to
the Agreement or in the most recent Assignment Agreement executed by such Lender
as a “Foreign Currency Lender” or (b) that shall have become a Foreign Currency
Lender pursuant to Section 9.1(i).
“Foreign Eligible Art Inventory Component” means, as of any date of
determination, an amount equal to the lesser of (a) 30% of the value of Eligible
Art Inventory of the Foreign Borrowers as of such date, valued at the lower of
cost and market value (determined in accordance with GAAP), and (b) $50,000,000,
or such lower amount as shall be specified by the Borrower Representative in the
most recent Borrowing Base Certificate.
“Foreign Obligations Termination Date” means the date on which (a) all Loans to
the Foreign Borrowers have been indefeasibly repaid in full, (b) all other
Obligations of the Foreign Borrowers have been completely discharged, (c) all
Letter of Credit Obligations incurred on behalf of the Foreign Borrowers have
been cash collateralized, canceled or backed by standby

A-20

--------------------------------------------------------------------------------




letters of credit in accordance with Annex B and (d) the Commitment Termination
Date shall have occurred.
“Foreign Subsidiary” means any Subsidiary of Parent that is not a Domestic
Subsidiary.
“Foreign Subsidiary Guarantors” means, collectively, (a) each Subsidiary of
Parent organized under the laws of England that is not a Foreign Borrower or an
Immaterial Subsidiary and (b) each Sotheby Entity organized under the laws of
Hong Kong that is not a Foreign Borrower or an Immaterial Subsidiary and is a
direct Subsidiary of any Credit Party, in each case, that is a Credit Party on
the Restatement Effective Date or is required to become a Credit Party pursuant
to Section 5.14.
“Fronted Percentage” means, as of any date of determination, the percentage
obtained by dividing (a) the aggregate Commitments of the Non-Foreign Currency
Lenders as of such date by (b) aggregate Commitments of all Lenders as of such
date.
“Fronting Lender” means GE Capital, in its capacity as Fronting Lender, or its
successor appointed pursuant to Section 9.7(b).
“Fronting Lender Note” has the meaning ascribed to it in Section 1.1(a)(ii).
“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long term debt, revolving credit and short term debt extendible
beyond one year at the option of the debtor, and also including, in the case of
Borrowers, the Obligations and, without duplication, Guaranteed Indebtedness
consisting of guaranties of Funded Debt of other Persons.
“GAAP” means generally accepted accounting principles in the United States of
America consistently applied, as such term is further defined in Annex G to the
Agreement.
“GE Capital” means General Electric Capital Corporation, a Delaware corporation.
“General Intangibles” means all “general intangibles,” as such term is defined
in the Code, now owned or hereafter acquired by any Sotheby Entity, including
all right, title and interest that such Sotheby Entity may now or hereafter have
in or under any Contract, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefor and reissues,
extensions or renewals thereof, rights in Intellectual Property, interests in
partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know how,

A-21

--------------------------------------------------------------------------------




software, data bases, data, skill, expertise, experience, processes, models,
drawings, materials and records, goodwill (including the goodwill associated
with any Trademark or Trademark License), all rights and claims in or under
insurance policies (including insurance for fire, damage, loss and casualty,
whether covering personal property, real property, tangible rights or intangible
rights, all liability, life, key man and business interruption insurance, and
all unearned premiums), uncertificated securities, choses in action, deposit,
checking and other bank accounts, rights to receive tax refunds and other
payments, rights to receive dividends, distributions, cash, Instruments and
other property in respect of or in exchange for pledged Stock and Investment
Property, rights of indemnification, all books and records, correspondence,
credit files, invoices and other papers, including without limitation all tapes,
cards, computer runs and other papers and documents in the possession or under
the control of such Sotheby Entity or any computer bureau or service company
from time to time acting for such Sotheby Entity.
“Goods” means all “goods” as defined in the Code, now owned or hereafter
acquired by any Sotheby Entity, wherever located, including embedded software to
the extent included in “goods” as defined in the Code, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
“Guaranteed Indebtedness” means as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (including, without limitation, any obligation
described in Section 6.3(a)(vii)) (the “primary obligation”) of any other Person
(the “primary obligor”) in any manner, including any obligation or arrangement
of such Person to (a) purchase or repurchase any such primary obligation, (b)
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or (e)
indemnify the owner of such primary obligation against loss in respect thereof.
The amount of any Guaranteed Indebtedness at any time shall be deemed to be an
amount equal to the lesser at such time of (x) the stated or determinable amount
of the primary obligation in respect of which such Guaranteed Indebtedness is
incurred and (y) the maximum amount for which such Person may be liable pursuant
to the terms of the instrument embodying such Guaranteed Indebtedness, or, if
not stated or determinable, the maximum reasonably anticipated liability
(assuming full performance) in respect thereof.
“Guaranties” means, collectively, the Domestic Subsidiary Guaranty and any other
guaranty executed by any Guarantor in favor of Agent, for the benefit of Agent
and Lenders, in respect of all or a portion of the Obligations.

A-22

--------------------------------------------------------------------------------




“Guarantors” means the Domestic Subsidiary Guarantors, the Foreign Subsidiary
Guarantors and each other Person, if any, that executes a guaranty or other
similar agreement in favor of Agent, for the benefit of Agent and Lenders, in
connection with the transactions contemplated by the Agreement and the other
Loan Documents.
“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance” or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by product thereof, asbestos, polychlorinated biphenyls (PCB’s),
or any radioactive substance.
“ Hong Kong” means the Hong Kong Special Administrative Region of the People’s
Republic of China.
“Hong Kong Dollar Equivalent” means, with respect to any amount denominated in
Hong Kong Dollars, such amount of Hong Kong Dollars, and with respect to any
amount denominated in a currency other than Hong Kong Dollars, the amount of
Hong Kong Dollars, as of any date of determination, into which such other
currency (as the context may require) can be converted in accordance with
Section 1.18.
“Hong Kong Dollars” or “HK$” means the lawful currency of Hong Kong.
“Hong Kong Dollars Index Rate” means, for any day, the higher of (a) a floating
rate equal to the prime rate for Hong Kong Dollars quoted by The Hongkong and
Shanghai Banking Corporation Limited or such other financial institution as may
be selected by the Agent in consultation with the Borrower Representative from
time to time and (b) 1.00% per annum.
“Hong Kong Dollars LIBOR Rate” means, for each LIBOR Period with respect to a
LIBOR Loan denominated in Hong Kong Dollars, the rate designated as
“FIXING@11:00” (or any other designation which may from time to time replace
that designation or, if no such designation appears, the arithmetic average
(rounded upwards, if necessary, to the nearest 1/100 of 1%) of the displayed
rates for such LIBOR Period) for such LIBOR Period appearing under the heading
“HONG KONG INTERBANK OFFERED RATES (HK DOLLAR)” on page HKABHIBOR on Thompson
Reuters Services (or any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in Hong Kong Dollars in the Hong Kong
interbank market).  If the offered rate described in the foregoing sentence does
not exist, such rate will be the rate of interest per annum, as determined by
Agent (rounded upwards, if necessary, to the nearest 1/100 of 1%) at which
deposits of Hong Kong Dollars in immediately available funds are offered at
11:00 A.M. (Hong Kong time) on the first day of such LIBOR Period by major
financial institutions reasonably satisfactory to Agent in the Hong Kong
interbank market for a LIBOR Period of the applicable duration for the
applicable principal amount on such date of determination.

A-23

--------------------------------------------------------------------------------




“IEEPA” means the International Emergency Economic Power Act, 50 U.S.C. § 1701
et. seq.
“Immaterial Subsidiary” means (a) any Domestic Subsidiary or any Foreign
Subsidiary organized under the laws of England, in each case listed on
Disclosure Schedule (5.15), unless such entity shall have executed a Guaranty
and such Collateral Documents as Agent shall reasonably request or (b) for
purposes of Section 8.1(g) or (h), any Sotheby Entity that (i) is not a Credit
Party, (ii) owns assets having a book value of which the Dollar Equivalent is
less than $100,000 and (iii) had earnings during the most recently completed
Fiscal Year of which the Dollar Equivalent was less than $100,000.
“Impacted Lender” means any Lender that fails to provide Agent, within three (3)
Business Days following Agent’s written request, satisfactory assurance that
such Lender will not become a Non-Funding Lender.
“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred 6 months or more, but excluding
obligations to trade creditors incurred in the ordinary course of business that
are unsecured and not overdue by more than 6 months unless being contested in
good faith, (b) all reimbursement and other obligations with respect to letters
of credit, bankers’ acceptances and surety bonds, whether or not matured, (c)
all obligations evidenced by notes, bonds, debentures or similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations and the present value (discounted at the Dollar
Index Rate as in effect on the Restatement Effective Date) of future rental
payments under all synthetic leases, (f) all obligations of such Person under
commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (g) all obligations of
such Person under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates, in each case whether contingent or
matured, (h) all Indebtedness referred to above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property or other assets (including accounts
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness, and (i) the
Obligations.
“Indemnified Liabilities” has the meaning ascribed to it in Section 1.13.
“Indemnified Person” has the meaning ascribed to in Section 1.13.
“Index Rate Loan” means the Swing Line Loan or any portion of the Revolving Loan
bearing interest by reference to the Dollar Index Rate, the Sterling Index Rate
or the Hong Kong Index Rate, as applicable.

A-24

--------------------------------------------------------------------------------




“Insolvency Event” has the meaning ascribed to in Section 12.5.
“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by any Sotheby Entity, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.
“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.
“Intercompany Indebtedness” has the meaning ascribed to in Section 12.5.
“Interest Expense” means, with respect to any Person for any fiscal period, the
sum of (a) all interest, premium payments, debt discount, fees, charges and
related expenses in connection with borrowed money (excluding capitalized
interest) or in connection with the deferred purchase price of the assets, in
each case, to the extent treated as interest in accordance with GAAP and (b) the
portion of rent expense under Capital Leases that is treated as interest in
accordance with GAAP, in each case, of or by Parent and its Subsidiaries for
such fiscal period.
“Interest Income” means, with respect to Parent and its Subsidiaries, on a
consolidated basis, for any fiscal period, an amount equal to the consolidated
interest income of such Persons for such period, determined in accordance with
GAAP.
“Interest Payment Date” means (a) as to any Index Rate Loan, the first Business
Day of each month to occur while such Loan is outstanding, and (b) as to any
LIBOR Loan, the last day of the applicable LIBOR Period; provided, that in the
case of any LIBOR Period greater than three months in duration, interest shall
be payable at three-month intervals and on the last day of such LIBOR Period;
provided, further, that, in addition to the foregoing, each of (x) the date upon
which all of the Commitments have been terminated and the Loans have been paid
in full and (y) the Commitment Termination Date shall be deemed to be an
“Interest Payment Date” with respect to any interest that has then accrued under
the Agreement.
“Inventory” means all “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Sotheby Entity, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Sotheby Entity for sale or lease or are
furnished or are to be furnished under a contract of service, or that constitute
raw materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in such Sotheby Entity’s business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded software.
“Investment Property” means all “investment property” as such term is defined in
the Code now owned or hereafter acquired by any Sotheby Entity, wherever
located, including (i) all securities, whether certificated or uncertificated,
including stocks, bonds, interests in limited liability companies, partnership
interests, treasuries, certificates of deposit, and mutual fund

A-25

--------------------------------------------------------------------------------




shares; (ii) all securities entitlements of any Sotheby Entity, including the
rights of any Sotheby Entity to any securities account and the financial assets
held by a securities intermediary in such securities account and any free credit
balance or other money owing by any securities intermediary with respect to that
account; (iii) all securities accounts of any Sotheby Entity; (iv) all commodity
contracts of any Sotheby Entity; and (v) all commodity accounts held by any
Sotheby Entity.
“IRC” means the Internal Revenue Code of 1986 and all regulations promulgated
thereunder.
“IRS” means the Internal Revenue Service.
“Judgement Conversion Date” has the meaning ascribed to it in Section 1.19(a).
“Judgement Currency” has the meaning ascribed to it in Section 1.19(a).
“L/C Issuer” has the meaning ascribed to it in Annex B.
“L/C Sublimit” has the meaning ascribed to it in Annex B.
“Lenders” means GE Capital, the other Lenders named on the signature pages of
the Agreement and, if any such Lender shall decide to assign all or any portion
of the Obligations, such term shall include any assignee of such Lender. For the
avoidance of doubt, the term “Lenders” excludes Departing Lenders.
“Letter of Credit Fee” has the meaning ascribed to it in Annex B.
“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of Borrower Representative, whether direct or
indirect, contingent or otherwise, due or not due, in connection with the
issuance of Letters of Credit by GE Capital or another L/C Issuer or the
purchase of a participation as set forth in Annex B with respect to any Letter
of Credit. The amount of such Letter of Credit Obligations shall equal the
maximum amount that may be payable at such time or at any time thereafter by the
Lenders thereupon or pursuant thereto.
“Letters of Credit” means standby letters of credit issued for the account of
any Borrower (and any Subsidiary thereof that may be a co-applicant on any such
Letter of Credit) by any L/C Issuer, and bankers’ acceptances issued by any
Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.
“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the Code, now owned or hereafter acquired by any Sotheby Entity,
including rights to payment or performance under a letter of credit, whether or
not such Sotheby Entity, as beneficiary, has demanded or is entitled to demand
payment or performance.

A-26

--------------------------------------------------------------------------------




“LIBOR Business Day” means a Business Day on which banks in the City of London
(and, in the case of LIBOR Loans denominated in Hong Kong Dollars, in Hong Kong)
are generally open for interbank or foreign exchange transactions.
“LIBOR Loan” means any portion of the Revolving Loan bearing interest by
reference to a Dollar LIBOR Rate, a Sterling LIBOR Rate or a Hong Kong Dollars
LIBOR Rate, as applicable.
“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower Representative pursuant to the
Agreement and ending one, two or three months thereafter, as selected by
Borrower Representative’s irrevocable notice to Agent as set forth in Section
1.5(e); provided, that the foregoing provision relating to LIBOR Periods is
subject to the following:
(a)    if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless the result of such extension would be to carry such LIBOR
Period into another calendar month in which event such LIBOR Period shall end on
the immediately preceding LIBOR Business Day;
(b)    any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end two (2) LIBOR Business Days prior to such date;
(c)    any LIBOR Period that begins on the last LIBOR Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such LIBOR Period) shall end on the last LIBOR
Business Day of a calendar month; and
(d)    Borrower Representative shall select LIBOR Periods so that there shall be
no more than ten (10) separate LIBOR Loans in existence at any one time.
“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Sotheby Entity.
“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Code or comparable
law of any jurisdiction).
“Liquidity Amount” means, as of any date of determination, the sum of (a) the
Aggregate Borrowing Availability as of such date and (b) the Unrestricted Cash
Amount as of such date.

A-27

--------------------------------------------------------------------------------




“Liquidity Test Period” means the period (i) commencing on the initial date
during the Conversion Period on which Aggregate Borrowing Availability shall be
less than $50,000,000 and (ii) continuing until the end of the Conversion
Period.
“Liquidity Test Period Maximum Amount” means the aggregate outstanding principal
balance of the Revolving Loan as of the commencement of such Liquidity Test 
Period.
“Litigation” has the meaning ascribed to it in Section 3.13(a).
“Loan Account” has the meaning ascribed to it in Section 1.12.
“Loan Documents” means the Agreement, the Notes, the Collateral Documents, the
Contribution Agreement, the Master Standby Agreement, the Auction Guaranty Side
Letter, and all other agreements, instruments, documents and certificates
identified in the Closing Checklist executed and delivered to, or in favor of,
Agent or any Lenders and including all other fee letters, pledges, powers of
attorney, consents, assignments, contracts, notices, letter of credit agreements
and all other written matter whether heretofore, now or hereafter executed by or
on behalf of any Credit Party, or any employee of any Credit Party, and
delivered to Agent or any Lender in connection with the Agreement or the
transactions contemplated thereby. Any reference in the Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to the Agreement or such Loan Document as
the same may be in effect at any and all times such reference becomes operative.
“Loans” means the Revolving Loan and the Swing Line Loan.
“Local Law Collateral Documents” means, in respect of any property or asset
owned by the Borrowers or any other Credit Party, in each case contemplated to
be pledged by the terms of the Loan Documents for the benefit of the Secured
Parties, all documents reasonably necessary to grant and perfect, under the laws
of the jurisdiction of organization of such Credit Party (or a First-Tier
Foreign Subsidiary), the security interest granted or contemplated to be
granted, pursuant to the Loan Documents, together with an opinion of local
counsel qualified in such jurisdiction of organization or registration, as
applicable, in form and substance reasonably satisfactory to Agent.
“Mandatory Cost” is described in Schedule 1.5.
“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.
“Master Standby Agreement” means the Master Agreement for Standby Letters of
Credit dated as of the Closing Date among Borrowers, as Applicant(s), and GE
Capital, as issuer.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial or other condition of the Sotheby Entities
considered as a whole, (b) any Borrower’s ability to pay any of the Loans or any
of the other Obligations in accordance

A-28

--------------------------------------------------------------------------------




with the terms of the Agreement, (c) the Collateral (including Works of Art
securing repayment of Art Loans) or Agent’s Liens, on behalf of itself and the
other Secured Parties, on the Collateral or the priority of such Liens, or (d)
Agent’s or any Lender’s rights and remedies under the Agreement and the other
Loan Documents.
“Material Indebtedness Contracts” means, collectively, (a) the Convertible Note
Indenture and the Convertible Notes, (b) the Senior Note Indenture and the
Senior Notes, (c) the York Avenue Loan Agreement, and (d) any other contract,
agreement or other instrument to which any Sotheby Entity is a party evidencing
any Indebtedness or Guaranteed Indebtedness (other than the Obligations) of such
Sotheby Entity having a Dollar Equivalent in excess of $10,000,000 in the
aggregate (including (x) undrawn committed or available amounts and (y) amounts
owing to all creditors under any combined or syndicated credit arrangements).
“Maximum Amount” means, as of any date of determination, an amount equal to the
Commitment of all Lenders as of such date.
“Maximum Distribution Amount” has the meaning assigned to it in Section 6.13(g).
“Maximum Lawful Rate” has the meaning assigned to it in Section 1.5(f).
“Multiemployer Plan” means a “multiemployer plan” as defined in Sections 3(37)
or 4001(a)(3) of ERISA, and to which any Sotheby Entity or ERISA Affiliate is
making, is obligated to make or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.
“New Lender” has the meaning ascribed to it in Section 1.15(a)(ix).
“Non-Consignor Art Loan” means any Art Loan made by a Borrower with respect to
which the related Art Loan Debtor has not consigned any of the Works of Art
securing repayment of such Art Loan to the Borrower for sale.
“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and Agent has not
received a revocation in writing), to a Borrower, Agent, any Lender, or any L/C
Issuer or has otherwise publicly announced (and Agent has not received notice of
a public retraction) that such Lender believes it will fail to fund payments or
purchases of participations required to be funded by it under the Loan Documents
or one or more other syndicated credit facilities, (c) failed to fund, and not
cured, loans, participations, advances, or reimbursement obligations under one
or more other syndicated credit facilities, unless subject to a good faith
dispute, or (d) any Lender that has (i) become subject to a voluntary or
involuntary case under the Bankruptcy Code or any similar bankruptcy laws, (ii)
a custodian, conservator, receiver or similar official appointed for it or any
substantial part of such Person’s assets, or (iii) made a general assignment for
the benefit of creditors, been liquidated, or otherwise been adjudicated as, or
determined by any Governmental

A-29

--------------------------------------------------------------------------------




Authority having regulatory authority over such Person or its assets to be,
insolvent or bankrupt, and for clause (d), and Agent has determined that such
Lender is reasonably likely to fail to fund any payments required to be made by
it under the Loan Documents.
“Non-Foreign Currency Lender” shall mean each Lender designated in Annex J to
the Agreement or in the most recent Assignment Agreement executed by such Lender
as a “Non-Foreign Currency Lender”, unless such Lender shall have become a
Foreign Currency Lender pursuant to Section 9.1(k).
“Notes” means, collectively, the Revolving Notes, the Fronting Lender Note and
the Swing Line Notes.
“Notice of Conversion/Continuation” has the meaning ascribed to it in Section
1.5(e).
“Notice of Revolving Credit Advance” has the meaning ascribed to it in Section
1.1(a).
“Oatshare” has the meaning ascribed to it in the preamble to the Agreement.
“Oberon” has the meaning ascribed to it in the preamble to the Agreement.
“Obligation Currency” has the meaning ascribed to it in Section 1.19(a).
“Obligations” means all loans, advances, debts, liabilities and obligations for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by any Credit Party to Agent, any Lender
or any L/C Issuer, and all covenants and duties regarding such amounts, of any
kind or nature, present or future, whether or not evidenced by any note,
agreement, letter of credit agreement or other instrument, arising under the
Agreement or any of the other Loan Documents. This term includes all principal,
interest (including all interest that accrues after the commencement of any case
or proceeding by or against any Credit Party in bankruptcy, whether or not
allowed in such case or proceeding), Fees, expenses, attorneys’ fees and any
other sum chargeable to any Credit Party under the Agreement or any of the other
Loan Documents. This term does not include any Bank Product and Hedging
Obligations.
“Obligor” has the meaning ascribed to it in Section 12.5.
“O.E.C.D.” means the Organisation for Economic Co-operation and Development as
contemplated by the Convention on the Organisation for Economic Co-operation and
Development of December 14, 1960, as amended from time to time.
“OFAC” means the U.S. Department of Treasury’s Office of Foreign Asset Control.
“Overadvance” has the meaning ascribed to it in Section 1.1(a)(iii).

A-30

--------------------------------------------------------------------------------




“Parent” has the meaning ascribed to it in the preamble to the Agreement.
“Participant Register” has the meaning ascribed to it in Section 9.1(d).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Sotheby Entity granting any right with respect to any invention
on which a Patent is in existence.
“Patents” means all of the following in which any Sotheby Entity now holds or
hereafter acquires any interest: (a) all letters patent of the United States or
of any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State, or any other country, and (b) all reissues, continuations,
continuations in part or extensions thereof.
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56) (The USA PATRIOT Act).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means a Plan described in Section 3(2) of ERISA.
“Permitted Art Loan Country” means (a) the United States of America, (b)
England, (c) Wales, (d) Hong Kong and (e) any other country with respect to
which Agent, in its sole discretion in consultation with Lenders, shall have
determined (and notified the Borrowers in writing) that Works of Art securing
repayment of an Art Loan may be located in such country without causing such
Works of Art to fail to constitute Eligible Art Loan Collateral pursuant to
clause (c) of the definition thereof, it being understood that Agent may
withdraw such determination at any time in its sole discretion with respect to
any country (other than the United States of America, England, Wales and Hong
Kong) and thereafter such country shall not constitute a Permitted Art Loan
Country.
“Permitted Consignment” means a “consignment” (as defined in Section
9-102(a)(20) of the UCC) governed under the laws of the United States of America
(or any State thereof) of Art Inventory by a Borrower to a Person, with respect
to which consignment, such Borrower has taken all of the following actions:
(h)    conducted UCC searches against such Person in all applicable
jurisdictions;

A-31

--------------------------------------------------------------------------------




(i)    filed a UCC-1 financing statement in the applicable jurisdiction, naming
such Borrower as consignor and such Person as consignee, and providing an
adequate description of such Art Inventory for the collateral description;
(j)    if applicable, taken all actions required pursuant to, and otherwise
satisfied the requirements set forth in, Section 9-324(b) of the UCC in order to
maintain a security interest in such Art Inventory that has priority over all
conflicting security interests in such Art Inventory;
(k)    provided evidence to Agent, in form and substance reasonably satisfactory
to Agent, of such Borrower’s completion of the actions described in clauses (a)
through (c), as applicable, of this definition; and
(l)    taken any additional actions reasonably requested by Agent from time to
time with respect to such Art Inventory within ten (10) Business Days (or such
later date as Agent shall consent to in writing) of Agent’s request therefor in
order to protect the interests of Agent therein under all applicable laws.
“Permitted Convertible Note Transactions” means any of the following:
(a)    upon the conversion of any Convertible Notes in accordance with their
terms, (i) the issuance by Parent of common stock solely to the extent required
by the Convertible Notes Indenture, or (ii) the issuance by Parent of common
stock and payment by Parent of cash to the holders of such Convertible Notes in
an aggregate amount not in excess of the applicable conversion obligation;
provided, that the amount of cash payable under the foregoing clause (ii) shall
not exceed an amount equal to the aggregate outstanding principal amount of such
Convertible Notes plus the amount received by Parent from the Convertible Note
Hedge Counterparties upon such conversion;
(b)    the issuance by Parent of common stock to the Convertible Note Hedge
Counterparties (i) pursuant to the terms of the Convertible Note Warrants and
(ii) to the extent required by the Convertible Note Hedge Agreements;
(c)    (i) cash payments by Parent to the Convertible Note Hedge Counterparties
upon any termination of the Convertible Note Warrants in an amount not in excess
of that required by the Convertible Note Warrants and (ii) cash payments by
Parent to the Convertible Note Hedge Counterparties upon termination of the
Convertible Note Hedge Agreements; and
(d)    repayment of the outstanding principal balance of the Convertible Notes
in cash on the scheduled maturity date therefor or otherwise in accordance with
Section 6.3(b).
“Permitted Encumbrances” means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable or which
are being contested in accordance with Section 5.2(b); (b) pledges or deposits
of money securing statutory

A-32

--------------------------------------------------------------------------------




obligations under workmen’s compensation, unemployment insurance, social
security or public liability laws or similar legislation (excluding Liens under
ERISA); (c) pledges or deposits of money securing bids, tenders, contracts
(other than contracts for the payment of money) or leases to which any Sotheby
Entity is a party as lessee made in the ordinary course of business; (d)
inchoate and unperfected workers’, mechanics’ or similar liens arising in the
ordinary course of business, so long as such Liens attach only to Equipment,
Fixtures and/or Real Estate; (e) carriers’, warehousemen’s, suppliers’ or other
similar possessory liens arising in the ordinary course of business and securing
liabilities in an outstanding aggregate amount not in excess of a Dollar
Equivalent of $2,500,000 at any time, so long as such Liens attach only to
Inventory; (f) deposits securing, or in lieu of, surety, appeal or customs bonds
in proceedings to which any Sotheby Entity is a party; (g) any attachment or
judgment lien not constituting an Event of Default under Section 8.1(i); (h)
zoning restrictions, easements, licenses, or other restrictions on the use of
any Real Estate or other minor irregularities in title (including leasehold
title) thereto, so long as the same do not materially impair the use, value, or
marketability of such Real Estate; (i) any Lien in favor of a consignor on a
segregated deposit account established for the benefit of such consignor and
into which only proceeds of Works of Art consigned by such consignor to a
Sotheby Entity for sale (including such Sotheby’s Entity’s commissions on such
sales) are deposited; provided, that if such consignor is an Art Loan Debtor,
such Lien shall constitute a “Permitted Encumbrance” only if an agreement among
the applicable Borrower, such consignor and the applicable account bank
expressly states that amounts received in such deposit account shall be
transferred first, without any further consent of any Person, to the applicable
Borrower until the related Art Loan is repaid in full prior to any such amounts
being transferred to such consignor; (j) presently existing or hereafter created
Liens in favor of Agent, on behalf of Secured Parties, pursuant to the Loan
Documents; (k) other than with respect to any Blocked Account or Cash Collateral
Account, any lien or banker’s right of set-off or combination of accounts
arising by operation of law or in accordance with standard terms of banking; (l)
Liens expressly permitted under clauses (c) and (d) of Section 6.7 of the
Agreement, and (m) Liens arising in the ordinary course of business in favor of
consignors securing Works of Art of such consignors that are consigned to a
Sotheby Entity for sale.
“Permitted Inventory Country” means (a) the United States of America, (b)
England, (c) Wales, (d) Hong Kong and (e) any other country with respect to
which Agent, in its sole discretion in consultation with Lenders, shall have
determined (and notified the Borrowers in writing) that Art Inventory may be
located in such country without causing such Art Inventory to fail to constitute
Eligible Art Inventory pursuant to Section 1.7(c), it being understood that
Agent may withdraw such determination at any time in its sole discretion with
respect to any country (other than the United States, England, Wales and Hong
Kong) and thereafter such country shall not constitute a Permitted Inventory
Country.
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

A-33

--------------------------------------------------------------------------------




“Personal Data” shall have the same meaning set forth in the Data Protection
Laws.
“Plan” means, at any time, an “employee benefit plan”, as defined in Section
3(3) of ERISA, that any Sotheby Entity or ERISA Affiliate maintains, contributes
to or has an obligation to contribute to or has maintained, contributed to or
had an obligation to contribute to at any time within the past 7 years on behalf
of participants who are or were employed by any Sotheby Entity or ERISA
Affiliate. “Plan” shall not include any pension or retirement plan or
arrangement operating in the United Kingdom.
“Proceeds” means “proceeds,” as such term is defined in the Code, including (a)
any and all proceeds of any insurance, indemnity, warranty or guaranty payable
to any Sotheby Entity from time to time with respect to any of the Collateral,
(b) any and all payments (in any form whatsoever) made or due and payable to any
Sotheby Entity from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any Governmental Authority (or any Person acting under color of
governmental authority), (c) any claim of any Sotheby Entity against third
parties (i) for past, present or future infringement of any Patent or Patent
License, or (ii) for past, present or future infringement or dilution of any
Copyright, Copyright License, Trademark or Trademark License, or for injury to
the goodwill associated with any Trademark or Trademark License, (d) any
recoveries by any Sotheby Entity against third parties with respect to any
litigation or dispute concerning any of the Collateral including claims arising
out of the loss or nonconformity of, interference with the use of, defects in,
or infringement of rights in, or damage to, Collateral, (e) all amounts
collected on, or distributed on account of, other Collateral, including
dividends, interest, distributions and Instruments with respect to Investment
Property and pledged Stock, and (f) any and all other amounts, rights to payment
or other property acquired upon the sale, lease, license, exchange or other
disposition of Collateral and all rights arising out of Collateral.
“Prohibited Person” means any Person:
(a)    listed in the Annex to, or otherwise subject to the provisions of, the
Executive Order;
(b)    that is owned or controlled by, or acting for or on behalf of, any person
or entity that is listed in the Annex to, or is otherwise subject to the
provisions of, the Executive Order;
(c)    with whom Agent or any Lender is prohibited from dealing or otherwise
engaging in any transaction by any terrorism or money laundering legal
requirements, including the PATRIOT Act and the Executive Order;
(d)    that commits, threatens or conspires to commit or supports “terrorism” as
defined in the Executive Order;
(e)    that is named as a “specifically designated national (SDN)” on the most
current list published by OFAC at its official website
(http://www.treas.gov.ofac/

A-34

--------------------------------------------------------------------------------




t11sdn.pdf) or at any replacement website or other replacement official
publication of such list or is named on any other U.S. or foreign government or
regulatory list issued after September 11, 2001;
(f)    that is covered by IEEPA, OFAC or any other law, regulation or executive
order relating to the imposition of economic sanctions against any country,
region or individual pursuant to United States law or United Nations resolution;
or
(g)    that is an affiliate (including any principal, officer, immediate family
member or close associate) of a person or entity described in one or more of
clauses (a) – (f) of this definition.
“Projections” means Parent’s forecasted consolidated: (a) balance sheets; (b)
profit and loss statements; and (c) cash flow statements, in each case prepared
on a basis consistent with the historical Financial Statements of Parent,
together with appropriate supporting details and a statement of underlying
assumptions.
“Pro Rata Share” means with respect to all matters relating to any Lender, (A)
prior to the Commitment Termination Date, the percentage obtained by dividing
(i) the Commitment of that Lender by (ii) the aggregate Commitments of all
Lenders, and (B) on and after the Commitment Termination Date, the percentage
obtained by dividing (i) the sum of (a) Dollar Equivalent of the aggregate
outstanding principal balance of the Loans held by that Lender and (b) if such
Lender is a Non-Foreign Currency Lender, the Dollar Equivalent of the aggregate
outstanding principal balance of the participation interests purchased by such
Lender from the Fronting Lender by (ii) the sum of (a) the Dollar Equivalent of
the outstanding principal balance of the Loans held by all Lenders and (b) the
Dollar Equivalent of the aggregate outstanding principal balance of the
participation interests purchased by all Non-Foreign Currency Lenders from the
Fronting Lender, in each case as any such percentages may be adjusted by
assignments permitted pursuant to Section 9.1 or other adjustments to the
Commitments pursuant to the Agreement.
“Protected Party” means a Lender which is or will be, for or on account of Tax,
subject to any liability or required to make any payment in relation to a sum
received or receivable (or any sum deemed for the purposes of Tax to be received
or receivable) under any Loan Document.
“Qualified Assignee” means (a) any Lender, any Affiliate of any Lender and, with
respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any commercial bank, savings and
loan association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act of 1933) which
extends credit or buys loans as one of its businesses, including insurance
companies, mutual funds, lease financing companies and commercial finance
companies, in each case, which has a rating of BBB or higher from S&P and a
rating of Baa2 or higher from Moody’s at the date that it becomes a Lender and
which, through its applicable lending office, is capable of lending to

A-35

--------------------------------------------------------------------------------




Borrowers without the imposition of any withholding or similar taxes; provided,
that, except as otherwise agreed by Agent, no Person proposed to become a Lender
after the Closing Date and determined by Agent to be acting in the capacity of a
vulture fund or distressed debt purchaser shall be a Qualified Assignee, and,
unless otherwise agreed by Agent, no Person or Affiliate of such Person proposed
to become a Lender after the Closing Date and that holds Convertible Notes,
Senior Notes or Stock issued by any Sotheby Entity shall be a Qualified
Assignee.
“Qualifying Lender” means:
(i)
in respect of a payment made by a U.K. Credit Party, a Lender which is
beneficially entitled to interest or other amounts payable to that Lender in
respect of an advance under this Agreement or the other Loan Documents and is:

(A)    a Lender:
(1)    in respect of an advance made under this Agreement or the other Loan
Documents by a Person that was a bank (as defined for the purpose of Section 879
of the Income Tax Act 2007) at the time that that advance was made and which is
a bank (as defined for the purpose of section 879 of the Income Tax Act 2007)
and would be within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance apart from Section 18A of
the Corporation Tax Act 2009; or
(2)    in respect of an advance made under this Agreement or the other Loan
Documents by a Person that was a bank (as defined for the purpose of Section 879
of the Income Tax Act 2007) at the time that that advance was made and which is
within the charge to United Kingdom corporation tax as respects any payments of
interest made in respect of that advance; or
(B)
a Lender which is:

(1)
a company resident in the United Kingdom for United Kingdom tax purposes;

(2)
a partnership each member of which is:

(a)    a company resident in the United Kingdom for United Kingdom tax purposes;
or
(b)    a company not so resident in the United Kingdom which carries on a trade
in the United

A-36

--------------------------------------------------------------------------------




Kingdom through a permanent establishment and which brings into account in
computing its chargeable profits (within the meaning of section 19 of the
Corporation Tax Act 2009) the whole of any share of interest (or other amounts)
payable in respect of that advance that falls to it by reason of Part 17 of the
Corporation Tax Act 2009;
(3)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing its chargeable profits
(within the meaning of section 19 of the Corporation Tax Act 2009); or

(C)
a Treaty Lender.

(ii)
in respect of a payment made by a Domestic Credit Party, a Lender which is:

(A)
created or organized under the laws of the United States of America or of any
state (including the District of Columbia) thereof; provided, that such Lender
has delivered (in a timely fashion and without undue delay and from time to time
thereafter upon the reasonable request of Borrowers or Agent, shall deliver) to
Borrower Representative and Agent two original copies of IRS Form W-9 (or
successor form) properly prepared and executed;

(B)
a Treaty Lender with respect to the United States of America that is entitled to
receive payments under any Loan Document without deduction or withholding of any
United States federal income Taxes, provided such Lender has delivered (in a
timely fashion and without undue delay and from time to time thereafter upon the
reasonable request of Borrowers or Agent, shall deliver) to Borrower
Representative and Agent two duly completed original copies of IRS Form W-8BEN
(or any successor form) providing that it is a resident of a foreign country
with which the United States of America has an income tax treaty and claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party and a complete exemption from U.S. withholding tax under such
treaty; or

(C)
entitled to receive payments under any Loan Document without deduction or
withholding of any United States federal income Taxes as a result of such
payments being effectively connected with the conduct by such Lender of a trade
or business within the


A-37

--------------------------------------------------------------------------------




United States of America, provided such Lender has delivered (in a timely
fashion and without undue delay and from time to time thereafter upon the
reasonable request of Borrowers or Agent, shall deliver) to the Credit Party
Representative and Agent two original copies of either (1) IRS Form W-8ECI (or
any successor form) certifying that the payments made pursuant to any Loan
Document are effectively connected with the conduct by that Lender of a trade or
business within the United States of America or (2) such other applicable form
prescribed by the IRS certifying as to such Lender’s entitlement to exemption
from United States withholding tax with respect to all payments to be made to
such Lender under any Loan Document.
(iii)     in respect of a payment made by a Credit Party organized under the
laws of Hong Kong, a Lender which is:


(A)
created or organized under the laws of Hong Kong or a company that is resident
in Hong Kong for Hong Kong tax purposes;



(B)
a Treaty Lender with respect to Hong Kong that is entitled to receive payments
under any Loan Document without deduction or withholding of any Hong Kong
profits taxes;



(C)
entitled to receive payments under any Loan Document without deduction or
withholding of any Hong Kong profits taxes, provided such Lender has delivered
(in a timely fashion and without undue delay and from time to time upon the
reasonable request of Borrowers and Agent, shall deliver) to the Borrower
Representative and Agent any applicable forms certifying to such Lender’s
entitlement to exemption from Hong Kong withholding tax with respect to all
payments to be made to such Lender under any Loan Document.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrowers and Agent in writing of its
legal inability to do so.
“Qualified Plan” means a Pension Plan that is intended to be tax qualified under
Section 401(a) of the IRC.
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by a Sotheby Entity that is a
rate swap, basis swap, forward rate transaction, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap

A-38

--------------------------------------------------------------------------------




transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, or equity
prices.
“Real Estate” has the meaning ascribed to it in Section 3.6.
“Refunded Dollar Swing Line Loan” has the meaning ascribed to it in Section
1.1(b)(iii).
“Refunded Foreign Currency Swing Line Loan” has the meaning ascribed to it in
Section 1.1(b)(iv).
“Related Person” has the meaning ascribed to it in Annex C.
“Relationship Bank” has the meaning ascribed to it in Annex C.
“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment.
“Register” has the meaning ascribed to it in Section 9.1(b).
“Replacement Lender” has the meaning ascribed to it in Section 1.16(d).
“Repurchase” means a repurchase by Parent of the Stock of Parent on any date.
“Repurchase Period” means the period of time during which a Repurchase or a
series of Repurchases may occur, as reflected in a written notice thereof from
Parent to Agent pursuant to Section 6.13(f).
“Requisite Lenders” means Lenders having, in the aggregate, (a) more than 50% of
the Commitments of all Lenders, or (b) if the Commitments have been terminated,
interests in the Outstandings constituting greater than 50% of (i) the aggregate
outstanding amount of all Loans held by the Lenders and (ii) the aggregate
outstanding amount of all participation interests purchased by all Non-Foreign
Currency Lenders from the Fronting Lender.
“Reserves” means the Due-to-Consignor Reserve and such other reserves against
Eligible Art Loans, Eligible Art Inventory, Domestic Borrowing Availability or
Foreign Borrowing Availability that Agent may, in its sole reasonable credit
judgment, establish from time to time. Without limiting the generality of the
foregoing, Reserves established to ensure the payment of accrued Interest
Expenses, Indebtedness, Bank Product and Hedging Obligations or other scheduled
liabilities shall be deemed to be a reasonable exercise of Agent’s credit
judgment. For purposes of clarity, Agent will not be required at any time to
obtain any approval from any Sotheby Entity, any Lenders or any other Person(s)
for the establishment, modification or elimination of any Reserves (other than
the Due-to-Consignor Reserve).
“Restatement Effective Date” means December 19, 2012.

A-39

--------------------------------------------------------------------------------




“Restricted Payment” means, with respect to any Sotheby Entity (a) the
declaration or payment of any dividend or the incurrence of any liability to
make any other payment or distribution of cash or other property or assets in
respect of Stock; (b) any payment on account of the purchase, redemption,
defeasance, sinking fund or other retirement of such Sotheby Entity’s Stock or
any other payment or distribution made in respect thereof, either directly or
indirectly; (c) any payment made to redeem, purchase, repurchase or retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire Stock of such Sotheby Entity now or hereafter outstanding; (d) any
payment of a claim for the rescission of the purchase or sale of, or for
material damages arising from the purchase or sale of, any shares of such
Sotheby Entity’s Stock or of a claim for reimbursement, indemnification or
contribution arising out of or related to any such claim for damages or
rescission; (e) any payment, loan, contribution, or other transfer of funds or
other property to any Stockholder of Parent other than (i) payments of
compensation in the ordinary course of business to Stockholders who are
employees of such Person and (ii) payments made in connection with the
consignment of property for sale in the ordinary course of business; and (f) any
payment of management fees (or other fees of a similar nature) by a Borrower or
Guarantor to any Stockholder of such Person or its Affiliates that is not a
Borrower or Guarantor unless (i) such fees are paid in the ordinary course of
business of such Borrower or Guarantor, as applicable, and (ii) such payment is
not made following the occurrence and during the continuance of an Event of
Default.
“Retiree Welfare Plan” means, at any time, a welfare plan (within the meaning of
Section 3(1) of ERISA) that provides for continuing coverage or benefits for any
participant or any beneficiary of a participant after such participant’s
termination of employment, other than continuation coverage provided pursuant to
Section 4980B of the IRC or other similar state law and at the sole expense of
the participant or the beneficiary of the participant.
“Revolving Credit Advance” means either a Dollar Revolving Credit Advance or a
Foreign Currency Revolving Credit Advance.
“Revolving Loan” and “Revolving Loan Outstandings” mean, at any time, the sum of
(i) the Dollar Equivalent of the aggregate amount of Revolving Credit Advances
outstanding to the Borrowers plus (ii) the Dollar Equivalent of the aggregate
Letter of Credit Obligations incurred on behalf of the Borrowers. Unless the
context otherwise requires, references to the outstanding principal balance of
the Revolving Loan shall include the outstanding balance of Letter of Credit
Obligations.
“Revolving Note” has the meaning ascribed to it in Section 1.1(a)(ii).
“Secured Obligations” means, collectively, (i) the Obligations and (ii) the Bank
Product and Hedging Obligations.
“Secured Parties” means the holders of the Secured Obligations from time to time
(including, without limitation, each holder of Bank Product and Hedging
Obligations and their respective assignees).

A-40

--------------------------------------------------------------------------------




“Senior Note Indenture” means that certain Indenture, dated as of September 27,
2012, governing the Senior Notes.
“Senior Notes” means Parent’s 5.25% Senior Notes due October 1, 2022, in an
aggregate principal amount outstanding on the date hereof of $300,000,000,
issued pursuant to the Senior Note Indenture.
“SFS California” has the meaning ascribed to it in the preamble to the
Agreement.
“SFS Inc.” has the meaning ascribed to it in the preamble to the Agreement.
“SFS Ltd.” has the meaning ascribed to it in the preamble to the Agreement.
“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by any Sotheby Entity, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.
“Solvent” means (i) with respect to any Person other than a Foreign Subsidiary
organized under the laws of England or Hong Kong, on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person;
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital and (ii) with respect to any Foreign Subsidiary
organized under the laws of England or Hong Kong, on a particular date, (a) such
Foreign Subsidiary is unable, or has admitted its inability, to pay its debts as
they fall due, has suspended making payments on any of its debts or, by reason
of actual or anticipated financial difficulties, has commenced negotiations with
one or more of its creditors with a view to rescheduling any of its
indebtedness, (b) the value of the assets of such Foreign Subsidiary is less
than its liabilities (taking into account contingent and prospective
liabilities) or (c) a moratorium has been declared in respect of any
indebtedness of such Foreign Subsidiary. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.
“Sotheby Entity” means any Borrower or any Subsidiary of any Borrower, and
“Sotheby Entities” shall mean all such Persons, collectively.
“Sotheby’s Deferred Benefits Compensation Plan” means the Sotheby’s Deferred
Benefits Compensation Plan, dated as of January 1, 2007.

A-41

--------------------------------------------------------------------------------




“Sotheby’s H.K.” has the meaning ascribed to it in the preamble to the
Agreement.
“Sotheby’s, Inc.” has the meaning ascribed to it in the preamble to the
Agreement.
“Sotheby’s U.K.” has the meaning ascribed to it in the preamble to the
Agreement.
“SPTC Delaware” means SPTC Delaware LLC, a Delaware limited liability company,
and each other “Eligible SPV” (as such term is defined in the SPTC Delaware
Trademark License Agreement).
“SPTC Delaware Trademark License Agreement” means the Trademark License
Agreement dated as of February 17, 2004 and entered into by and among SPTC,
Inc., as licensor, Parent, as guarantor, Monticello Licensee Corporation, as
licensee, and Cendant Corporation, as guarantor.
“Sterling” or “£” means the lawful currency of Great Britain and Northern
Ireland.
“Sterling Equivalent” means, with respect to any amount denominated in Sterling,
such amount of Sterling, and with respect to any amount denominated in a
currency other than Sterling, the amount of Sterling, as of any date of
determination, into which such other currency (as the context may require) can
be converted in accordance with Section 1.18.
“Sterling Index Rate” means, for any day, the higher of (a) a floating rate
equal to the rate publicly quoted from time to time by The Wall Street Journal
as the “prime rate” for Britain (or, if The Wall Street Journal ceases quoting a
rate of the type described, the prime rate for Sterling generally posted by
Britain’s largest banks) and (b) 1.00% per annum. Each change in any interest
rate provided for in the Agreement based upon the Sterling Index Rate shall take
effect at the time of such change in the Sterling Index Rate.
“Sterling LIBOR Rate” means for each LIBOR Period with respect to a LIBOR Loan
denominated in Sterling, the offered rate per annum for deposits of Sterling for
such LIBOR Period that appears on the appropriate page of such service which
displays the British Bankers’ Association Interest Settlement Rates for deposits
in Sterling (or any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in Sterling in the London interbank
market) as of 11:00 A.M. (London, England time) on the first day of such LIBOR
Period. If the offered rate described in the foregoing sentence does not exist,
such rate will be the rate of interest per annum, as determined by Agent
(rounded upwards, if necessary, to the nearest 1/100 of 1%) at which deposits of
Sterling in immediately available funds are offered at 11:00 A.M. (London,
England time) on the first day of such LIBOR Period by major financial
institutions reasonably satisfactory to Agent in the London

A-42

--------------------------------------------------------------------------------




interbank market for a LIBOR Period of the applicable duration for the
applicable principal amount on such date of determination.
“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11 1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).
“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.
“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner. Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
a Borrower. Notwithstanding the foregoing, the York Avenue Owner shall not be
deemed to be a Subsidiary of Parent or any of its Subsidiaries for purposes of
this Agreement other than with respect to Section 4, Section 6.10, Sections
8.1(e), (g), (h) and (i) and Annex E and Annex G.
“Supermajority Lenders” means Lenders having (a) 75.0% or more of the
Commitments of all Lenders, or (b) if the Commitments have been terminated,
interests in the Outstandings constituting 75.0% or more of (i) the aggregate
outstanding amount of the Loans held by the Lenders and (ii) the aggregate
outstanding amount of all participation interests purchased by all Non-Foreign
Currency Lenders from the Fronting Lender.
“Supporting Obligations” means all “supporting obligations” as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.
“Swing Line Advance” has the meaning ascribed to it in Section 1.1(b)(i).
“Swing Line Availability” means, as of any date of determination, the least of
(a) the Swing Line Commitment, (b) the Maximum Amount minus the aggregate
Revolving Loan then outstanding and (c) an amount equal to (i) the Domestic
Borrowing Base as of such date minus (ii) the aggregate outstanding principal
balance of the Revolving Credit Advances made to

A-43

--------------------------------------------------------------------------------




the Domestic Borrowers as of such date minus (iii) the Dollar Equivalent of the
aggregate Letter of Credit Obligations incurred on behalf of the Domestic
Borrowers as of such date.
“Swing Line Commitment” means, as to the Swing Line Lender, the commitment of
the Swing Line Lender to make Swing Line Advances as set forth on Annex J to the
Agreement, which commitment constitutes a subfacility of the Commitment of the
Swing Line Lender.
“Swing Line Lender” means GE Capital.
“Swing Line Loan” means, as the context may require, at any time, the aggregate
amount of Swing Line Advances outstanding to any Borrower or to all Borrowers.
“Swing Line Note” has the meaning ascribed to it in Section 1.1(b)(ii).
“Swiss Franc” means the lawful currency of Switzerland.
“Tax” means taxes, levies, imposts, deductions, Charges or withholdings imposed
by any Governmental Authority, and all liabilities with respect thereto.
“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest or other amounts payable to that Lender under this
Agreement or the other Loan Documents is:
(a)    a company resident in the United Kingdom for United Kingdom tax purposes;
(b)    a partnership each member of which is (i) a company so resident in the
United Kingdom or (ii) a company not so resident in the United Kingdom which
carries on a trade in the United Kingdom through a permanent establishment and
which brings into account in computing its chargeable profits (within the
meaning of section 19 of the Corporation Tax Act 2009) the whole of any share of
that interest or other amount payable that falls to it by reason of Part 17 of
the Corporation Tax Act 2009; or
(c)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account that interest or other amount payable in computing the chargeable
profits (within the meaning of section 19 of the Corporation Tax Act 2009) of
that company.
“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Tax.
“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under any Loan Document.
“Tax Payment” means either the increase in a payment made by a Credit Party to a
Lender under Section 1.15(a) or a payment under Section 1.15(b).

A-44

--------------------------------------------------------------------------------




“Termination Date” means the date on which (a) the Loans have been indefeasibly
repaid in full, (b) all other Obligations under the Agreement and the other Loan
Documents have been completely discharged, (c) all Letter of Credit Obligations
have been cash collateralized, canceled or backed by standby letters of credit
in accordance with Annex B, and (d) the Commitment Termination Date shall have
occurred.
“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan), that is
subject to Title IV of ERISA or Section 412 of the IRC, and that any Sotheby
Entity or ERISA Affiliate maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of them.
“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Sotheby Entity granting any right to use any
Trademark.
“Trademark Security Agreements” means the Trademark Security Agreements made in
favor of Agent, on behalf of Lenders, by each applicable Credit Party.
“Trademarks” means all of the following now owned or hereafter existing or
adopted or acquired by any Sotheby Entity: (a) all trademarks, trade names,
corporate names, business names, trade styles, service marks, logos, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof; (b) all reissues, extensions
or renewals thereof; and (c) all goodwill associated with or symbolized by any
of the foregoing.
“Transfer Account” has the meaning ascribed thereto in Annex C.
“Treaty” has the meaning ascribed to it in the definition of “Treaty State”.
“Treaty Lender” means a Lender which:
(a)    is treated as a resident of a Treaty State for the purposes of a Treaty;
(b)    in the case of a U.S. source interest payment made by a Domestic Credit
Party, is the beneficial owner of the payment within the meaning of the income
tax treaty between the United States and the country of the Lender’s residence
referred to in clause (a) above and meets the requirement of the provisions
dealing with limitation on benefits if such treaty contains such a provision;
and
(c)    does not carry on a business in the jurisdiction in which the applicable
Credit Party is resident through a permanent establishment with which that
Lender’s participation in the Loans is effectively connected.

A-45

--------------------------------------------------------------------------------




“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom or the United States of America (as the case
may be) which makes provision for full exemption from tax imposed by the United
Kingdom or, as the case may be, the United States of America, on interest.
“UCC” means the Uniform Commercial Code as in effect from time to time in each
applicable jurisdiction.
“U.K. Borrowers” has the meaning ascribed thereto in the preamble to the
Agreement.
“U.K. Credit Parties” means, collectively, the U.K. Borrowers and the U.K.
Subsidiary Guarantors.
“U.K. Non-Bank Lender” means where a Lender becomes a party to this Agreement
after the Closing Date, a Lender that gives a Tax Confirmation in the Assignment
Agreement that it executes on becoming a party to this Agreement.
“U.K. Pension Plans” has the meaning ascribed to it in Section 3.12(c).
“U.K. Subsidiary Guarantors” means each Subsidiary of Parent organized under the
laws of England that is not a U.K. Borrower or an Immaterial Subsidiary, and is
a Credit Party on the Restatement Effective Date or is required to become a
Credit Party pursuant to Section 5.14.
“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such Title
IV Plan, and (b) for a period of five (5) years following a transaction which
might reasonably be expected to be covered by Section 4069 of ERISA, the
liabilities (whether or not accrued) that could be avoided by any Sotheby Entity
or any ERISA Affiliate as a result of such transaction.
“Unhedged Domestic Art Loan” means an Eligible Art Loan owned by a Domestic
Borrower (i) that is denominated in Sterling, Canadian Dollars, Euros or Swiss
Francs and (ii) unless Agent shall otherwise agree, with respect to which such
Domestic Borrower shall not have entered into a Rate Management Transaction
reasonably acceptable to Agent (x) having a notional amount substantially equal
to the outstanding principal balance of such Art Loan at all times until the
maturity of such Art Loan and (y) directly mitigating the risk associated with
changes in the exchange rate between the currency in which such Art Loan is
denominated and Dollars at all times until the maturity of such Art Loan.
“Unhedged Hong Kong Art Loan” means an Eligible Art Loan owned by Sotheby’s H.K.
(i) that is denominated in Dollars, Canadian Dollars, Euros or Swiss Francs and
(ii) unless Agent shall otherwise agree, with respect to which Sotheby’s H.K.
shall not have

A-46

--------------------------------------------------------------------------------




entered into a Rate Management Transaction reasonably acceptable to Agent (x)
having a notional amount substantially equal to the outstanding principal
balance of such Art Loan at all times until the maturity of such Art Loan and
(y) directly mitigating the risk associated with changes in the exchange rate
between the currency in which such Art Loan is denominated and Hong Kong Dollars
at all times until the maturity of such Art Loan.
“Unhedged U.K. Art Loan” means an Eligible Art Loan owned by a U.K. Borrower (i)
that is denominated in Dollars, Canadian Dollars, Euros or Swiss Francs and (ii)
unless Agent shall otherwise agree, with respect to which such U.K. Borrower
shall not have entered into a Rate Management Transaction reasonably acceptable
to Agent (x) having a notional amount substantially equal to the outstanding
principal balance of such Art Loan at all times until the maturity of such Art
Loan and (y) directly mitigating the risk associated with changes in the
exchange rate between the currency in which such Art Loan is denominated and
Sterling at all times until the maturity of such Art Loan.
“Unrestricted Cash Amount” means, as of any date of determination, the greater
of (a) zero and (b) the aggregate amount of cash of the Credit Parties as of
such date (determined in accordance with GAAP), excluding (without duplication)
any cash (i) owing to consignors in respect of Works of Art consigned by such
Persons to the Credit Parties for sale, (ii) subject to a Lien (or held in a
deposit or securities account subject to a Lien) in favor of any Person other
than Agent and (iii) subject to any restriction on withdrawal from the deposit
or securities account in which such cash is being held.
“Usage” means, as of any date, an amount (stated as a percentage) equal to (a)
the outstanding principal balance of the Revolving Loan and Swing Line Loan as
of the end of the preceding Business Day (after giving effect to Advances funded
or Letters of Credit incurred, or any payments made, on such preceding Business
Day) divided by (b) the Maximum Amount.
“VAT” means the Tax imposed by the Value Added Tax 1994 together with any
similar sales or turnover taxes whether in the United Kingdom or elsewhere.
“Venture Loan” means an Art Loan made to finance the purchase of a Work of Art
in conjunction with a dealer, which art is being purchased for resale pursuant
to a profit and loss sharing agreement with the dealer.
“Ventures LLC” has the meaning ascribed to it in the preamble to the Agreement.
“Welfare Plan” means a Plan described in Section 3(1) of ERISA.
“Work of Art” shall mean any item of Goods of a type purchased, sold, taken as
collateral for an Art Loan, or consigned to the Credit Parties for sale, in each
case in the ordinary course of the Credit Parties’ business.
“Working Time Regulations” means the Working Time Regulations 1998 (as amended)
of the United Kingdom implementing the Council Directive 93/104/EC and Council
Directive 94/33/EC of the European Union.

A-47

--------------------------------------------------------------------------------




“York Avenue Lease” means that certain Lease, dated February 7, 2003, between
York Avenue Owner (as successor to 1334 York Avenue L.P.), as landlord, and
Sotheby’s, Inc., as tenant, as amended, restated, supplemented or otherwise
modified from time to time.
“York Avenue Lease Documents” means the York Avenue Lease, the York Avenue
Guaranty and each document executed in connection therewith or otherwise related
thereto.
“York Avenue Lease Guaranty” means that certain Guaranty of Lease, dated as of
February 7, 2003, between Parent and York Avenue Owner (as successor to 1334
York Avenue L.P.), as amended, restated, supplemented or otherwise modified from
time to time.
“York Avenue Lender” means the “Lender” as defined in the York Avenue Loan
Agreement.
“York Avenue Loan Agreement” means that certain Loan Agreement, dated as of June
22, 2005, between the York Avenue Owner (as successor to 1334 York Avenue L.P.)
and Bank of America, N.A., as amended, restated, supplemented or otherwise
modified from time to time.
“York Avenue Loan Documents” means the York Avenue Loan Agreement and all
documents executed in connection therewith or otherwise related thereto.
“York Avenue Owner” means 1334 York Avenue L.L.C.
Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth in Annex G. All other undefined
terms contained in any of the Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein; in the event that any term is defined differently in
different Articles or Divisions of the Code, the definition contained in Article
or Division 9 shall control. Unless otherwise specified, references in the
Agreement or any of the Appendices to a Section, subsection or clause refer to
such Section, subsection or clause as contained in the Agreement. The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
the Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular section, subsection or clause contained in the Agreement
or any such Annex, Exhibit or Schedule. Unless the context requires otherwise,
any definition of or reference to any agreement, instrument or other document
herein shall be construed as referring to such agreement, instrument or other
document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth in any of the Loan Documents).
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective

A-48

--------------------------------------------------------------------------------




successors and assigns (to the extent and only to the extent permitted by the
Loan Documents) or, in the case of governmental Persons, Persons succeeding to
the relevant functions of such Persons; and all references to statutes and
related regulations shall include any amendments of the same and any successor
statutes and regulations. Whenever any provision in any Loan Document refers to
the knowledge (or an analogous phrase) of any Sotheby Entity, such words are
intended to signify that such Sotheby Entity has actual knowledge or awareness
of a particular fact or circumstance or that such Sotheby Entity, if it had
exercised reasonable diligence, would have known or been aware of such fact or
circumstance. Unless otherwise set forth therein, for purposes of Section 1.15
(and the definitions of the capitalized terms used therein), a reference to
“determines” or “determined” shall mean a determination made in the absolute
discretion of the person making the determination.



A-49

--------------------------------------------------------------------------------




ANNEX B (Section 1.2)
to
CREDIT AGREEMENT

LETTERS OF CREDIT
(a)    Issuance. Subject to the terms and conditions of the Agreement, Agent and
Lenders agree to incur, from time to time prior to the Commitment Termination
Date, upon the request of Borrower Representative on behalf of the applicable
Borrower (and any Subsidiary that may be a co-applicant therewith) and for such
Borrower’s (and such Subsidiary’s, as applicable) account, Letter of Credit
Obligations by causing Letters of Credit denominated in Dollars, Sterling,
Euros, Swiss Francs, Hong Kong Dollars or any Alternative L/C Currency to be
issued by GE Capital or a Subsidiary thereof or a bank or other legally
authorized Person selected by or acceptable to Agent in its sole discretion
(each, an “L/C Issuer”) for such Domestic Borrower’s account and guaranteed by
Agent; provided, that if the L/C Issuer is a Lender, then such Letters of Credit
shall not be guaranteed by Agent but rather each Lender shall, subject to the
terms and conditions hereinafter set forth, purchase (or be deemed to have
purchased) risk participations in all such Letters of Credit issued with the
written consent of Agent, as more fully described in paragraph (b)(ii) below.
The Dollar Equivalent of the aggregate amount of all such Letter of Credit
Obligations shall not at any time exceed the lesser of (i) an amount equal to
Twenty Million Dollars ($20,000,000) (the “L/C Sublimit”) and (ii) the Maximum
Amount less the Dollar Equivalent of the aggregate outstanding principal balance
of the Revolving Credit Advances and the Swing Line Loan. The Dollar Equivalent
of the aggregate amount of all such Letter of Credit Obligations incurred for
the benefit of the Domestic Borrowers shall not at any time exceed the Domestic
Borrowing Base less the aggregate outstanding principal balance of the Revolving
Credit Advances and Swing Line Advances made to Domestic Borrowers. The Dollar
Equivalent of the aggregate amount of all such Letter of Credit Obligations
incurred for the benefit of the Foreign Borrowers shall not at any time exceed
an amount equal to (i) the lesser of (x) the Foreign Currency Subfacility Limit
and (y) the Foreign Borrowing Base less (ii) the Dollar Equivalent of the
outstanding principal balance of the Revolving Credit Advances made to the
Foreign Borrowers. No such Letter of Credit shall have an expiry date that is
more than one year following the date of issuance thereof, unless otherwise
determined by Agent, in its sole discretion (including with respect to customary
evergreen provisions), and neither Agent nor Lenders shall be under any
obligation to incur Letter of Credit Obligations in respect of, or purchase risk
participations in, any Letter of Credit having an expiry date that is later than
the Commitment Termination Date.
(b)    Revolving Credit Advances Automatic; Participations.
(i)    In the event that Agent or any Lender shall make any payment on or
pursuant to any Letter of Credit Obligation incurred for the benefit of a
Domestic Borrower, regardless of whether a Default or Event of Default has
occurred and is continuing and notwithstanding any Borrower’s failure to satisfy
the conditions precedent set forth in Section 2, such payment shall then be
deemed automatically to constitute a Revolving Credit Advance to the applicable
Domestic Borrower under Section 1.1(a) of the Agreement in Dollars in an

B-1

--------------------------------------------------------------------------------




amount equal to the Dollar Equivalent of such payment as of the date thereof,
and each Lender shall be obligated to pay its Pro Rata Share thereof in
accordance with the Agreement.
(ii)    In the event that Agent, any Lender or the Fronting Lender shall make
any payment on or pursuant to any Letter of Credit Obligation incurred for the
benefit of a Foreign Borrower, regardless of whether a Default or Event of
Default has occurred and is continuing and notwithstanding any Borrower’s
failure to satisfy the conditions precedent set forth in Section 2, such payment
shall then be deemed automatically to constitute a Revolving Credit Advance to
the applicable Foreign Borrower under Section 1.1(a) of the Agreement in
Sterling (if the applicable Foreign Borrower is a U.K. Borrower) or Hong Kong
Dollars (if the applicable Foreign Borrower is Sotheby’s H.K.) in an amount
equal to the Sterling Equivalent or Hong Kong Dollar Equivalent, as applicable,
of such payment as of the date thereof, and each Foreign Currency Lender and the
Fronting Lender shall be obligated to pay its Pro Rata Share (or, in the case of
the Fronting Lender, the Fronted Percentage) thereof in accordance with the
Agreement.
(iii)    The failure of any Lender or the Fronting Lender to make available to
Agent for Agent’s own account its Pro Rata Share (or, in the case of the
Fronting Lender, the Fronted Percentage) of any such Revolving Credit Advance or
payment by Agent under or in respect of a Letter of Credit shall not relieve any
other Lender or the Fronting Lender of its obligation hereunder to make
available to Agent its Pro Rata Share or the Fronted Percentage thereof, but
neither any Lender nor the Fronting Lender shall be responsible for the failure
of any other Lender or the Fronting Lender to make available such Person’s share
of any such payment.
(iv)    If it shall be illegal or unlawful for any Domestic Borrower to incur
Revolving Credit Advances as contemplated by paragraph (b)(i) above because of
an Event of Default described in Sections 8.1(g) or (h) or otherwise or if it
shall be illegal or unlawful for any Lender to be deemed to have assumed a
ratable share of the reimbursement obligations owed to an L/C Issuer, or if the
L/C Issuer is a Lender, then (A) immediately and without further action
whatsoever, each Lender shall be deemed to have irrevocably and unconditionally
purchased from Agent (or such L/C Issuer, as the case may be) an undivided
interest and participation equal to such Lender’s Pro Rata Share (based on the
Commitments) of the Letter of Credit Obligations in respect of all Letters of
Credit then outstanding for the benefit of the Domestic Borrowers and (B)
thereafter, immediately upon issuance of any Letter of Credit for the benefit of
a Domestic Borrower, each Lender shall be deemed to have irrevocably and
unconditionally purchased from Agent (or such L/C Issuer, as the case may be) an
undivided interest and participation equal to such Lender’s Pro Rata Share
(based on the Commitments) of the Letter of Credit Obligations with respect to
such Letter of Credit on the date of such issuance. Each Lender shall fund its
participation in all payments made under any Letters of Credit issued for the
benefit of a Domestic Borrower, in the same manner as provided in the Agreement
with respect to Dollar Revolving Credit Advances, each of which Dollar Revolving
Credit Advances shall be in an amount equal to the Dollar Equivalent of such
payment as of the date thereof.
(v)    If it shall be illegal or unlawful for any Foreign Borrower to incur
Revolving Credit Advances as contemplated by paragraph (b)(ii) above because of
an Event of

B-2

--------------------------------------------------------------------------------




Default described in Sections 8.1(g) or (h) or otherwise or if it shall be
illegal or unlawful for any Lender to be deemed to have assumed a ratable share
of the reimbursement obligations owed to an L/C Issuer, or if the L/C Issuer is
a Lender, then (A) immediately and without further action whatsoever, each
Foreign Currency Lender and the Fronting Lender shall be deemed to have
irrevocably and unconditionally purchased from Agent (or such L/C Issuer, as the
case may be) an undivided interest and participation equal to such Lender’s Pro
Rata Share (based on the Commitments) (or, in the case of the Fronting Lender,
equal to the Fronted Percentage) of the Letter of Credit Obligations in respect
of all Letters of Credit then outstanding for the benefit of the Foreign
Borrowers and (B) thereafter, immediately upon issuance of any Letter of Credit
for the benefit of a Foreign Borrower, each Foreign Currency Lender and the
Fronting Lender shall be deemed to have irrevocably and unconditionally
purchased from Agent (or such L/C Issuer, as the case may be) an undivided
interest and participation equal to such Lender’s Pro Rata Share (based on the
Commitments) (or, in the case of the Fronting Lender, equal to the Fronted
Percentage) of the Letter of Credit Obligations with respect to such Letter of
Credit on the date of such issuance. Each Foreign Currency Lender and the
Fronting Lender shall fund its participation in all payments made under any
Letters of Credit issued for the benefit of a Foreign Borrower, in the same
manner as provided in the Agreement with respect to Foreign Currency Revolving
Credit Advances, each of which Foreign Currency Revolving Credit Advances shall
be in an amount equal to the Sterling Equivalent (if such Foreign Borrower is a
U.K. Borrower) or Hong Kong Dollar Equivalent (if such Foreign Borrower is
Sotheby’s H.K.) of such payment as of the date thereof.
(c)    Cash Collateral.
(i)    If Borrowers are required to provide cash collateral for any Letter of
Credit Obligations pursuant to the Agreement, including Section 8.2 of the
Agreement, prior to the Commitment Termination Date, each Borrower will pay to
Agent for the ratable benefit of itself and Lenders, with respect to each Letter
of Credit outstanding for the benefit of such Borrower, cash or cash equivalents
acceptable to Agent (“Acceptable Cash Equivalents”) in the currency in which
such Letter of Credit is denominated in an amount equal to 105% of the maximum
amount then available to be drawn under such Letter of Credit. Such funds or
Acceptable Cash Equivalents shall be held by Agent in a cash collateral account
(each, a “Cash Collateral Account”) maintained at a bank or financial
institution acceptable to Agent. Each Cash Collateral Account shall be in the
name of the applicable Borrower(s) and shall be pledged to, and subject to the
control of, Agent, on behalf of itself and the other Secured Parties, in a
manner satisfactory to Agent. Each Domestic Borrower hereby pledges and grants
to Agent, on behalf of itself and the other Secured Parties, a security interest
in all such funds and Acceptable Cash Equivalents held from time to time in any
Cash Collateral Account established in the name of such Domestic Borrower and
all proceeds thereof, as security for the payment of all amounts due in respect
of the Letter of Credit Obligations and Secured Obligations, whether or not then
due. The Agreement, including this Annex B, shall constitute a security
agreement under applicable law.
(ii)    If any Letter of Credit Obligations, whether or not then due and
payable, shall for any reason be outstanding on the Commitment Termination Date,
Borrowers

B-3

--------------------------------------------------------------------------------




shall either (A) provide cash collateral therefor in the manner described above,
or (B) cause all such Letters of Credit and guaranties thereof, if any, to be
canceled and returned, or (C) deliver a stand-by letter (or letters) of credit
in guaranty of such Letter of Credit Obligations, which stand-by letter (or
letters) of credit shall be of like tenor, currency and duration (plus thirty
(30) additional days) as, and in an amount equal to 105% of, the aggregate
maximum amount then available to be drawn under, the Letters of Credit to which
such outstanding Letter of Credit Obligations relate and shall be issued by a
Person, and shall be subject to such terms and conditions, as are be
satisfactory to Agent in its sole discretion.
(iii)    From time to time after funds are deposited in the Cash Collateral
Account by any Borrower, whether before or after the Commitment Termination
Date, Agent may apply such funds or Acceptable Cash Equivalents then held in the
Cash Collateral Account to the payment of any amounts, and in such order as
Agent may elect, as shall be or shall become due and payable by such Borrower to
Agent and Lenders with respect to such Letter of Credit Obligations of such
Borrower and, upon the satisfaction in full of all Letter of Credit Obligations
of such Borrower, to any other Secured Obligations then due and payable.
(iv)    No Borrower nor any Person claiming on behalf of or through any Borrower
shall have any right to withdraw any of the funds or Acceptable Cash Equivalents
held in the Cash Collateral Account, except that upon the termination of all
Letter of Credit Obligations and the payment of all amounts payable by Borrowers
to Agent and Lenders in respect thereof, any funds remaining in the Cash
Collateral Account shall be applied to other Secured Obligations then due and
owing and upon payment in full of such Secured Obligations, any remaining amount
shall be paid to Borrowers or as otherwise required by law. Interest earned on
deposits in the Cash Collateral Account shall be held as additional collateral.
(d)    Fees and Expenses. Domestic Borrowers agree to pay to Agent for the
benefit of Lenders, as compensation to such Lenders for Letter of Credit
Obligations incurred hereunder for the benefit of Domestic Borrowers, (i) all
costs and expenses incurred by Agent or any Lender on account of such Letter of
Credit Obligations, and (ii) for each month during which any such Letter of
Credit Obligation shall remain outstanding, a fee in Dollars in an amount equal
to the Applicable L/C Margin from time to time in effect multiplied by the
Dollar Equivalent of the maximum amount available from time to time to be drawn
under each applicable Letter of Credit. U.K. Borrowers agree to pay to Agent for
the benefit of Lenders, as compensation to such Lenders for Letter of Credit
Obligations incurred hereunder for the benefit of the U.K. Borrowers, (i) all
costs and expenses incurred by Agent or any Lender on account of such Letter of
Credit Obligations, and (ii) for each month during which any such Letter of
Credit Obligation shall remain outstanding, a fee in Sterling in an amount equal
to the Applicable L/C Margin from time to time in effect multiplied by the
Sterling Equivalent of the maximum amount available from time to time to be
drawn under each applicable Letter of Credit. Sotheby’s H.K. agrees to pay to
Agent for the benefit of Lenders, as compensation to such Lenders for Letter of
Credit Obligations incurred hereunder for the benefit of the Sotheby’s H.K., (i)
all costs and expenses incurred by Agent or any Lender on account of such Letter
of Credit Obligations, and (ii) for each month during which any such Letter of
Credit Obligation shall remain outstanding, a fee in Hong Kong Dollars in an
amount equal to the Applicable L/C Margin from time to time in

B-4

--------------------------------------------------------------------------------




effect multiplied by the Honk Kong Dollar Equivalent of the maximum amount
available from time to time to be drawn under each applicable Letter of Credit.
The foregoing fees (collectively, the “Letter of Credit Fee”) shall be paid to
Agent for the benefit of the Lenders in arrears, on the first Business Day of
each month and on the Commitment Termination Date. In addition, Borrowers shall
pay to any L/C Issuer, on demand, such fees, charges and expenses of such L/C
Issuer in respect of the issuance, negotiation, acceptance, amendment, transfer
and payment of such Letter of Credit or otherwise payable pursuant to the
application and related documentation under which such Letter of Credit is
issued.
(e)    Request for Incurrence of Letter of Credit Obligations. Borrower
Representative shall give Agent at least two (2) Business Days’ prior written
notice requesting the incurrence of any Letter of Credit Obligation. The notice
shall be accompanied by the form of the Letter of Credit (which shall be
acceptable to the L/C Issuer) and a completed Application for Standby Letter of
Credit in the form of Exhibit B. Notwithstanding anything contained herein to
the contrary, Letter of Credit applications by Borrower Representative and
approvals by Agent and the L/C Issuer may be made and transmitted pursuant to
electronic codes and security measures mutually agreed upon and established by
and among Borrower Representative, Agent and the L/C Issuer.
(f)    Obligation Absolute. The obligation of Borrowers to reimburse Agent and
Lenders for payments made with respect to any Letter of Credit Obligation shall
be absolute, unconditional and irrevocable, without necessity of presentment,
demand, protest or other formalities, and the obligations of each Lender to make
payments to Agent with respect to Letters of Credit shall be unconditional and
irrevocable. Such obligations of Borrowers and Lenders shall be paid strictly in
accordance with the terms hereof under all circumstances including the
following:
(i)    any lack of validity or enforceability of any Letter of Credit or the
Agreement or the other Loan Documents or any other agreement;
(ii)    the existence of any claim, setoff, defense or other right that any
Borrower or any of their respective Affiliates or any Lender may at any time
have against a beneficiary or any transferee of any Letter of Credit (or any
Persons or entities for whom any such transferee may be acting), Agent, any
Lender, or any other Person, whether in connection with the Agreement, the
Letter of Credit, the transactions contemplated herein or therein or any
unrelated transaction (including any underlying transaction between any Borrower
or any of their respective Affiliates and the beneficiary for which the Letter
of Credit was procured);
(iii)    any draft, demand, certificate or any other document presented under
any Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect;
(iv)    payment by Agent (except as otherwise expressly provided in paragraph
(g)(ii)(C) below) or any L/C Issuer under any Letter of Credit or guaranty
thereof against presentation of a demand, draft or certificate or other document
that does not comply with the terms of such Letter of Credit or such guaranty;

B-5

--------------------------------------------------------------------------------




(v)    any other circumstance or event whatsoever, that is similar to any of the
foregoing; or
(vi)    the fact that a Default or an Event of Default has occurred and is
continuing.
(g)    Indemnification; Nature of Lenders’ Duties.
(i)    In addition to amounts payable as elsewhere provided in the Agreement,
Borrowers hereby agree to pay and to protect, indemnify, and save harmless Agent
and each Lender from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees and allocated costs of internal counsel) that Agent or any Lender may incur
or be subject to as a consequence, direct or indirect, of (A) the issuance of
any Letter of Credit or guaranty thereof, or (B) the failure of Agent or any
Lender seeking indemnification or of any L/C Issuer to honor a demand for
payment under any Letter of Credit or guaranty thereof as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority, in each case other than to the
extent solely as a result of the gross negligence or willful misconduct of Agent
or such Lender (as determined by a court of competent jurisdiction in a final,
non-appealable judgment). It is understood and agreed that, notwithstanding
anything to the contrary herein, no Foreign Credit Party shall have any
obligation hereunder with respect to any indemnification liabilities that are
Obligations of any Domestic Credit Party.
(ii)    As between Agent and any Lender and Borrowers, Borrowers assume all
risks of the acts and omissions of, or misuse of any Letter of Credit by
beneficiaries, of any Letter of Credit. In furtherance and not in limitation of
the foregoing, to the fullest extent permitted by law, neither Agent nor any
Lender shall be responsible for: (A) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document issued by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (C) failure of
the beneficiary of any Letter of Credit to comply fully with conditions required
in order to demand payment under such Letter of Credit; provided, that in the
case of any payment by Agent under any Letter of Credit or guaranty thereof,
Agent shall be liable to the extent such payment was made solely as a result of
its gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final, non-appealable judgment) in determining that
the demand for payment under such Letter of Credit or guaranty thereof complies
on its face with any applicable requirements for a demand for payment under such
Letter of Credit or guaranty thereof; (D) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they may be in cipher; (E) errors in
interpretation of technical terms; (F) any loss or delay in the transmission or
otherwise of any document required in order to make a payment under any Letter
of Credit or guaranty thereof or of the proceeds thereof; (G) the credit of the
proceeds of any drawing under any Letter of Credit

B-6

--------------------------------------------------------------------------------




or guaranty thereof; and (H) any consequences arising from causes beyond the
control of Agent or any Lender. None of the above shall affect, impair, or
prevent the vesting of any of Agent’s or any Lender’s rights or powers hereunder
or under the Agreement.
(iii)    Nothing contained herein shall be deemed to limit or to expand any
waivers, covenants or indemnities made by Borrowers in favor of any L/C Issuer
in any letter of credit application, reimbursement agreement or similar
document, instrument or agreement between or among Borrowers and such L/C
Issuer, including a Master Standby Agreement entered into with Agent.





B-7

--------------------------------------------------------------------------------




ANNEX C (Section 1.8)
to
CREDIT AGREEMENT

CASH MANAGEMENT SYSTEM
Each Sotheby Entity shall, and shall cause its Subsidiaries to, establish and
maintain the Cash Management Systems described below:
(a)    Within ninety (90) days of the Restatement Effective Date (or such later
date as Agent shall consent to in writing) and until the Termination Date, each
Credit Party shall (i) cause each of its Deposit Accounts (other than the
Due-to-Consignor Disbursement Accounts and its payroll accounts) to be subject
to a tri-party blocked account agreement or similar agreement or notice (each
such tri-party blocked account agreement, similar agreement or notice, a
“Blocked Account Agreement”, and each such Deposit Account subject to a Blocked
Account Agreement, a “Blocked Account”) among, if applicable, the financial
institution at which such Deposit Account is maintained (each, a “Relationship
Bank”), such Credit Party, and Agent, for the benefit of itself and the Secured
Parties, which Blocked Account Agreement shall be in form and substance
reasonably acceptable to Agent, and (ii) deposit or cause to be deposited, and
cause the other Sotheby Entities to deposit or cause to be deposited, promptly,
and in any event no later than the first Business Day after the date of receipt
thereof, all cash, checks, drafts or other similar items of payment relating to
or constituting Collateral into one or more Blocked Accounts.
(b)    Following the occurrence of any Activation Event, Agent may (and, at the
direction of Required Lenders, shall) deliver an Activation Notice to any or all
Relationship Banks with respect to any or all Blocked Accounts, and each
Relationship Bank that has received an Activation Notice shall be instructed to
transfer, on each Business Day, all amounts on deposit in all applicable Blocked
Accounts to one or more accounts specified by Agent (such accounts,
collectively, the “Transfer Account”).
(c)    Following the transfer of funds to the Transfer Account on each Business
Day pursuant to clause (b) above, Agent shall (unless Agent decides otherwise in
its sole discretion) transfer, on each Business Day, from the Transfer Account
(i) to the applicable Collection Account (or such other Blocked Account as Agent
shall agree), all amounts in the Transfer Account other than such amounts as may
be identified by Agent, in its reasonable estimation, that represent any portion
of the Due-to-Consignor Amount as of such Business Day, and (ii) to the
applicable Due-to-Consignor Disbursement Account, all amounts in the Transfer
Account as may be identified by Agent, in its reasonable estimation, that
represent any portion of the Due-to-Consignor Amount as of such Business Day.
(d)    So long as no Default or Event of Default has occurred and is continuing
or Agent shall have otherwise agreed, the Borrowers may amend Disclosure
Schedule (3.19) to add or replace a Relationship Bank or Blocked Account;
provided, that within thirty (30) days (or such later date as Agent may agree to
in its sole discretion) of the opening of any such account by any Credit Party,
the applicable Credit Party, such bank and Agent, if applicable, shall have

C-1

--------------------------------------------------------------------------------




entered into a Blocked Account Agreement with respect to such account, in form
and substance reasonably acceptable to Agent.
(e)    The Borrowers shall close any of their Blocked Accounts (and establish
replacement accounts in accordance with clause (d) above) promptly and in any
event within thirty (30) days following notice from Agent that the
creditworthiness of any Relationship Bank holding such an account is no longer
acceptable in Agent’s reasonable judgment, or as promptly as practicable and in
any event within sixty (60) days following notice from Agent that the operating
performance, funds transfer or availability procedures or performance with
respect to accounts of the Relationship Bank holding such accounts or Agent’s
liability under any Blocked Account Agreement with respect to such Relationship
Bank is no longer acceptable in Agent’s reasonable judgment.
(f)    The Blocked Accounts shall be cash collateral accounts, with all cash,
checks and other similar items of payment in such accounts securing payment of
some or all of the Loans and other Secured Obligations in accordance with the
applicable Collateral Document, and in which each applicable Borrower shall have
granted a security interest to Agent, on behalf of itself and the other Secured
Parties, pursuant to the applicable Collateral Document.
(g)    All amounts deposited in any Collection Account shall be deemed received
by Agent in accordance with Section 1.10 and shall be applied (and allocated) by
Agent in accordance with Section 1.11. In no event shall any amount be so
applied unless and until such amount shall have been credited in immediately
available funds to the applicable Collection Account.
(h)    Each Borrower shall and shall cause its Affiliates, officers, employees,
agents, directors or other Persons acting for or in concert with such Borrower
(each a “Related Person”) to (i) hold in trust for Agent, for the benefit of
itself and the other Secured Parties, all checks, cash and other items of
payment delivered by the applicable Art Loan Debtor (other than pursuant to the
sale of Works of Art securing repayment of such Art Loan) and received by such
Borrower or any such Related Person in respect of any Art Loan or delivered by
the applicable purchaser and received by such Borrower or any such Related
Person in respect of the sale or disposition of any Art Inventory and (ii)
within one (1) Business Day after receipt by such Borrower or any such Related
Person of any such checks, cash or other items of payment, deposit the same into
a Blocked Account of such Borrower. Each Borrower on behalf of itself and each
Related Person thereof acknowledges and agrees that all cash, checks or other
items of payment constituting proceeds of Art Loans or Art Inventory are part of
the Collateral. Following delivery of an Activation Notice, proceeds of the sale
or other disposition of any Art Loans or Art Inventory shall be deposited
directly to the applicable Blocked Account within two (2) Business Days after
the receipt thereof by any Sotheby Entity.

C-2

--------------------------------------------------------------------------------




ANNEX D (Section 2.1(a))
to
CREDIT AGREEMENT


See attached.



D-1

--------------------------------------------------------------------------------




ANNEX E (Section 4.1(a))
to
CREDIT AGREEMENT

FINANCIAL STATEMENTS AND PROJECTIONS -- REPORTING
Borrowers shall deliver or cause to be delivered to Agent or to Agent and
Lenders, as indicated, the following:
(a)    Monthly Financials. To Agent and Lenders, within thirty (30) days after
the end of each Fiscal Month beginning with the Fiscal Month ending November 30,
2012 (or within forty-five (45) days (or sixty-five (65) days for December)
after the end of each Fiscal Month ending on or about the last day of each June,
September, December, January and March thereafter), financial information
regarding Borrowers and their Subsidiaries, certified by a Financial Officer of
Borrower Representative, consisting of consolidated (with respect to Parent and
its Subsidiaries) and consolidating (i) unaudited balance sheets as of the close
of such Fiscal Month and the related statements of income and (consolidated)
cash flows (relating solely to depreciation, amortization and capital
expenditures) for that portion of the Fiscal Year ending as of the close of such
Fiscal Month; (ii) unaudited statements of income, if available, on a
consolidated basis for such Fiscal Month, setting forth in comparative form the
figures for the corresponding period in the prior year, all prepared in
accordance with GAAP (subject to normal year-end adjustments); (iii) a
calculation of the Due-to-Consignor Amount as of the last day of that Fiscal
Month, which calculation shall separately identify (A) the aggregate amount of
cash received and held by all Sotheby Entities that is payable to consignors as
of such day as a result of the sale of such consignors’ Works of Art by a
Sotheby Entity, and (B) the aggregate outstanding amount of all principal,
accrued interest, and other related amounts as of such day with respect to any
Art Loans secured by such Works of Art, and (iv) a calculation of the aggregate
unfunded commitment of the Borrowers to make future Art Loans as of the last day
of that Fiscal Month. Such financial information shall be accompanied by the
certification of a Financial Officer of Borrower Representative (i) that such
financial information presents fairly (in the case of the consolidated Financial
Statements with respect to Parent and its Subsidiaries, in accordance with GAAP
(subject to normal year-end adjustments)) the financial position and results of
operations of Borrowers and their Subsidiaries, on a consolidated (with respect
to Parent and its Subsidiaries) and consolidating basis, in each case as at the
end of such Fiscal Month and for that portion of the Fiscal Year then ended,
(ii) if the Revolving Loan Outstandings and the outstanding balance of the Swing
Line Loan, in the aggregate, are greater than zero as of the last day of such
Fiscal Month, (x) setting forth the Unrestricted Cash Amount and Liquidity
Amount as of the end of such Fiscal Month and (y) that no Financial Covenant
Compliance Period commenced during such Fiscal Month or, if a Financial Covenant
Compliance Period commenced during such Fiscal Month, describing the date and
cause of such commencement, (iii) that any other information presented is true,
correct and complete in all material respects and (iv) that there was no Default
or Event of Default in existence as of such time or, if a Default or Event of
Default has occurred and is continuing, describing the nature thereof and all
efforts undertaken to cure such Default or Event of Default.

E-1

--------------------------------------------------------------------------------




(b)    Quarterly Financials. To Agent and Lenders, within forty-five (45) days
after the end of each Fiscal Quarter, consolidated (with respect to Parent and
its Subsidiaries) and consolidating financial information, certified by a
Financial Officer of Borrower Representative, including (i) unaudited balance
sheets as of the close of such Fiscal Quarter and the related statements of
income and (consolidated) cash flow for that portion of the Fiscal Year ending
as of the close of such Fiscal Quarter and (ii) unaudited statements of income
for such Fiscal Quarter, in each case setting forth in comparative form the
figures for the corresponding period in the prior year. All such consolidated
Financial Statements shall be prepared in accordance with GAAP (subject to
normal year-end adjustments). Such financial information shall be accompanied by
(A) during any Financial Covenant Compliance Period, a statement substantially
in the form of Exhibit C (each, a “Compliance Certificate”) showing the
calculations used in determining compliance with each of the Financial Covenants
that is tested on a quarterly basis and (B) a certification of a Financial
Officer of Borrower Representative (i) that such financial information presents
fairly (in the case of the consolidated Financial Statements with respect to
Parent and its Subsidiaries, in accordance with GAAP (subject to normal year-end
adjustments)) the financial position, results of operations and statements of
cash flows of Borrowers and their Subsidiaries, on both a consolidated (with
respect to Parent and its Subsidiaries) and consolidating basis, as at the end
of such Fiscal Quarter and for that portion of the Fiscal Year then ended, (ii)
setting forth the Unrestricted Cash Amount and Liquidity Amount as of the end of
such Fiscal Quarter, (iii) that no Financial Covenant Compliance Period
commenced during such Fiscal Quarter or, if a Financial Covenant Compliance
Period commenced during such Fiscal Quarter, describing the date and cause of
such commencement, (iv) any other information presented is true, correct and
complete in all material respects and (v) that there was no Default or Event of
Default in existence as of such time or, if a Default or Event of Default has
occurred and is continuing, describing the nature thereof and all efforts
undertaken to cure such Default or Event of Default.
(c)    Operating Plan. To Agent and Lenders, as soon as available, but not later
than forty-five (45) days after the end of each Fiscal Year, an annual operating
plan for Parent and its Subsidiaries on a consolidated basis for the following
Fiscal Year, which (i) includes a statement of all of the material assumptions
on which such plan is based, (ii) includes quarterly balance sheets, income
statements and statements of cash flows for the following year and (iii)
integrates sales, gross profits, operating expenses, operating profit, cash flow
projections, Domestic Borrowing Availability and Foreign Borrowing Availability
projections, all prepared on the same basis and in similar detail as that on
which operating results are reported (and in the case of cash flow projections,
representing management’s good faith estimates of future financial performance
based on historical performance), and including plans for personnel, Capital
Expenditures and facilities. The income statements contained in such annual
operating plan shall be approved by the Board of Directors of Parent.
(d)    Annual Audited Financials. To Agent and Lenders, within ninety (90) days
after the end of each Fiscal Year, audited consolidated (with respect to Parent
and its Subsidiaries) and unaudited consolidating Financial Statements,
consisting of balance sheets, statements of income and (consolidated) statements
of retained earnings and cash flows, setting forth in comparative form in each
case the figures for the previous Fiscal Year, which Financial

E-2

--------------------------------------------------------------------------------




Statements shall be prepared in accordance with GAAP and certified without
qualification, by an independent certified public accounting firm of national
standing or otherwise acceptable to Agent. Such Financial Statements shall be
accompanied by (i) a statement prepared in reasonable detail showing the
calculations used in determining compliance with each of the Financial
Covenants, (ii) a report from such accounting firm to the effect that, in
connection with their audit examination, nothing has come to their attention to
cause them to believe that a Default or Event of Default has occurred with
respect to the Financial Covenants (or specifying those Defaults and Events of
Default that they became aware of), it being understood that such audit
examination extended only to accounting matters and that no special
investigation was made with respect to the existence of Defaults or Events of
Default, and (iii) the certification of a Financial Officer of Borrowers that
(x) such financial information presents fairly (in the case of the consolidated
Financial Statements with respect to Parent and its Subsidiaries, in accordance
with GAAP) the financial position, results of operations and statements of cash
flows of Borrowers and their Subsidiaries, on both a consolidated (with respect
to Parent and its Subsidiaries) and consolidating basis, as at the end of such
Fiscal Year and for the period then ended, and (y) there was no Default or Event
of Default in existence as of such time or, if a Default or Event of Default has
occurred and is continuing, describing the nature thereof and all efforts
undertaken to cure such Default or Event of Default.
(e)    Initial Compliance Certificate. To Agent and Lenders, within two (2)
Business Days of the commencement of any Financial Covenant Compliance Period,
to the extent a Compliance Certificate has not already been delivered with
respect to such Financial Covenant Compliance Period pursuant to clause (b)
above, a Compliance Certificate, certified by a Financial Officer of Borrower
Representative, showing the calculations used in determining compliance with
each of the Financial Covenants that is tested on a quarterly basis.
(e)    Management Letters. To Agent, within five (5) Business Days after receipt
thereof by Parent, copies of all management letters, exception reports or
similar letters or reports received by Parent from its independent certified
public accountants, except to the extent such accountants shall restrict the
ability of Parent to deliver such documents to Agent.
(f)    Default Notices. To Agent and Lenders, as soon as practicable, and in any
event within five (5) Business Days after an executive officer of any Borrower
has actual knowledge of the existence of any Default, Event of Default or other
event that has had a Material Adverse Effect, telephonic or telecopied notice
specifying the nature of such Default or Event of Default or other event,
including the anticipated effect thereof, which notice, if given telephonically,
shall be promptly confirmed in writing on the next Business Day.
(g)    Due-to-Consignor Statements. To Agent, (i) on a bi-weekly basis at any
time the Liquidity Amount shall be less than $75,000,000 and (ii) on each
Business Day on which a Default or Event of Default has occurred and is
continuing or on which the Liquidity Amount shall be less than $37,500,000, a
statement (such statement, a “Due-to-Consignor Statement”) certified by a
Financial Officer of Borrower Representative, providing a calculation of the
Due-to-Consignor Amount as of the date on which such statement is delivered,
which calculation shall separately identify (i) the aggregate amount of cash
received and held by all

E-3

--------------------------------------------------------------------------------




Sotheby Entities that is payable to consignors as of such Business Day as a
result of the sale of such consignors’ Works of Art by a Sotheby Entity, and
(ii) the aggregate outstanding amount of all principal, accrued interest, and
other related amounts as of such Business Day with respect to any Art Loans
secured by such Works of Art.
(h)    SEC Filings and Press Releases. To Agent and Lenders, promptly upon their
becoming available, copies of: (i) all Financial Statements, reports, notices
and proxy statements made publicly available by Parent to its security holders;
(ii) all regular and periodic reports and all registration statements and
prospectuses, if any, filed by Parent with any securities exchange or with the
Securities and Exchange Commission or any governmental or private regulatory
authority in any jurisdiction; and (iii) all press releases and other statements
made available by Parent to the public concerning material changes or
developments in the business of any such Person.
(i)    Debt and Equity Notices. To Agent, as soon as practicable, copies of all
material written notices given or received by any Sotheby Entity or the York
Avenue Owner with respect to the Convertible Notes, the Senior Notes, the
Convertible Note Hedge Agreements, the Convertible Note Warrants, the York
Avenue Lease or the York Avenue Loan Agreement, and, within two (2) Business
Days after any Sotheby Entity obtains knowledge of any matured or unmatured
event of default with respect to the Convertible Notes, the Senior Notes, the
Convertible Note Hedge Agreements, the Convertible Note Warrants, the York
Avenue Lease or the York Avenue Loan Agreement, notice of such event of default.
(j)    Supplemental Schedules. To Agent, supplemental disclosures, if any,
required by Section 5.6.
(k)    Litigation. To Agent in writing, as soon as practicable upon learning
thereof, notice of any Litigation commenced or threatened in writing against any
Sotheby Entity that (i) seeks damages in excess of $10,000,000, (ii) seeks
injunctive relief that could reasonably be expected to have a Material Adverse
Effect, (iii) alleges criminal misconduct by any Sotheby Entity, (iv) alleges
the violation of any law regarding, or seeks remedies in connection with, any
Environmental Liabilities or (v) alleges, or seeks remedies in connection with,
any violation of any antitrust law or similar law of any jurisdiction (in each
case, other than any such Litigation that (x) is not commenced or threatened by
a Governmental Authority and (y) has been reasonably determined by the
applicable Sotheby Entity to be frivolous and without merit). To Agent in
writing, as soon as practicable upon learning thereof, notice of any Litigation
commenced or threatened against any Plan, its fiduciaries or its assets or
against any Sotheby Entity or ERISA Affiliate in connection with any Plan.
(l)    Insurance Notices. To Agent, disclosure of losses or casualties required
by Section 5.4.
(m)    Lease Default Notices. To Agent, (i) within two (2) Business Days after
receipt thereof, copies of any and all default notices received under or with
respect to any leased location or public warehouse where Collateral (including
any Work of Art securing repayment of

E-4

--------------------------------------------------------------------------------




any Art Loan) is located, and (ii) such other notices or documents as Agent may
reasonably request.
(n)    Hedging Agreements. To Agent, within five (5) Business Days after its
request therefor, copies of any interest rate, commodity or currency hedging
agreements or amendments thereto entered into by any Sotheby Entity.
(o)    U.K. Pension Plans. To Agent in writing, promptly upon learning thereof,
notice of (i) any Litigation commenced or threatened against any Sotheby Entity
in relation to the U.K. Pensions Plans or (ii) any requirement to materially
increase funding levels of the U.K. Pension Plans.
(p)    Unfunded Commitments. To Agent in writing, promptly upon the occurrence
thereof, (i) any failure by any Sotheby Entity to fund any unfunded commitment
to make future Art Loans upon satisfaction of the conditions precedent to such
funding obligation or (ii) any dispute between any Sotheby Entity and any Art
Loan Debtor regarding the obligation of any Sotheby Entity to make an Art Loan
pursuant to any such unfunded commitment.
(q)    Other Documents. To Agent and Lenders, such other financial and other
information respecting any Sotheby Entity’s business or financial condition as
Agent or any Lender shall from time to time reasonably request.
(r)    Liquidity Amount. At any time the Aggregate Borrowing Availability shall
be less than $50,000,000, promptly upon the reasonable request of Agent, a
certification of a Financial Officer of Borrower Representative (i) setting
forth the Unrestricted Cash Amount and Liquidity Amount as of the date specified
in such request (which date shall be a Business Day no earlier than one Business
Day after the date of such request) and (ii) that no Financial Covenant
Compliance Period has commenced since the previous such certification or, if a
Financial Covenant Compliance Period has commenced, describing the date and
cause of such commencement.
(s)    Liquidity Test Period.  During the Liquidity Test Period, on bi-weekly
basis, within two (2) Business Days of the end of each applicable calendar week,
a certification of a Financial Officer of Borrower Representative setting forth
the Unrestricted Cash Amount and Liquidity Amount as of the end of such calendar
week.



E-5

--------------------------------------------------------------------------------




ANNEX F (Section 4.1(b))
to
CREDIT AGREEMENT

COLLATERAL REPORTS
Borrowers shall deliver or cause to be delivered the following:
(a)    To Agent, upon its request, and in any event no less frequently than
fourteen (14) days (or if the 14th day of any Fiscal Month is not a Business
Day, the next succeeding Business Day) after the end of (i) if the Revolving
Loan Outstandings and the outstanding balance of the Swing Line Loan, in the
aggregate, are greater than zero as of the last day of such Fiscal Month, each
Fiscal Month or (ii) otherwise, each Fiscal Quarter, each of the following
reports, each of which shall be prepared by the Borrowers as of the last day of
the immediately preceding Fiscal Month or Fiscal Quarter, as applicable, or the
date two (2) days prior to the date of any such request:
(i)    a Borrowing Base Certificate, accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;
(ii)    an Art Inventory Report, accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion; and
(iii)    an Art Loan Receivables Report, accompanied by such supporting detail
and documentation as shall be requested by Agent in its reasonable discretion.
(b)    To Agent, in connection with any inspection or audit pursuant to Section
1.14 of the Agreement and, otherwise, within five (5) Business Days (or such
later date as Agent shall consent to in writing) of its request:
(i)    a reconciliation of the Art Inventory Report and Art Loans Receivables
Report to the most recent Borrowing Base Certificate, general ledger and monthly
Financial Statements delivered pursuant to Annex E, in each case accompanied by
such supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;
(ii)    a reconciliation of the outstanding Loans as set forth in the monthly
Loan Account statement provided by Agent to each Borrower’s general ledger and
monthly Financial Statements delivered pursuant to Annex E, in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;
(c)    To Agent, at the time of delivery of each of the quarterly Financial
Statements delivered pursuant to Annex E, a list of any applications for the
registration of any Patent, Trademark or Copyright filed by any Credit Party
with the United States Patent and Trademark Office, the United States Copyright
Office or any similar office or agency in the prior

F-1

--------------------------------------------------------------------------------




Fiscal Quarter, except any Trademark registered by a Sotheby Entity at the
direction of the purchaser of Sotheby’s International Realty, Inc., a Michigan
corporation, as contemplated by Disclosure Schedule (3.15).
(d)    Each Borrower, at its own expense, shall make available to Agent upon
reasonable request the results of each physical verification, if any, that such
Borrower or any of its Subsidiaries may in their discretion have made, or caused
any other Person to have made on their behalf, of all or any portion of the
Collateral (including, without limitation, any Works of Art securing repayment
of Art Loans and any Art Inventory) (and, if a Default or an Event of Default
has occurred and is continuing, each Borrower shall, upon the request of Agent,
conduct, and deliver the results of, such physical verifications as Agent may
require).
(e)    Such other reports, statements and reconciliations with respect to the
Borrowing Bases, Collateral or Obligations of any or all of the Credit Parties
as Agent shall from time to time request in its reasonable discretion.



F-2

--------------------------------------------------------------------------------




ANNEX G (Section 6.10)
to
CREDIT AGREEMENT

FINANCIAL COVENANTS
Borrowers shall not breach or fail to comply with any of the following financial
covenants, each of which shall be calculated in accordance with GAAP
consistently applied:
(a)    Maximum Capital Expenditures. During each Fiscal Year, Parent and its
Subsidiaries on a consolidated basis shall not make Capital Expenditures (other
than portions of such Capital Expenditures financed by the Lenders hereunder)
during such Fiscal Year in excess of $50,000,000.
(b)    Minimum Fixed Charge Coverage Ratio. During each Financial Covenant
Compliance Period, Parent and its Subsidiaries shall have on a consolidated
basis at the end of the most recently ended Fiscal Quarter for which Financial
Statements are required to be delivered to Agent and Lenders pursuant to Annex
E, a Fixed Charge Coverage Ratio for the four Fiscal-Quarter period then ended
of not less than 1.15:1.00.
(c)    Minimum EBITDA. During each Financial Covenant Compliance Period, Parent
and its Subsidiaries shall have on a consolidated basis at the end of the most
recently ended Fiscal Quarter for which Financial Statements are required to be
delivered to Agent and Lenders pursuant to Annex E, EBITDA for the 12-month
period then ended of not less than $100,000,000.

        Unless otherwise specifically provided herein, any accounting term used
in the Agreement shall have the meaning customarily given such term in
accordance with GAAP, and all financial computations hereunder shall be computed
in accordance with GAAP consistently applied. That certain items or computations
are explicitly modified by the phrase “in accordance with GAAP” shall in no way
be construed to limit the foregoing. If any “Accounting Changes” (as defined
below) occur and such changes result in a change in the calculation of the
financial covenants, standards or terms used in the Agreement or any other Loan
Document, then Borrowers, Agent and Lenders agree to enter into negotiations in
order to amend such provisions of the Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating
Borrowers’ and their Subsidiaries’ financial condition shall be the same after
such Accounting Changes as if such Accounting Changes had not been made;
provided, however, that the agreement of Requisite Lenders to any required
amendments of such provisions shall be sufficient to bind all Lenders.
“Accounting Changes” means (i) changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions), (ii)
changes in accounting principles concurred in by any Borrower’s certified public
accountants; (iii) purchase accounting adjustments under A.P.B. 16 or 17 and
EITF 88-16, and the application of the accounting principles set forth in FASB
109, including the establishment of reserves pursuant

G-1

--------------------------------------------------------------------------------




thereto and any subsequent reversal (in whole or in part) of such reserves; and
(iv) the reversal of any reserves established as a result of purchase accounting
adjustments. All such adjustments resulting from expenditures made subsequent to
the Restatement Effective Date (including capitalization of costs and expenses
or payment of pre-Restatement Effective Date liabilities) shall be treated as
expenses in the period the expenditures are made and deducted as part of the
calculation of EBITDA in such period. If Agent, Borrowers and Requisite Lenders
agree upon the required amendments, then after appropriate amendments have been
executed and the underlying Accounting Change with respect thereto has been
implemented, any reference to GAAP contained in the Agreement or in any other
Loan Document shall, only to the extent of such Accounting Change, refer to
GAAP, consistently applied after giving effect to the implementation of such
Accounting Change. If Agent, Borrowers and Requisite Lenders cannot agree upon
the required amendments within thirty (30) days following the date of
implementation of any Accounting Change, then all Financial Statements delivered
and all calculations of financial covenants and other standards and terms in
accordance with the Agreement and the other Loan Documents shall be prepared,
delivered and made without regard to the underlying Accounting Change. For
purposes of Section 8.1, a breach of a Financial Covenant contained in this
Annex G shall be deemed to have occurred as of any date of determination by
Agent or as of the last day of any specified measurement period, regardless of
when the Financial Statements reflecting such breach are delivered to Agent.
Notwithstanding any other provision contained in the Agreement, all terms of an
accounting or financial nature used in the Agreement shall be construed, and all
computations of amounts and ratios referred to in Section 6 of the Agreement or
this Annex G shall be made, without giving effect to (i) any election under
Accounting Standards Codification 825-10 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Sotheby Entity at “fair value” and (ii) any change to, or
modification of, GAAP which would require the capitalization of leases that are
characterized as (or would have been characterized as) “operating leases” as of
the Restatement Effective Date.

G-2

--------------------------------------------------------------------------------




ANNEX H (Section 9.9(a))
to
CREDIT AGREEMENT

WIRE TRANSFER INFORMATION

Dollars
 

Bank Name:
Deutsche Bank Trust Company
 
Bank Address:
New York, NY
 
 
Account Title:
GECC CFS CIF Collection Account
Account #:
50279513
 
 
ABA #:
021-001-033
 
 
Reference:
CFK2517-SOTHEBY'S
 







Sterling


Bank Name:
Barclays Bank plc
Bank Address:
London, England
 
Account Title:
GECC/CEF CIF
Account #:
282596
 
Swift Code:
BARCGB22
 
Branch Code:
200000
 
Reference:
CFI1839-SOTHEBY'S







Hong Kong Dollars


Bank Name:
HSBC Bank (Hong Kong)
 
Bank Address:
Hong Kong
 
 
Account Title:
General Electric Capital Corporation
Account #:
502110182002
 
 
Swift Code:
HSBCHKHH
 
 
Reference:
CFI1838-SOTHEBY'S
 




H-1

--------------------------------------------------------------------------------




ANNEX I (Section 11.10)
to
CREDIT AGREEMENT

NOTICE ADDRESSES
(A)    If to Agent or GE Capital, at
General Electric Capital Corporation
10 Riverview Drive
Danbury, CT 06810
Attention: Sotheby’s Account Manager
Telecopier No.: (203) 749-4307
Telephone No.: (203) 749-6231
with a copy to:
General Electric Capital Corporation
201 Merritt Seven
Norwalk, Connecticut 06856
Attention: Corporate Counsel - Commercial Finance
Telecopier No.: (203) 229-5810
Telephone No.: (203) 956-4379
(B)    If to any Borrower, to Borrower Representative, at
Sotheby’s
1334 York Avenue
New York, NY 10021
Attention: Chief Financial Officer
Telecopier No.: (212) 606-7372
Telephone No.: (212) 606-7107
with a copy to:
Sotheby’s
1334 York Avenue
New York, NY 10021
Attention: General Counsel
Telecopier No.: (212) 606-7574
Telephone No.: (212) 894-1439

I-1

--------------------------------------------------------------------------------




ANNEX J (from Annex A - Commitments definition)
to
CREDIT AGREEMENT
 
 
 
Commitment
Foreign Currency/Non-Foreign Currency Lender
Lender(s)
$65,000,000
Foreign Currency Lender
General Electric Capital Corporation
$40,000,000
Foreign Currency Lender
HSBC Bank plc
$25,000,000
Foreign Currency Lender
HSBC Bank USA, National Association
$55,000,000
Foreign Currency Lender
JPMorgan Chase Bank, N.A.
$25,000,000
Non-Foreign Currency Lender
The PrivateBank and Trust Company
$25,000,000
Non-Foreign Currency Lender
TD Bank, N.A.
$25,000,000
Foreign Currency Lender
Comerica Bank
$10,000,000
Foreign Currency Lender
Israel Discount Bank of New York
$15,000,000
Foreign Currency Lender
Goldman Sachs Bank USA
$15,000,000
Non-Foreign Currency Lender
Investors Bank
$300,000,000
 
Total
 
 
 
Swing Line Commitment
 
Lender
$20,000,000
 
General Electric Capital Corporation




J-1

--------------------------------------------------------------------------------




SCHEDULE 1.5


MANDATORY COST


1.
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank. Each reference herein shall, at the option of the Fronting Lender,
include the Fronting Lender.

2.
On the first day of each LIBOR Period for each Revolving Credit Advance (or as
soon as possible thereafter) Agent shall calculate, as a percentage rate, a rate
(the “Associated Costs Rate”) for each Lender, in accordance with the paragraphs
set out below. The Mandatory Cost will be calculated by Agent as a weighted
average of the Lenders’ Associated Costs Rates (weighted in proportion to the
percentage participation of each Lender in the relevant Revolving Credit
Advance) and will be expressed as a percentage rate per annum.

3.
The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to
Agent. This percentage will be certified by that Lender in its notice to Agent
to be its reasonable determination of the cost (expressed as a percentage of
that Lender’s participation in all Revolving Credit Advances made from that
Facility Office) of complying with the minimum reserve requirements of the
European Central Bank in respect of Revolving Credit Advances made from that
Facility Office.

4.
The Associated Costs Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by Agent as follows:

(a) in relation to a Revolving Credit Advance denominated in Sterling:
[sothebysarcreditagree_image1.gif] per cent. per annum
(b) in relation to a Revolving Credit Advance denominated in a currency other
than Sterling:
E x 0.01
300 per cent. per annum
Where:
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.





--------------------------------------------------------------------------------




B
is the percentage rate of interest (excluding the Applicable Sterling Revolver
LIBOR Margin and the Mandatory Cost and, if the Revolving Credit Advance is an
Unpaid Sum, the additional rate of interest specified in Section 1.5(d)) payable
for the relevant LIBOR Period on the Revolving Credit Advance.

C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

D
is the percentage rate per annum payable by the Bank of England to Agent on
interest bearing Special Deposits.

E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by Agent as being the average of the most recent rates of charge
supplied by the Reference Banks to Agent pursuant to paragraph 7 below and
expressed in pounds per £1,000,000.

5.
For the purposes of this Schedule:

(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 of the
United Kingdom or (as may be appropriate) by the Bank of England.

(b)
“Facility Office” means the office or offices notified by a Lender to Agent in
writing on or before the date it becomes a Lender (or, following that date, by
not less than five Business Days’ written notice) as the office or offices
through which it will perform its obligations under this Agreement.

(c)
“Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits.

(d)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate).

(e)
“Reference Banks” means, in relation to Mandatory Cost, the principal London
offices of HSBC Bank plc and/or such other bank or banks as may be designated by
Agent in its reasonable discretion.

(f)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

(g)
“Unpaid Sum” means any sum due and payable but unpaid by any Borrower under the
Loan Documents.

6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative





--------------------------------------------------------------------------------




result obtained by subtracting D from B shall be taken as zero. The resulting
figures shall be rounded to four decimal places.
7.
If requested by Agent, each Reference Bank shall, as soon as practicable after
publication by the Financial Services Authority, supply to Agent, the rate of
charge payable by that Reference Bank to the Financial Services Authority
pursuant to the Fees Rules in respect of the relevant financial year of the
Financial Services Authority (calculated for this purpose by that Reference Bank
as being the average of the Fee Tariffs applicable to that Reference Bank for
that financial year) and expressed in pounds per £1,000,000 of the Tariff Base
of that Reference Bank.

8.
Each Lender shall supply any information required by Agent for the purpose of
calculating its Associated Costs Rate. In particular, but without limitation,
each Lender shall supply the following information on or prior to the date on
which it becomes a Lender:

(a)
the jurisdiction of its Facility Office; and

(b)
any other information that Agent may reasonably require for such purpose.

Each Lender shall promptly notify Agent of any change to the information
provided by it pursuant to this paragraph.
9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
Agent based upon the information supplied to it pursuant to paragraphs 7 and 8
above and on the assumption that, unless a Lender notifies Agent to the
contrary, each Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a Facility Office in the same jurisdiction as its Facility
Office.

10.
Agent shall have no liability to any person if such determination results in an
Associated Costs Rate which over or under compensates any Lender and shall be
entitled to assume that the information provided by any Lender or Reference Bank
pursuant to paragraphs 3, 7 and 8 above is true and correct in all respects.

11.
Agent shall distribute the additional amounts received as a result of the
Mandatory Cost to the Lenders on the basis of the Associated Costs Rate for each
Lender based on the information provided by each Lender and each Reference Bank
pursuant to paragraphs 3, 7 and 8 above.

12.
Any determination by Agent pursuant to this Schedule in relation to a formula,
the Mandatory Cost, an Associated Costs Rate or any amount payable to a Lender
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

13.
Agent may from time to time, after consultation with the Parent and the relevant
Lenders, determine and notify to all parties hereto any amendments which are
required to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from





--------------------------------------------------------------------------------




time to time imposed by the Bank of England, the Financial Services Authority or
the European Central Bank (or, in any case, any other authority which replaces
all or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties.








